Case: 6:17-cv-00084-REW-HAI Doc #: 196-2 Filed: 07/09/19 Page: 1 of 140 - Page ID#:
                                     6412


                    ,17+(81,7('67$7(6',675,&7&2857)257+(
                  ($67(51',675,&72).(178&.</21'21',9,6,21



 $0$1'$+26.,16DQG-21$7+$1             
 7$</25                                
                                                      &DVH1R&9
            3ODLQWLIIV                  
                                                      +RQ52%(57(:(,5
            Y                           
                                           0DJ+$1/<$,1*5$0
 .12;&2817<(7$/.              
                                                      -85<75,$/'(0$1'('
            'HIHQGDQWV




                               (;+,%,7
Case: 6:17-cv-00084-REW-HAI Doc #: 196-2 Filed: 07/09/19 Page: 2 of 140 - Page ID#:
                                     6413




                                NO. 17-cv-84

                   AMANDA HOSKINS, ET AL.
                                        V.

                      KNOX COUNTY, ET AL.


                                DEPONENT:

                               JASON YORK


                                    DATE:

                             February 13, 2018
     Case: 6:17-cv-00084-REW-HAI Doc #: 196-2 Filed: 07/09/19 Page: 3 of 140 - Page ID#:
                                          6414

·1· · · · ·IN THE UNITED STATES DISTRICT COURT FOR THE
·2· · · · · · · · ·EASTERN DISTRICT OF KENTUCKY
·3· · · · · · · · · · · · ·NO. 17-cv-84
·4· · · · · · · · · · ·HON. DAVID L. BUNNING
·5· · · · · · · · · · ·HON. CANDACE J. SMITH
·6
·7· · · · · · · · · ·AMANDA HOSKINS, et al.,
·8· · · · · · · · · · · · · PLAINTIFFS
·9
10· · · · · · · · · · · · · · · V.
11
12· · · · · · · · · · ·KNOX COUNTY, et al.,
13· · · · · · · · · · · · · DEFENDANTS
14
15
16
17
18
19
20
21
22
23· ·DEPONENT:· JASON YORK
24· ·DATE:· · · FEBRUARY 13, 2018
25· ·REPORTER:· JESSICA VAN TILBURG
Case: 6:17-cv-00084-REW-HAI   Doc
               The Deposition of   #: 196-2
                                 JASON  YORK,Filed:
                                               taken07/09/19 Page:13,
                                                      on February  4 of2018
                                                                        140 - Page ID#:
                                         6415                                         2..5
                                                      Page 2                                                            Page 4
·1· · · · · · · · · · · · ·APPEARANCES                         ·1· · · · · · · · · · ·APPEARANCES CONTINUED
·2                                                             ·2
·3· ·ON BEHALF OF THE PLAINTIFFS, AMANDA HOSKINS, et al.:      ·3· ·ON BEHALF OF THE DEFENDANTS, JOHN PICKARD AND DEREK
·4· ·ELLIOT SLOSAR                                             ·4· ·EUBANKS:
·5· ·AMY ROBINSON STAPLES                                      ·5· ·JOHN F. KELLEY
·6· ·LOEVY & LOEVY                                             ·6· ·JASON WILLIAMS
·7· ·311 NORTH ABERDEEN STREET                                 ·7· ·WILLIAMS, FARMER & TOWE
·8· ·THIRD FLOOR                                               ·8· ·303 SOUTH MAIN STREET
·9· ·CHICAGO, ILLINOIS 60607                                   ·9· ·LONDON, KENTUCKY 40741
10· ·TELEPHONE NO.: (312) 243-5900                             10· ·TELEPHONE NO.: (606) 877-5291
11· ·E-MAIL: ELLIOT@LOEVY.COM                                  11· ·E-MAIL: JOHN@WFTLAW.COM
12                                                             12
13· ·ON BEHALF OF THE DEFENDANTS, BRIAN JOHNSON, MARK          13
14· ·MEFFORD, JACKIE JOSEPH AND DALLAS EUBANKS:                14
15· ·SHAWNA VIRGIN KINCER                                      15
16· ·CODY WEBER                                                16
17· ·KENTUCKY STATE POLICE GENERAL COUNSEL                     17
18· ·919 VERSAILLES ROAD                                       18
19· ·FRANKFORT, KENTUCKY 40601                                 19
20· ·TELEPHONE NO.: (502) 573-1636                             20· ·ALSO PRESENT:· LACEE TOWNSEND - VIDEOGRAPHER; AMANDA
21· ·E-MAIL: SHAWNA.KINCER@KY.GOV                              21· ·HOSKINS, PLAINTIFF; JONATHAN TAYLOR, PLAINTIFF; TRAVIS
22                                                             22· ·TAYLOR, FAMILY MEMBER; KARLA COLLINS, FAMILY MEMBER;
23                                                             23· ·JASON BUNCH, KENTUCKY STATE POLICE; KELLY FARRIS,
24                                                             24· ·KENTUCKY STATE POLICE; DEREK EUBANKS, KNOX COUNTY DEPUTY
25                                                             25· ·SHERIFF; JOHN PICKARD, FORMER SHERIFF


                                                      Page 3                                                            Page 5
·1· · · · · · · · · · ·APPEARANCES CONTINUED                   ·1· · · · · · · · · · · · · · ·INDEX
·2                                                             ·2· · · · · · · · · · · · · · · · · · · · · · · · Page
·3· ·ON BEHALF OF THE DEFENDANTS, JASON YORK AND TROOPER       ·3· ·DIRECT EXAMINATION BY MR. SLOSAR· · · · · · · 12
·4· ·BUNCH:                                                    ·4
·5· ·DERRICK T. WRIGHT                                         ·5
·6· ·STURGILL, TURNER, BARKER & MOLONEY, PLLC                  ·6· · · · · · · · · · · · · ·EXHIBITS
·7· ·333 WEST VINE STREET                                      ·7· · · · · · · · · · · · · · · · · · · · · · · · Page
·8· ·SUITE 1500                                                ·8
·9· ·LEXINGTON, KENTUCKY 40507                                 ·9· ·EXHIBIT 1- AUDIO CLIP FROM INTERVIEW WITH· · ·34
10· ·TELEPHONE NO.: (859) 255-8581                             10· · · · DAVID FOX
11· ·E-MAIL: DWRIGHT@STURGILLTURNER.COM                        11· ·EXHIBIT 2- PL 014450-014456 BLACK AND WHITE· ·44
12                                                             12· · · · PICTURES
13· ·ON BEHALF OF THE DEFENDANTS, MIKE BROUGHTON AND CITY OF   13· ·EXHIBIT 3- ANSWERS TO PLAINTIFF'S· · · · · · ·74
14· ·BARBOURVILLE:                                             14· · · · INTERROGATORIES
15· ·LICHA H. FARAH, JR.                                       15· ·EXHIBIT 4- GRAND JURY AUDIO· · · · · · · · · ·99
16· ·WARD, HOCKER & THORNTON, PLLC                             16· ·EXHIBIT 5- KSP 284-285 CRIME SUPPLEMENT· · · 107
17· ·333 WEST VINE STREET                                      17· · · · REPORT
18· ·SUITE 1100                                                18· ·EXHIBIT 6- AUDIO RECORDING OF AMBER SIMPSON· 124
19· ·LEXINGTON, KENTUCKY 40507                                 19· · · · STATEMENT
20· ·TELEPHONE NO.: (859) 422-6000                             20· ·EXHIBIT 7- PL 025665-025683 TRANSCRIPT OF· · 124
21· ·E-MAIL: LFARAH@WHTLAW.COM                                 21· · · · SGT. YORK'S PRELIMINARY HEARING
22                                                             22· ·EXHIBIT 8- KSP 413 EVIDENCE/RECOVERED· · · · 136
23                                                             23· · · · PROPERTY
24                                                             24· ·EXHIBIT 9- KSP 382-383 FORENSIC LATENT· · · ·144
25                                                             25· · · · PRINT LABORATORY REPORT
Case: 6:17-cv-00084-REW-HAI   Doc
               The Deposition of   #: 196-2
                                 JASON  YORK,Filed:
                                               taken07/09/19 Page:13,
                                                      on February  5 of2018
                                                                        140 - Page ID#:
                                         6416                                         6..9
                                                   Page 6                                                         Page 8
·1· · · · · · · · · · · EXHIBITS CONTINUED                  ·1· · · · · · · · · · · EXHIBITS CONTINUED
·2· · · · · · · · · · · · · · · · · · · · · · · · Page      ·2· · · · · · · · · · · · · · · · · · · · · · · · Page
·3                                                          ·3
·4· ·EXHIBIT 10- KSP 385-386 REPORT OF· · · · · · 151       ·4· ·EXHIBIT 35- PL 014301 HOPE MEDICAL CENTER· · 320
·5· · FORENSIC LABORATORY EXAMINATION                       ·5· · · · (MEDICAL RECORD)
·6· ·EXHIBIT 11- KSP 286 CRIME SUPPLEMENT· · · · ·153       ·6· ·EXHIBIT 36- PL 020498 CRIME SUPPLEMENT· · · ·327
·7· · · · REPORT                                            ·7· · · · REPORT
·8· ·EXHIBIT 12- KSP 362 and 364 ARREST· · · · · ·157       ·8· ·EXHIBIT 37- PL014435-014436 CASE SUPPLEMENT· 333
·9· · · · WARRANT                                           ·9· ·EXHIBIT 38- KSP 289-290 CASE SUPPLEMENT· · · 334
10· ·EXHIBIT 13- AUDIO INTERVIEW KAYLA MILLS· · · 163       10· ·EXHIBIT 39- PL 025460 CRIME SUPPLEMENT· · · ·337
11· ·EXHIBIT 14- PL 014718-014719 CRIME· · · · · ·183       11· · · · REPORT
12· · · · SUPPLEMENT REPORT                                 12· ·EXHIBIT 40- PL 015065 CRIME SUPPLEMENT· · · ·339
13· ·EXHIBIT 15- PL 001308-001309 E-MAIL FROM· · ·188       13· · · · REPORT
14· · · · JASON YORK TO LISA EVANS                          14· ·EXHIBIT 41- PL 002660 SKETCH· · · · · · · · ·344
15· ·EXHIBIT 16- PL 015643-015648 and PL· · · · · 194       15· ·EXHIBIT 42- PL 005067-005074 PHOTOGRAPHS· · ·346
16· · · · 018545 RENTAL CAR RECORDS                         16· ·EXHIBIT 43- KSP 370-371 POLYGRAPH REPORT· · ·356
17· ·EXHIBIT 17- KSP 341 WAIVER OF RIGHTS· · · · ·200       17· · · · FOR JESSIE LAWSON
18· ·EXHIBIT 18- PL001791-01792 POLYGRAPH· · · · ·205       18· ·EXHIBIT 44- KSP 287 CRIME SUPPLEMENT· · · · ·363
19· · · · REPORT FOR JAMES HELTON                           19· · · · REPORT
20· ·EXHIBIT 19- PL 015103-015104 REPORT OF· · · ·234       20· ·EXHIBIT 45- PL 000243 JAIL HOUSE· · · · · · ·371
21· · · · ADAM HELTON                                       21· · · · CORRESPONDENCE
22· ·EXHIBIT 20- PL 0158840-015854 WRITTEN· · · · 242       22· ·EXHIBIT 46- KSP 281 CRIME SUPPLEMENT· · · · ·372
23· · · · STATEMENT OF ADAM HELTON                          23· · · · REPORT
24· ·EXHIBIT 21- KSP 018073 CRIME SUPPLEMENT· · · 255       24· ·EXHIBIT 47- KSP 305-306 CRIME SUPPLEMENT· · ·376
25· · · · REPORT                                            25· · · · REPORT


                                                   Page 7                                                         Page 9
·1· · · · · · · · · · · EXHIBITS CONTINUED                  ·1· · · · · · · · · · ·CERTIFIED QUESTIONS
·2· · · · · · · · · · · · · · · · · · · · · · · · Page      ·2· · · · · · · · · · · · · · · · · · · · · · · · Page
·3                                                          ·3
·4· ·EXHIBIT 22- PL 004844- 004855 LETTER FROM· · 260       ·4· ·1 - How many times did you meet with· · · · · 81
·5· · · · JOHN PICKARD                                      ·5· · · · your counsel, though?
·6· ·EXHIBIT 23- KSP 487-488 AREA DRUG DEALERS· · 220       ·6· ·2 - Mr. York, what documents did you· · · · · 83
·7· ·EXHIBIT 24- PL 015063-015064 CRIME· · · · · ·263       ·7· · · · review to prepare for today's deposition?
·8· · · · SUPPLEMENT REPORT                                 ·8· ·3 - Mr. York, what testimony did you review· ·84
·9· ·EXHIBIT 25- PL 015317-015318 PICTURES· · · · 265       ·9· · · · in preparation for today's deposition?
10· ·EXHIBIT 26-PL 004850-004851 JESSIE· · · · · ·270       10· ·4 - On how many occasions did you meet with· ·84
11· · · · LAWSON'S INFORMANT CASES                          11· · · · your counsel to prepare for today's
12· ·EXHIBIT 27- KSP 270-271 CRIME SUPPLEMENT· · ·271       12· · · · deposition?
13· · · · REPORT                                            13· ·5 - Who was present during your preparation· ·85
14· ·EXHIBIT 28- PL 05786-05787 CRIME SUPPLEMENT· 383       14· · · · for this deposition?
15· · · · REPORT                                            15
16· ·EXHIBIT 29- KSP 279 CRIME SUPPLEMENT REPORT· 316       16
17· ·EXHIBIT 30- PL 277255 PRESCRIPTION· · · · · ·286       17
18· ·EXHIBIT 31- PL 015071-01572 CRIME· · · · · · 290       18
19· · · · SUPPLEMENT REPORT                                 19
20· ·EXHIBIT 32- RECORDED STATEMENT OF AMANDA· · ·297       20
21· · · · HOKSINS (SUPPLEMENTED TO RECORD)                  21
22· ·EXHIBIT 33- PL 004164-004172 ELIGIBILITY· · ·305       22
23· · · · VERIFICATION                                      23
24· ·EXHIBIT 34- PL 002291-002294 APPLICATION· · ·320       24
25                                                          25
Case: 6:17-cv-00084-REW-HAI   Doc
               The Deposition of   #: 196-2
                                 JASON  YORK,Filed:
                                               taken07/09/19 Page:13,
                                                      on February  6 of2018
                                                                        140 - Page ID#:
                                         6417                                       10..13
                                                         Page 10                                                           Page 12
·1· · · · · · · · · · · · ·STIPULATION                             ·1·   ·Plaintiffs Amanda Hoskins and Jonathan Taylor.
·2                                                                 ·2·   · · · VIDEOGRAPHER:· Sir, will you please raise your
·3                                                                 ·3·   ·right hand to be sworn in by the reporter?
·4· ·The VIDEO deposition of JASON YORK taken at the LAUREL        ·4·   · · · COURT REPORTER:· Do you solemnly swear or affirm
·5· ·COUNTY HEALTH DEPARTMENT, 525 WHITLEY STREET, LONDON,         ·5·   ·the testimony you're about to give will be the truth,
·6· ·KENTUCKY 40741 on TUESDAY, the 13th day of FEBRUARY,          ·6·   ·the whole truth and nothing but the truth?
·7· ·2018 at approximately 8:45 a.m.; said VIDEO deposition        ·7·   · · · THE WITNESS:· I do.
·8· ·was taken pursuant to the KENTUCKY Rules of Civil             ·8·   · · · COURT REPORTER:· Thank you.
·9· ·Procedure. It is agreed that JESSICA VAN TILBURG, being       ·9·   · · · · · · · · DIRECT EXAMINATION
10· ·a Notary Public and Court Reporter for the State of           10·   · BY MR. SLOSAR:
11· ·KENTUCKY, may swear the witness and that the reading and      11·   · · · Q· · Good morning, Mr. York.· How are you doing?
12· ·signing of the completed transcript by the witness is         12·   · · · A· · Good.· How are you?
13· ·not waived.                                                   13·   · · · Q· · Good. Have you ever lied to a witness in a
14                                                                 14·   ·homicide investigation while questioning them?
15                                                                 15·   · · · A· · I've used that as a tactic.· I would not say
16                                                                 16·   ·lie to them.· It was a tactic that I used.
17                                                                 17·   · · · Q· · Where did you learn that tactic?
18                                                                 18·   · · · A· · Through prior investigations and other units
19                                                                 19·   ·or police officers, observing them.
20                                                                 20·   · · · Q· · Which police officers did you observe lying to
21                                                                 21·   ·witnesses during a homicide investigation?
22                                                                 22·   · · · A· · Again, as a tactic, I've seen one of my
23                                                                 23·   ·previous detectives that I worked with, KY Pusin
24                                                                 24·   ·(phonetic), for example, but, again, it wasn't a lie. It
25                                                                 25·   ·was a tactic being used.

                                                         Page 11                                                           Page 13
·1·   · · · · · · · · PROCEEDINGS                                  ·1·   · · · Q· · So in your -- what's the difference between a
·2·   · · · VIDEOGRAPHER:· My name is Lacee Townsend.· I'm the     ·2·   ·lie and a tactic?
·3·   ·video technician today, and Jessica Van Tilburg is the      ·3·   · · · A· · Well, a tactic is something that we use.· For
·4·   ·court reporter.· Today's the 13th day of February, 2018.    ·4·   ·example, we might promise them something that they
·5·   ·The time is 8:45 a.m.· We're here at the Laurel County      ·5·   ·already had is, essentially, it's not lying to them.
·6·   ·Health Department located at 525 Whitley Street in          ·6·   ·They believe that we have something, or we're going to
·7·   ·London, Kentucky, 40741 to take the deposition of Jason     ·7·   ·give them something when, in fact, we don't.· They
·8·   ·York in the matter of Amanda Hoskins, et al. v. Knox        ·8·   ·already have it.
·9·   ·County, et al., pending in the U.S. District Court for      ·9·   · · · Q· · Now, did you use those -- that tactic of lying
10·   ·the Eastern District of Kentucky, number 17-CV-84. Will     10·   ·or making promises to witnesses during your
11·   ·Counsel please identify themselves for the record?          11·   ·investigation into the death of Katherine Mills?
12·   · · · MR. SLOSAR:· Elliot Slosar on behalf of Plaintiffs     12·   · · · A· · There were times I used that tactic, yes.
13·   ·Jonathan Taylor and Amanda Hoskins.                         13·   · · · Q· · Did you always document when you used those
14·   · · · MR. WRIGHT:· Derrick Wright on behalf of Detective     14·   ·tactics?
15·   ·York and Trooper Bunch.                                     15·   · · · A· · Everything that I did, it should be in the
16·   · · · MS. KINCER:· Shawna Kincer on behalf of Jackie         16·   ·case file or recorded.
17·   ·Joseph, Kelly Farris, Dallas Eubanks, and Mark Mefford.     17·   · · · Q· · Well, in your -- do you recall doing written
18·   · · · MR. WILLIAMS:· Jason Williams.· I'm here on behalf     18·   ·interrogatories responses in this case?
19·   ·of Defendants Sheriff Pickard, Derrick Eubanks, Knox        19·   · · · A· · Yes.
20·   ·County.                                                     20·   · · · Q· · And those were under oath, correct?
21·   · · · MR. KELLY:· My name's John Kelly.· I also am here      21·   · · · A· · Yes.
22·   ·on behalf of Sheriff Pickard and Derrick Eubanks.           22·   · · · Q· · You understand you're under oath today?
23·   · · · MR. FARAH:· Licha Farah on behalf of Michael           23·   · · · A· · Yes, sir.
24·   ·Broughton and Cecilia Barbourville.                         24·   · · · Q· · Okay.· Do --
25·   · · · MS. STAPLES:· Amy Robinson Staples on behalf of        25·   · · · MR. WRIGHT:· I'm going to object to the extent that
Case: 6:17-cv-00084-REW-HAI   Doc
               The Deposition of   #: 196-2
                                 JASON  YORK,Filed:
                                               taken07/09/19 Page:13,
                                                      on February  7 of2018
                                                                        140 - Page ID#:
                                         6418                                       14..17
                                                        Page 14                                                           Page 16
·1·   ·some of those objections -- or some of those               ·1·   ·correct?
·2·   ·interrogatories were subject to objections.                ·2·   · · · A· · To -- again, I go back.· If a witness who told
·3·   ·BY MR. SLOSAR:                                             ·3·   ·me something on a -- they heard from firsthand knowledge
·4·   · · · Q· · All of your written interrogatories responses    ·4·   ·about anything that related to this case, I documented.
·5·   ·you signed as under oath, correct?                         ·5·   ·If -- during -- if there was a contact where they did
·6·   · · · A· · Yes, sir.                                        ·6·   ·not advise me of anything pertaining to this case, no, I
·7·   · · · MR. WRIGHT:· And I will object subject to             ·7·   ·-- I did not document it.
·8·   ·objections therein as well.                                ·8·   · · · Q· · Well, Mr. York, I'm not asking you a trick
·9·   · · · Q· · And in your interrogatory responses, do you      ·9·   ·question.· Let's -- you remember who Michael Crump is,
10·   ·recall stating, under oath, that you did not document      10·   ·right?
11·   ·witness interviews in this case?                           11·   · · · A· · Yes.
12·   · · · MR. WRIGHT:· Object to form.· Go ahead. Answer best   12·   · · · Q· · The only eye witness in this case, correct?
13·   ·you can.                                                   13·   · · · A· · Yeah.
14·   · · · A· · Repeat the question.                             14·   · · · MR. WRIGHT:· Object to the form, but go ahead.
15·   · · · Q· · Did you document in your written interrogatory   15·   · · · A· · I know who Michael Crump is.
16·   ·responses, did you say in there, under oath, that you      16·   · · · Q· · The only person who is even close to being an
17·   ·did not document every witness interview that you          17·   ·eye witness to the Mills homicide; would you agree with
18·   ·conducted in this case?                                    18·   ·that?
19·   · · · A· · Witness interview, I will go -- I need to        19·   · · · A· · I'll agree he's the only person I saw anybody
20·   ·define a witness.· Now, a witness to me is somebody that   20·   ·at the residence, that one, yes.
21·   ·had firsthand knowledge.· For example, if a witness or a   21·   · · · Q· · Okay.· And during the underlying investigation
22·   ·person said -- I heard, you know, Amanda Hoskins say       22·   ·to this case, you showed Mr. Crump photographs of
23·   ·this about the crime that occurred, yes, I documented      23·   ·Jonathan Taylor, correct?
24·   ·it.· Now, if there was a situation where it was third or   24·   · · · A· · I didn't.· There was a police officer in
25·   ·fourth hand information, I don't consider that as a        25·   ·Oklahoma that did.

                                                        Page 15                                                           Page 17
·1·   ·witness, and I did not document that.                      ·1·   · · · Q· · Okay.· So you're saying that you never once
·2·   · · · Q· · Did you document every contact or interview      ·2·   ·personally showed any photograph of Jonathan Taylor to
·3·   ·you with Allen Helton during the underlying                ·3·   ·Mr. Crump during the investigation into Katherine Mills'
·4·   ·investigation in the case?                                 ·4·   ·death?
·5·   · · · A· · No.                                              ·5·   · · · A· · Not that I recollect as far as personally.· It
·6·   · · · Q· · Did you document every interview or contact      ·6·   ·was, like, any -- sort of like a photo lineup or
·7·   ·you had with Michael Crump during the underlying           ·7·   ·anything like that, that I did.· Like I said, he was
·8·   ·investigation of this case?                                ·8·   ·shown pictures, but he moved around.· He was Oklahoma.
·9·   · · · A· · No.                                              ·9·   · · · Q· · Okay.· Sure.· And I -- and we're going to get
10·   · · · Q· · Did you document every interview or contact      10·   ·there.· What I'm asking is a little bit different.· Not
11·   ·that you had with Amber Simpson during the underlying      11·   ·whether you showed him a photo ray, whether you did a
12·   ·investigation in this case?                                12·   ·live lineup.· What I'm asking you is:· Did you
13·   · · · A· · No.                                              13·   ·personally ever show a single photograph of a suspect to
14·   · · · Q· · Did you document any interview or contact, or    14·   ·Michael Crump during the underlying investigation of
15·   ·every interview or contact that you had with Kayla Mills   15·   ·Katherine Mills' death?
16·   ·during the underlying investigation of this case?          16·   · · · A· · I don't remember doing it.· I'm not saying it
17·   · · · A· · No.                                              17·   ·couldn't happen.· You know, this has been almost a
18·   · · · Q· · Did you document every contact or interview      18·   ·decade ago.· I don't remember.
19·   ·that you had with Joe King during your underlying          19·   · · · Q· · Well, this happened sometime in the last --
20·   ·investigation into this case?                              20·   ·this investigation -- well, let me ask you this:· Is
21·   · · · A· · I believe I did on that one to the best of my    21·   ·this investigation still ongoing?
22·   ·recollection.                                              22·   · · · A· · I'm not the case officer.· You would have to
23·   · · · Q· · Well, sir, fair to say that you did not          23·   ·talk to them.
24·   ·document every contact or interview that you had with      24·   · · · Q· · When did you stop being the case officer on
25·   ·witnesses during the investigation of Katherine Mills,     25·   ·this case?
Case: 6:17-cv-00084-REW-HAI   Doc
               The Deposition of   #: 196-2
                                 JASON  YORK,Filed:
                                               taken07/09/19 Page:13,
                                                      on February  8 of2018
                                                                        140 - Page ID#:
                                         6419                                       18..21
                                                        Page 18                                                           Page 20
·1·   · · · A· · When I promoted to sergeant in 2015.             ·1·   ·the interviews.
·2·   · · · Q· · When were you promoted to the sergeant in        ·2·   · · · Q· · Yeah.· And the interview with Dave Fox, you
·3·   ·2015?                                                      ·3·   ·participated in, correct?
·4·   · · · A· · 2015.                                            ·4·   · · · A· · That name sounds familiar.· I believe so.
·5·   · · · Q· · What month or day?                               ·5·   · · · Q· · Okay.· You also participated in an interview
·6·   · · · A· · I think the personnel orders came out in         ·6·   ·with James Otis Sizemore, right?
·7·   ·November.                                                  ·7·   · · · A· · I believe so, yes.
·8·   · · · Q· · So you're saying that after November of 2015,    ·8·   · · · Q· · And your interview with Dave Fox, Sergeant
·9·   ·you did not talk to a single witness relating to the       ·9·   ·Pickerel also participated in that interview, correct?
10·   ·investigation of Katherine Mills' death?                   10·   · · · A· · I do not remember.
11·   · · · A· · I was -- I'm saying that I was not a case        11·   · · · Q· · You don't remember?
12·   ·officer.· Now, it could be -- this case was continued,     12·   · · · A· · No.· I don't know who all sat in.
13·   ·you know, several times as you're well aware.· There       13·   · · · Q· · So a few moments ago you testified that you
14·   ·might have been times that I talked to somebody at one     14·   ·used tactics such as lying to witnesses or making
15·   ·of the many hearings or something like that, but I don't   15·   ·promises to them during the underlying investigation; is
16·   ·remember taking anymore witness statements that I can      16·   ·that right?
17·   ·remember.                                                  17·   · · · MR. WRIGHT:· I'll object to form, but go ahead.
18·   · · · Q· · Do you know whether the investigation is still   18·   · · · A· · There is -- that is a tactic that I -- I used,
19·   ·ongoing?                                                   19·   ·yes.
20·   · · · A· · No.· You need to -- I do not know.· You have     20·   · · · Q· · And you used that tactic in this case,
21·   ·to contact the case officer.                               21·   ·correct?
22·   · · · Q· · And that's because you were assigned away the    22·   · · · A· · On some of them, yes.
23·   ·Katherine Mills' homicide investigation after November     23·   · · · Q· · And you didn't document each time you used
24·   ·2015; is that right?                                       24·   ·that tactic, correct?
25·   · · · MR. WRIGHT:· Object to form.· Answer best you can.    25·   · · · A· · Anytime that I used that, it was -- I usually

                                                        Page 19                                                           Page 21
·1·   · · · A· · I was promoted and went to a different post.     ·1·   ·recorded -- all my witness statements are recorded.
·2·   · · · Q· · And now you're back at Post 10, correct?         ·2·   · · · Q· · Okay.· Well, are you -- before you pressed the
·3·   · · · A· · Yes.                                             ·3·   ·recorder -- well, let me specify one of these witness
·4·   · · · Q· · Okay.· And that's the post that's assigned to    ·4·   ·statements.· Before you took a recorded statement from
·5·   ·the Katherine Mills' homicide?                             ·5·   ·Kayla Mills in this case -- you know who Kayla Mills is,
·6·   · · · A· · Yes.                                             ·6·   ·right?
·7·   · · · Q· · Okay.· Are you back on this case?                ·7·   · · · A· · Kayla Mills?
·8·   · · · A· · No.                                              ·8·   · · · Q· · Yeah.
·9·   · · · Q· · Why not?                                         ·9·   · · · A· · Yes.
10·   · · · A· · Because supervisors don't work cases.            10·   · · · Q· · She killed herself after talking to you,
11·   · · · Q· · And you're a supervisor now?                     11·   ·correct?
12·   · · · A· · Yes.                                             12·   · · · MR. WRIGHT:· I object to form.
13·   · · · Q· · Was Sergeant Pickerel a supervisor when you      13·   · · · Q· · You can answer.
14·   ·conducted the underlying investigation between 2010 and    14·   · · · A· · I don't know the details around her death. I
15·   ·November 2015?                                             15·   ·don't -- I don't know nothing about -- I know -- last
16·   · · · A· · She was a -- one of the supervisors.             16·   ·thing -- the only thing I remember is somebody's telling
17·   · · · Q· · Yeah.· And she was one of the supervisors        17·   ·me she's in Louisville.
18·   ·involved in your investigation of Bobby Wiggins' death,    18·   · · · Q· · Did you ever --
19·   ·too, right?                                                19·   · · · A· · And her attorney was present during -- when I
20·   · · · A· · Well, there's -- it's not my investigation.      20·   ·recorded her.
21·   ·I'm not the case officer on that case, but I believe she   21·   · · · Q· · Yeah.· Did you show Kayla Mills' attorney the
22·   ·was the detective squad sergeant at that time.             22·   ·warrant that you had for her arrest for the murder of
23·   · · · Q· · And you question with witnesses in the           23·   ·Katherine Mills during that interview?
24·   ·Wiggins' investigation, right?                             24·   · · · A· · He was aware of it, yes.
25·   · · · A· · I was sent on -- yes, and -- and to parts of     25·   · · · Q· · Yeah?· Was Jackie Steele aware of it?
Case: 6:17-cv-00084-REW-HAI   Doc
               The Deposition of   #: 196-2
                                 JASON  YORK,Filed:
                                               taken07/09/19 Page:13,
                                                      on February  9 of2018
                                                                        140 - Page ID#:
                                         6420                                       22..25
                                                        Page 22                                                           Page 24
·1·   · · · A· · I'm not for sure.· I'm -- I'm assuming he is.    ·1·   ·I didn't use it in every interview.· It was just a
·2·   ·I don't -- I can't speculate on what he knows or doesn't   ·2·   ·tactic.· There's a few that I did use that tactic, but
·3·   ·know.                                                      ·3·   ·there's hundreds that I did not use that tactic.
·4·   · · · Q· · Who was -- why wasn't the warrant for Kayla      ·4·   · · · Q· · Okay.· And sitting here today, can you recall
·5·   ·Mills' arrest in Jackie -- in the Commonwealth             ·5·   ·any witness in the Katherine Mills' homicide
·6·   ·attorney's files in this case?                             ·6·   ·investigation that you did not use the tactic of lying
·7·   · · · A· · I can't answer that.                             ·7·   ·or making promises?
·8·   · · · Q· · You're responsible for handing over your         ·8·   · · · MR. WRIGHT:· Object to form.· Go ahead. Answer best
·9·   ·investigation file to Jackie Steele, weren't you?          ·9·   ·you can.
10·   · · · A· · It was in a case Peak file and that was my       10·   · · · A· · Michael Crump, I -- I don't think I used that
11·   ·responsibility.· I put it in my case file.· What Jackie    11·   ·tactic.· I mean, we could sit there and -- and listen to
12·   ·or the Commonwealth attorney has or has not in his file,   12·   ·each on them.· I can't remember the details on each one
13·   ·I can't, like, speculate on why something is in his case   13·   ·of them and whether or not I raised my voice, so I'm not
14·   ·file or is not.                                            14·   ·going to sit here and -- and say for 110 percent sure
15·   · · · Q· · Why didn't Mirandize Kayla Mills because         15·   ·that I didn't raise my voice, and I don't want to on
16·   ·questioning her?                                           16·   ·each individual, but there were -- were interviews that
17·   · · · A· · Do what?                                         17·   ·I did -- that I did not yell.
18·   · · · Q· · Do you what a Miranda is?                        18·   · · · Q· · But you used that tactic -- well, are you a
19·   · · · A· · Yes.                                             19·   ·sergeant today?
20·   · · · Q· · What is it?                                      20·   · · · A· · Yes.
21·   · · · A· · It's when you advise a subject their Miranda     21·   · · · Q· · Okay.· Sergeant York, have you ever threatened
22·   ·warnings, rights and with her attorney there.              22·   ·a witness in a homicide investigation while questioning
23·   · · · Q· · So you're saying if an attorney is present,      23·   ·them?
24·   ·you don't need to provide a Miranda warning?               24·   · · · A· · Yeah, and that was -- is a tactic that we do
25·   · · · A· · He advised me that she was prepared to give a    25·   ·use in -- in all -- in a majority of criminal

                                                        Page 23                                                           Page 25
·1·   ·statement.                                                 ·1·   ·investigations.
·2·   · · · Q· · What's probable cause mean?                      ·2·   · · · Q· · Did you use that tactic with witnesses in the
·3·   · · · A· · Reasonable belief that a crime is committed.     ·3·   ·Katherine Mills' investigation?
·4·   · · · Q· · What is Brady verse Maryland?                    ·4·   · · · A· · I can't tell you every exact time, but there
·5·   · · · MR. WRIGHT:· Object.· This is legal conclusions,      ·5·   ·could be times that that tactic is used.
·6·   ·but answer the best you can.                               ·6·   · · · Q· · Fair to say you used that tactic so often you
·7·   · · · A· · I don't know off the top of my head.             ·7·   ·can't exactly recall which witness you might have done
·8·   · · · Q· · Sir, have you ever yelled at a witness in a      ·8·   ·it with?
·9·   ·homicide investigation while questioning them?             ·9·   · · · A· · Well, you're -- you're putting words in my
10·   · · · A· · Yes.                                             10·   ·mouth.· I did not say that.· I said, "I don't remember
11·   · · · Q· · Is that another tactic that you use?             11·   ·every exact time I used it."
12·   · · · A· · Yes.                                             12·   · · · Q· · Was that tactic consistent with the training
13·   · · · Q· · Is that how you were trained at KSP to use       13·   ·that you received at KSP?
14·   ·that tactic?                                               14·   · · · A· · It was a tactic that I learned on the job. I
15·   · · · A· · I don't remember going through any particular    15·   ·can't say particularly what classroom at what date and
16·   ·training at the academy whether to yell or not.            16·   ·what time that I -- I saw that.
17·   · · · Q· · Did -- when you were saying that one of your     17·   · · · Q· · I understand that and my question's a little
18·   ·tactics and questioning witnesses in a homicide            18·   ·bit different.· We're going to get to the rules in a
19·   ·investigation is to lie to them and make promises to       19·   ·little bit, so that I can better frame all this for you,
20·   ·them, was that consistent with the training that you       20·   ·but what I'm asking is a little bit different, okay? You
21·   ·received at KSP?                                           21·   ·were trained when you were originally hired at KSP in
22·   · · · MR. WRIGHT:· Object to form, but answer best you      22·   ·2000, correct?
23·   ·can.                                                       23·   · · · A· · Yes.
24·   · · · A· · Again, you -- you keep going back to this lie.   24·   · · · Q· · Okay.· And so these questions that I'm asking
25·   ·I was -- it was a tactic that was used, and it wasn't --   25·   ·you about, whether it was consistent with your training,
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,10 of 140 - Page
                                                                     2018
                                     ID#: 6421                                     26..29
                                                        Page 26                                                           Page 28
·1·   ·what I'm really trying to ask you, and I'll tell you       ·1·   · · · Q· · Not sure which witnesses you used it with in
·2·   ·later, if I ask you questions you don't understand, just   ·2·   ·this case, correct?
·3·   ·let me know, and it's -- I'll rephrase it a better way,    ·3·   · · · A· · Yes.
·4·   ·okay?· Is that okay?· Yes or no?                           ·4·   · · · Q· · Okay.· And you also used that tactic during
·5·   · · · A· · Yes.                                             ·5·   ·the Bobby Wiggins' homicide investigation, correct?
·6                                                                ·6·   · · · MR. WRIGHT:· I'm going to object to form.· I don't
·7·   · · · Q· · Okay.· Sorry.· Just helps the court reporter     ·7·   ·what you're meaning by "threaten," but answer it best
·8·   ·when you answer.· My question to you is:· When you're      ·8·   ·you can.
·9·   ·lying to witnesses or making promises to witnesses         ·9·   · · · A· · I go back to a tactic that I use raising my
10·   ·during the underlying investigation of Katherine Mills'    10·   ·voice, yes, on both of them.
11·   ·death, was that against any of the rules that you were     11·   · · · Q· · Okay.· Let's -- and, well, let's turn -- you
12·   ·aware of from KSP?                                         12·   ·know, with threats, you threatened to charge Kayla Mills
13·   · · · A· · Again, that was a tactic.· I do not call it      13·   ·with murder unless she gave you a statement, correct?
14·   ·lying because, obviously, there's a policy troopers are    14·   · · · A· · I don't know if I used a threat.· There was a
15·   ·not supposed to lie.· That was a tactic I use.· For        15·   ·point in the investigation that it was -- we was
16·   ·example, as -- you know, I had to explain in a -- the      16·   ·beginning to get probable cause -- or, not probable
17·   ·Circuit Court trial of Bobby Wiggins, and I'll -- I'll     17·   ·cause, yet, but information that would indicate that she
18·   ·explain in here.· For example, if I interview somebody     18·   ·would be involved.
19·   ·that has been charged with a rape in a 7- or 8-year-old    19·   · · · Q· · You got an arrest warrant for Kayla Mills 36
20·   ·girl, as a tactic, I will tell them that I understand      20·   ·hours before you took her recorded statement in this
21·   ·why they done that.· Now, essentially, you can say         21·   ·case, correct?
22·   ·that's lying.· I say it's a tactic I use to further my     22·   · · · A· · I don't know exactly how many hours.
23·   ·investigation to get information on -- on a crime that     23·   · · · Q· · But you remember getting an arrest warrant
24·   ·happened.· Now, obviously, do I understand and condone     24·   ·before you got a recorded statement from her, right?
25·   ·somebody raping a 7-year-old girl, absolutely not, but     25·   · · · A· · Yes.

                                                        Page 27                                                           Page 29
·1·   ·that person that I'm interviewing will perceive that.      ·1·   · · · Q· · Yeah.· And you told her about the arrest
·2·   · · · Q· · Sergeant York, I appreciate that, but that is    ·2·   ·warrant that you had against her for the murder of
·3·   · · · · · ·-- that's not the question I asked you, and      ·3·   ·Katherine Mills prior to taking her statement, correct?
·4·   ·we're going to be here for a very long time today, and I   ·4·   · · · A· · Yes.
·5·   ·have a lot of questions for you, so if you can just try    ·5·   · · · Q· · Okay.· And how did Kayla Mills respond to you
·6·   ·to respond to the question, I'd appreciate it, okay?       ·6·   ·know -- to you telling her that you charged her with
·7·   ·What I'm asking you is:· When you lie to a witness         ·7·   ·murder?
·8·   ·during the Katherine Mills' homicide investigation, was    ·8·   · · · A· · She responded by telling me that she wasn't a
·9·   ·that against any of the training or rules, as you          ·9·   ·part of it, that it was Jonathan who killed her.
10·   ·understood them to be, from the Kentucky State Police?     10·   · · · Q· · And, in fact, at the time that you initiated
11·   · · · A· · That tactic to my understanding is not.          11·   ·charges against Kayla Mills, what evidence did you have
12·   · · · Q· · Okay.· Thank you.· And when you yell at a        12·   ·that she was actually involved in that crime?
13·   ·witness during the Katherine Mills' homicide               13·   · · · A· · I need to go back.· I would have to look at
14·   ·investigation, was that against any of the rules or        14·   ·the case file because there is several witness
15·   ·training that you received from KSP?                       15·   ·statements saying that Kayla was involved.· Now, as far
16·   · · · A· · Again, that tactic that I'm not aware of         16·   ·as chronological, I'm not saying, but one top of my
17·   ·that's against it.                                         17·   ·head, Heather Warren was one of them that said that
18·   · · · Q· · Because you're not using -- you wouldn't use     18·   ·Kayla had stated that it was her, but, again, I don't --
19·   ·tactics that KSP didn't allow, right?                      19·   ·chronologically, I'm --
20·   · · · A· · The ones that I'm aware of, no.                  20·   · · · Q· · Yeah.
21·   · · · Q· · Okay.· So have you ever threatened a witness     21·   · · · A· · -- not sure.
22·   ·during the Katherine Mills' homicide investigation?        22·   · · · Q· · And let me help you with that chronological
23·   · · · A· · There could be times.· Again, that's a tactic    23·   ·order.· You didn't take a statement from Heather Warren
24·   ·that I did use.· I can't -- I don't remember every time    24·   ·until 2013, approximately eight months after you got an
25·   ·I used it, but yes.                                        25·   ·arrest for Kayla Mills; do that sound right?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,11 of 140 - Page
                                                                     2018
                                     ID#: 6422                                     30..33
                                                        Page 30                                                           Page 32
·1·   · · · MR. WRIGHT:· I'll object to form.· Answer best you    ·1·   ·remember which ones in order.
·2·   ·can.                                                       ·2·   · · · Q· · Sitting here today, aside from Heather Warren,
·3·   · · · A· · I-- I don't remember the exact dates.            ·3·   ·can you name a single individual that implicated Kayla
·4·   · · · Q· · I'll show it to you soon, but Kayla Mills        ·4·   ·Mills in the murder of Katherine Mills prior to you
·5·   ·knew, at the time she gave you a recorded statement,       ·5·   ·initiating charges against her?
·6·   ·that you initiated charges against her for murder and      ·6·   · · · A· · As far as -- again, if we want to -- I need to
·7·   ·that you successfully received a $1 million cash bail      ·7·   ·start back, starting with Michael Crump.· When we found
·8·   ·for her, correct?                                          ·8·   ·out from Michael Crump that as he drove by the house
·9·   · · · MR. WRIGHT:· I'll object to form and foundation,      ·9·   ·that morning, that he saw a blue car with a blond female
10·   ·but answer best you can.                                   10·   ·in it, and a male subject coming around.· Now, could he
11·   · · · A· · Can you repeat about this million dollar?· I'm   11·   ·positively identify the female?· No, but given the other
12·   ·not aware of, what now?                                    12·   ·aspects of the investigation, as far as the statements
13·   · · · Q· · Did you go to court and initiate charges         13·   ·that Amanda Hoskins had made that -- that would -- and
14·   ·against Kayla Mills for the murder of Katherine Mills?     14·   ·Christy Branson and all the other ones that indicated
15·   · · · A· · Yes, I did --                                    15·   ·that Amanda was involved, that Jonathan was involved,
16·   · · · Q· · Okay.                                            16·   ·and Jonathan was dating Kayla at the time was all that
17·   · · · A· · -- get a warrant.                                17·   ·information felt like there was probable cause.
18·   · · · Q· · And you're in court when the judge actually      18·   · · · Q· · Sir, are you saying here under oath that you
19·   ·said that there would be a $1 million cash bail?           19·   ·believe that you could form probable cause against Kayla
20·   · · · A· · If that's what's on the warrant.· I'm not        20·   ·Mills as being the woman in the blue car that Michael
21·   ·familiar -- I don't remember what was on the warrant.      21·   ·Crump saw?
22·   · · · Q· · Okay.· Well, you would've told Kayla Mills       22·   · · · MR. WRIGHT:· Object to form.· Calling for legal
23·   ·about the $1 million cash bill prior to her taking a       23·   ·conclusion.· Answer best you can.
24·   ·recorded statement, right?                                 24·   · · · Q· · Is that part of what you based your probable
25·   · · · MR. WRIGHT:· Object to form and foundation. Go        25·   ·cause on was Michael Crump seeing a woman in a car?

                                                        Page 31                                                           Page 33
·1·   ·ahead.                                                     ·1·   · · · A· · That wasn't all of it.· That's just one part
·2·   · · · A· · I'm sure her attorney was aware of it.           ·2·   ·of the puzzle.
·3·   · · · Q· · Do you have any specific recollection whether    ·3·   · · · Q· · Okay.· And that's also Michael Crump -- seeing
·4·   ·her attorney was aware of it?                              ·4·   ·the woman in the car is also what you used to form
·5·   · · · A· · No.· You would have to ask him.                  ·5·   ·probable cause against Amanda Hoskins, right?
·6·   · · · Q· · After Kayla Mills gave her recorded statement,   ·6·   · · · A· · No.
·7·   ·she was allowed to leave the police department freely,     ·7·   · · · Q· · Yes or no?
·8·   ·correct?                                                   ·8·   · · · A· · That was just one part of it.
·9·   · · · A· · Yes.                                             ·9·   · · · Q· · So which -- when you initiated charges against
10·   · · · Q· · Okay.· Did you ever have a conversation with     10·   ·Amanda Hoskins and Kayla Mills, on the same day, in
11·   ·Jackie Steele about dismissing Kayla Mills' murder         11·   ·2012, which person did you believe was the woman in the
12·   ·charge in this case after she gave her statement?          12·   ·blue car?
13·   · · · A· · It never got to that point because when she      13·   · · · A· · Obviously, there is no video of it.· We had
14·   ·gave her statement, at that point, we did not feel like    14·   ·probable cause to believe that they were both in the
15·   ·that she was involved in it.                               15·   ·vicinity.
16·   · · · Q· · So before she gave a statement, you had          16·   · · · Q· · Who told you that there was more than one
17·   ·probable cause, or did you have probable for -- to         17·   ·woman in a blue car at Katherine Mills' residence on
18·   ·initiate charges against Kayla Mills for murder?           18·   ·December 20, 2010?
19·   · · · A· · I would need to go back --                       19·   · · · A· · I seen -- seen -- I didn't see a blue car.
20·   · · · MR. WRIGHT:· Object to calling for a legal            20·   ·What I do recollect from the witness statements is that
21·   ·conclusion, but answer best you can.                       21·   ·Allen Helton stated that he saw William Lester's car
22·   · · · A· · I feel like we had probable cause, yes.          22·   ·close to the vicinity and then Amber Simpson also stated
23·   · · · Q· · Based on what evidence?                          23·   ·that Jonathan Taylor had told her that Amanda was a
24·   · · · A· · Again, I don't know.· I would need to look at    24·   ·lookout close to the area.
25·   ·the case and see which witness statements.· I don't know   25·   · · · Q· · You took those statements, right, Mr. York?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,12 of 140 - Page
                                                                     2018
                                     ID#: 6423                                     34..37
                                                        Page 34                                                           Page 36
·1·   · · · A· · Yes.                                             ·1·   ·with a witness in the Bobby Wiggins' investigation,
·2·   · · · Q· · Yeah.· Have you ever swore at a witness in a     ·2·   ·correct?
·3·   ·homicide investigation while questioning them?             ·3·   · · · A· · I believe so.· I don't remember.· Who is that?
·4·   · · · A· · I swore?· Can you define swore?                  ·4·   · · · Q· · Dave Fox.
·5·   · · · Q· · You ever said, "Fuck you, fuck you, fuck you,"   ·5·   · · · A· · Dave Fox?· Yeah, David Fox --
·6·   ·to a witness in a homicide investigation while             ·6·   · · · Q· · My question to you was:· Was that a witness in
·7·   ·questioning them?                                          ·7·   ·the Bobby Wiggins' investigation?
·8·   · · · A· · Yes.                                             ·8·   · · · MR. WRIGHT:· Object.· Let the witness answer the
·9·   · · · Q· · Yeah.· Is that one of the tactics that you use   ·9·   ·question.
10·   ·during your investigation of the homicide of Katherine     10·   · · · A· · Yes.
11·   ·Mills?                                                     11·   · · · Q· · Yes or no?
12·   · · · A· · That's one of the tactics.                       12·   · · · A· · Yes, that was a witness that was in the Bobby
13·   · · · Q· · Yeah.· That's also one of the tactics that you   13·   ·Wiggins' case who testified in Bell Circuit Court that
14·   ·used during your investigation into the murder of Bobby    14·   ·nobody touched him.
15·   ·Wiggins, too, right?                                       15·   · · · Q· · Did I ask you whether -- what he testified to?
16·   · · · A· · There was a couple of interviews, a few, that    16·   ·So today -- here let me go through some of the rules,
17·   ·that tactic was used, but, again, I'm not a case officer   17·   ·okay?· So have you ever given a deposition before?
18·   ·in that case.                                              18·   · · · A· · No.
19·   · · · Q· · Well, you used that tactic in that case,         19·   · · · Q· · No?· Okay.· So here's how this is going to
20·   ·right?                                                     20·   ·work.· I'm going to ask you questions, okay?
21·   · · · A· · Yes.                                             21·   · · · A· · Yes.
22·   · · · Q· · Was that consistent with your understanding of   22·   · · · Q· · And you're going to answer under oath, all
23·   ·the rules and training that you received from the          23·   ·right?
24·   ·Kentucky State Police?                                     24·   · · · A· · Yes.
25·   · · · A· · It's my understanding that tactic is not         25·   · · · Q· · Okay.· And you've got to just answer

                                                        Page 35                                                           Page 37
·1·   ·against anything.                                          ·1·   ·affirmatively, no head nods because that'll help the
·2·   · · · Q· · Have you ever assaulted a witness in a           ·2·   ·court reporter down there even though she's got this on
·3·   ·homicide investigation while questioning them?             ·3·   ·video,· all right?
·4·   · · · A· · No.                                              ·4·   · · · A· · Yes, sir.
·5·   · · · Q· · Have you ever hit a witness in a homicide        ·5·   · · · Q· · Your nice attorney over here is going to make
·6·   ·investigation while questioning them?                      ·6·   ·objections, okay?· Yes?· You understand that?
·7·   · · · A· · No.                                              ·7·   · · · A· · Yes.
·8·   · · · Q· · Have you thrown any objects at a witness in a    ·8·   · · · Q· · Sorry.· I need an affirmative response each
·9·   ·homicide investigation while questioning them?             ·9·   ·time.· And there's no judge here today to determine
10·   · · · A· · Thrown?· No.                                     10·   ·whether those objections are valid or not, okay?
11·   · · · Q· · Well, what have you done that is similar to      11·   · · · A· · Yes.
12·   ·throwing objects to a witness in a homicide                12·   · · · Q· · And sometimes I tend not to ask questions
13·   ·investigation while questioning them?                      13·   ·perfectly, so if I don't ask a question that you
14·   · · · MR. WRIGHT:· Object to form.· Answer best you can.    14·   ·understand, please let me know, okay?
15·   · · · A· · That calls me to speculate.· If you'll give me   15·   · · · A· · Yes.
16·   ·an example, I -- I will answer it.                         16·   · · · Q· · And I'd be happy to rephrase it a better way
17·   · · · Q· · This will be Exhibit 1, an audio clip labeled    17·   ·if you don't understand it, okay?
18·   ·PL-27706.· Listen to this.· I'm going to ask you some      18·   · · · A· · Yes.
19·   ·questions.                                                 19·   · · · Q· · Okay.· Now, if you answer a question that I
20·   · · · · · ·(EXHIBIT 1 MARKED FOR IDENTIFICATION)            20·   ·ask you, I'm going to assume that you understood what
21·   · · ·(AUDIO CLIP PLAYED FROM INTERVIEW WITH DAVID FOX)      21·   ·you're being asked; is that fair?
22·   · · · Q· · Sergeant York, is that your voice on there       22·   · · · A· · Yes.
23·   ·saying, "Fuck you, fuck you, fuck you"?                    23·   · · · Q· · Okay.· At any point in time, you can take a
24·   · · · A· · Yes.                                             24·   ·restroom today or speak to your counsel.· You just let
25·   · · · Q· · Yeah.· And that was an interview that you did    25·   ·me know, okay?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,13 of 140 - Page
                                                                     2018
                                     ID#: 6424                                     38..41
                                                        Page 38                                                           Page 40
·1·   · · · A· · Yes.                                             ·1·   · · · A· · I can't speculate what they -- they feel or
·2·   · · · Q· · The only thing that I'm going to ask is that     ·2·   ·don't feel.
·3·   ·if there's a question pending, you've got to answer that   ·3·   · · · Q· · Well, why did you kick a chair?
·4·   ·question before you go take a break, all right?            ·4·   · · · A· · To try to get his attention.
·5·   · · · A· · Yes.                                             ·5·   · · · Q· · Okay.· Slammed on the table, too, right?
·6·   · · · Q· · Okay.· Do you have any questions about those     ·6·   · · · A· · Yes.
·7·   ·rules?                                                     ·7·   · · · Q· · Slammed on it pretty hard, right?
·8·   · · · A· · No.                                              ·8·   · · · MR. WRIGHT:· Object to form.· Go ahead.
·9·   · · · Q· · All right.· So it's a little bit different       ·9·   · · · A· · Yes.· I -- you know, yes.
10·   ·than when you're interviewing witnesses and you're         10·   · · · Q· · Yeah.· And that's because you want to scare
11·   ·asking questions, right?                                   11·   ·Dave Fox a little bit, right?
12·   · · · A· · Yes.                                             12·   · · · A· · I want to get his attention.
13·   · · · Q· · Okay.· Today you're the witness, right?          13·   · · · Q· · Shake him up, right?
14·   · · · A· · Yes.                                             14·   · · · MR. WRIGHT:· Object to form.
15·   · · · Q· · Okay.· Did you hear that after -- during the     15·   · · · Q· · Right?
16·   ·questioning that you had with Dave Fox in the Wiggins'     16·   · · · MR. WRIGHT:· Go ahead.· Answer best you can.
17·   ·investigation, what was that noise that sounded like       17·   · · · A· · I was try -- I've answered this before.· I was
18·   ·somebody being hit or an object being thrown?· What was    18·   ·trying to get his attention because I felt like he was
19·   ·that?                                                      19·   ·lying.
20·   · · · MR. WRIGHT:· Object to form.                          20·   · · · Q· · You were trying to get Dave Fox to say what
21·   · · · A· · I believe I kicked a chair, slapped a table.     21·   ·you wanted him to say, correct?
22·   · · · Q· · What chair did you kick?                         22·   · · · MR. WRIGHT:· I object to form.· You're arguing with
23·   · · · A· · The one I was sitting in.                        23·   ·the witness.· This is asked and answered.
24·   · · · Q· · So you kicked your own chair?                    24·   · · · MR. SLOSAR:· Sir?
25·   · · · A· · I stood up, yes.                                 25·   · · · MR. WRIGHT:· He's already answered.

                                                        Page 39                                                           Page 41
·1·   · · · Q· · Why did you do that?                             ·1·   · · · MR. SLOSAR:· Sir, if you will let me finish my
·2·   · · · A· · That was a tactic I -- I was using.              ·2·   ·question before you interject, I'd appreciate it. I
·3·   · · · Q· · Were you using those tactics, too, during the    ·3·   ·will give you time, and maybe we can instruct your
·4·   ·investigation in the Katherine Mills' death?               ·4·   ·client to pause and give you time to object, but do not
·5·   · · · A· · I don't know -- I don't recollect -- remember    ·5·   ·interfere with my questioning.
·6·   ·using that particular tactic.                              ·6·   · · · MR. WRIGHT:· I object to your repeated questioning,
·7·   · · · Q· · Not saying that you didn't.· You just don't      ·7·   ·asking and answering the same question.
·8·   ·remember it, right?                                        ·8·   · · · MR. SLOSAR:· All right.
·9·   · · · A· · I don't --                                       ·9·   · · · MR. WRIGHT:· And harassing the witness.
10·   · · · MR. WRIGHT:· Object to form.· Go ahead.               10·   · · · MR. SLOSAR:· Your objection's on the record.
11·   · · · Q· · You can --                                       11·   ·BY MR. SLOSAR:
12·   · · · A· · I don't remember kicking my chair.               12·   · · · Q· · Mr. York, you can answer the question.
13·   · · · Q· · Okay.· Why did you get aggressive with Dave      13·   · · · A· · No.· I was not trying to get him to say
14·   ·Fox?                                                       14·   ·anything, I wouldn't say.· I want him to tell the truth.
15·   · · · MR. WRIGHT:· Object to form.                          15·   · · · Q· · Well, when you said, "you know, you know, you
16·   · · · A· · I felt like he was lying.· As a tactic, I was    16·   ·know."· After that, you proceeded to tell Dave Fox what
17·   ·trying to get him to understand that this was not a joke   17·   ·you wanted him to say, right?
18·   ·and take it serious.                                       18·   · · · A· · No.· It -- it might sound like that in that
19·   · · · Q· · And you were trying to scare him, right?         19·   ·one little bit of audio clip, but this was an ongoing
20·   · · · A· · I'm trained and use tactics to try to get        20·   ·investigation.· If we had anything -- any knowledge of
21·   ·information to solve a crime.                              21·   ·anything, it's because of what we've developed, not what
22·   · · · Q· · Okay.· And one of those tactics is trying to     22·   ·I wanted him to say.
23·   ·put fear into witnesses, right?                            23·   · · · Q· · So your testimony, under oath, here today is
24·   · · · MR. WRIGHT:· Object to form, but answer best you      24·   ·that you were not telling Dave Fox what to say in that
25·   ·can.                                                       25·   ·interview?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,14 of 140 - Page
                                                                     2018
                                     ID#: 6425                                     42..45
                                                        Page 42                                                           Page 44
·1·   · · · A· · I'm telling you anything that I said was a       ·1·   · · · A· · It's not --
·2·   ·part of the investigation that we had discovered.· It's    ·2·   · · · Q· · And that tactic is not against any of the
·3·   ·not something that I made up out of my head to try to      ·3·   ·rules or training from KSP as you can recall, correct?
·4·   ·get him to say.                                            ·4·   · · · A· · Yes.
·5·   · · · Q· · So you're saying, based on your investigation,   ·5·   · · · Q· · Okay.· Why did you tell Amanda Hoskins when
·6·   ·you knew what you wanted Dave Fox to say, right?           ·6·   ·you interviewed her in February of 2011 that you have a
·7·   · · · A· · No.· I said exactly what I said.· I said         ·7·   ·tail and you just want the donkey to pin it on?
·8·   ·throughout the course of the investigation, we were --     ·8·   · · · A· · Again, I would have to go back and -- and look
·9·   ·we were learning more stuff.· Again, I don't remember      ·9·   ·at that statement.· That particular phrase I would have
10·   ·the particulars of that case you're talking about that     10·   ·to see it in the statement.
11·   ·or that witness statement.· I would have to read the       11·   · · · Q· · Well, you've said that phrase in your life.
12·   ·entire statement because I -- I don't remember, but I      12·   ·You don't deny that, right?
13·   ·was not trying to get him to say stuff off the top of my   13·   · · · A· · Probably have.
14·   ·head.                                                      14·   · · · Q· · Okay.
15·   · · · Q· · Oh, sure.· You knew -- you had it planned out    15·   · · · A· · I don't remember each -- each time.
16·   ·what you needed him to say, right?                         16·   · · · Q· · You told other people in the Katherine Mills'
17·   · · · MR. WRIGHT:· Object to form.                          17·   ·investigation that you have the tail, and you're looking
18·   · · · A· · No.· I was trying to get him to tell the         18·   ·for the donkey to pin it on, correct?
19·   ·truth.                                                     19·   · · · MR. WRIGHT:· Object to form and foundation, but
20·   · · · Q· · Tell the truth, and the truth is what you        20·   ·answer best you can.
21·   ·believed happened, right?                                  21·   · · · A· · I don't remember saying it.· I cannot tell you
22·   · · · MR. WRIGHT:· Object to form.                          22·   ·who I said it to and who I did not.· I'm not denying
23·   · · · A· · Not what I believed to happen.· It's whatever    23·   ·saying it, but I don't remember no particulars.
24·   ·it is.· Whatever we find out.                              24·   · · · Q· · Is that phrase consistent with your
25·   · · · Q· · Oh, before you got a statement from James Otis   25·   ·understanding of the training you received at Kentucky

                                                        Page 43                                                           Page 45
·1·   ·Sizemore, you promised him that he was going to never go   ·1·   ·State Police?
·2·   ·to prison; is that right?                                  ·2·   · · · A· · It's not -- that tactic being used is -- is
·3·   · · · MR. WRIGHT:· Object to form and foundation. Go        ·3·   ·not against anything that I'm -- I'm aware.
·4·   ·ahead.                                                     ·4·   · · · Q· · Who is Rueben York?
·5·   · · · A· · Again, I'm not the case officer on that, and I   ·5·   · · · A· · That is my biological father.
·6·   ·-- I don't remember the particulars of that, but that is   ·6·   · · · Q· · Okay.· And did you ever communicate with
·7·   ·a tactic that I use.· If I was promising something that    ·7·   ·Rueben about your investigation into the Katherine
·8·   ·I could not deliver on because there was nothing to        ·8·   ·Mills' homicide?
·9·   ·promise.                                                   ·9·   · · · A· · No.
10·   · · · Q· · Okay.· So to you, it's sort of like because      10·   · · · Q· · Never spoke to him about it even a single
11·   ·you don't have the power to make those promises come       11·   ·time?
12·   ·true, it's okay, right?                                    12·   · · · A· · No.
13·   · · · MR. WRIGHT:· I'll object to form of that.             13·   · · · Q· · Okay.· Did Rueben York used to be in law
14·   · · · Q· · Is that what you're saying?· You're trying to    14·   ·enforcement?
15·   ·say the prosecutor has that ability, but you don't, so     15·   · · · A· · No.
16·   ·when you make that promise to a witness, it's -- you       16·   · · · Q· · We are now going to Exhibit 2.· This is PL-
17·   ·don't consider it to be a real promise; is that right?     17·   ·11450 through 11 -- or, I'm sorry, PL-14450 through
18·   · · · A· · Now, when I use that tactic, I'm -- I'm not      18·   ·14456.· And for the record, Jonathan Taylor is also
19·   ·promising them something that the Commonwealth attorney    19·   ·present.· Sir, I'm handing you mark -- what's marked
20·   ·can give him or not give him.                              20·   ·Exhibit number 2.· Give a copy to your counsel.
21·   · · · Q· · You're just making a promise from yourself,      21·   · · · MR. SLOSAR:· Here you go.· Let you-all pass this
22·   ·right?                                                     22·   ·around.
23·   · · · MR. WRIGHT:· Object to form.                          23·   · · · · · · · · ·(EXHIBIT 2 MARKED FOR IDENTIFICATION)
24·   · · · A· · It's a tactic.                                   24·   · · · MR. WRIGHT:· What was the Bates number for the
25·   · · · Q· · A tactic.                                        25·   ·first Exhibit?· I didn't get that LM.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,15 of 140 - Page
                                                                     2018
                                     ID#: 6426                                     46..49
                                                        Page 46                                                           Page 48
·1·   · · · MS. STAPLES:· 27706.                                  ·1·   · · · Q· · How old is your dad?
·2·   · · · MR. SLOSAR:· PL?                                      ·2·   · · · A· · I believe he's in his 60s.
·3·   · · · MS. STAPLES:· PL-27706.                               ·3·   · · · Q· · So your dad just coincidently hit on a woman
·4·   ·BY MR. SLOSAR:                                             ·4·   ·in her 20s who just so happens to be charged with a
·5·   · · · Q· · Sir, who's car is that?                          ·5·   ·murder in one of your investigations; is that your
·6·   · · · A· · It appears to be Rueben York's.                  ·6·   ·testimony, sir?
·7·   · · · Q· · Yeah.· Okay.· That's the car that Mr.· York      ·7·   · · · MR. WRIGHT:· Object to form.· Answer best you can.
·8·   ·had in 2015, correct?                                      ·8·   · · · A· · I had no knowledge of this, and we did not
·9·   · · · A· · As best I can remember, yes.                     ·9·   ·talk about this, and, like I said, until a few weeks
10·   · · · Q· · That's your dad's car, right?                    10·   ·ago.
11·   · · · A· · Yes.                                             11·   · · · Q· · So you're saying if we got cell phone records
12·   · · · Q· · Okay.· What was your dad doing following         12·   ·between you and your dad from August 31, 2015 through
13·   ·Amanda Hoskins from the courthouse in 2015?                13·   ·September 3, 2015, it wouldn't show that you and your
14·   · · · MR. WRIGHT:· Object to form.· Answer best you can.    14·   ·dad had phone calls after this report was filed against
15·   · · · A· · I have no idea.                                  15·   ·him?
16·   · · · Q· · You never spoke to him about it a single time?   16·   · · · MR. WRIGHT:· I'll object to foundation.· You were
17·   · · · A· · No.                                              17·   ·asking him whether he was talking about this, not
18·   · · · Q· · Prior to coming in here today -- well, why       18·   ·whether he ever spoke to his father during the time
19·   ·don't you go to page 3 of that Exhibit, sir, up there?     19·   ·period.
20·   · · · A· · I talked to him when I became aware of this a    20·   · · · MR. SLOSAR:· Can you please tell me a federal rule
21·   ·few weeks ago, yes.                                        21·   ·that that objection would be proper under, objection for
22·   · · · Q· · Oh, a few weeks ago?· So you're saying in 2018   22·   ·--
23·   ·was the first time that you learned that a police report   23·   · · · MR. WRIGHT:· I think you are -- you're
24·   ·from the Bell County Sheriff's Department was filed        24·   ·misrepresenting the record there by making that
25·   ·against your father?                                       25·   ·question.

                                                        Page 47                                                           Page 49
·1·   · · · A· · Absolutely.                                      ·1·   · · · MR. SLOSAR:· Well, the speaking objections are
·2·   · · · Q· · Before a few weeks ago, you had no idea that     ·2·   ·inappropriate.· If they continue to happen, we will call
·3·   ·your father had a report filed against him for             ·3·   ·the Magistrate.
·4·   ·harassment?                                                ·4·   · · · MR. WRIGHT:· That's fine.· I think that objection
·5·   · · · A· · Not a clue.                                      ·5·   ·was appropriate.· Your question had a faulty foundation
·6·   · · · Q· · Did you tell your father about Amanda Hoskins    ·6·   ·on it.
·7·   ·prior to that date?                                        ·7·   · · · MR. SLOSAR:· And you're saying that that's an
·8·   · · · A· · No.                                              ·8·   ·objection under federal rules?
·9·   · · · Q· · So does your father just go around and follow    ·9·   · · · MR. WRIGHT:· I believe it is.· It's objection to
10·   ·young women around for no reason?                          10·   ·form and foundation, yes.
11·   · · · MR. WRIGHT:· Object to form.                          11·   · · · MR. SLOSAR:· If these speaking objections continue,
12·   · · · A· · I cannot speculate anything he did, but I had    12·   ·we will petition the Court for additional time based
13·   ·no knowledge of this until a -- two or three weeks ago     13·   ·upon the inappropriate speaking objections that are
14·   ·when you produced it.                                      14·   ·being made.· I'm just letting you know, counsel.
15·   · · · Q· · You talked to your dad about this since then?    15·   · · · MR. WRIGHT:· I will be happy to show them the
16·   · · · A· · I called and asked him about it, yes --          16·   ·record --
17·   · · · Q· · What --                                          17·   · · · MR. SLOSAR:· Thank you.
18·   · · · A· · -- what was the deal?                            18·   · · · MR. WRIGHT:· -- on that.
19·   · · · Q· · What did he say?                                 19·   ·BY MR. SLOSAR:
20·   · · · A· · He advised -- this is what he told me that he    20·   · · · Q· · You can answer the question.
21·   ·was in Pineville and saw a girl coming out of the bank,    21·   · · · A· · If you could repeat it again, please?
22·   ·I believe, and he stopped and hit on her, to try to take   22·   · · · Q· · Sure.· After a report was filed against your
23·   ·her out on a date.                                         23·   ·father on September 3, 2015, did he call you to talk to
24·   · · · Q· · That's what your dad told you?                   24·   ·you about what he did with regard to Ms. Hoskins?
25·   · · · A· · Yes.                                             25·   · · · A· · No.· He did not.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,16 of 140 - Page
                                                                     2018
                                     ID#: 6427                                     50..53
                                                        Page 50                                                           Page 52
·1·   · · · Q· · And did you talk to your father on September     ·1·   · · · Q· · When did you marry Virgie York?
·2·   ·3, 2015?                                                   ·2·   · · · A· · It was March of last year.
·3·   · · · A· · I have no idea.                                  ·3·   · · · Q· · March of 2017?
·4·   · · · Q· · What's your cell phone number, Mr. York?         ·4·   · · · A· · No, March of 2016.
·5·   · · · A· · I do not remember what it was in 2015.           ·5·   · · · Q· · Okay.· When did you start dating -- and
·6·   · · · Q· · Did you have a different cell phone in 2015      ·6·   ·Virgie's maiden name is Mills; is that right?
·7·   ·than you do today?                                         ·7·   · · · A· · Yes.
·8·   · · · A· · I can't remember when I -- I switched the        ·8·   · · · Q· · Okay.· When did you start dating Virgie Mills?
·9·   ·number.                                                    ·9·   · · · A· · I believe somewhere around 2012.
10·   · · · Q· · What's your number today?                        10·   · · · Q· · This is the second marriage between you and
11·   · · · A· · Well, I, obviously, don't want everybody in      11·   ·Ms. Mills, correct?
12·   ·the room to have it.· Can I write it down?                 12·   · · · A· · No.
13·   · · · Q· · Yes.· And will you also write down, I'll put     13·   · · · Q· · No?· Were you ever -- who were you married to
14·   ·in here, father's cell phone or write down whatever        14·   ·before Ms. Mills?
15·   ·numbers you have for your father as well, okay?            15·   · · · A· · I've been married twice before.
16·   · · · A· · I do not remember it off the top of my head,     16·   · · · Q· · Okay.· Who was the person that you were
17·   ·but I can provide you mine.                                17·   ·married to before Virgie?
18·   · · · MR. SLOSAR:· And just to assure, Counsel, I will      18·   · · · A· · Kayla Gray.
19·   ·not give these phone numbers to my clients.· It'll be      19·   · · · Q· · When did you marry Kayla Gray?
20·   ·for attorneys' eyes only.                                  20·   · · · A· · 2008.
21·   ·BY MR. SLOSAR:                                             21·   · · · Q· · When did you and Ms. Gray complete your
22·   · · · Q· · What's that area code, though?· Sorry.· I'm a    22·   ·divorce?
23·   ·Chicago guy.· And what's your father's phone number?       23·   · · · A· · I want to say October 2011.· I'm not -- I
24·   · · · A· · I don't know off the top of my head.             24·   ·mean, I don't know the exact day.· I believe it was
25·   · · · Q· · You got a cell phone on you?                     25·   ·around October 2011.

                                                        Page 51                                                           Page 53
·1·   · · · A· · Yes.                                             ·1·   · · · Q· · Did you meet Virgie prior to divorcing Ms.
·2·   · · · Q· · You got contacts in there?                       ·2·   ·Gray?
·3·   · · · A· · Yes.                                             ·3·   · · · A· · I've known Virgie for 20 years.
·4·   · · · MR. SLOSAR:· Let's take a break, and you can find     ·4·   · · · Q· · You still talk to Kayla Gray?
·5·   ·your father's phone number.· Five minutes?                 ·5·   · · · A· · I've not had any personal contact with her,
·6·   · · · MR. WRIGHT:· Do you want to use the bathroom?         ·6·   ·no.
·7·   · · · THE WITNESS:· Sure.                                   ·7·   · · · Q· · When's the last time you talked to her?
·8·   · · · VIDEOGRAPHER:· Off the record at 9:32.                ·8·   · · · A· · Probably 2011.
·9·   · · · · · · · · ·(OFF THE RECORD)                           ·9·   · · · Q· · You haven't talked to her by phone or social
10·   · · · VIDEOGRAPHER:· Back on the record at 9:42.            10·   ·media or e-mail since 2011?
11·   · · · MR. WRIGHT:· Before we begin with questioning, just   11·   · · · A· · Not to Kayla, no.
12·   ·to note that the deponent has provided a phone number      12·   · · · Q· · To anybody associated with Kayla?
13·   ·for himself and Rueben York and plaintiffs' counsel has    13·   · · · A· · Her mother reached out to me.
14·   ·agreed to keep that as attorneys' eye only; is that        14·   · · · Q· · When did her mother reach out to you?
15·   ·correct?                                                   15·   · · · A· · I believe sometime late last year.
16·   · · · MR. SLOSAR:· Uh-huh.                                  16·   · · · Q· · Do you recall why she reached out?
17·   · · · MR. WRIGHT:· Yes?                                     17·   · · · A· · Yes.
18·   · · · MR. SLOSAR:· Yes.· Yes.                               18·   · · · Q· · Why was it?
19·   · · · MR. WRIGHT:· Thank you.                               19·   · · · A· · She wanted to let me know that there was some
20·   · · · MR. SLOSAR:· I anticipated that correction, yes.      20·   ·attorney, she wasn't for sure, that was harassing her
21·   ·BY MR. SLOSAR:                                             21·   ·and Kayla that Melinda Patterson had fed her a bunch --
22·   · · · Q· · Sergeant York, are you currently married?        22·   ·fed somebody a bunch of lies about the Wiggins' murder,
23·   · · · A· · Yes.                                             23·   ·and she wanted to let me know that, that she had
24·   · · · Q· · To whom?                                         24·   ·threatened to get an attorney for her.
25·   · · · A· · Virgie York.                                     25·   · · · Q· · When was -- what's the name of Kayla's mother?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,17 of 140 - Page
                                                                     2018
                                     ID#: 6428                                     54..57
                                                        Page 54                                                           Page 56
·1·   · · · A· · Debbie.                                          ·1·   ·hospital and then at the funeral.
·2·   · · · Q· · Debbie who?                                      ·2·   · · · Q· · Detective -- or Sergeant York, did you have a
·3·   · · · A· · Gray.                                            ·3·   ·stepson who passed away in a car accident?
·4·   · · · Q· · You were a police officer at the time that       ·4·   · · · A· · He wasn't my stepson at the time.
·5·   ·Debbie called you, right?                                  ·5·   · · · Q· · Okay.
·6·   · · · A· · She didn't call me.                              ·6·   · · · A· · I was not married.
·7·   · · · Q· · How did she reach out to you?                    ·7·   · · · Q· · But you know who I'm talking about, right?
·8·   · · · A· · She went through another trooper.                ·8·   · · · A· · Yes.
·9·   · · · Q· · Who was that?                                    ·9·   · · · Q· · Yeah.· And was that a stepson of Virgie's or
10·   · · · A· · I believe his name is Scott Bunch.· He's         10·   ·Kayla's?
11·   ·somehow related to the family.· I don't know how.· Or      11·   · · · A· · Virgie's.
12·   ·his wife is.                                               12·   · · · Q· · I'm sorry, was that a son of Virgie's or
13·   · · · Q· · Did you get in contact with Debbie after that?   13·   ·Kayla's?
14·   · · · A· · No.                                              14·   · · · A· · Virgie's.
15·   · · · Q· · Why not?                                         15·   · · · Q· · Virgie's, okay.· And where were you at -- and
16·   · · · A· · There was no need.· I didn't see no need in      16·   ·what's his name?· The boy that passed away?
17·   ·it.                                                        17·   · · · A· · His name was Jathan.
18·   · · · Q· · Who's Melinda Patterson?· Is that the name       18·   · · · Q· · Jathan?· Okay.· Where were you at when Jathan
19·   ·that you brought up?· Did I get that right?                19·   ·passed away?
20·   · · · A· · That was the name that she told me, yes.         20·   · · · A· · I was at home.
21·   · · · Q· · Do you know who she is?                          21·   · · · Q· · You were at home?· So you and Virgie weren't
22·   · · · A· · Yes.                                             22·   ·out in Richmond?
23·   · · · Q· · Who is she?                                      23·   · · · A· · No.
24·   · · · A· · She's Kayla Gray's aunt.                         24·   · · · Q· · Okay.· Do you remember going to the
25·   · · · Q· · How is Jeff Gray related to Kayla?               25·   ·investigation site after the accident?

                                                        Page 55                                                           Page 57
·1·   · · · A· · I believe they're cousins.                       ·1·   · · · A· · And if I have to relive it, yes, I do.· They
·2·   · · · Q· · You know who Jeff Gray is, right?                ·2·   ·called me, the city police did, and told me that
·3·   · · · A· · I know several Jeff Grays, but she has a         ·3·   ·Virgie's son was dead, and he had just wrecked from her
·4·   ·cousin named Jeff Gray, yes.                               ·4·   ·house, so yes, I did go to it.· They called me.· I went,
·5·   · · · Q· · All right.· And that cousin's a drug dealer,     ·5·   ·and I had to ID the body.· Then I had to go to Virgie's
·6·   ·right?                                                     ·6·   ·house and tell her that her son was killed.
·7·   · · · A· · That's the way I understand it, yes.             ·7·   · · · Q· · And, sorry -- and, sir, I'm sorry.· I know
·8·   · · · Q· · Okay.· You know that Jeff Gray is a dope         ·8·   ·this is emotional.· I'm not going to through the whole
·9·   ·dealer from your capacity as an investigating officer at   ·9·   ·incident, so I'm --
10·   ·Post 10, right?                                            10·   · · · A· · Well, you have.
11·   · · · MR. WRIGHT:· Object to form and foundation. Go        11·   · · · Q· · -- going to ask you a few limited questions on
12·   ·ahead.                                                     12·   ·this.· Do you recall eventually recovering some property
13·   · · · A· · I've never investigated.· Again, that's          13·   ·from Jathan prior to leaving the investigation scene?
14·   ·knowledge that's been passed around, yes.                  14·   ·And specifically, do you recall recovering Jathan's cell
15·   · · · Q· · And in January of 2011, you knew that Jeff       15·   ·phone?
16·   ·Gray was related to your wife, Kayla, correct?             16·   · · · A· · I don't remember.· I -- I know I did not
17·   · · · A· · Yes, sir.                                        17·   ·recover anything because the only thing I did was go and
18·   · · · Q· · Yeah.· You seen him at family occasions?         18·   ·lift the sheet up and -- and identify it.· I didn't take
19·   · · · A· · No.                                              19·   ·nothing from the scene.
20·   · · · Q· · No?· How often did you see Jeff Gray?            20·   · · · Q· · What about -- do you remember going inside of
21·   · · · A· · I think the only time that I ever saw Jeff       21·   ·the car at some impound lot?
22·   ·Gray while I was married to Kayla at any type event, it    22·   · · · A· · I think later I did, yes.
23·   ·was when -- I don't remember her name.· It was somebody    23·   · · · Q· · Okay.· Did you recover his cell phone?
24·   ·that was kin to them that was in the hospital and died.    24·   · · · A· · I recovered some things.· I don't remember
25·   ·I can't remember their name, so being at -- at a           25·   ·exactly what I recovered.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,18 of 140 - Page
                                                                     2018
                                     ID#: 6429                                     58..61
                                                        Page 58                                                           Page 60
·1·   · · · Q· · Have you ever spoken to -- you know who          ·1·   · · · Q· · Okay.· Now, did you ever talk to Kayla about
·2·   ·Sheriff Pickard is, right?                                 ·2·   ·why her uncle was buying those tools with James Otis
·3·   · · · A· · Yes.                                             ·3·   ·Sizemore in the late evening hours?
·4·   · · · Q· · Is he in the room?                               ·4·   · · · A· · No, and what uncle are you talking about?
·5·   · · · A· · Yes.                                             ·5·   · · · Q· · I'm sorry.· Was it a cousin?
·6·   · · · Q· · He's wearing the green shirt?                    ·6·   · · · A· · I believe they are cousins.
·7·   · · · A· · Yes.                                             ·7·   · · · Q· · I'm sorry.
·8·   · · · MR. SLOSAR:· Okay.· Sorry, Sheriff, that's it. I      ·8·   · · · A· · You're -- you're referring to Jeff Gray?
·9·   ·won't do an in-room identification, I promise.             ·9·   · · · Q· · Yeah, yeah, sorry about that.· Sorry.· You
10·   · · · MR. WRIGHT:· Should we put the camera on him?         10·   ·never talked to Kayla about it?
11·   · · · MR. SLOSAR:· No, no.· That's a perfectly fine shirt   11·   · · · A· · Not that I -- I remember because I believe
12·   ·you're wearing over there.                                 12·   ·when -- during that course of that investigation, that
13·   ·BY MR. SLOSAR:                                             13·   ·was in 2011, if I remember, we were -- we had separated
14·   · · · Q· · You ever talk to Sheriff Pickard about Jeff      14·   ·back in May or June, if I remember correctly.· And then
15·   ·Gray's involvement in Bobby Wiggins' homicide              15·   ·we divorced -- the divorce became final either in
16·   ·investigation?                                             16·   ·October or maybe the very first of December, if I
17·   · · · A· · I don't remember any -- talking any              17·   ·remember correctly.
18·   ·particulars about it, no.                                  18·   · · · Q· · So you separated from Kayla Gray in May of
19·   · · · Q· · Well, during the Wiggins' homicide               19·   ·2011; is that fair to say?
20·   ·investigation, do you recall going to a Lowes and          20·   · · · A· · Approximately somewhere around --
21·   ·recovering a video surveillance of Jeff Gray and James     21·   · · · Q· · Sure.
22·   ·Otis Sizemore buying tools to bury a body?                 22·   · · · A· · -- there.
23·   · · · A· · I didn't do that.                                23·   · · · Q· · Okay.· And you questioned -- you participated
24·   · · · Q· · Did you ever see that video?                     24·   ·in the questioning of Dave Fox in January of 2011,
25·   · · · A· · Nope.                                            25·   ·right?

                                                        Page 59                                                           Page 61
·1·   · · · Q· · Until this day, have you ever seen video         ·1·   · · · A· · I don't know the particular date, but I did
·2·   ·surveillance of James Otis Sizemore and Jeff Gray buying   ·2·   ·participate in that interview --
·3·   ·shovels, lime and a flashlight at a Lowes in Corbin,       ·3·   · · · Q· · Did --
·4·   ·Kentucky?                                                  ·4·   · · · A· · -- at the --
·5·   · · · A· · I've not seen it, but I heard that it existed.   ·5·   · · · Q· · I know.· It's been a while.· You're a
·6·   · · · Q· · Who did you hear that it existed from?           ·6·   ·defendant in that case, though, too, right?· Bill
·7·   · · · A· · From the case officer?                           ·7·   ·Anderson's?
·8·   · · · Q· · Who is that?                                     ·8·   · · · A· · Yes.
·9·   · · · A· · Brian Johnson.                                   ·9·   · · · Q· · Yeah.· He sued you in that case, right?
10·   · · · Q· · Did Detective Johnson talk you about that?       10·   · · · A· · Yes.· You-all did, yes.
11·   · · · A· · He didn't talk to me.· I just got the            11·   · · · Q· · Yeah.· And did you ever talk to Sheriff
12·   ·particulars of it, but I think, you know, he -- that's     12·   ·Pickard about Jeff Gray during the Wiggins' homicide
13·   ·where it came from.· I can't remember the specific date    13·   ·investigation?
14·   ·and time that I became aware of it.                        14·   · · · A· · I don't remember because I believe, if I
15·   · · · Q· · So you knew, and you became aware of this        15·   ·remember correctly, when that video was -- was
16·   ·video surveillance while you're investigating the          16·   ·discovered, I -- I didn't have nothing to do with the
17·   ·Wiggins' homicide, correct?                                17·   ·case, if I remember correctly, as far as -- my
18·   · · · MR. WRIGHT:· Object to form and foundation.           18·   ·involvement was fairly limited to the very beginning of
19·   · · · A· · No.· Again, I'm not the case officer, and, but   19·   ·it.· Anything after the -- after the body was found, a
20·   ·I became aware of when Detective -- sorry, Detective       20·   ·few interviews around that, I didn't have nothing to do
21·   ·Johnson was.                                               21·   ·with it, so I don't remember.
22·   · · · Q· · Okay.· And at that time, you, obvious -- I       22·   · · · Q· · When is the first time you learned that
23·   ·mean, you obviously, knew that Jeff Gray was related to    23·   ·Sheriff Pickard was taking bribes from Jeff Gray?
24·   ·Kayla, correct?                                            24·   · · · MR. WRIGHT:· Object to form and foundation.
25·   · · · A· · Yes, sir.                                        25·   · · · Q· · You can answer.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,19 of 140 - Page
                                                                     2018
                                     ID#: 6430                                     62..65
                                                        Page 62                                                           Page 64
·1·   · · · A· · Okay.· I don't have no knowledge of him taking   ·1·   ·prior to being hired by the Kentucky State Police?
·2·   ·bribes from Jeff Gray.                                     ·2·   · · · A· · Investigation?· None.
·3·   · · · Q· · Okay.· When is the first time that you learned   ·3·   · · · Q· · Okay.
·4·   ·about those allegations?                                   ·4·   · · · A· · I was a -- a prior police officer.
·5·   · · · MR. WRIGHT:· Object to form and foundation.           ·5·   · · · Q· · Okay.· What, and you got hired around 2000,
·6·   · · · A· · I don't -- I've never heard that to my           ·6·   ·correct?
·7·   ·knowledge.                                                 ·7·   · · · A· · Yes.
·8·   · · · Q· · Have you ever heard a recording of Jeff Gray     ·8·   · · · Q· · Okay.· What investigation schools did you
·9·   ·stating that he paid off Sheriff Pickard and deputies      ·9·   ·attend after being hired by KSP?
10·   ·working under his command?                                 10·   · · · A· · Just the -- the academy training.· I can't
11·   · · · A· · I've never heard no statement from Jeff Gray     11·   ·tell you the dates or times or exact course titles.
12·   ·like that.                                                 12·   · · · Q· · Did you attend any outside courses or schools
13·   · · · Q· · Have you ever confiscated money or pills in an   13·   ·in relation to your employment as a KSP officer?
14·   ·investigation and given it to a witness?                   14·   · · · A· · Outside, as far as law enforcement, no.
15·   · · · A· · A witness, you're referring somebody that I      15·   · · · Q· · Okay.· Have you ever attended the Reid School
16·   ·arrested?· Absolutely not.                                 16·   ·of Interrogation?
17·   · · · Q· · Well, no, no, no.· So what I'm saying is you     17·   · · · A· · Yes.
18·   ·confiscated money and pills as your capacity as an         18·   · · · Q· · Okay.· When did you attend there?
19·   ·officer for the Kentucky State Police, right?              19·   · · · A· · I don't know the particular year, 2009, 2010
20·   · · · A· · Yes.                                             20·   ·maybe.
21·   · · · Q· · Okay.· Have you ever confiscated money or        21·   · · · Q· · How long was that course?
22·   ·pills and then instead of putting that evidence in         22·   · · · A· · I believe it was 40 hours.
23·   ·property, you go and give it to another person who's not   23·   · · · Q· · Did you attend the second Reid Interrogation
24·   ·law enforcement?                                           24·   ·School?
25·   · · · A· · No.                                              25·   · · · A· · I'm not sure, but I believe so.· I'm not -- I

                                                        Page 63                                                           Page 65
·1·   · · · Q· · Okay.· Never done that?                          ·1·   ·can't -- they're -- they're all running together. I
·2·   · · · A· · No.                                              ·2·   ·believe I did.· I believe I went two different ones.
·3·   · · · Q· · Have you ever taken -- well, let me withdraw     ·3·   · · · Q· · Two interrogation courses from Reid?
·4·   ·that question.· You served in the military, right, sir?    ·4·   · · · A· · They wasn't back to back.
·5·   · · · A· · Yes.                                             ·5·   · · · Q· · Sure.· Do you remember what city that was in?
·6·   · · · Q· · Never been deployed, right?                      ·6·   · · · A· · I want to say Frankfort.
·7·   · · · A· · No.                                              ·7·   · · · Q· · Aside from Reid -- and do you have any
·8·   · · · Q· · Why not?                                         ·8·   ·certificates from that?
·9·   · · · A· · Well, the National Guard unit I was with         ·9·   · · · A· · Not on me, no.· I don't.· I'm assuming they'd
10·   ·wasn't deployed.                                           10·   ·be in my training records.· I -- I don't have it with
11·   · · · Q· · Was there some sort of medical or other reason   11·   ·me.
12·   ·for why you were never deployed?                           12·   · · · MR. SLOSAR:· And to my knowledge, we haven't been
13·   · · · A· · I have two vertebrae that's a genetic defect     13·   ·produced any certificates related to any retraining, so
14·   ·in my back.                                                14·   ·I would just ask that you guys, you know, supplement his
15·   · · · Q· · So how long were you in the military, sir?       15·   ·personnel file with any additional training that he's
16·   · · · A· · Approximately six years.                         16·   ·received aside from what we found so far.
17·   · · · Q· · And did you receive a medical discharge?         17·   · · · MR. WRIGHT:· If we have it, we ask for the
18·   · · · A· · I -- you know, I don't know what the discharge   18·   ·personnel file and gave everything they gave to us. I
19·   ·was.· When I was -- we did a pre-deployment thing. I       19·   ·mean, I'll make the same objection I made when we
20·   ·had a -- I had found out about my back through the State   20·   ·produced it that -- I mean, we're going through an
21·   ·Police.· I went to an Army doctor to confirm that, and     21·   ·intermediary to get that.
22·   ·they gave me the choice of changing MO -- MOSs or job      22·   · · · MR. SLOSAR:· Sure, but that -- well, we can deal
23·   ·description and not -- and then I told them I wanted       23·   ·with this after.· I mean, you're a party in the lawsuit,
24·   ·out.                                                       24·   ·and you have an obligation to turn that stuff over, but
25·   · · · Q· · What investigation schools did you attend        25·   ·we'll --
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,20 of 140 - Page
                                                                     2018
                                     ID#: 6431                                     66..69
                                                        Page 66                                                           Page 68
·1·   · · · MR. WRIGHT:· Well, we've discussed before, so I'm     ·1·   ·police report other the basics of who you're
·2·   ·just going to reiterate my objection I put on the          ·2·   ·interviewing, when you interview them, where the
·3·   ·supplemental production.                                   ·3·   ·interview took place?
·4·   · · · MR. SLOSAR:· Well, we'll reserve the right to         ·4·   · · · A· · I don't remember no -- no -- no particular
·5·   ·compel these documents to the extent that you're not       ·5·   ·details on, you know, a specific thing.
·6·   ·able to produce them.                                      ·6·   · · · Q· · Okay.· So and I'll give you a couple of
·7·   ·BY MR. SLOSAR:                                             ·7·   ·specifics, and you just tell me whether you recall being
·8·   · · · Q· · What other outside training did you receive      ·8·   ·trained on this or not, okay?· So did anyone ever train
·9·   ·aside from the basic training from KSP?                    ·9·   ·you that you're required to document promises made to a
10·   · · · A· · None.                                            10·   ·witness during questioning?
11·   · · · Q· · Okay.· So you went to two Reid Interrogation     11·   · · · A· · No.
12·   ·schools, potentially, and you received the basic           12·   · · · Q· · Okay.· Did anyone ever train you that you're
13·   ·training at the KSP Academy; is that right, sir?           13·   ·required to document threats made to a witness during
14·   · · · A· · Yes.· I went to an Internet Crimes Against       14·   ·questioning.
15·   ·Kids training.· I don't remember what year.                15·   · · · A· · No.
16·   · · · Q· · What was the hiring process like at KSP in       16·   · · · MR. WRIGHT:· I'll object to the form --
17·   ·2000?                                                      17·   · · · Q· · Did --
18·   · · · A· · It was very hard.· It was a reading test, a      18·   · · · MR. WRIGHT:· -- on that, but go ahead.
19·   ·physical test and then we did, like, an oral board.        19·   · · · Q· · Did -- and by threats, I'm saying, threats to
20·   · · · Q· · A what?                                          20·   ·somebody would go to prison if they don't tell you
21·   · · · A· · Oral board.                                      21·   ·something.· Threats of --
22·   · · · Q· · What does that mean?· Oh, I'm sorry.· Like, an   22·   · · · · · · · · ·(RADIO CALL NOISE)
23·   ·oral examination?                                          23·   · · · Q· · Let me ask that question again.· By threats, I
24·   · · · A· · You go in front of three different people, and   24·   ·mean, threats of physical harm or threats to charge
25·   ·they ask you questions.                                    25·   ·anybody with a crime during your questioning of them?

                                                        Page 67                                                           Page 69
·1·   · · · Q· · Okay.· How long was your training at the         ·1·   ·Did anybody ever train you that you were required to
·2·   ·Kentucky State Police?                                     ·2·   ·document that type of information in a police report?
·3·   · · · A· · 22 weeks.                                        ·3·   · · · A· · Not -- not -- not that I remember.
·4·   · · · Q· · 22 weeks?· Where did that take place at?         ·4·   · · · MR. WRIGHT:· Object to form, but go ahead.
·5·   · · · A· · Frankfort.                                       ·5·   · · · Q· · And you don't have any notes or documents at
·6·   · · · Q· · Did you have courses during that training?       ·6·   ·home that would help refresh your memory if you actually
·7·   · · · A· · Yes.                                             ·7·   ·were trained on that, correct?
·8·   · · · Q· · Okay.· What courses did you take as part of      ·8·   · · · A· · No.· I do not.
·9·   ·this basic academy?                                        ·9·   · · · Q· · Okay.· Did anyone ever train you that you're
10·   · · · A· · I don't remember the exact details.· They was    10·   ·required to document if a witness looks at photographs
11·   ·-- you know, we get firearms training, defensive driving   11·   ·and is unable to make an identification?
12·   ·training, just along the lines of police work.             12·   · · · MR. WRIGHT:· Object to form, but go ahead.
13·   · · · Q· · Did you take a course on how to prepare police   13·   · · · A· · I don't -- can you say that --
14·   ·reports?                                                   14·   · · · Q· · Sure.· Let me ask it a better way.
15·   · · · A· · I don't remember the exact title.· They went     15·   ·Specifically, this case, you sent photographs of
16·   ·over the initial, but when I went through it and -- and    16·   ·Jonathan Taylor to a police department in Oklahoma,
17·   ·now, it's totally different.· We were handwriting          17·   ·correct?
18·   ·everything when I went through it.· Now, it's all          18·   · · · A· · Yes.· I don't remember which department.
19·   ·computerized.                                              19·   · · · Q· · Okay.· And you learned -- and the purpose of
20·   · · · Q· · Sure.· Were you trained on what information      20·   ·you sending the photographs to Oklahoma was to see
21·   ·you're required to put in a police report?                 21·   ·whether Michael Crump could identify Jonathan Taylor,
22·   · · · A· · Required other than, you know, the basic who,    22·   ·correct?
23·   ·where, why, what, when, where, stuff like that.            23·   · · · A· · I believe, yes.
24·   · · · Q· · Okay.· But did anybody ever train you that       24·   · · · Q· · Okay.· And you learned from Michael Crump that
25·   ·you're obligated to insert specific information in a       25·   ·he did not, in fact, make an identification of Jonathan
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,21 of 140 - Page
                                                                     2018
                                     ID#: 6432                                     70..73
                                                        Page 70                                                           Page 72
·1·   ·Taylor, correct?                                           ·1·   ·time, but I did document it, and I've said it from the
·2·   · · · MR. WRIGHT:· Object to form and foundation.           ·2·   ·get-go and to this end that Michael Crump could not
·3·   · · · Q· · You can answer.                                  ·3·   ·positively identify.· It was no big secret.
·4·   · · · A· · Yes.                                             ·4·   · · · Q· · Is that --
·5·   · · · Q· · Okay.· And you also never documented which       ·5·   · · · A· · Like I said, that's something --
·6·   ·photographs -- well, let me back up.· You never            ·6·   · · · Q· · Is -- by you not documenting those
·7·   ·documented anywhere in a police report that you had sent   ·7·   ·interactions with Michael Crump where he did not
·8·   ·photographs to Oklahoma, correct?                          ·8·   ·identify Jonathan Taylor, was that consistent with the
·9·   · · · A· · That is correct.                                 ·9·   ·training you received from the Kentucky State Police,
10·   · · · Q· · Okay.· You also never documented which           10·   ·yes or no?
11·   ·photographs you sent to Oklahoma of Jonathan Taylor,       11·   · · · MR. WRIGHT:· Object to form.
12·   ·correct?                                                   12·   · · · A· · I -- I'm not aware of any training that would
13·   · · · A· · That is correct.                                 13·   ·-- I would have to document what a police department in
14·   · · · Q· · Okay.· And you never documented it in a police   14·   ·Oklahoma did.
15·   ·report that Michael Crump was unable to identify           15·   · · · Q· · Well, you spoke to Mr. Crump after he viewed
16·   ·Jonathan Taylor after looking at his photographs,          16·   ·the photographs, right?
17·   ·correct?                                                   17
18·   · · · MR. WRIGHT:· I'll object to the form on that. Go      18
19·   ·ahead.                                                     19
20·   · · · Q· · Correct?                                         20·   · · · A· · Yes.
21·   · · · A· · Can I answer?                                    21·   · · · Q· · And you learned from Mr. Crump that he did not
22·   · · · Q· · You can answer.                                  22·   ·identify Jonathan Taylor after looking at those
23·   · · · A· · That is correct, but there's nothing -- there    23·   ·photographs?
24·   ·was nothing new.· That's one thing that myself and --      24·   · · · MR. WRIGHT:· Object to form and foundation. Answer
25·   ·and the defense agreed upon is that Michael Crump could    25·   ·best you can.

                                                        Page 71                                                           Page 73
·1·   ·never positively identify anybody from the photos.         ·1·   · · · Q· · Yes or no?
·2·   · · · Q· · Okay.· But you only -- let me back up.· My       ·2·   · · · A· · What he told he could not positively identify
·3·   ·question to you is a little bit different.· You never      ·3·   ·him, said it could be.
·4·   ·documented in a police report that Michael Crump was       ·4·   · · · Q· · Okay.· You didn't document that, right?
·5·   ·unable to identify Jonathan Taylor, correct?               ·5·   · · · A· · No.
·6·   · · · MR. WRIGHT:· I'll object to the form again, but --    ·6·   · · · Q· · Okay.· And that was consistent with the
·7·   · · · Q· · Yes or no, sir?                                  ·7·   ·training you received at KSP, correct?
·8·   · · · MR. WRIGHT:· -- you can answer the question.          ·8·   · · · A· · I go back, I'm not aware of any training that
·9·   · · · A· · Not that particular time.                        ·9·   ·says I had to document from something like that when
10·   · · · Q· · Okay.· And prior to that occurring, you had      10·   ·it's already in the case file.
11·   ·never received any training from the Kentucky State        11·   · · · Q· · So you're saying that there was a report that
12·   ·Police saying that you were required to document when      12·   ·you directed in the Katherine Mills' homicide
13·   ·someone like Mr. Crump doesn't make an identification;     13·   ·investigation file where you state that Michael Crump
14·   ·is that right?                                             14·   ·looked at photographs of Jonathan Taylor and could not
15·   · · · MR. WRIGHT:· I'm going to object to form again.       15·   ·identify him?
16·   · · · Q· · And you know what?· I'll ask it a better way.    16·   · · · A· · No.
17·   ·Let me ask a better question, which is you not             17·   · · · MR. WRIGHT:· I'll object to form and foundation,
18·   ·documenting the non-identification of Jonathan Taylor by   18·   ·again.
19·   ·Michael Crump, that was consistent with the training       19·   · · · Q· · That --
20·   ·that you received from the Kentucky State Police,          20·   · · · MR. WRIGHT:· Answer the best you can.
21·   ·correct?                                                   21·   · · · Q· · That report doesn't exist, right, sir?
22·   · · · MR. WRIGHT:· I'll object to form again, but go        22·   · · · A· · Right.
23·   ·ahead as best you can.                                     23·   · · · Q· · Okay.· So let me ask you a different question:
24·   · · · Q· · Is that correct?                                 24·   ·Did you ever receive any training at the Kentucky State
25·   · · · A· · Again, I did not document that particular        25·   ·Police on how to conduct a photo array?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,22 of 140 - Page
                                                                     2018
                                     ID#: 6433                                     74..77
                                                        Page 74                                                           Page 76
·1·   · · · A· · A photo lineup?· Yes.                            ·1·   · · · Q· · So that you wouldn't lie, right?
·2·   · · · Q· · You did?· What training did you receive on       ·2·   · · · A· · Yes.
·3·   ·that, sir?                                                 ·3·   · · · Q· · So you wouldn't frame people for murder,
·4·   · · · A· · It was very basic, I -- I believe.· If I         ·4·   ·right?
·5·   ·personally was going to do one, I would, you know, send    ·5·   · · · A· · Yes.
·6·   ·to AFIS and get photographs of similar people.             ·6·   · · · Q· · Okay.· You did take an oath on that, right?
·7·   · · · Q· · Okay.· Well, AFIS is for latent prints; is       ·7·   · · · A· · Yes.
·8·   ·that right, sir?                                           ·8·   · · · Q· · And I'm going to refer you, sir, to -- these
·9·   · · · A· · For instance, driver's license, I'm sorry.       ·9·   ·pages aren't numbered, but the answer that you provided
10·   · · · Q· · Okay.· AFIS is for latent prints, right?         10·   ·to number 10.· Can you go there?· Yep.· Flip right
11·   · · · A· · Yeah.                                            11·   ·there, and I appreciate that.· So we're going to look
12·   · · · Q· · Okay.· So KSP when they trained you said, you    12·   ·right here at the bottom, and do you see at the bottom
13·   ·know, Detective York and all the other recruits, you can   13·   ·where it starts with "Between," sir?· The second line
14·   ·find photographs in the driver's license's database; is    14·   ·from the bottom?
15·   ·that right?                                                15·   · · · A· · "Between my two interviews" --
16·   · · · A· · Yes, and I forgot who we sent that to.· We       16·   · · · Q· · Yeah.
17·   ·don't prepare it ourselves.· Yeah, but I also should say   17·   · · · A· · -- "I sent".
18·   ·that Jonathan was a double photograph that was sent out    18·   · · · Q· · So --
19·   ·either.                                                    19·   · · · A· · "One or more pictures of Jonathan Taylor to a
20·   · · · Q· · Well, do you remember doing a written            20·   ·police department in Oklahoma where Crump was then
21·   ·interrogatory response in this case?                       21·   ·living for him to review," yes.
22·   · · · A· · I -- I -- I believe, but yes.                    22·   · · · Q· · Okay.· All right.· Now, that's truthful,
23·   · · · Q· · Do you -- you do?· Okay.· And you understand     23·   ·right, because you're under oath?
24·   ·that you were under oath in that written interrogatory     24·   · · · A· · Yes.· That is true.
25·   ·response, right?                                           25·   · · · Q· · Okay.· So according to your under oath

                                                        Page 75                                                           Page 77
·1·   · · · A· · Yes.                                             ·1·   ·interrogatory response you sent one or more pictures of
·2·   · · · Q· · And you --                                       ·2·   ·Jonathan Taylor to Oklahoma for Mr. Crump to review,
·3·   · · · MR. WRIGHT:· And I'll object to the extent that       ·3·   ·correct?
·4·   ·there was an answer subject to objection.                  ·4·   · · · A· · Yes.
·5·   · · · MR. SLOSAR:· All right.· Well, I'm not sure what      ·5·   · · · Q· · You said nothing in this interrogatory
·6·   ·federal rule that falls under, but I appreciate the        ·6·   ·response about sending photographs of other people
·7·   ·commentary.                                                ·7·   ·involved --
·8·   ·BY MR. SLOSAR:                                             ·8·   · · · MR. WRIGHT:· I'm going to object --
·9·   · · · Q· · So I'm going to show what we'll mark as          ·9·   · · · Q· · -- in the investigation.
10·   ·Exhibit number 3.· Sir, these are your written             10·   · · · MR. WRIGHT:· -- to form and foundation.
11·   ·interrogatories, okay?· You went through these with your   11·   · · · MR. SLOSAR:· Counsel --
12·   ·lawyer, right?                                             12·   · · · MR. WRIGHT:· There's an objection before the
13·   · · · · · · · · ·(EXHIBIT 3 MARKED FOR IDENTIFICATION)      13·   ·interrogatory answer about asking for specificity on
14·   · · · A· · Yes.                                             14·   ·each activity and investigation.· I object to the form
15·   · · · Q· · Okay.· Sorry, there's no Bates numbers,          15·   ·and foundation of this question.
16·   ·obviously, on these.· I'll pass them around.· And you      16·   · · · MR. SLOSAR:· Okay.· First of all, again, and I'm
17·   ·understood that you were under oath when you answered      17·   ·going to say this as nice as I can.· Wait until I'm
18·   ·these, right?                                              18·   ·finishing asking my question before you make an
19·   · · · A· · Yes.                                             19·   ·objection, okay, because it's very hard for the court
20·   · · · Q· · Okay.· You're under oath today, right?           20·   ·reporter down there to start typing when we're both
21·   · · · A· · Yes.                                             21·   ·talking at the same time; is that okay?
22·   · · · Q· · And you take that oath seriously, right?         22·   · · · MR. WRIGHT:· Yeah, I'm good.
23·   · · · A· · Yes.                                             23·   · · · MR. SLOSAR:· And I won't talk over you when you're
24·   · · · Q· · You took an oath to be a KSP officer, right?     24·   ·making your objection, okay?· Do you understand that,
25·   · · · A· · Yes.                                             25·   ·Counsel?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,23 of 140 - Page
                                                                     2018
                                     ID#: 6434                                     78..81
                                                        Page 78                                                           Page 80
·1·   · · · MR. WRIGHT:· I understand it.                         ·1·   ·view?
·2·   · · · MR. SLOSAR:· Okay.· So if this -- and, next, if you   ·2·   · · · A· · I thought I was being sued by Jonathan Taylor
·3·   ·continue making speaking objections, I will call the       ·3·   ·and Amanda Hoskins in this.
·4·   ·Magistrate in this case.· It is -- the objection that      ·4·   · · · Q· · You are.
·5·   ·you just made is not a proper objection at trial, and      ·5·   · · · A· · So I was just responding to --
·6·   ·today the rules are as if they were at trial. I            ·6·   · · · Q· · To this case?
·7·   ·understand there's an objection lodged in the response.    ·7·   · · · A· · Yeah.
·8·   ·I'm not asking him about that.· The objection has          ·8·   · · · Q· · So -- okay.· So let me make sure I have this
·9·   ·nothing to do with the information he provided.            ·9·   ·right, correct?· All right.· You sent photographs
10·   · · · MR. WRIGHT:· I respectively disagree.· You're         10·   ·relating to the Mills' homicide investigation to Michael
11·   ·asking him about his answer.· We objected to giving        11·   ·Crump, and those photographs were one or more pictures
12·   ·specifics because he couldn't enumerate all of it.· We     12·   ·of Jonathan Taylor, correct?
13·   ·indicated that he would answer best as he could giving     13·   · · · A· · That is a true statement.
14·   ·the principle activities, so I think that is pertinent     14·   · · · Q· · Okay.· Other than the photographs you sent to
15·   ·to the representation of his answer.· So I'm just noting   15·   ·Jonathan Taylor to this Oklahoma police department
16·   ·my objection.· We can continue on your question about      16·   ·relating to this homicide investigation, you didn't send
17·   ·whether he indicated any photographs were given to Mr.     17·   ·any other photographs of suspects, correct?
18·   ·Crump.                                                     18·   · · · A· · That is not true.· I mean, I -- I just
19·   · · · MR. SLOSAR:· Counsel, just for the record, if you     19·   ·answered in reference to Jonathan Taylor.· I believe, if
20·   ·continue telling your client how to respond to             20·   ·my memory serves me correct, like Michael Simpson, those
21·   ·questions, which is what you just did, you just told him   21·   ·pictures were sent, but I did not know I was answering
22·   ·what to testify to, we will stop this deposition, and I    22·   ·for Michael Simpson, but I did -- this -- that is a true
23·   ·will seek sanctions for the cost that it took for us to    23·   ·and accurate statement that I sent pictures of Jonathan
24·   ·travel down here from Chicago in order to reconvene        24·   ·Taylor.
25·   ·this, okay?· So the speaking objections and telling your   25·   · · · Q· · And you would agree that this interrogatory

                                                        Page 79                                                           Page 81
·1·   ·client how to respond are absolutely inappropriate.        ·1·   ·response doesn't say anything about you sending
·2·   · · · MR. WRIGHT:· We are not -- I'm not giving a           ·2·   ·photographs of Mike Simpson to Oklahoma, correct?
·3·   ·speaking objection.· I'm just objecting -- noting the      ·3·   · · · MR. WRIGHT:· And I'll object to the form, but go
·4·   ·objection in the interrogatory answer.                     ·4·   ·ahead.
·5·   ·BY MR. SLOSAR:                                             ·5·   · · · Q· · Correct?
·6·   · · · Q· · Sir, did you understand that you were under      ·6·   · · · A· · Yes.
·7·   ·the oath when you wrote -- when you signed this?           ·7·   · · · Q· · Okay.· Sir, I'm going to ask you some very
·8·   · · · A· · Yes.                                             ·8·   ·limited questions about --
·9·   · · · Q· · Okay.· And according to this interrogatory       ·9·   · · · A· · Are you done with this?
10·   ·response, you only sent one or more pictures of Jonathan   10·   · · · Q· · For now.· For now.· Yeah.· Sorry.· About your
11·   ·Taylor to a police department in Oklahoma, correct?        11·   ·preparation for today's deposition, I don't want you to
12·   · · · MR. WRIGHT:· And I will object to the form of that    12·   ·discuss any conversations you had with your counsel,
13·   ·question.                                                  13·   ·okay?· Those are privileged.· All right?· You get that?
14·   · · · Q· · Correct?                                         14·   · · · A· · Yes.
15·   · · · A· · Yes.                                             15·   · · · Q· · I'm sorry.· I'm not trying to be facetious. I
16·   · · · Q· · Okay.· In this interrogatory response, you       16·   ·--
17·   ·don't say anything about showing or sending Mr. Crump      17·   · · · A· · Yes.
18·   ·photographs of anyone other than Jonathan Taylor,          18·   · · · Q· · -- just need to make sure it's on the record.
19·   ·correct?                                                   19·   ·What did you do to prepare for today's deposition?
20·   · · · A· · I thought this lawsuit was just about Taylor     20·   · · · A· · The only thing I did was meet with my
21·   ·and Amanda Hoskins.· I didn't realize it was about         21·   ·attorney, and we discussed stuff.
22·   ·anybody else.· I'm sorry.                                  22·   · · · · · · · · ·(CERTIFIED QUESTION)
23·   · · · Q· · I'm confused.· Why are you -- what other         23·   · · · Q· · Yeah.· Perfect.· Okay.· I'm not going to ask
24·   ·photographs relating to investigations other than          24·   ·you any of the discussions that you had.· How many times
25·   ·Katherine Mills would you have been asking Mr. Crump to    25·   ·did you meet with your counsel, though?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,24 of 140 - Page
                                                                     2018
                                     ID#: 6435                                     82..85
                                                        Page 82                                                           Page 84
·1·   · · · MR. WRIGHT:· I'm going to object.· I don't think      ·1·   · · · · · · · · ·(CERTIFIED QUESTION)
·2·   ·this is relevant to the subject matter about how many      ·2·   · · · Q· · You're going to do whatever your lawyer says -
·3·   ·times he's meeting with me.                                ·3·   ·-
·4·   · · · A· · Two or three --                                  ·4·   · · · A· · Yes.
·5·   · · · MR. SLOSAR:· Well --                                  ·5·   · · · Q· · -- all right?· Mr. York, what documents did
·6·   · · · THE WITNESS:· I'm sorry.                              ·6·   ·you review to prepare for today's deposition?
·7·   · · · MR. SLOSAR:· Are you going to obstruct -- or, I'm     ·7·   · · · MR. WRIGHT:· I instruct not to answer.
·8·   ·sorry.· Are you --                                         ·8·   · · · Q· · Are you going to take your attorney's advice
·9·   · · · MR. WRIGHT:· Can you articulate a basis why you       ·9·   ·and refuse to answer that question?
10·   ·need to know how many --                                   10·   · · · A· · Yes, sir.
11·   · · · MR. SLOSAR:· It --                                    11·   · · · · · · · · ·(CERTIFIED QUESTION)
12·   · · · MR. WRIGHT:· -- times he's talked with me?            12·   · · · Q· · Mr. York, what testimony did you review in
13·   · · · MR. SLOSAR:· It absolutely is relevant because I'm    13·   ·preparation for today's deposition?
14·   ·going to ask what documents he reviewed during each of     14·   · · · MR. WRIGHT:· Are you referring to his testimony or
15·   ·those conversations.                                       15·   ·any testimony?
16·   · · · MR. WRIGHT:· See, I don't think -- I think that       16·   · · · MR. SLOSAR:· Any testimony at any point in the
17·   ·shows attorney work product about -- you produced over     17·   ·preparation.
18·   ·30,000 documents in our selection and certain ones in      18·   · · · MR. WRIGHT:· I'm going to instruct not to answer.
19·   ·there reveal our strategy on what we think is most         19·   ·BY MR. SLOSAR:
20·   ·important or not, so I believe that's improper to talk     20·   · · · Q· · Are you going to take you counsel's advice?
21·   ·about what documents I've sorted out and we went over. I   21·   · · · A· · Yes, sir.
22·   ·don't believe that's appropriate.                          22·   · · · · · · · · ·(CERTIFIED QUESTION)
23·   · · · MR. SLOSAR:· These are --                             23·   · · · Q· · On how many occasions did you meet with your
24·   · · · MR. WRIGHT:· You can ask him what he's maybe done     24·   ·counsel to prepare for today's deposition?
25·   ·independently, but the stuff we've done, I think that's    25·   · · · MR. WRIGHT:· I'm going to instruct not to answer.

                                                        Page 83                                                           Page 85
·1·   ·off limits.                                                ·1·   · · · Q· · Are you going to take your counsel's advice?
·2·   · · · MR. SLOSAR:· Are you going to instruct your client    ·2·   · · · A· · Yes, sir.
·3·   ·to assert the attorney-client privilege as to documents    ·3·   · · · · · · · · ·(CERTIFIED QUESTION)
·4·   ·he reviewed --                                             ·4·   · · · Q· · Okay.· Sir, I have a -- who was present during
·5·   · · · MR. WRIGHT:· At my direction?· Yes, I will.           ·5·   ·your preparation for this deposition?
·6·   · · · MR. SLOSAR:· Okay.                                    ·6·   · · · MR. WRIGHT:· Instruct not to answer.
·7·   · · · MR. WRIGHT:· I think we can certify that and move     ·7·   · · · Q· · Are you going to follow your counsel's advice?
·8·   ·onto the next question.                                    ·8·   · · · A· · Yes.
·9·   ·BY MR. SLOSAR:                                             ·9·   · · · Q· · Okay.· I have a series of questions, just for
10·   · · · Q· · Sir, I'm going to ask you a series of            10·   ·the record, about preparation that Mr. York did to
11·   ·questions relating to this.                                11·   ·prepare for today's deposition.· Sir, is it fair to say
12·   · · · MR. SLOSAR:· · · You can instruct your client of      12·   ·that you are going to take your counsel's advice and
13·   ·what to do, and we'll certify these questions for the      13·   ·refuse to answer those questions under the attorney-
14·   ·Court and come back another day.                           14·   ·client privilege?
15·   ·BY MR. SLOSAR:                                             15·   · · · A· · Yes.
16·   · · · Q· · And you'll answer them after a court order,      16·   · · · MR. SLOSAR:· We'll certify those for the record.
17·   ·okay?                                                      17·   · · · MR. WRIGHT:· All right.
18·   · · · A· · I'm totally confused.· Now, what's fixing to     18·   ·BY MR. SLOSAR:
19·   ·happen here?                                               19·   · · · Q· · Sir, what training did -- well --
20·   · · · Q· · Yeah.· I'm just going to ask you some            20·   · · · A· · Right here are we still doing this?
21·   ·questions.· He's going to instruct you what to do.· It's   21·   · · · Q· · No, no.
22·   ·just for the record so that we can put forth these --      22·   · · · MR. WRIGHT:· No.· We're moving on.
23·   ·this issue to the Court, and a judge will rule later on    23·   · · · Q· · We're going to move on.· Okay.· I appreciate
24·   ·whether you should have to answer them.                    24·   ·it, though.· What -- and let me tell you, if there ever
25·   · · · A· · So I'm not answering them right now?             25·   ·--
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,25 of 140 - Page
                                                                     2018
                                     ID#: 6436                                     86..89
                                                        Page 86                                                           Page 88
·1·   ·(BRIEF INTERRUTION)_                                       ·1·   · · · Q· · Okay.· And those were the driver's license
·2·   · · · Q· · We're apparently in a doctor's office.· If       ·2·   ·photos?
·3·   ·there ever comes a point in today's deposition where you   ·3·   · · · A· · The same answer.
·4·   ·need to confer with your counsel about whether you can     ·4·   · · · Q· · Okay.· Were there any policies or procedures
·5·   ·answer a question, please let me know, okay?               ·5·   ·that you reviewed on how you were to actually put
·6·   · · · A· · Yes, sir.                                        ·6·   ·together a photo lineup?
·7·   · · · Q· · Okay.· I imagine your attorney won't be shy      ·7·   · · · A· · I'm not familiar with any policies that they
·8·   ·that either, but I want to put that on the record in       ·8·   ·went over with that basic training.
·9·   ·case we have any concerns, okay?                           ·9·   · · · Q· · And you didn't have any training on how to
10·   · · · A· · Yes.                                             10·   ·compile and put together a photo array either, correct?
11·   · · · Q· · Okay.· Sir, prior to the homicide --             11·   · · · MR. WRIGHT:· Object to form and foundation. Answer
12·   · · · · · · · · ·(BRIEF INTERRUPTION)                       12·   ·best you can.
13·   · · · MR. SLOSAR:· All right.· We're going to need to       13·   · · · Q· · Other than what you testified earlier?
14·   ·find a different location, although, I appreciate the --   14·   · · · A· · Yes.
15·   ·this place, Ms. Kincer.                                    15·   · · · Q· · Okay.· So do you know what a double blind
16·   ·BY MR. SLOSAR:                                             16·   ·photo lineup is?
17·   · · · ·Q· · Sir, prior to the beginning of the Katherine    17·   · · · A· · No.· I do not.
18·   ·Mills' homicide investigation, December 20, 2010, have     18·   · · · Q· · Okay.· Do you what a blind -- conducting a
19·   ·you ever reviewed any policies or procedures on how to     19·   ·blind photo lineup is?
20·   ·question witnesses?                                        20·   · · · A· · No.· Off the top of my head, no, I do not.
21·   · · · A· · Not that I remember, no.                         21·   · · · Q· · Okay.· I promise you it does not involve a
22·   · · · Q· · Prior to you beginning with your investigation   22·   ·blind police officer.· It's just a phrase that's used.
23·   ·into the death of Katherine Mills, have you ever           23·   ·Has anybody ever trained you on how to conduct a photo
24·   ·reviewed any KSP polices or procedures on how to           24·   ·lineup or a live lineup based on characteristics?
25·   ·interrogate suspects?                                      25·   · · · A· · Not that I'm -- I'm familiar -- familiar.

                                                        Page 87                                                           Page 89
·1·   · · · A· · No.· I did not.                                  ·1·   · · · Q· · Okay.
·2·   · · · Q· · Prior to beginning your investigation into the   ·2·   · · · A· · I'll just go back to my previous answer.
·3·   ·death of Katherine Mills, have you ever reviewed any KSP   ·3·   · · · Q· · Okay.· And prior to the Katherine Mills'
·4·   ·policies or procedures on how to conduct lineups?          ·4·   ·homicide investigation, did you ever review any KSP
·5·   · · · A· · I -- like I said before, we had some basic       ·5·   ·policies or procedures on how to create a police report?
·6·   ·training before that, but not just prior.· I mean, I       ·6·   · · · A· · I had an initial training, yes.· Basic
·7·   ·didn't say, oh, we got this murder.· I went back and --    ·7·   ·training, yes.
·8·   ·and did that.                                              ·8·   · · · Q· · Okay.
·9·   · · · Q· · Okay.· And I --                                  ·9·   · · · A· · Well, it all --
10·   · · · A· · Does that answer your question?                  10·   · · · Q· · And that's what you testified to earlier?
11·   · · · Q· · Yeah. Let me -- I just want to be clear.· What   11·   · · · A· · Yes.
12·   ·I'm saying is any time before December 20, 2010.           12·   · · · Q· · Okay.· But those policies or procedures are
13·   · · · A· · So anytime?                                      13·   ·training that you received did not inform you as to
14·   · · · Q· · That's what I mean.· Anytime.· So any time       14·   ·specific content that needed to be included; is that
15·   ·prior to your investigation into Katherine Mills' death,   15·   ·right?· Other than the basics of who you're
16·   ·did you review KSP policies or procedures on how to        16·   ·interviewing, when it happened, where it happened; is
17·   ·compile, how to put together a photo lineup?               17·   ·that right?
18·   · · · A· · Yes.                                             18·   · · · A· · Yes.· I remember that's to the best of my
19·   · · · Q· · Okay.· And what policies or procedures did you   19·   ·knowledge, yes.
20·   ·review relating to how to create a photo lineup?           20·   · · · Q· · Okay.· And that's consistent with the
21·   · · · A· · Not that I reviewed it.· It was just, like,      21·   ·testimony you testified to earlier, right?· Yes?
22·   ·basic training.· We received like I had stated earlier.    22·   · · · A· · Yes.
23·   · · · Q· · What basic -- okay, so earlier you said that     23·   · · · Q· · Okay.· Sorry.· Did you know Amanda Hoskins
24·   ·you were trained on how to locate photographs, right?      24·   ·prior to the Katherine Mills' homicide investigation?
25·   · · · A· · Yes.                                             25·   · · · A· · No.· No, I mean, I heard her name before.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,26 of 140 - Page
                                                                     2018
                                     ID#: 6437                                     90..93
                                                        Page 90                                                           Page 92
·1·   · · · Q· · Never investigated her before, though, right?    ·1·   ·beginning this?
·2·   · · · A· · No.                                              ·2·   · · · A· · No.
·3·   · · · Q· · All right.· Did you have any opinions of         ·3·   · · · Q· · Did you Mike Simpson prior to the Katherine
·4·   ·Amanda Hoskins prior to investigating her in the           ·4·   ·Mills' homicide investigation?
·5·   ·Katherine Mills' homicide?                                 ·5·   · · · A· · No.
·6·   · · · A· · Preconceived opinions? No.                       ·6·   · · · Q· · Have any preconceived opinions about him?
·7·   · · · Q· · Okay.· Did you know Jonathan Taylor prior to     ·7·   · · · A· · No.
·8·   ·the Katherine Mills' homicide investigation?               ·8·   · · · Q· · Okay.· Did you know Allen Helton prior to the
·9·   · · · A· · No, sir.                                         ·9·   ·Katherine Mills' homicide investigation?
10·   · · · Q· · Have any opinions of him prior to that           10·   · · · A· · No.
11·   ·investigation beginning?                                   11·   · · · Q· · Do you have any preconceived opinions of Allan
12·   · · · A· · No.                                              12·   ·Mills -- or Allen Helton prior to this investigation?
13·   · · · Q· · Did you know William Lester prior to the         13·   · · · A· · Prior?· No.
14·   ·Katherine Mills' homicide investigation?                   14·   · · · Q· · Did you know Michael Crump prior to the
15·   · · · A· · No.                                              15·   ·Katherine Mills' homicide investigation?
16·   · · · Q· · Have any opinions of him prior to it             16·   · · · A· · I did not know him, but as the defense pointed
17·   ·beginning?                                                 17·   ·out in one of the many hearings, I've written him a
18·   · · · A· · No.                                              18·   ·seatbelt ticket or something, but I did not know him or
19·   · · · Q· · Did you know Christy Branson prior to the        19·   ·have any preconceived ideas.
20·   ·Katherine Mills' homicide investigation?                   20·   · · · Q· · Okay.· So aside from the seatbelt ticket that
21·   · · · A· · No.                                              21·   ·I'm sure you -- well, did he remember that when you
22·   · · · Q· · Have any opinions of her prior to the            22·   ·began this investigation?
23·   ·investigation beginning?                                   23·   · · · A· · Did not have a clue when Jim Cox produced it.
24·   · · · A· · No.                                              24·   · · · Q· · Okay.· No opinions of Mr. Crump before that?
25·   · · · Q· · Did you know Amber Simpson prior to the          25·   · · · A· · No.

                                                        Page 91                                                           Page 93
·1·   ·Katherine Mills' homicide investigation?                   ·1·   · · · Q· · Okay.· Was Mr. Crump's seatbelt violation
·2·   · · · A· · No.· I did not know her.                         ·2·   ·pending during the course of this case?
·3·   · · · Q· · Okay.· Now, when I say "to the beginning of      ·3·   · · · A· · I believe so.· I believe, if I remember
·4·   ·the Katherine Mills' homicide investigation," I'm          ·4·   ·correctly, he didn't pay his fine, and we had an FTA on
·5·   ·referring specifically to December 20, 2010 when you       ·5·   ·him.
·6·   ·began investigating, okay?                                 ·6·   · · · Q· · Did you help him out with that?
·7·   · · · A· · Yes.                                             ·7·   · · · A· · No.
·8·   · · · Q· · Okay.· That doesn't change any of the answers    ·8·   · · · Q· · Did you ask anyone to help him out with that?
·9·   ·you just provided, right?                                  ·9·   · · · A· · No.· I did not.
10·   · · · A· · No.                                              10·   · · · Q· · Did you know Jesse Lawson prior to the
11·   · · · Q· · Okay.· You understood that that's what I was     11·   ·Katherine Mills' homicide investigation beginning?
12·   ·referring to, right?                                       12·   · · · A· · I did not know him, no.
13·   · · · A· · Yes.                                             13·   · · · Q· · Any preconceived notions of him prior to this
14·   · · · Q· · Okay.                                            14·   ·investigation?
15·   · · · A· · If I had any preconceived opinions of him --     15·   · · · A· · No.
16·   · · · Q· · Yeah.· Do you have --                            16·   · · · Q· · Did you know Michael Bruner prior to the
17·   · · · A· · -- prior to --                                   17·   ·Katherine Mills' homicide investigation --
18·   · · · Q· · Do you have any preconceived opinions of Ms.     18·   · · · A· · Yes.
19·   ·Simpson prior to beginning your investigation in this      19·   · · · Q· · -- in the beginning?· How did you know Mr.
20·   ·case?                                                      20·   ·Bruner?
21·   · · · A· · No.                                              21·   · · · A· · I knew his family.
22·   · · · Q· · Okay.· Did you know Robert Beech prior to        22·   · · · Q· · Did you know Mr. Bruner himself?
23·   ·beginning the Katherine Mills' homicide investigation?     23·   · · · A· · I knew -- I knew who he was, and -- and last
24·   · · · A· · No.                                              24·   ·time I had saw him before that, he was like a little
25·   · · · Q· · Have any preconceived opinions of him prior to   25·   ·kid.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,27 of 140 - Page
                                                                     2018
                                     ID#: 6438                                     94..97
                                                        Page 94                                                           Page 96
·1·   · · · Q· · So you knew Mr. Bruner since he was a little     ·1·   · · · MR. SLOSAR:· Can we take a short break?· I got to
·2·   ·kid?                                                       ·2·   ·use the restroom?
·3·   · · · MR. WRIGHT:· I object to form, foundation.· Go        ·3·   · · · MR. WRIGHT:· Sure.
·4·   ·ahead.                                                     ·4·   · · · MR. SLOSAR:· Okay.
·5·   · · · Q· · Did you know Mr. Bruner since he was a little    ·5·   · · · VIDEOGRAPHER:· Off the record at 10:29.
·6·   ·kid?                                                       ·6·   · · · · · · · · ·(OFF THE RECORD)
·7·   · · · A· · Yes.· Be careful.· I mean, I want to clarify     ·7·   · · · VIDEOGRAPHER:· Back on the record at 10:39.
·8·   ·no.· I knew of him.· Did I know him on an intimate and     ·8·   ·BY MR. SLOSAR:
·9·   ·personal good friend level?· No.· But --                   ·9·   · · · ·Q· · Mr. York, did you testify before a Grand Jury
10·   · · · Q· · How did you know him since he was a little       10·   ·relating to the Katherine Mills' homicide investigation
11·   ·child?                                                     11·   ·on April 27, 2012?
12·   · · · MR. WRIGHT:· Object to form.                          12·   · · · A· · Yes.
13·   · · · A· · I was friends with his family.                   13·   · · · Q· · All right.· Did you have conversations with
14·   · · · Q· · Okay.· Who in Mr. Bruner's family were you       14·   ·the Commonwealth Attorney's Office prior to testifying
15·   ·friends with?                                              15·   ·at the Grand Jury proceedings?
16·   · · · A· · His mother, his -- his father, his stepmother.   16·   · · · A· · In reference to this case?
17·   · · · Q· · Are they friends of yours?                       17·   · · · Q· · Yeah, sorry.· Yes.
18·   · · · A· · They're acquaintances, yes.                      18·   · · · A· · Not -- I don't remember any conversations we
19·   · · · Q· · All right.                                       19·   ·had going into the Grand Jury --
20·   · · · A· · But they're not people that I hang out with or   20·   · · · Q· · Well --
21·   ·have dinner with, but I -- I know them.                    21·   · · · A· · -- or prior to that.
22·   · · · Q· · Do you know their names?                         22·   · · · Q· · -- did you have conversations with -- let me
23·   · · · A· · Yes.                                             23·   ·put it -- let me withdraw the question.· At a certain
24·   · · · Q· · What are their names?                            24·   ·point in your investigation, April of 2012, did you
25·   · · · A· · Thomas Bruner.· His mother's name, Angie. I      25·   ·approach Jackie Steele or any other Commonwealth

                                                        Page 95                                                           Page 97
·1·   ·know exactly who -- who she's -- what exactly her -- she   ·1·   ·attorney about the initiation of charges against Amanda
·2·   ·was a Mills-Bruner.· I don't know what it is now.· And     ·2·   ·Hoskins, Jonathan Taylor and William Lester for the
·3·   ·then Mr. Bruner, the father's wife now, I know her,        ·3·   ·murder of Katherine Mills?
·4·   ·Jennifer Bruner.                                           ·4·   · · · A· · I don't remember a specific date.· I'm sure
·5·   · · · Q· · Okay.· Do you consider any of Mr. Bruner's       ·5·   ·that it was discussed.· I -- I don't know particulars of
·6·   ·parents to be friends of your anytime?                     ·6·   ·it or a particular date.
·7·   · · · A· · Yes.· I mean, they are friends.· I went to       ·7·   · · · Q· · You were the lead investigator in this
·8·   ·school with them, but they're not -- I'm not -- we don't   ·8·   ·investigation, correct?
·9·   ·hang out today or any time before that or have lunch       ·9·   · · · A· · At that point.
10·   ·together or anything like that, but we were friends.       10·   · · · Q· · Yeah.· At the time the charges were initiated
11·   · · · Q· · Did you know Joe King prior to beginning the     11·   ·--
12·   ·Katherine Mills' homicide investigation?                   12·   · · · A· · Yes.
13·   · · · A· · No, sir.                                         13·   · · · Q· · -- you were the lead investigator?
14·   · · · Q· · Have any preconceived opinions of Mr. King?      14·   · · · A· · Yes.
15·   · · · A· · No.                                              15·   · · · Q· · Okay.· And you were the person who provided --
16·   · · · Q· · Prior to this case?                              16·   ·well, let me strike that question.· Were you the person
17·   · · · A· · No.                                              17·   ·who provided reports from the underlying investigation
18·   · · · Q· · Is that a "no," sir?                             18·   ·to the Commonwealth attorney's office?
19·   · · · A· · No.                                              19·   · · · A· · Yes.· During my time, I was the investigator.
20·   · · · Q· · I know you were drinking water, I apologize.     20·   · · · Q· · Okay.· So at the time the charges were
21·   ·Did you know Kayla Mills prior to the Katherine Mills'     21·   ·initiated against the plaintiffs in this case, you were
22·   ·homicide investigation?                                    22·   ·the officer who provided reports that were created
23·   · · · A· · No.                                              23·   ·during the underlying investigation, correct?
24·   · · · Q· · Have any preconceived opinions of her?           24·   · · · A· · Yes.
25·   · · · A· · No.                                              25·   · · · Q· · Okay.· And specifically, I'm going to ask you
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,28 of 140 - Page
                                                                     2018
                                     ID#: 6439                                    98..101
                                                        Page 98                                                          Page 100
·1·   ·whether you provided certain witness -- certain reports    ·1·   · · · Q· · Okay.· Couldn't provide them with reports that
·2·   ·and interviews to the prosecutor's office.· I'm just       ·2·   ·were never generated, right?
·3·   ·going to down through the list of witnesses, okay?· So     ·3·   · · · A· · Right.
·4·   ·prior to the Grand Jury, did you provide the               ·4·   · · · Q· · Okay.· Was the purpose of you testifying
·5·   ·Commonwealth Attorney's Office with reports and            ·5·   ·before a Grand Jury on April 27, 2012 to initiate
·6·   ·statements that you obtained from Joe King?                ·6·   ·charges against Amanda Hoskins and Jonathan Taylor for
·7·   · · · A· · Yes.                                             ·7·   ·the murder and robbery of Katherine Mills?
·8·   · · · Q· · Prior to the Grand Jury proceeding, did you      ·8·   · · · A· · Yes.· And William Lester.
·9·   ·provide reports and statements that you obtained from      ·9·   · · · Q· · Yes.· Sir, I'm going to mark the following
10·   ·William Lester?                                            10·   ·Exhibit as number 4.· This is the Grand Jury audio at
11·   · · · A· · I believe so.· I -- I don't know exactly when    11·   ·PL-9684.
12·   ·-- I cannot remember when I interviewed with his           12·   · · · MR. SLOSAR:· For the court reporter, we have a
13·   ·attorney, but whether it was before or right after, but    13·   ·flash drive that we'll give you after this deposition
14·   ·yes, I did.                                                14·   ·with this audio on it.
15·   · · · Q· · Okay.· Prior to the initiation of charges        15·   ·BY MR. SLOSAR:
16·   ·against the plaintiffs, did you provide a report and       16·   · · · Q· · Sir, please listen to this audio, and I'm
17·   ·statement that you took from Amanda Hoskins?               17·   ·going to ask you a couple of questions after.· This is
18·   · · · A· · Yes.                                             18·   ·from zero to 20 seconds of the Grand Jury recording.
19·   · · · Q· · All right.· Prior to the initiation of           19·   · · · · · · · · ·(EXHIBIT 4 MARKED FOR IDENTIFICATION)
20·   ·charges, did you provide the Commonwealth Attorney's       20·   · · · · · · · · ·(AUDIO CLIP PLAYED FROM THE GRAND JURY)
21·   ·Office with a report and statement that you took from      21·   · · · Q· · Sir, is that your voice?
22·   ·Christy Branson?                                           22·   · · · A· · Yes.
23·   · · · A· · Yes.                                             23·   · · · Q· · Okay.· And is that from you testifying before
24·   · · · Q· · Prior to the initiation of charges, did you      24·   ·the Grand Jury on April 27, 2012?
25·   ·provide the Commonwealth Attorney's Office with a report   25·   · · · A· · It sounds like it, yes.

                                                        Page 99                                                          Page 101
·1·   ·and statement that you took from Allen Helton?             ·1·   · · · Q· · Okay.· Sir, we're going to play you another
·2·   · · · A· · Yes.                                             ·2·   ·clip another clip from that same Exhibit PL-9684
·3·   · · · Q· · Prior to the initiation of charges, did you      ·3·   ·beginning at 2:06 to 2:36.· Please listen to this.· I'm
·4·   ·provide the Commonwealth Attorney's Office with reports    ·4·   ·going to ask you a couple of questions, okay?
·5·   ·and statements that you obtained from Amber Simpson?       ·5·   · · · · · · · · ·(AUDIO CLIP PLAYED FROM THE GRAND JURY)
·6·   · · · A· · Yes.                                             ·6·   · · · Q· · Sir, that was your voice, correct?
·7·   · · · Q· · Prior to the initiation of charges, did you      ·7·   · · · A· · Yes.
·8·   ·provide the Commonwealth Attorney's Office with reports    ·8·   · · · Q· · And that was from your testimony at the April
·9·   ·and a statement that you took from Kayla Mills?            ·9·   ·27, 2012 Grand Jury?
10·   · · · A· · I believe that was prior.· I'm not exactly       10·   · · · A· · Sounds like it, yes.
11·   ·sure on the date, but yes, I did provide it.· I'm -- I     11·   · · · Q· · Okay.· And, sir, did you testify before the
12·   ·can't say the exact date.                                  12·   ·Grand Jury that all three suspects knew Katherine Mills
13·   · · · Q· · Okay.· Prior to the initiation of charges, did   13·   ·before her murder?
14·   ·you provide the Commonwealth Attorney's Office with any    14·   · · · A· · I don't remember saying individual -- I didn't
15·   ·reports that were drafted relating to Michael Crump?       15·   ·-- from just that audio clip, I don't remember hearing
16·   · · · A· · Yes.                                             16·   ·me saying individual names.
17·   · · · Q· · And I understand that you had a number of        17·   · · · Q· · Can you play that back?· Mr. York, I'm just
18·   ·interviews and contacts of Michael Crump that were not     18·   ·going to ask you to listen very clearly to it, okay?
19·   ·documented in the report, correct?                         19·   · · · A· · Now, who are you asking about?
20·   · · · A· · Yes.                                             20·   · · · Q· · Did -- my question is:· Did you testify before
21·   · · · Q· · Okay.· So, obviously, you only provided the      21·   ·the Grand Jury that all three suspects, Amanda Hoskins,
22·   ·Commonwealth Attorney's Office with whatever               22·   ·William Lester and Jonathan Taylor, knew Katherine Mills
23·   ·documentation you actually had related to contacts with    23·   ·before her murder?· That's my question to you.· We're
24·   ·Michael Crump, correct?                                    24·   ·going to play this audio, and you let me know.
25·   · · · A· · Yes.                                             25·   · · · A· · Yes.· I can say that -- I didn't hear it on
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,29 of 140 - Page
                                                                     2018
                                     ID#: 6440                                   102..105
                                                       Page 102                                                          Page 104
·1·   ·that one, but I will say, yes, I -- I conveyed that.       ·1·   ·was because of William Lester.
·2·   · · · Q· · Okay.· Okay.· And the three suspects you're      ·2·   · · · Q· · Please play the clip again.· Sir, I want you
·3·   ·referring to when you testified to that before the Grand   ·3·   ·to listen very closely to this. and I'm going to ask you
·4·   ·Jury were Amanda Hoskins, Jonathan Taylor and William      ·4·   ·some pointed questions, okay, Mr. York?
·5·   ·Lester, correct?                                           ·5·   · · · A· · Yes, sir.
·6·   · · · A· · Yes.                                             ·6·   · · · · · · · · ·(AUDIO CLIP PLAYED FROM GRAND JURY)
·7·   · · · Q· · What was the basis of your testimony that        ·7·   · · · Q· · Okay.· So you testified before the Grand Jury
·8·   ·Jonathan Taylor knew Katherine Mills prior to her dying    ·8·   ·that all three suspects knew her prior to her death,
·9·   ·on December 20, 2010?                                      ·9·   ·correct?
10·   · · · A· · Through Amanda Hoskins and William Lester.       10·   · · · A· · Yes.
11·   · · · Q· · You're saying that the statements that you       11·   · · · MR. WRIGHT:· Object to form.
12·   ·took from Amanda Hoskins and William Lester --             12·   · · · Q· · Okay.· You didn't testify that all three
13·   · · · A· · No.· What I'm saying is that's how he was        13·   ·suspects knew of Katherine Mills prior to her death,
14·   ·aware of -- of her.                                        14·   ·right?
15·   · · · Q· · Prior to -- and that's an assumption that        15·   · · · A· · I didn't hear, but I went into start
16·   ·you're making, correct?                                    16·   ·explaining that just like I did you, but --
17·   · · · A· · No.· I'm -- I'm not saying an assumption. I      17·   · · · Q· · But you --
18·   ·had a reason to believe that, yes.                         18·   · · · A· · -- yes, you're right.
19·   · · · Q· · Did you have -- prior to testifying at the       19·   · · · Q· · Okay.· And you would agree, here today, that
20·   ·Grand Jury, did a single witness tell you that Jonathan    20·   ·not a single witness told you, prior to April 27, 2012,
21·   ·Taylor knew Katherine Mills prior to December 20, 2010?    21·   ·that Jonathan Taylor or Amanda Hoskins actually knew
22·   · · · A· · Yeah.· Well, let's define "no."· As far as an    22·   ·Katherine Mills prior to her death?
23·   ·intimate personal level?· No.· But yes, know of her,       23·   · · · MR. WRIGHT:· Object --
24·   ·like, who she is, yes.                                     24·   · · · Q· · Correct?
25·   · · · Q· · Who told you prior to April 17, 2012 that        25·   · · · MR. WRIGHT:· Object to form. Go ahead.

                                                       Page 103                                                          Page 105
·1·   ·Jonathan Taylor knew of Katherine Mills prior to her       ·1·   · · · A· · Again, we're getting bogged down with this
·2·   ·death on December 20, 2010?                                ·2·   ·word "no," and I've stated that as far as knowing who
·3·   · · · A· · I believe, if I remember, that Amber Simpson     ·3·   ·she was, yes, they did.· As far as a personal intimate
·4·   ·said that Amanda had talked to him about it and that the   ·4·   ·level?· No.
·5·   ·mother -- that William talked about the timber or          ·5·   · · · Q· · Did you explain that to the Grand Jury,
·6·   ·something like that, if I remember correctly.· Again, I    ·6·   ·though?
·7·   ·would need to look at the individual statements.           ·7·   · · · A· · I don't recall, but I -- I -- I believe that
·8·   · · · Q· · Sir --                                           ·8·   ·my testimony showed that.· I don't never remember saying
·9·   · · · A· · I'm not sure, but I'm sorry.                     ·9·   ·in the Grand Jury testimony that they had dinner
10·   · · · Q· · -- sitting here, can you think of a single       10·   ·together and were close friends.
11·   ·witness who informed you in the investigation that         11·   · · · Q· · Okay.· You told the Grand Jury that the
12·   ·Jonathan Taylor knew Katherine Mills prior to her death?   12·   ·suspects -- each suspect, knew Katherine Mills, right?
13·   · · · MR. WRIGHT:· Object to form.                          13·   · · · MR. WRIGHT:· Object to form.
14·   · · · Q· · You can answer.                                  14·   · · · Q· · Right?
15·   · · · MR. WRIGHT:· Do the best you can.                     15·   · · · A· · Yes.· Yes.
16·   · · · Q· · You can answer.                                  16·   · · · Q· · Okay.· You didn't explain to the Grand Jury
17·   · · · A· · Again, as far as knowing on an individual,       17·   ·what you meant by "knew," correct?
18·   ·like, a personal level?· No.                               18·   · · · A· · I did not go -- I did not explain the
19·   · · · Q· · Okay.· And you testified to the Grand Jury       19·   ·definition of "know," no, I did not.
20·   ·that all three suspects knew Katherine Mills prior to      20·   · · · Q· · And you would agree with me, sitting here
21·   ·her death, right?                                          21·   ·today, that it was not accurate as of April 27, 2012,
22·   · · · A· · Who she was, yes.                                22·   ·that Jonathan Taylor or Amanda Hoskins actually knew
23·   · · · Q· · Okay.· Well, did he say who she was, or did      23·   ·Katherine Mills, correct?
24·   ·you tell the grand --                                      24·   · · · MR. WRIGHT:· Object to form.· Go ahead.
25·   · · · A· · William Lester -- Amanda Hoskins knew who she    25·   · · · Q· · Correct?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,30 of 140 - Page
                                                                     2018
                                     ID#: 6441                                   106..109
                                                       Page 106                                                          Page 108
·1·   · · · A· · I'm not -- no, I'm not going to agree with       ·1·   ·did know.
·2·   ·that because you're trying to put words in my mouth. I     ·2·   · · · Q· · Okay.· William Lester was actually out of town
·3·   ·said, no.· Again, we're getting bogged on the -- the       ·3·   ·working prior to you testifying at the Grand Jury,
·4·   ·definition of "know."· I've answered your question that    ·4·   ·correct?
·5·   ·they did not know her personally, like, on a very close    ·5·   · · · A· · I believe that's what I said, yes.
·6·   ·relation.· They knew of her.· That's -- that -- I'm not    ·6·   · · · Q· · Yeah.· He wasn't on the run from you, right?
·7·   ·going to change my answer.· That's it.                     ·7·   · · · A· · I don't know that.
·8·   · · · Q· · And you never testified to that before the       ·8·   · · · Q· · Okay.· You had no pieces of evidence that ever
·9·   ·Grand Jury, right, to that difference?                     ·9·   ·indicated to you -- let me withdraw that.· Not a single
10·   · · · A· · Not in those precise words, no.                  10·   ·witness told you that William Lester was running from
11·   · · · Q· · Okay.                                            11·   ·you prior to you testifying, correct?
12·   · · · MR. SLOSAR:· · · Can you play 3:03 to 3:20?· Same     12·   · · · A· · I do not have a witness that stated that, no.
13·   ·Exhibit beginning at 3:03 to 3:20.                         13·   · · · Q· · Okay.· Sergeant York, did you take a statement
14·   · · · · · · · · ·(AUDIO CLIP PLAYED FROM GRAND JURY)        14·   ·from Amber Simpson on March 13, 2012?
15·   · · · Q· · Okay.· That's your voice, right?                 15·   · · · A· · Again, yes, I did.· I'm not sure of the exact
16·   · · · A· · Yes.                                             16·   ·date, but yes, I did take a statement.· That sounds
17·   · · · Q· · Okay.· Testified to the Grand Jury that          17·   ·right.
18·   ·William Lester was on the run, right?                      18·   · · · Q· · Sir, we're going to mark this as Exhibit
19·   · · · A· · Yes.                                             19·   ·number 5.· This is KSP-284, 285.· I'm going to hand it
20·   · · · Q· · Okay.· Can you think of a single witness that    20·   ·to you.· I'm giving a copy to your counsel, sir.· I'm
21·   ·told you that William Lester was on the run from law       21·   ·sorry.· Sir, did you take this statement?
22·   ·enforcement prior to your testimony in April 27, 2012?     22·   · · · · · · · · ·(EXHIBIT 5 MARKED FOR IDENTIFICATION)
23·   · · · A· · I could not find him.· Yeah, to me, that's on    23·   · · · A· · Yes.
24·   ·the run.                                                   24·   · · · Q· · Type this up?
25·   · · · Q· · You assumed he was on the run, right?            25·   · · · A· · I believe I did on this one, yes.

                                                       Page 107                                                          Page 109
·1·   · · · A· · Yes.                                             ·1·   · · · Q· · Okay.· When did you take the statement from
·2·   · · · Q· · Not a single witness told you he was running     ·2·   ·Amber Simpson?
·3·   ·from you, right?                                           ·3·   · · · A· · The report says March 13, 2012.
·4·   · · · A· · No.                                              ·4·   · · · Q· · Okay.· How did you come into contact with Ms.
·5·   · · · MR. WRIGHT:· Object to form.· Answer best you can.    ·5·   ·Simpson on March 13, 2012?
·6·   · · · A· · I had reason to believe because I couldn't       ·6·   · · · A· · I went to the alternative school in Knox
·7·   ·find him, he was, yes.                                     ·7·   ·County.
·8·   · · · Q· · Do you ever document in a single report that     ·8·   · · · Q· · Why did you go to the alternative school in
·9·   ·William Lester was running from you or other law           ·9·   ·Knox County?
10·   ·enforcement officials prior to testifying before the       10·   · · · A· · That's where she went to school at.
11·   ·Grand Jury?                                                11·   · · · Q· · Sorry.· That's a good answer.· It's a bad
12·   · · · A· · Not that I remember.                             12·   ·question.· What made you want to go speak to Amber
13·   · · · Q· · Okay.· And would you agree as the lead           13·   ·Simpson on that date?
14·   ·investigator of homicide investigations that somebody      14·   · · · A· · I'd -- I cannot remember.· I had information
15·   ·running from law enforcement would be a pretty big piece   15·   ·that Jonathan had bragged about some things to her.
16·   ·of information as part of a criminal investigation; is     16·   · · · Q· · Who gave you that information?
17·   ·that right?                                                17·   · · · A· · I'm not for sure because I talked to all the
18·   · · · MR. WRIGHT:· Object to form.· Answer best you can.    18·   ·family.· I -- I believe -- I believe her mother's name
19·   · · · A· · Well, obviously, if he's got a warrant, yes.     19·   ·is Tammy, but don't quote me on that.· I -- I think it's
20·   · · · Q· · Okay.· Yeah.· Was there a warrant issued?        20·   ·Tammy.
21·   · · · A· · Yes, on William Lester.                          21·   · · · Q· · Okay.· And, in fact, when you spoke to Tammy -
22·   · · · Q· · Yeah.· Did William Lester know that there was    22·   ·- or you spoke to Ms. Simpson's mother the night before
23·   ·a warrant issued prior to you testifying before his        23·   ·you went to go meet with Amber at the school, right?
24·   ·Grand Jury?                                                24·   · · · A· · Possibly, but I -- I mean, I don't know
25·   · · · A· · I can't speculate what William Lester knows or   25·   ·exactly when, but yes.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,31 of 140 - Page
                                                                     2018
                                     ID#: 6442                                   110..113
                                                       Page 110                                                          Page 112
·1·   · · · · · ·I talked to her, but prior to that.              ·1·   · · · Q· · Tammy?
·2·   · · · Q· · And when you talked to her and you told -- and   ·2·   · · · A· · Yes.
·3·   ·when you talked Amber Simpson's mother prior to meeting    ·3·   · · · Q· · Okay.· Was Tammy was an informant for you
·4·   ·with Ms. Simpson on March 13th, you told her about an      ·4·   ·prior to the Mills' investigation?
·5·   ·reward in the case, correct?                               ·5·   · · · A· · No.
·6·   · · · MR. WRIGHT:· Object to form and foundation.           ·6·   · · · Q· · You ever promise her any deals prior to the
·7·   · · · A· · I don't remember telling her about no reward.    ·7·   ·investigation?
·8·   ·The state police never had no reward for her.              ·8·   · · · A· · Did I promise her deals?· No.
·9·   · · · Q· · I didn't say whether the state police had one.   ·9·   · · · Q· · Did anybody promise her deals in your presence
10·   · · · · · ·My question to you is:· Did you tell Amber       10·   ·prior to the Mills' investigation?
11·   ·Simpson's mother about a reward?                           11·   · · · A· · No.· Not I remember, no.
12·   · · · A· · I don't -- I don't remember if I did or not. I   12·   · · · Q· · Do you ever investigate her for any crimes?
13·   ·think at the time the family was off, and I don't          13·   · · · A· · After this, I believe I -- she -- about -- if
14·   ·remember.                                                  14·   ·it's -- I believe.· I don't know the dates, but I
15·   · · · Q· · So you're not saying that you did it.· You're    15·   ·stopped her because I didn't know who she was because
16·   ·just saying you don't recall?                              16·   ·she -- on the side of the road, and I called a uniform
17·   · · · A· · Yes.                                             17·   ·trooper to come to check her out.
18·   · · · Q· · All right.· And you said you took Ms.            18·   · · · Q· · Is that Amber or Tammy?
19·   ·Simpson's statement on March 13, 2012 at the school; is    19·   · · · A· · Tammy.
20·   ·that right?                                                20·   · · · Q· · Tammy?· Okay.· Now, I'm going to ask you to
21·   · · · A· · Yes.                                             21·   ·set that report real quick, okay?· So I'm going to ask
22·   · · · Q· · Who was present for that interview?              22·   ·you some questions just based on your memory, if not
23·   · · · A· · I see -- some -- Rhonda Abner.                   23·   ·based on what you wrote in a report, all right?· When
24·   · · · Q· · Okay.· Do you know Ms. Abner?                    24·   ·you met with Amber Simpson on March 13, 2012, what did
25·   · · · A· · I mean, again, I don't want to get bogged down   25·   ·you say to her?

                                                       Page 111                                                          Page 113
·1·   ·with the word, "know," but yes, I know who she is --       ·1·   · · · A· · I asked her what she knew about the Katherine
·2·   · · · Q· · Did you --                                       ·2·   ·Mills -- Mills' incident.
·3·   · · · A· · -- but I'm not --                                ·3·   · · · Q· · And who first told you that Amber Simpson had
·4·   · · · Q· · -- ever date you?                                ·4·   ·any knowledge about the investigation?
·5·   · · · A· · -- close with her.· No.                          ·5·   · · · A· · I think her mother did.· I mean, I'm not for
·6·   · · · Q· · No?· That's a pretty strong no.· How come you    ·6·   ·sure how it got to me, but I think it was her mother.
·7·   ·said it that way?                                          ·7·   · · · Q· · How -- did you ever -- why didn't you ever
·8·   · · · A· · That's speculation.                              ·8·   ·document why -- the reason why you originally came to
·9·   · · · Q· · Speculation.· All right.· Well, I won't ask      ·9·   ·speak to Amber Simpson's mother prior to the March 13,
10·   ·you why you wouldn't date her, but we're -- now, you       10·   ·2012 interview?
11·   ·spoke to Amber Simpson outside the presence of Ms. Abner   11·   · · · A· · Can you say that one more time?
12·   ·for a little bit, right?                                   12·   · · · Q· · Sure.· So you never documented anything about
13·   · · · A· · No.                                              13·   ·your contact with Amber Simpson's mother prior to March
14·   · · · Q· · No?· She was present the whole time?             14·   ·13, 2012, right?
15·   · · · A· · Yes.· I mean, Ms. -- Rhonda Abner was, yes.      15·   · · · A· · That's -- that's true.
16·   · · · Q· · Okay.· Amber -- when you spoke to Amber's mom    16·   · · · Q· · Okay.· You also never documented why you came
17·   ·prior to March 13, 2002, Amber was present, correct?       17·   ·to speak with Tammy Simpson in the first place, correct?
18·   · · · A· · I don't remember if she was in the room or       18·   · · · A· · That is correct.
19·   ·not.· I -- again, I've had so many interactions with       19·   · · · Q· · Okay.· Why not?
20·   ·Tammy over the years, I don't remember.                    20·   · · · A· · There wasn't -- there was -- to me, there was
21·   · · · Q· · How come you had some many interactions with     21·   ·no need because Tammy did not have firsthand knowledge
22·   ·Tammy?                                                     22·   ·of anything about the case.
23·   · · · A· · They are originally from the area.· I was --     23·   · · · Q· · So pursuant to your training, you weren't
24·   ·grew up in, and she was involved in a lot of               24·   ·required to document why you reached out to witnesses in
25·   ·investigations and been charged with crimes.               25·   ·a homicide investigation; is that fair to say?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,32 of 140 - Page
                                                                     2018
                                     ID#: 6443                                   114..117
                                                       Page 114                                                          Page 116
·1·   · · · A· · That's not fair to say if they're a witness,     ·1·   · · · Q· · Sure.· Why did you -- so let me withdraw that.
·2·   ·but Tammy wasn't a witness.                                ·2·   ·Since you can't recall what you said her and what she
·3·   · · · Q· · Was Amber?                                       ·3·   ·said to you, is that fair to say that you don't recall
·4·   · · · A· · Yes.                                             ·4·   ·whether you discussed a reward with her prior to the
·5·   · · · Q· · You didn't document why you contacted Amber,     ·5·   ·recorded statement had taken place?
·6·   ·right?                                                     ·6·   · · · MR. WRIGHT:· What was the question?· I didn't hear
·7·   · · · A· · I documented her statement.                      ·7·   ·that Elliot.· Can you rephrase that?
·8·   · · · Q· · Sure.· You documented her recorded statement,    ·8·   · · · MR. SLOSAR:· Sure.· Can you re-read that?
·9·   ·right?                                                     ·9·   · · · COURT REPORTER:· Yes.· Just give me one second.
10·   · · · A· · Yes.                                             10·   ·I'm going to start it up just a little bit so it doesn't
11·   · · · Q· · Yeah?· And it's your practice to speak with      11·   ·cut off your question.
12·   ·witnesses prior to actually recording them, right?         12·   · · · MR. SLOSAR:· That's fair.
13·   · · · MR. WRIGHT:· Objection to form and foundation. Go     13·   · · · COURT REPORTER:· Can you hear it?· Okay?
14·   ·ahead.                                                     14·   · · · · · · · · ·(REPORTER PLAYSBACK RECORDED PORTION)
15·   · · · A· · Every situation's different.· With her, that's   15·   · · · MR. SLOSAR:· You know what?· It's pretty low. It's
16·   ·-- you know, the reason why I had the guidance counselor   16·   ·fine.
17·   ·in there, she's a juvenile.· I wanted a juvenile -- or     17·   · · · COURT REPORTER:· Yeah, I'm sorry.
18·   ·somebody else present with a juvenile.                     18·   · · · MR. SLOSAR:· If you --
19·   · · · Q· · That's not what I asked you, sir.· What I --     19·   · · · COURT REPORTER:· Yeah, I'm sorry.
20·   · · · A· · How's that?                                      20·   · · · MR. SLOSAR:· -- type, I'll reask it, okay?
21·   · · · Q· · With Amber Simpson, you spoke to her off the     21·   · · · COURT REPORTER:· Okay.
22·   ·record prior to turning on a recorder, correct?            22·   · · · MR. SLOSAR:· Okay.· All right.· So let me just
23·   · · · MR. WRIGHT:· Object to form and foundation. Answer    23·   ·frame this a little bit.· You're good?
24·   ·best you can.                                              24·   · · · COURT REPORTER:· Yeah, I'm good.
25·   · · · A· · I don't remember -- I was never alone with       25·   ·BY MR. SLOSAR:

                                                       Page 115                                                          Page 117
·1·   ·her.· I don't remember how long she was in a room before   ·1·   · · · Q· · Okay.· You spoke to Amber Simpson prior to
·2·   ·I turned a recorder on.· I don't know what was             ·2·   ·recording her statement, correct?
·3·   ·discussed.                                                 ·3·   · · · A· · Yes.
·4·   · · · Q· · Yeah.· You're not sure what you said to her or   ·4·   · · · Q· · You don't recall what you said to her,
·5·   ·what she said to you prior to a recorder being turned      ·5·   ·correct?
·6·   ·on, correct?                                               ·6·   · · · A· · Not exactly, no.
·7·   · · · A· · No.                                              ·7·   · · · Q· · Okay.· You don't recall what she said to you,
·8·   · · · Q· · That's correct, right?                           ·8·   ·correct?
·9·   · · · A· · Yes.                                             ·9·   · · · A· · No.
10·   · · · Q· · Okay.· So when this says approximately in the    10·   · · · Q· · Okay.
11·   ·first line, "On March 13, 2012, at approximately 12:55     11·   · · · A· · No.· I cannot give you a word for word
12·   ·hours, I took a recorded statement from Amber Simpson,"    12·   ·knowledge.
13·   ·what that means is that you turned on the recorder at      13·   · · · Q· · Sure.· You don't recall how long you spoke to
14·   ·12:55 p.m., right?                                         14·   ·her before the recording took place, right?
15·   · · · A· · Yes.                                             15·   · · · A· · No.
16·   · · · Q· · Okay.· You had interviewed and spoken to Ms.     16·   · · · Q· · Okay.· So is that fair to say that you don't
17·   ·Simpson prior to turning on the recorder, correct?         17·   ·recall whether you talked to Amber Simpson about a
18·   · · · MR. WRIGHT:· Object to form and foundation.           18·   ·reward prior to taking her recorded statement on March
19·   · · · A· · Yes, I had talked to her when she first came     19·   ·13, 2012?
20·   ·into the room, but I wasn't by myself.                     20·   · · · A· · Again, I don't -- I -- I remember I -- some --
21·   · · · Q· · I get it, and I didn't ask you that question,    21·   ·one of them asked me about a reward, again.· I told them
22·   ·but I get it.· Why -- and you say you can't recall what    22·   ·that state police wasn't offering an award.· I think the
23·   ·you said to her prior to the recording being turned on?    23·   ·family was, but I didn't have nothing to do with that.
24·   · · · A· · I -- I -- no.· I can't give you a word for       24·   · · · Q· · So you may have discussed that with Amber
25·   ·word, no.                                                  25·   ·Simpson, you just don't recall, right?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,33 of 140 - Page
                                                                     2018
                                     ID#: 6444                                   118..121
                                                       Page 118                                                          Page 120
·1·   · · · A· · Right.· It was one of the two, I remember        ·1·   ·report when your recorded statement from Amber Simpson
·2·   ·somebody asking me about that, yes.                        ·2·   ·stopped or was finished?
·3·   · · · Q· · And one of those two was Amber Simpson, right?   ·3·   · · · A· · Not that I see it doesn't.
·4·   · · · A· · Could've been or her mother.                     ·4·   · · · Q· · Okay.· And I'll represent to you, and for
·5·   · · · Q· · Okay.· Now, do you recall that Amber Simpson     ·5·   ·counsel's benefit this is PL-9652, the recorded
·6·   ·had a brother --                                           ·6·   ·statement from Amber Simpson, which let me play this,
·7·   · · · A· · Yes.                                             ·7·   ·likewise, at the end does not have a time that the
·8·   · · · Q· · -- who was in jail during the time that you      ·8·   ·statement stops.· If I can enter my password correct.
·9·   ·spoke to her?                                              ·9·   · · · · · · · · ·(AUDIO CLIP PLAYED OF AMBER SIMPSON
10·   · · · A· · I knew her brother was in trouble.· I don't      10·   · · · · · · · · ·STATEMENT)
11·   ·know if he was incarcerated at the time, or -- or what,    11·   · · · Q· · That's your voice?
12·   ·but he was in trouble.                                     12·   · · · A· · Yes.
13·   · · · Q· · Why did you tell Amber Simpson that her          13·   · · · Q· · Okay.
14·   ·brother would get out of jail that evening if she gave a   14·   · ·(AUDIO CLIP PLAYED AGAIN OF AMBER SIMPSON STATEMENT)
15·   ·statement?                                                 15·   · · · Q· · This is audio from the recorded statement you
16·   · · · MR. WRIGHT:· Object to form and foundation.           16·   ·took from Amber Simpson, correct?
17·   · · · Q· · You can answer.                                  17·   · · · A· · Sounds like it, yes.
18·   · · · A· · I don't remember telling her that, and I         18·   · · · Q· · And that's the Robin [sic] Abner that you
19·   ·didn't make her no promises.· I said I would try to help   19·   ·wouldn't date, right?
20·   ·and relay that message.· I didn't promise her or           20·   · · · A· · Well --
21·   ·anything like that.· And -- and if my memory serves me     21·   · · · Q· · I'm joking with you.
22·   ·correct, is that her brother and Jonathan Taylor were      22·   · · · A· · Okay.
23·   ·maybe charged together, and -- and it was a meth lab,      23·   · · · Q· · Now, I'm going to fast forward this.· This
24·   ·but the meth was outside, and they couldn't -- I don't     24·   ·statement is -- all right.· It's going to a different
25·   ·think there was enough evidence, but like I said, I        25·   ·one.· This statement is six minutes and 46 seconds,

                                                       Page 119                                                          Page 121
·1·   ·wasn't the case officer on that.                           ·1·   ·okay?
·2·   · · · Q· · Okay.· But you talked to Amber Simpson about     ·2·   · · · A· · This is -- this is the same statement?
·3·   ·her brother getting out if she gave a statement, right?    ·3·   · · · Q· · Same statement of Amber Simpson, okay?
·4·   · · · A· · No.· I said --                                   ·4·   · · · A· · Okay.
·5·   · · · MR. WRIGHT:· Object to form and foundation.           ·5·   · · · Q· · Okay.· Now, at the end of this statement, I'm
·6·   · · · Q· · You can answer.                                  ·6·   ·going to fast forward to 6:23, and it's going to play
·7·   · · · A· · All right.· I -- I did not promise her           ·7·   ·all the way until the end, okay?
·8·   ·anything, but I said I would tell -- I would mention it.   ·8·   · · · A· · Okay.
·9·   · · · Q· · To -- and you told me --- you mentioned it to    ·9·   · · · (AUDIO CLIP PLAYED OF AMBER SIMPSON STATEMENT)
10·   ·the Commonwealth Attorney, right?                          10·   · · · Q· · Okay.· So that's the statement -- the end of
11·   · · · A· · I don't think I told her who exactly I would -   11·   ·the statement that you took from Ms. Simpson; is that
12·   · · · · · ·-                                                12·   ·right?
13·   · · · Q· · Just mention it to someone?                      13·   · · · A· · Yes.
14·   · · · A· · Right.                                           14·   · · · Q· · Okay.· And you would agree with me that you
15·   · · · Q· · Okay.· That -- and that was before the           15·   ·did not give a time that the statement finished at at
16·   ·recording turned on, right?                                16·   ·the end of that recording, correct?
17·   · · · A· · It was before or right after, I don't remember   17·   · · · A· · Yes.
18·   ·or --                                                      18·   · · · Q· · Okay.· Sir, why did you stop the -- well, let
19·   · · · Q· · Yeah.                                            19·   ·me withdraw that question.· How many times did you stop
20·   · · · A· · -- I don't even know if it was during.           20·   ·the recorder when you took Ms. Simpson's statement?
21·   · · · Q· · Now, sir, the beginning of your report says      21·   · · · A· · I do not remember.
22·   ·that the recording began at 12:55 p.m., right, first       22·   · · · Q· · Okay.· You do not deny stopping the recorder,
23·   ·line?                                                      23·   ·correct?
24·   · · · A· · Yes.                                             24·   · · · A· · No.
25·   · · · Q· · Okay.· Now, does it say anywhere on this         25·   · · · MR. WRIGHT:· Object to form.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,34 of 140 - Page
                                                                     2018
                                     ID#: 6445                                   122..125
                                                       Page 122                                                          Page 124
·1·   · · · Q· · Okay.· And you also don't have an end time at    ·1·   ·reviewing these reports?
·2·   ·the end of that statement, correct?                        ·2·   · · · A· · On a supplement, I believe so.· Or not when a
·3·   · · · A· · Yes.                                             ·3·   ·supplement is transmitted, I do not believe that it gets
·4·   · · · Q· · So you have no idea the quantity of times that   ·4·   ·checked until, like, a case review.
·5·   ·you stopped the recorder while you were interviewing       ·5·   · · · Q· · Okay.· Well, case reviews took place in this
·6·   ·her, correct?                                              ·6·   ·investigation prior to you testifying before a Grand
·7·   · · · A· · I don't remember any, but no.                    ·7·   ·Jury, correct?
·8·   · · · Q· · Okay.· Do you remember what was said to Ms.      ·8·   · · · A· · I cannot remember the particular day, so I
·9·   ·Simpson by you when you stopped the recorder?              ·9·   ·assume they would.
10·   · · · MR. WRIGHT:· Object to form and foundation, but       10·   · · · Q· · Yeah.· And when a case review takes place, can
11·   ·answer best you can.                                       11·   ·you generally describe what happens?
12·   · · · A· · It's the same answer as I said before. I         12·   · · · A· · Whoever the particular supervisor, whoever it
13·   ·don't remember exactly what was said.                      13·   ·may be, will look at the case and ask for -- or instruct
14·   · · · Q· · You're not denying that it happened.· You just   14·   ·if there's anything that they need or update.
15·   ·don't recall, right?                                       15·   · · · Q· · Sorry.· Okay.· And your supervisor on this
16·   · · · MR. WRIGHT:· Are you implying that --                 16·   ·investigation was with Sergeant Jackie Pickerel; is that
17·   · · · MR. SLOSAR:· I'm --                                   17·   ·right?
18·   · · · MR. WRIGHT:· -- before the end?· I'm unsure what      18·   · · · A· · She was one of them.
19·   ·you're saying by, "when he stopped."· Are you saying the   19·   · · · Q· · Okay.· The other one was Lieutenant Hatmaker?
20·   ·very end or --                                             20·   · · · A· · Yes, but I'm -- I'm not sure when he left, and
21·   · · · MR. SLOSAR:· No.· I'm saying --                       21·   ·there was -- there was more.
22·   · · · MR. WRIGHT:· -- you're saying when it stopped?        22·   · · · Q· · Is it fair that Jackie Pickerel was your main
23·   · · · MR. SLOSAR:· -- during the process.                   23·   ·supervisor on this investigation?
24·   ·BY MR. SLOSAR:                                             24·   · · · A· · The main one?· She was one of them, yes.· She
25·   · · · Q· · From the time that you began that statement,     25·   ·was the detective sergeant.

                                                       Page 123                                                          Page 125
·1·   ·after beginning the statement before ending it, you        ·1·   · · · Q· · Okay.· And you were a detective at the time,
·2·   ·stopped the recorder and had conversations with Amber      ·2·   ·right?
·3·   ·Simpson, correct?                                          ·3·   · · · A· · Yes.
·4·   · · · A· · Oh, during?· I do not remember ever stopping.    ·4·   · · · Q· · Okay.
·5·   ·I don't remember that.                                     ·5·   · · · MR. SLOSAR:· · · And I apologize, for the record,
·6·   · · · Q· · You have no recollection, right?                 ·6·   ·Exhibit 6 is that audio recording from Amber Simpson,
·7·   · · · A· · No.                                              ·7·   ·that PL-9652, so now we're on Exhibit 7.
·8·   · · · Q· · You're not denying that it happened, just        ·8·   · · · · · · · · ·(EXHIBIT 6 MARKED FOR IDENTIFICATION)
·9·   ·don't remember, correct?                                   ·9·   · · · MR. WRIGHT:· What was that number again?
10·   · · · A· · That -- that is correct.                         10·   · · · MR. SLOSAR:· 9652.
11·   · · · Q· · Okay.· Now, I want you to look at this report.   11·   ·BY MR. SLOSAR:
12·   ·You drafted this report, right?                            12·   · · · Q· · Sir, would you generally agree that your
13·   · · · A· · This one?· Yes.                                  13·   ·report for Amber Simpson documents a confession from
14·   · · · Q· · Yeah.· Amber Simpson's report.· After drafting   14·   ·Jonathan Taylor to Ms. Simpson about the Mills'
15·   ·a report, did you pass it along to your supervisor,        15·   ·homicide?
16·   ·Sergeant Pickerel?                                         16·   · · · A· · Yes.· I would agree with you.
17·   · · · A· · I did not.                                       17·   · · · Q· · Okay.· And this is one of the statements that
18·   · · · Q· · What did you do with it?                         18·   ·you used to initiate charges against Mr. Taylor, Ms.
19·   · · · A· · I transmitted it.                                19·   ·Hoskins and Mr. Lester for the homicide of Katherine
20·   · · · Q· · How did you transmit it?                         20·   ·Mills, correct?
21·   · · · A· · I hit enter.                                     21·   · · · A· · One of them, yes.
22·   · · · Q· · And when did it go when you transmitted it?      22·   · · · Q· · Okay.· And after taking the statement, you
23·   · · · A· · I cannot answer that.                            23·   ·move forward with initiating charges against those three
24·   · · · Q· · Okay.· Well, is there some process at Post 10    24·   ·suspects, correct?
25·   ·during the Mills' investigation for your supervisor        25·   · · · A· · Yes.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,35 of 140 - Page
                                                                     2018
                                     ID#: 6446                                   126..129
                                                       Page 126                                                          Page 128
·1·   · · · Q· · Okay.· Sir, we're going to go back to the        ·1·   ·Ms. Simpson prior to taking her statement about her
·2·   ·Grand Jury, beginning at 6:08.· This is back to the        ·2·   ·brother getting released from jail.· Why didn't you
·3·   ·Grand Jury audio.· Please listen to this.· I'm going to    ·3·   ·reveal that information to the Grand Jury when you
·4·   ·ask you some questions, all right, sir?                    ·4·   ·testified on April 27, 2012?
·5·   · · · A· · Yes.                                             ·5·   · · · MR. WRIGHT:· Object to form, but answer best you
·6·   · · · Q· · 6:08 to 6:38.                                    ·6·   ·can.
·7·   · · · · · · · · ·(AUDIO CLIP PLAYED FROM THE GRAND JURY)    ·7·   · · · Q· · I did not think where it wasn't related to
·8·   · · · Q· · Sir, did you testify before the Grand Jury       ·8·   ·what she heard was pertinent.
·9·   ·that the victim sustained a blunt head injury?             ·9·   · · · Q· · Okay.· So you didn't believe that it was
10·   · · · A· · I believe I did, yes.                            10·   ·relevant or pertinent for the Grand Jury to learn that
11·   · · · Q· · Okay.· And that's the audio you just heard,      11·   ·you had a discussion with Ms. Simpson about a reward,
12·   ·right?                                                     12·   ·and her brother getting freed prior to taking her
13·   · · · A· · Yes.                                             13·   ·statement; is that right?
14·   · · · Q· · Okay.· And the prosecutor asked you whether      14·   · · · MR. WRIGHT:· I object to form.
15·   ·you retained or knew of the weapon that was used to        15·   · · · Q· · You can answer.
16·   ·cause the blunt injury of Ms. Mills', correct?             16·   · · · MR. WRIGHT:· Answer best you can.
17·   · · · A· · Yes.                                             17·   · · · A· · No, not at the time, no.
18·   · · · Q· · Okay.· In response, you informed the Grand       18·   · · · Q· · Okay.· Sir, we're going to play the Grand Jury
19·   ·Jury that a hammer was used to cause those injuries,       19·   ·25:57 through 27:29.· I want you to listen to this.· I'm
20·   ·correct?                                                   20·   ·going to ask you some questions after it, okay?
21·   · · · A· · Yes.                                             21·   · · · A· · Yes.
22·   · · · Q· · All right.· And did you testify to the Grand     22·   · · · Q· · Okay.
23·   ·Jury that you knew that a hammer was used because          23·   · · · · · · · · ·(AUDIO CLIP PLAYED FROM THE GRAND JURY)
24·   ·Jonathan Taylor confessed to Amber Simpson that he hit     24·   · · · Q· · Sir, that's your voice, correct?
25·   ·Ms. Mills over the head twice with a hammer?               25·   · · · A· · Yes.

                                                       Page 127                                                          Page 129
·1·   · · · A· · I believe that sounded correct, yes, sir.        ·1·   · · · Q· · Testifying at the April 27, 2012, Grand Jury,
·2·   · · · Q· · All right.· Fair to say that you informed the    ·2·   ·correct?
·3·   ·Grand Jury that Mr. Taylor used a hammer to kill Ms.       ·3·   · · · A· · Yes.
·4·   ·Mills based upon the statement -- the March 13, 2012       ·4·   · · · Q· · Okay.· Sir, you testified before the Grand
·5·   ·statement, you took from Amber Simpson?                    ·5·   ·Jury that the interview and statement you took from
·6·   · · · A· · Yes.                                             ·6·   ·Amber Simpson "sealed the deal"; is that right?
·7·   · · · Q· · And that was the statement that you took from    ·7·   · · · A· · Yes, that's what I said.
·8·   ·Ms. Simpson on March 13, 2012, correct?                    ·8·   · · · Q· · Okay.· And by "sealed the deal," did you
·9·   · · · A· · Yes.                                             ·9·   ·believe at the time you testified to the Grand Jury that
10·   · · · Q· · All right.· Sir, you never informed the Grand    10·   ·after you obtained Ms. Simpson's statement on March 13,
11·   ·Jury that you had any discussions with Ms. Simpson or      11·   ·2012, that you had probable cause to initiate charges
12·   ·mother about a reward in this case prior to taking the     12·   ·against Amanda Hoskins and Jonathan Taylor for the
13·   ·statement, correct?                                        13·   ·murder of Katherine Mills?
14·   · · · A· · That is correct.                                 14·   · · · MR. WRIGHT:· Object to the extent it calls for a
15·   · · · Q· · Okay.· You never informed the Grand Jury that    15·   ·legal conclusion, but go ahead, answer best you can.
16·   ·you had a discussion with Amber Simpson about her          16·   · · · A· · Yes.· I thought I had probable cause.
17·   ·brother getting released from custody prior to taking      17·   · · · Q· · And that was -- and you believed that you had
18·   ·her recorded statement, correct?                           18·   ·probable cause after you took Ms. Simpson's statement,
19·   · · · A· · That is correct.                                 19·   ·correct?
20·   · · · Q· · Sir, we're going to play for you some more       20·   · · · A· · Yes.
21·   · · · · · ·Grand Jury audio at -- well, let me ask you      21·   · · · Q· · Okay.· Fair to say that prior to taking Ms.
22·   ·this question:· You just acknowledged that you didn't      22·   ·Simpson's statement, you didn't believe you had probable
23·   ·inform the Grand Jury about the discussion with Ms.        23·   ·cause or else you would've initiated charges prior to
24·   ·Simpson or her mother about the reward, and you didn't     24·   ·taking her statement; is that right?
25·   ·inform the Grand Jury about a discussion you had with      25·   · · · MR. WRIGHT:· Object to form.· Go ahead and answer.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,36 of 140 - Page
                                                                     2018
                                     ID#: 6447                                   130..133
                                                       Page 130                                                          Page 132
·1·   · · · A· · Well, that's -- that's not totally accurate.     ·1·   ·anything unless you tell me exactly what I was allegedly
·2·   ·This case was -- it was, like, a big puzzle, and there     ·2·   ·supposed to say.
·3·   ·was pieces of it.· You know, we -- we started, you know,   ·3·   · · · Q· · Well, prior to taking Ms. Simpson's recorded
·4·   ·going from the very beginning of Michael Crump             ·4·   ·statement on March 13, 2012, did you provide her with
·5·   ·described, determined that there was amount of money       ·5·   ·information relating to the homicide of Katherine Mills?
·6·   ·missing and then going through all the different           ·6·   · · · A· · Not the investigation, no.
·7·   ·statements from Amanda saying that she overheard William   ·7·   · · · Q· · You're saying that you did not provide Amber
·8·   ·Lester talk about robbing her and went into detail about   ·8·   ·Simpson with any information from Mr. Johnson.
·9·   ·it was in the morning because she didn't have a bathroom   ·9·   · · · A· · I'm not saying any, but I did not sit with
10·   ·and only William Lester would have that knowledge.         10·   ·her, "I need you to say this, this and this," if that's
11·   · · · Q· · Sergeant York, I'm sorry.· Respectively, I       11·   ·what you're trying to insinuate.· No.· I did not do
12·   ·asked you a pretty pointed question.· It's, you know,      12·   ·that.
13·   ·really a "yes" or "no" answer.· If you had -- you said -   13·   · · · Q· · You also don't recall what you spoke to her
14·   ·- you told the Grand Jury that Amber Simpson's statement   14·   ·about, correct?
15·   ·sealed the deal, right?                                    15·   · · · A· · Exactly, that's what I'm saying.
16·   · · · A· · I said that, yes.                                16·   · · · MR. WRIGHT:· Object to form and foundation.
17·   · · · Q· · Yes.· By, "seal the deal" you meant that after   17·   · · · Q· · So you can't say that you didn't provide, just
18·   ·Amber Simpson's statement, you believed you had probable   18·   ·that you don't recall if you provided it, correct?
19·   ·cause to initiate charges against Ms. Hoskins and Mr.      19·   · · · MR. WRIGHT:· Object to form and foundation. Answer
20·   ·Taylor, correct?                                           20·   ·best you can on that.
21·   · · · A· · I do not deny it.                                21·   · · · A· · Again, I've -- I've -- I've already answered
22·   · · · MR. WRIGHT:· I object to the form and foundation.     22·   ·it.· I don't remember exactly what was said.· I did not
23·   ·Go ahead.                                                  23·   ·coach her or anything like that on what to say.
24·   · · · Q· · Is that correct?                                 24·   · · · Q· · Well, was one of your tactics to coach
25·   · · · A· · That's not just from this one statement, no,     25·   ·witnesses?

                                                       Page 131                                                          Page 133
·1·   ·but --                                                     ·1·   · · · A· · No.
·2·   · · · Q· · Okay.                                            ·2·   · · · Q· · Okay.· How do you explain what you were doing
·3·   · · · A· · -- yes.                                          ·3·   ·with Dave Fox then when you were telling him what to say
·4·   · · · Q· · And you testified before the Grand Jury that     ·4·   ·--
·5·   ·Jonathan confessed to Amber Simpson that he hit her        ·5·   · · · A· · I wasn't telling --
·6·   ·twice in the head with a hammer and killed her; is that    ·6·   · · · Q· · -- about the murder --
·7·   ·right?                                                     ·7·   · · · A· · -- him what to say.· I was trying to get him
·8·   · · · A· · Yes.                                             ·8·   ·to tell me what I didn't know --
·9·   · · · Q· · And you told the Grand Jury that Jonathan        ·9·   · · · Q· · Can we --
10·   ·confessed to Ms. Simpson that Ms. Hoskins was also         10·   · · · A· · -- and -- and the truth.
11·   ·involved in the murder, including to help clean it,        11·   · · · Q· · Okay.· And that's the truth that you believe
12·   ·correct?                                                   12·   ·your investigation revealed, right?
13·   · · · A· · I believe that's what in there, yes.             13·   · · · MR. WRIGHT:· Object to form and foundation.
14·   · · · Q· · That's what you just testified to, right?        14·   · · · Q· · You can answer.
15·   · · · A· · Yes.                                             15·   · · · A· · Again, I'm not the case officer.
16·   · · · Q· · Okay.· Why didn't you tell the Grand Jury that   16·   · · · Q· · All right.· Listen to this again.· This is
17·   ·you provided information to Amber Simpson prior to         17·   ·going back to the Dave Fox clip, Exhibit 1.
18·   ·taking her recorded statement?                             18·   · · ·(AUDIO CLIP PLAYED FROM THE DAVE FOX INTERVIEW)
19·   · · · MR. WRIGHT:· Object to form and foundation.           19·   · · · Q· · That was you on that tape, right?
20·   · · · A· · What -- I don't what information you're          20·   · · · A· · Yes, as we previously discussed.
21·   ·talking about.                                             21·   · · · Q· · Yeah, you and one of the Eubanks officers,
22·   · · · Q· · Well, you're not denying that you provided       22·   ·correct?
23·   ·information to Ms. Simpson, correct?                       23·   · · · A· · Yes.
24·   · · · MR. WRIGHT:· Object to form and foundation.           24·   · · · Q· · Is that officer in the room?
25·   · · · A· · I'm not going to say I provided her with         25·   · · · A· · Yes.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,37 of 140 - Page
                                                                     2018
                                     ID#: 6448                                   134..137
                                                       Page 134                                                          Page 136
·1·   · · · Q· · Which one?                                       ·1·   ·reason to believe that they believed that, then, no.
·2·   · · · A· · Derek.                                           ·2·   · · · Q· · Okay.· So if you had a reason to believe that
·3·   · · · Q· · Okay.· And he's in this room, too, right?        ·3·   ·somebody knew something, you would confront them with
·4·   · · · A· · Yes.                                             ·4·   ·that information, correct?
·5·   · · · Q· · Okay.· And when you told Dave Fox to say that    ·5·   · · · A· · Yes.
·6·   ·the car was there, do you consider that to be coaching a   ·6·   · · · Q· · That's a tactic that you --
·7·   ·witness?                                                   ·7·   · · · A· · Yes.
·8·   · · · A· · No.· I do not.· I don't -- I don't remember      ·8·   · · · Q· · -- would use, right?
·9·   ·exactly, but I had reason to believe that he knew that     ·9·   · · · A· · Yes.
10·   ·and was keeping that from us, and I was trying to get      10·   · · · Q· · That's a tactic that you were trained to use
11·   ·the truth out of him.                                      11·   ·by KSP, correct?
12·   · · · Q· · So is it a proper investigatory tactic if you    12·   · · · A· · I don't remember the exact training on that,
13·   ·believe that evidence indicates that somebody knows        13·   ·but yes, I've -- I've seen that happen.
14·   ·something to tell that witness what they should say?       14·   · · · Q· · That's a tactic that you've used during the
15·   · · · MR. WRIGHT:· Object to form and foundation. Go        15·   ·Mills' investigation, too, right?
16·   ·ahead.· Answer best you can.                               16·   · · · MR. WRIGHT:· Object to form and foundation.
17·   · · · A· · Can you repeat that?                             17·   · · · Q· · You can answer.
18·   · · · Q· · Yeah.· So what you're basically saying is that   18·   · · · MR. WRIGHT:· Answer best you can.
19·   ·your theory in the case was that Dave Fox saw that car     19·   · · · A· · It's a possibility.· I don't remember the
20·   ·in the afternoon, correct?                                 20·   ·exact details, but I can -- will say this since you were
21·   · · · A· · For me to say that, like I said, I don't         21·   ·on Amber, that I did not tell her to use -- say that she
22·   ·remember the -- I would have to reason to believe that     22·   ·had a hammer -- or that Jonathan used a hammer.
23·   ·he knew that, yes.                                         23·   · · · Q· · So now you have an independent recollection of
24·   · · · Q· · Okay.· So is it proper -- is it -- is one of     24·   ·your conversation with Amber Simpson, sir?
25·   ·your investigatory tactics if you have reason to believe   25·   · · · A· · No, for a general thing.· I don't tell people

                                                       Page 135                                                          Page 137
·1·   ·that something happened, is one of your investigation      ·1·   ·stuff that I don't think they knew.· I didn't know what
·2·   ·tactics to tell that witness what you believed happened?   ·2·   ·she said.· They wanted to talk to me.
·3·   · · · MR. WRIGHT:· Object to form and foundation. Answer    ·3·   · · · Q· · Well, you never documented that they wanted to
·4·   ·best you can.                                              ·4·   ·talk to you, right?· We went over this before.
·5·   · · · A· · That could be used as a -- as a tactic.          ·5·   · · · A· · Yes.
·6·   · · · Q· · Okay.· And that's a tactic that you used         ·6·   · · · Q· · Yeah.· Sir, I'm going to show you what we'll
·7·   ·during the Wiggins' homicide investigation, correct?       ·7·   ·mark as Exhibit 7.· This is your preliminary hearing --
·8·   · · · A· · Well, yes, that's just one of them, yes.         ·8·   ·a transcript of your preliminary hearing testimony, PL-
·9·   · · · Q· · Yeah, and that's one of the same tactics that    ·9·   ·25665 through 25683.· And I'll give a copy to -- this is
10·   ·you were using during the Mills' investigation, too,       10·   ·Exhibit 8.· Give a copy to you, sir.· Give a copy to
11·   ·correct?                                                   11·   ·counsel.
12·   · · · MR. WRIGHT:· Object to form and foundation.           12·   · · · MR. FARAH:· What Exhibit?
13·   · · · A· · I don't never remember doing that in the         13·   · · · MR. SLOSAR:· 8.· 8.
14·   ·Mills' investigation as far as like kicking a chair.       14·   · · · MR. WRIGHT:· Was 7 the Grand Jury?
15·   · · · Q· · No, no, no, but telling a witness what you       15·   · · · MS. KINCER:· 7.
16·   ·believe the investigation shows, that tactic; is that --   16·   · · · MR. SLOSAR:· Wait.· 7?· All right.· You know what?
17·   ·that's one that you used during the Mills'                 17·   ·You're right.· Thank you.· It is 7.· My apologies.· Let
18·   ·investigation, right?                                      18·   ·me put the sticker on it.· Sorry about that.· If I was
19·   · · · A· · No, no, this is -- no.· If I believed that a     19·   ·better at numbers, I would have been a doctor.· Speaking
20·   ·particular person that I'm interviewing knows something    20·   ·of which, sir, when's the last time you talked to Dr.
21·   ·because I have probable -- or reason to believe that       21·   ·Warren?
22·   ·they knew something, that is one thing, but --             22·   · · · · · · · · ·(EXHIBIT 7 MARKED FOR IDENTIFICATION)
23·   · · · Q· · And you were --                                  23·   · · · A· · I have no -- I -- I can't tell you that exact
24·   · · · A· · -- trying to get him to say something that I     24·   ·day when -- the last time I talked to -- you're talking
25·   ·know they didn't have no knowledge of, I didn't have       25·   ·about Larry Warren?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,38 of 140 - Page
                                                                     2018
                                     ID#: 6449                                   138..141
                                                       Page 138                                                          Page 140
·1·   ·BY MR. SLOSAR:                                             ·1·   · · · Q· · All right.· And you believe that they put that
·2·   · · · Q· · Yeah, Larry Warren.· You know him, right?        ·2·   ·-- the suspect or suspects, put the money on the floor
·3·   · · · A· · No.· Again, I don't know him.                    ·3·   ·during the commission of the crime, right?
·4·   · · · Q· · You don't know him?                              ·4·   · · · A· · Yes.
·5·   · · · A· · I know who he is.                                ·5·   · · · Q· · Okay.· And fair to say that you believe during
·6·   · · · Q· · Have you ever been a friend of Dr. Warren's?     ·6·   ·your investigation that the money on the floor was a
·7·   · · · A· · A friend?· No.                                   ·7·   ·significant piece of physical evidence?
·8·   · · · Q· · No?· Personal thoughts.· All right, sir.· This   ·8·   · · · MR. WRIGHT:· Object to form and foundation. Answer
·9·   ·is a transcript of your testimony before the preliminary   ·9·   ·best you can.
10·   ·hearing.· It's been disclosed in this case.· I'm just      10·   · · · A· · I don't know if it was significant.· This --
11·   ·going to ask you a general question about page 17 of       11·   ·this case was -- there was no physical evidence.· It was
12·   ·this.· Mr. York, do you recall testifying at the           12·   ·circumstantial, but that was -- you know, even though,
13·   ·preliminary hearing that Jonathan Taylor confessed to      13·   ·it's physical, it wasn't determined on who -- didn't --
14·   ·Amber Simpson that he killed Ms. Mills?                    14·   ·didn't use to develop probable cause on who was charged.
15·   · · · A· · If it's in there, I did.· I -- I would imagine   15·   · · · Q· · Oh, we're going to get to that, but you never
16·   ·I would have.                                              16·   ·found a weapon that was used to kill Katherine Mills,
17·   · · · Q· · Middle of the page.· "Apparently the counsel     17·   ·correct?
18·   ·forgot that Jonathan told both of his ex-girlfriends       18·   · · · A· · No.
19·   ·that he killed her.· Okay.· Who did he tell that to?       19·   · · · Q· · Okay.· And you believed from the moment that
20·   ·Amber Simpson, Kayla Mills."· Do you recall providing      20·   ·you went to that crime scene on December 20, 2010, that
21·   ·that testimony?                                            21·   ·the perpetrator or perpetrators purposely placed and
22·   · · · A· · Yes.                                             22·   ·left the currency on the floor next to the purse,
23·   · · · Q· · And the testimony that you provided at the       23·   ·correct?
24·   ·preliminary hearing, that was based upon the statement     24·   · · · A· · Yes.
25·   ·that you obtained from Ms. Simpson on March 13, 2012,      25·   · · · Q· · Okay.· And you wanted to have that evidence

                                                       Page 139                                                          Page 141
·1·   ·correct?                                                   ·1·   ·tested to see whether you could get fingerprints or DNA
·2·   · · · A· · Yes.· Yes.                                       ·2·   ·that would lead you to who committed this crime,
·3·   · · · Q· · We're going to go back to the Grand Jury         ·3·   ·correct?
·4·   ·recording.· This is at 6:43.· We're going to play this     ·4·   · · · A· · Yes.
·5·   ·until 7:25.· Mr. York, please listen to this, and I'm      ·5·   · · · Q· · Okay.· So this was pretty important evidence,
·6·   ·going to ask you some questions right after it.            ·6·   ·would you agree?
·7·   · · · · · · · · ·(AUDIO CLIP PLAYED FROM GRAND JURY)        ·7·   · · · MR. WRIGHT:· Object to form.· Answer best you can.
·8·   · · · MR. SLOSAR:· Okay.· You know what?· I cut it off      ·8·   · · · A· · Yes.
·9·   ·too soon.                                                  ·9·   · · · Q· · I mean, you believe that it could lead you to
10·   · · · · · · · · ·(AUDIO CLIP PLAYED FROM GRAND JURY)        10·   ·who really killed Katherine Mills, correct?
11·   · · · Q· · Sir, was that your testimony from the Grand      11·   · · · A· · Well, it could possibly.· I mean, again, I --
12·   ·Jury?                                                      12·   ·I didn't think it was like a video, like a smoking gun,
13·   · · · A· · Well, that's my voice, yes.                      13·   ·but yes, it possibly could have played a role if I can
14·   · · · Q· · Sounds like it, right?· Sir, you testified       14·   ·determine what was the motive behind it, you know --
15·   ·before the Grand Jury that when you went into Ms. Mills'   15·   · · · Q· · Yeah.
16·   ·home, that you found $500 placed on the floor by her       16·   · · · A· · -- for -- or testimony.
17·   ·purse; is that right?                                      17·   · · · Q· · Let me ask you this:· Early in your
18·   · · · A· · Yes.                                             18·   ·investigation Allen Mills [sic], Mike Simpson, Jesse
19·   · · · Q· · Okay.· And you specifically testified that the   19·   ·Lawson were all suspects, right?
20·   ·money was placed on the floor, correct?                    20·   · · · A· · Yes.
21·   · · · A· · That was my belief.                              21·   · · · Q· · Okay.· So --
22·   · · · Q· · You believe that the suspect or suspects         22·   · · · MR. WRIGHT:· I'll interrupt.
23·   ·purposely put those $500 bills on the floor next to the    23·   · · · A· · Persons of interest.· I'm sorry.
24·   ·purse, correct?                                            24·   · · · MR. WRIGHT:· Did you say Allen Mills?
25·   · · · A· · Yes. I believe that.                             25·   · · · MR. SLOSAR:· Allen Helton, Jesse Lawson and Mike
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,39 of 140 - Page
                                                                     2018
                                     ID#: 6450                                   142..145
                                                       Page 142                                                          Page 144
·1·   ·Simpson.                                                   ·1·   · · · A· · Yes.
·2·   · · · MR. WRIGHT:· Okay.                                    ·2·   · · · Q· · Okay.· And the money -- the evidence that's
·3·   · · · MR. SLOSAR:· Sorry.                                   ·3·   ·listed on here, is that the currency that was located
·4·   ·BY MR. SLOSAR:                                             ·4·   ·next to Ms. Mills' purse?
·5·   · · · Q· · We'll get to the difference between a suspect    ·5·   · · · A· · I believe so, yes.
·6·   ·and a person of interest later on, okay, but they were     ·6·   · · · Q· · Okay.· And you recovered that during your
·7·   ·people that you were looking at --                         ·7·   ·initial investigation into the crime, right?
·8·   · · · A· · Yes.                                             ·8·   · · · A· · Yes.
·9·   · · · Q· · -- to figure out whether they killed Katherine   ·9·   · · · Q· · And after receiving that evidence, what did
10·   ·Mills, right?                                              10·   ·you do with it?
11·   · · · A· · Yes.                                             11·   · · · A· · I started a post team.
12·   · · · Q· · Okay.· If the fingerprints on -- and you         12·   · · · Q· · Okay.· And that's something that you would
13·   ·eventually made request to KSP to have the prints          13·   ·regularly do in the -- your investigation of different
14·   ·tested, correct?· Compared?                                14·   ·crimes, correct?
15·   · · · A· · Yes.                                             15·   · · · A· · Do what?
16·   · · · Q· · Compared; is that right?                         16·   · · · Q· · You would store the evidence at the post.
17·   · · · A· · Yes.                                             17·   · · · A· · Yes.
18·   · · · Q· · Okay.· I'm going to show what we'll mark as 8;   18·   · · · Q· · You wouldn't take it home, right?
19·   ·is that right?· Okay.· Sorry.· I'm telling you I'm not a   19·   · · · A· · No.
20·   ·numbers guy.· Shoot, of course, I'm giving you my copy.    20·   · · · Q· · Okay.· I know that's a crazy question, but
21·   ·Let me mark your copy.· I'm going to get this right        21·   ·there are some officers that do that.· Now, at some
22·   ·pretty soon.· Here's Exhibit number 8, Mr. York.· Here,    22·   ·point, you sent that currency off to KSP to be tested,
23·   ·this is for your counsel, for many counsel as well. This   23·   ·correct?
24·   ·is KSP-413 for the record.· Sir, do you recognize this     24·   · · · A· · Yes.
25·   ·evidence property form?                                    25·   · · · Q· · Okay.· Fair to say that within the first year

                                                       Page 143                                                          Page 145
·1·   · · · · · · · · ·(EXHIBIT 8 MARKED FOR IDENTIFICATION)      ·1·   ·of your investigation, that Mike Simpson, Allen Helton
·2·   · · · A· · Yes.                                             ·2·   ·and Jesse Lawson were being investigated for the murder
·3·   · · · Q· · Okay.· Is that your handwriting on this?         ·3·   ·of Katherine Mills?
·4·   · · · A· · It appears so, yes.                              ·4·   · · · A· · Yes.
·5·   · · · Q· · Okay.· And tell me, you know, generally, when    ·5·   · · · Q· · Okay.· I'm going to show you what we'll mark
·6·   ·you would fill out a report like this?                     ·6·   ·as Exhibit 9.· I'm going to get this one right.· Here
·7·   · · · A· · Excuse me, when I -- well, when I fill out --    ·7·   ·you go, sir, and I'll give a copy to your counsel,
·8·   · · · Q· · Well, tell me when you -- when did you fill      ·8·   ·opposing counsel.· Do you see this document, sir?
·9·   ·out this form?                                             ·9·   · · · · · · · · ·(EXHIBIT 9 MARKED FOR IDENTIFICATION)
10·   · · · A· · Well, it says -- this particular one was 12-     10·   · · · A· · Yes.
11·   · · · · · ·21-2010.                                         11·   · · · Q· · Okay.· And according to this document, you
12·   · · · Q· · How about 12-20-2010; does that sound right?     12·   ·sent the currency off to be tested at the KSP forensic
13·   · · · A· · I'm -- I'm sorry.· I -- I -- I didn't see the    13·   ·laboratory on November 1, 2012; does that sound right?
14·   ·--                                                         14·   · · · A· · This --
15·   · · · Q· · Oh, you know what?· I'm sorry about that.· Let   15·   · · · Q· · That points you to right here where it says,
16·   ·me -- do you see the top where it says, "Date, time        16·   ·"Received from"?
17·   ·recovered unit, 12-20-2010, 2300 hours"?                   17·   · · · A· · Yes, that's what it says.
18·   · · · A· · Yes.· I see that.                                18·   · · · Q· · Does that sound right?
19·   · · · Q· · Okay.· That's your handwriting?                  19·   · · · A· · Yes.
20·   · · · A· · Yes.                                             20·   · · · Q· · Do you recall sending the currency off to be
21·   · · · Q· · Is that when you recovered this physical         21·   ·examined in 2012?
22·   ·evidence listed on this form?                              22·   · · · A· · I don't remember the exact date or details,
23·   · · · A· · Yes.                                             23·   ·but I'm not arguing that's -- that's not the date.
24·   · · · Q· · Okay.· And then later on you documented this     24·   · · · Q· · Okay.· And in this request, you were -- who
25·   ·information in a report on 12-21-2010; is that right?      25·   ·did you request that the currency be compared to?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,40 of 140 - Page
                                                                     2018
                                     ID#: 6451                                   146..149
                                                       Page 146                                                          Page 148
·1·   · · · A· · Jonathan Taylor, Amanda Hoskins and William      ·1·   · · · A· · Now, right there, I'm not -- I don't remember
·2·   ·Lester.                                                    ·2·   ·no witness statement saying that they saw Mike Simpson
·3·   · · · Q· · Okay.· And at that point, you had already        ·3·   ·at Katherine Mills' residence.
·4·   ·initiated charges against those three, right?              ·4·   · · · Q· · Okay.· We'll get there a little bit later on
·5·   · · · A· · I'm not for sure if I -- on the particular       ·5·   ·today, Mr. York, to see if we can refresh your memory.
·6·   ·dates the charges, but --                                  ·6·   ·Prior to November 1, 2012, you knew that Mike Simpson
·7·   · · · Q· · I'll represent to you that you testified         ·7·   ·gave you a Post-it note of purported alibi witnesses
·8·   ·before the Grand Jury April 27, 2012.                      ·8·   ·immediately upon his return from the Florida trip,
·9·   · · · A· · Yes.                                             ·9·   ·correct?
10·   · · · Q· · So with that understanding, this was after you   10·   · · · A· · Yes.
11·   ·initiated charges --                                       11·   · · · Q· · And when he gave you that Post-it note, it was
12·   · · · A· · Yes.                                             12·   ·prior to you asking Mr. Simpson any questions about the
13·   · · · Q· · -- against the three suspects, correct?          13·   ·homicide of Katherine Mills, correct?
14·   · · · A· · Yes.                                             14·   · · · A· · Yes.
15·   · · · Q· · Okay.· Prior to November 1, 2012, did you ever   15·   · · · Q· · He gave you that Post-it note unprompted,
16·   ·request that the KSP laboratory compare the prints on      16·   ·correct?
17·   ·this currency to Allen Helton, Mike Simpson or Jesse       17·   · · · A· · Yes.
18·   ·Lawson?                                                    18·   · · · Q· · And you thought that was strange that he would
19·   · · · A· · No.                                              19·   ·do so, correct?
20·   · · · Q· · Why not?                                         20·   · · · A· · Yes.
21·   · · · A· · Because I hadn't developed probable cause on     21·   · · · Q· · And then you went to go talk to one of those
22·   ·those three as I did William Lester, Amanda Hoskins and    22·   ·witnesses named Vernon Bennett, correct?
23·   ·Jonathan Taylor.                                           23·   · · · A· · Yes.
24·   · · · Q· · So -- well, it -- to this day, you've never      24·   · · · Q· · Yeah?· And Mr. Bennett told you that he
25·   ·requested that these prints be examined against Mike       25·   ·actually was not an alibi witness for Mike Simpson,

                                                       Page 147                                                          Page 149
·1·   ·Simpson, Allen Helton or Jesse Lawson?                     ·1·   ·correct?
·2·   · · · A· · I have not.· That is.                            ·2·   · · · A· · Yes.
·3·   · · · Q· · Okay.· And prior to November 1, 2012, Jesse      ·3·   · · · Q· · And Vernon Bennett also told you that Mike
·4·   ·Lawson failed a polygraph relating to the homicide of      ·4·   ·Simpson was seeking to borrow money prior to the
·5·   ·Katherine Mills, correct?                                  ·5·   ·homicide of Katherine Mills, correct?
·6·   · · · A· · Yes.                                             ·6·   · · · A· · I believe he did, yes.
·7·   · · · Q· · Prior to November 1, 2012, Allen Helton failed   ·7·   · · · Q· · Yeah.· And Mr. Bennett also told you that
·8·   ·a polygraph relating to his involvement in the murder of   ·8·   ·after the homicide of Katherine Mills on December 20,
·9·   ·Katherine Mills, correct?                                  ·9·   ·2010, that he saw Mr. Simpson in a blue vehicle,
10·   · · · A· · Yes.                                             10·   ·correct?
11·   · · · Q· · Prior to November 1, 2012, you learned that      11·   · · · MR. WRIGHT:· Object to form and foundation. Answer
12·   ·Mike Simpson was broke prior to Katherine Mills' death     12·   ·best you can.
13·   ·on December 20, 2012, correct?                             13·   · · · A· · I -- I -- I believe so, yes.
14·   · · · MR. WRIGHT:· Object to form and foundation, but       14·   · · · Q· · Yeah.· And you didn't document any information
15·   ·answer best you can.                                       15·   ·you learned from Vernon Bennett in a police report,
16·   · · · A· · Yes.· We were told that.                         16·   ·correct?
17·   · · · Q· · Okay.· Prior to November 1, 2012, you learned    17·   · · · A· · No.
18·   ·that after Ms. Mills died, that Mike Simpson and Allen     18·   · · · Q· · Yeah.· And you didn't testify to any of the
19·   ·Helton took a trip to Florida in a rental car that was     19·   ·information you learned from Vernon Bennett before the
20·   ·paid with cash, correct?                                   20·   ·Grand Jury, correct?
21·   · · · A· · Yes.                                             21·   · · · A· · That is correct.
22·   · · · Q· · Prior to November 1, 2012, you learned that      22·   · · · Q· · And you didn't testify about any of the
23·   ·Mike Simpson was actually seen at Katherine Mills'         23·   ·information you learned from Vernon Bennett before -- at
24·   ·residence on December 20, 2012, correct?                   24·   ·the preliminary hearing, correct?
25·   · · · MR. WRIGHT:· Object to form and foundation.           25·   · · · A· · That is correct.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,41 of 140 - Page
                                                                     2018
                                     ID#: 6452                                   150..153
                                                       Page 150                                                          Page 152
·1·   · · · Q· · Now, if you had requested a comparison of the    ·1·   ·best you can.
·2·   ·currency to Allen Helton, Mike Simpson and Jesse Lawson    ·2·   · · · A· · No.· I didn't, but he was aware of it.
·3·   ·and one of those individual's prints had formed a match,   ·3·   · · · Q· · He was aware of the results, right?
·4·   ·would that have formed probable cause for you to           ·4·   · · · A· · Yes.
·5·   ·initiate charges against them for the murder of            ·5·   · · · Q· · Yeah.· Sir, I'm going to show you what we'll
·6·   ·Katherine Mills?                                           ·6·   ·mark as Exhibit number 10, KSP-3536.· I'm going to give
·7·   · · · A· · No.                                              ·7·   ·you.
·8·   · · · MR. WRIGHT:· Object to form.· Answer best you can.    ·8·   · · · · · · · · ·(EXHIBIT 10 MARKED FOR IDENTIFICATION)
·9·   · · · A· · No.                                              ·9·   · · · THE WITNESS:· When you --
10·   · · · Q· · No?· Why not?                                    10·   · · · MR. SLOSAR:· Hand a copy to your counsel.
11·   · · · A· · Because to say who handled that money before     11·   · · · THE WITNESS:· When you get to a good stopping
12·   ·or after -- and, again, they're not the ones that were     12·   ·point, can we stop for a break.· Just --
13·   ·bragging about and talking about robbing and killing the   13·   · · · MR. SLOSAR:· Let's take a little break right now.
14·   ·victim.                                                    14·   · · · THE WITNESS:· Sure.
15·   · · · Q· · Sir, is it your testimony here today that        15·   · · · MR. SLOSAR:· Okay.· Yeah.· Let's go off the record.
16·   ·Allen Helton -- well, withdraw that question.· Sir, is     16·   · · · VIDEOGRAPHER:· Off the record at 10:48 -- or
17·   ·it your testimony here today that, during the course of    17·   ·11:48.
18·   ·your investigation, that not a single witness informed     18·   · · · · · · · · ·(OFF THE RECORD)
19·   ·you that Mike Simpson or Allen Helton confessed            19·   · · · VIDEOGRAPHER:· Back on the record at 12:00.
20·   ·involvement in the murder of Katherine Mills?              20·   ·BY MR. SLOSAR:
21·   · · · A· · What I can say is that I had nobody come to me   21·   · · · Q· · All right, sir.· I've handed you what's marked
22·   ·and was going to give me a statement saying that they      22·   ·as Exhibit number 10.· Do you recognize this document?
23·   ·heard Michael Simpson or Allen Helton confess to it.       23·   · · · A· · Yes.
24·   · · · Q· · That's your testimony under oath, sir?           24·   · · · Q· · Okay.· And what is this document?
25·   · · · A· · That I remember, yes.                            25·   · · · A· · It's KSP-385.

                                                       Page 151                                                          Page 153
·1·   · · · Q· · Okay.· You learned -- after December 6, 2012     ·1·   · · · Q· · Okay.· Generally, is this document a report
·2·   ·when this report was conducted, you learned the results    ·2·   ·that was drafted after DNA testing was done?
·3·   ·of the comparison of the money found at Katherine Mills'   ·3·   · · · A· · Yes.
·4·   ·residence, correct?                                        ·4·   · · · Q· · Okay.· I'm looking at the second page, do you
·5·   · · · A· · Yes.· When they tested it, yes.                  ·5·   ·see -- this report looks like it was completed February
·6·   · · · Q· · Yep.· And you learned that Ms. Hoskins, Mr.      ·6·   ·5, 2013; is that right?
·7·   ·Taylor, Mr. Lester's fingerprints were excluded as the     ·7·   · · · A· · Yes.
·8·   ·ones that were left on the currency, correct?              ·8·   · · · Q· · And, generally, the evidence submitted was
·9·   · · · MR. WRIGHT:· I'll object to form and foundation.      ·9·   ·fingernail clippings from Katherine Mills and some other
10·   ·Answer best you can.                                       10·   ·standards from the individuals who were charged in this
11·   · · · Q· · Is that right?                                   11·   ·case, correct?
12·   · · · A· · Yes.                                             12·   · · · A· · Yes.
13·   · · · Q· · Okay.· Did you ever go back to the Grand Jury    13·   · · · Q· · Okay.· Now, you didn't submit any standards
14·   ·to inform them of this new information?                    14·   ·from Kayla Mills; is that right?
15·   · · · A· · No.                                              15·   · · · A· · I do not believe so.· I -- I -- I don't see
16·   · · · Q· · Did you ever stop the initiation of charges      16·   ·any.
17·   ·against Ms. Hoskins or Mr. Taylor or Mr. Lester after      17·   · · · Q· · Looking at the top, it just says --
18·   ·you learned that they were excluded from the currency?     18·   · · · A· · Jonathan Taylor.
19·   · · · A· · No, but that's my call.· That's the              19·   · · · Q· · -- Jonathan Taylor, William Lester and Amanda
20·   ·Commonwealth attorney's.                                   20·   ·Hoskins, right?
21·   · · · Q· · Well, did you ever tell Jackie Steele after      21·   · · · A· · Yes.
22·   ·you got these results that he should stop prosecuting      22·   · · · Q· · Okay.· And, sir, generally, would you agree
23·   ·Ms. Hoskins, Mr. Taylor and Mr. Lester?                    23·   ·that these results actually exclude Ms. Hoskins, Mr.
24·   · · · A· · No.                                              24·   ·Taylor and Mr. Lester as contributing any DNA from the
25·   · · · MR. WRIGHT:· Object to form and foundation. Answer    25·   ·victim's fingernails?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,42 of 140 - Page
                                                                     2018
                                     ID#: 6453                                   154..157
                                                       Page 154                                                          Page 156
·1·   · · · A· · Yes.                                             ·1·   · · · A· · It was Ken Boggs, Kirk Mills and -- and Scott
·2·   · · · Q· · And you learned that during the course of your   ·2·   ·Mills.
·3·   ·investigation, correct?                                    ·3·   · · · Q· · Now, do you have any independent recollection
·4·   · · · A· · Yes.                                             ·4·   ·of what time Kayla Mills arrived at the police
·5·   · · · Q· · Fair to say that you learned that pretty close   ·5·   ·department that day?
·6·   ·in time to -- when the report -- after the report was      ·6·   · · · A· · No.
·7·   ·completed?                                                 ·7·   · · · Q· · Okay.· It's fair to say that your report only
·8·   · · · A· · Yes.                                             ·8·   ·documents that you begin taking a recorded statement
·9·   · · · Q· · That's because you were the lead investigator,   ·9·   ·from Kayla at 2:49 p.m. on March 16, 2012?
10·   ·right?                                                     10·   · · · A· · That is correct.
11·   · · · A· · At that time, yes.                               11·   · · · Q· · All right.· So you spoke with Kayla prior to
12·   · · · Q· · Sir, I'm going to show you what we'll mark as    12·   ·taking her recorded statement, correct?
13·   ·Exhibit number 11.· This is Bates-stamped KSP-286.· Do     13·   · · · MR. WRIGHT:· Object to form and foundation. Answer
14·   ·you recognize this document?                               14·   ·best you can remember.
15·   · · · · · · · · ·(EXHIBIT 11 MARKED FOR IDENTIFICATION)     15·   · · · A· · Yes, with all these people.· Well, actually, I
16·   · · · A· · Yes.                                             16·   ·did the majority of my consulting with her attorney, Ken
17·   · · · Q· · What is this document?                           17·   ·Boggs.
18·   · · · A· · It's a summary of the statement taken from       18·   · · · Q· · Okay.· And you had spoken to Kayla Mills prior
19·   ·Kayla Mills.                                               19·   ·to March 16, 2012, right?
20·   · · · Q· · Did you draft this summary?                      20·   · · · A· · Yes.
21·   · · · A· · Yes.                                             21·   · · · Q· · Okay.· When was the first time that you recall
22·   · · · Q· · When did you draft it?                           22·   ·speaking to Kayla prior to March 16th?
23·   · · · A· · 3-16-2012.                                       23·   · · · A· · I don't remember the exact date.
24·   · · · Q· · After drafting this report, did you forward      24·   · · · Q· · Do you recall approximately how many times you
25·   ·this onto the prosecution when you initiated charges       25·   ·spoke to Kayla from the beginning of your investigation

                                                       Page 155                                                          Page 157
·1·   ·against Ms. Hoskins and Mr. Taylor?                        ·1·   ·on December 20, 2010 to the time you took her recorded
·2·   · · · A· · Yes.                                             ·2·   ·statement on March 16, 2012?
·3·   · · · Q· · All right.· Is this one of the statements you    ·3·   · · · A· · I only remember once.
·4·   ·considered when you determined whether probable cause      ·4·   · · · Q· · Okay.
·5·   ·was met?                                                   ·5·   · · · A· · That's the only time I recall is once.
·6·   · · · A· · Yes.· I -- yes.                                  ·6·   · · · Q· · It could've been more, though, right?
·7·   · · · Q· · Okay.· And let me say that a better way.· Is     ·7·   · · · MR. WRIGHT:· Object to form and foundation. Answer
·8·   ·this one of the statements that you considered when you    ·8·   ·best you can.
·9·   ·initiated charges against Ms. Hoskins, Mr. Taylor for      ·9·   · · · A· · I don't remember more than one.
10·   ·the murder of Katherine Mills?                             10·   · · · Q· · Okay.· What did you and Kayla talk about in
11·   · · · A· · I don't want to get tied down to dates, but      11·   ·the occasion that you remember, which preceded her
12·   ·yeah -- yes, I would agree with that.                      12·   ·statement on March 16th?
13·   · · · Q· · Okay.                                            13·   · · · A· · About possibly her involvement and what
14·   · · · A· · That was prior.· All these --                    14·   ·information she had with this incident.
15·   · · · Q· · Prior to the Grand Jury, right?                  15·   · · · Q· · During that conversation, did you inform Kayla
16·   · · · A· · Yeah.                                            16·   ·that you initiated charges against her for murder?
17·   · · · Q· · About five weeks prior to your testimony --      17·   · · · A· · I don't remember if that was prior.· I don't
18·   · · · A· · You said the Grand Jury --                       18·   ·remember the exact date.
19·   · · · Q· · -- to the Grand Jury?                            19·   · · · Q· · Okay.· Well, after you initiated charges
20·   · · · A· · -- was actually in April?                        20·   ·against Kayla Mills, did you tell her about it before
21·   · · · Q· · April 27th.                                      21·   ·taking her recorded statement?
22·   · · · A· · Okay.· Yes.                                      22·   · · · MR. WRIGHT:· I'll object to form.
23·   · · · Q· · Okay.· From looking at this document, do you     23·   · · · Q· · You can answer.
24·   ·remember who was present for the statement that you took   24·   · · · A· · She knew that, yes, sir.
25·   ·from Kayla Mills on March 16, 2012?                        25·   · · · Q· · How did she react when you told that you
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,43 of 140 - Page
                                                                     2018
                                     ID#: 6454                                   158..161
                                                       Page 158                                                          Page 160
·1·   ·charged her with murder?                                   ·1·   · · · Q· · Who's Donna Smith?
·2·   · · · A· · Well, I didn't charge her with murder.           ·2·   · · · A· · I believe she worked at the courthouse, I -- I
·3·   · · · Q· · Okay.· Let me withdraw the question.· How did    ·3·   ·think for the county attorney.
·4·   ·Kayla react when she learned that you got an arrest        ·4·   · · · Q· · Where did you get this arrest warrant signed
·5·   ·warrant against her for the murder of Katherine Mills?     ·5·   ·at?
·6·   · · · A· · I don't know.· Her -- her attorney was there.    ·6·   · · · A· · I don't remember what building.· I don't know
·7·   · · · Q· · How did she react?                               ·7·   ·if it was at the courthouse or at the judge's house. I
·8·   · · · A· · I didn't -- when her attorney told her, I        ·8·   ·don't remember.
·9·   ·don't know how she reacted.· I wasn't --                   ·9·   · · · Q· · But you were the one that initiated the
10·   · · · Q· · So you're saying that you didn't tell her?       10·   ·charges against Kayla Mills for the murder of Katherine;
11·   · · · A· · I -- I -- if I remember correctly, it was the    11·   ·is that correct?
12·   ·-- they were all there together and the attorney because   12·   · · · A· · Yes.
13·   ·I was -- I was -- he was the main one I was dealing with   13·   · · · MR. WRIGHT:· I'll object to the form of that. Go
14·   ·until she started talking.                                 14·   ·ahead.
15·   · · · Q· · Did you threaten to charge -- prior to           15·   · · · Q· · Yeah, well, did you initiate charges against
16·   ·actually getting an arrest warrant with regard to Kayla    16·   ·Kayla Mills for Katherine Mills' murder?
17·   ·Mills, did you ever threaten to charge her with murder     17·   · · · A· · I got this, yes.
18·   ·unless she gave you a statement?                           18·   · · · Q· · Okay.· You got a judge to sign it, right?
19·   · · · A· · That might have been a tactic that I used. I     19·   · · · A· · Yes.
20·   ·don't remember the time or day.                            20·   · · · Q· · Do you see where it says, "Defendant may give
21·   · · · Q· · Okay.· Do you remember who might have been       21·   ·a bail in the amount of $1 million secured by cash," on
22·   ·there aside from Kayla when you told her that?             22·   ·the second page?
23·   · · · A· · No.                                              23·   · · · A· · Yes.
24·   · · · Q· · I'm going to show you what we'll mark as         24·   · · · Q· · Okay.· Did you tell Kayla Mills about this
25·   ·Exhibit number 12.· It's PL-15867 through PL-15875.· You   25·   ·arrest warrant prior to taking her recorded statement on

                                                       Page 159                                                          Page 161
·1·   ·know what?· I apologize.· I messed up.· Exhibit 12 is      ·1·   ·March 16, 2012, two days later?
·2·   ·KSP-362 and 364.                                           ·2·   · · · A· · I believe so, yes.
·3·   · · · · · · · · ·(EXHIBIT 12 MARKED FOR IDENTIFICATION)     ·3·   · · · Q· · Okay.· She knew about this?· She knew at the
·4·   · · · A· · Do you need this stuff back?                     ·4·   ·time she gave her recorded statement that she was
·5·   · · · Q· · No, not at all.· You're going to hold onto       ·5·   ·charged with murder; isn't that right, sir?
·6·   ·that.· Sorry, sir.· Here you go.· Detective -- or,         ·6·   · · · A· · She wasn't charged yet.
·7·   ·Sergeant York, what is this?                               ·7·   · · · Q· · What did you say?
·8·   · · · MR. WRIGHT:· Just for the record, did you say 62      ·8·   · · · A· · I had not officially charged her, yet.
·9·   ·through 64 or...?                                          ·9·   · · · Q· · Well, how did you not officially charge her if
10·   · · · MR. SLOSAR:· Nope.· I said 362 and 364.· 363 was      10·   ·you had a warrant issued for her arrest?
11·   ·unrelated.                                                 11·   · · · A· · When I said, "officially," I hadn't filled out
12·   · · · MR. WRIGHT:· Okay.                                    12·   ·a citation launch during -- to holding facility.
13·   ·BY MR. SLOSAR:                                             13·   · · · Q· · Why not?
14·   · · · Q· · Sergeant York, what is this?                     14·   · · · A· · Because her attorney advised me that she was
15·   · · · A· · The -- the arrest warrant?                       15·   ·going to tell the truth and that she really wasn't
16·   · · · Q· · Yeah.                                            16·   ·there, but she had information about it.
17·   · · · A· · The arrest warrant.                              17·   · · · Q· · Okay.· So you didn't want to officially --
18·   · · · Q· · Okay.· Who drafted out this arrest warrant?      18·   ·well, let me say this one right.· Was he understanding -
19·   · · · A· · I did.                                           19·   ·- was it your understanding that if Kayla Mills gave a
20·   · · · Q· · Signature on it?                                 20·   ·statement against Jonathan Taylor that you would not
21·   · · · A· · Yes.                                             21·   ·proceed forward with a citation against her for the
22·   · · · Q· · When did you sign this?                          22·   ·murder of Katherine Mills?
23·   · · · A· · 2012.                                            23·   · · · MR. WRIGHT:· Object to form.
24·   · · · Q· · What day?                                        24·   · · · Q· · You can answer.
25·   · · · A· · The 14th of March, or, yeah, that's right.       25·   · · · MR. WRIGHT:· Answer best you can.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,44 of 140 - Page
                                                                     2018
                                     ID#: 6455                                   162..165
                                                       Page 162                                                          Page 164
·1·   · · · A· · Obviously, if she confessed to the -- being --   ·1·   · · · A· · Yes.
·2·   ·partaking in it, that would've been no, but if she just    ·2·   · · · Q· · All right.· And you testified to this before
·3·   ·had knowledge of it, then, yes.                            ·3·   ·the Grand Jury, correct?
·4·   · · · Q· · Okay.· So it was your understanding that if      ·4·   · · · A· · I should have, yes.
·5·   ·Kayla Mills implicated Jonathan Taylor in the murder of    ·5·   · · · Q· · Yeah.· I'm now going to play you what'll be
·6·   ·Katherine Mills, that you would not proceed forward with   ·6·   ·Exhibit 13; is that right?
·7·   ·charges against her for the murder, correct?               ·7·   · · · · · · · · ·(EXHIBIT 13 MARKED FOR IDENTIFICATION)
·8·   · · · A· · Say that very first part again.                  ·8·   · · · A· · Yes.
·9·   · · · Q· · Okay.· So there was an understanding between     ·9·   · · · Q· · Okay.· You guys got to keep me in line.· Now,
10·   ·you and Kayla Mills and her counsel that if she gave a     10·   ·with these numbers.· It's PL-9650.· This is the
11·   ·statement implicating Jonathan Taylor in the murder of     11·   ·interview -- the audio interview you did of Kayla Mills,
12·   ·Katherine Mills, but not implicated herself, that you      12·   ·all right?
13·   ·would not proceed forward with the arrest warrant in a     13·   · · · A· · Okay.
14·   ·citation against her for the murder of Ms. Mills,          14·   · · · Q· · Bear with me.· And we're specifically going to
15·   ·correct?                                                   15·   ·time stamp 1:47 through 2:09 for counsel.· All right,
16·   · · · MR. WRIGHT:· Object to form.                          16·   ·sir, please listen to this.· I'm going to ask you some
17·   · · · A· · Yeah, that's what the understanding of myself    17·   ·questions, all right?
18·   ·and her attorney had.                                      18·   · · · (AUDIO CLIP PLAYED FROM KAYLA MILLS STATEMENT)
19·   · · · Q· · Okay.· Did you document that understanding in    19·   · · · Q· · Is that your voice, sir?
20·   ·any police report?                                         20·   · · · A· · Yes.
21·   · · · A· · No.                                              21·   · · · Q· · That's from your interview of Kayla Mills on
22·   · · · Q· · Okay.· And, likewise, you never told the Grand   22·   ·March 16, 2012, correct?
23·   ·Jury about that understanding that you had reached with    23·   · · · A· · Yes.
24·   ·Kayla Mills prior to taking her recorded statement,        24·   · · · Q· · Okay.· And Kayla Mills told you within that
25·   ·correct?                                                   25·   ·recording that Jonathan Taylor never confessed to

                                                       Page 163                                                          Page 165
·1·   · · · A· · No.· I -- I -- I don't remember doing that,      ·1·   ·killing Katherine Mills, correct?
·2·   ·no.                                                        ·2·   · · · A· · Do what now?· She's --
·3·   · · · Q· · Yeah.· And you also never testified to that      ·3·   · · · Q· · Kayla Mills told you in that recording that I
·4·   ·understanding when you went before the preliminary         ·4·   ·just played that Jonathan Taylor never specifically
·5·   ·hearing, correct?                                          ·5·   ·confessed to killing a person named Katherine Mills,
·6·   · · · A· · Yes.                                             ·6·   ·correct?
·7·   · · · Q· · Okay.· In fact, before today, you've never       ·7·   · · · MR. WRIGHT:· Object to form and foundation. Go
·8·   ·disclosed that understanding to anyone on the defense      ·8·   ·ahead.
·9·   ·team, correct?                                             ·9·   · · · A· · I had a reason to believe that she did and
10·   · · · MR. WRIGHT:· Object to form.                          10·   ·that's the only reason why we was interviewing that.
11·   · · · A· · I do not recall or remember.                     11·   ·That's who he was talking about and, in fact, that's the
12·   · · · Q· · Now, going back to your report of your           12·   ·whole reason why we took the statement.
13·   ·interview with Kayla Mills.· It's the prior exhibit,       13·   · · · Q· · Sir, I --
14·   ·sir.· This one.· You wrote this report, right?             14·   · · · A· · But on that little audio clip, then, that is
15·   · · · A· · Yes.                                             15·   ·correct.
16·   · · · Q· · Okay.· And, generally, the report states that    16·   · · · Q· · Okay.· Kayla Mills told you he never gave a
17·   ·Jonathan Taylor confessed to Kayla that he killed          17·   ·name, right?
18·   ·Katherine Mills; is that right?                            18·   · · · A· · On that audio clip, yes.
19·   · · · A· · Yes.                                             19·   · · · Q· · Okay.· And sitting here today -- well, I'm
20·   · · · Q· · Okay.· In your report, you were specifically     20·   ·going to now play 2:22 through 2:32.
21·   ·saying the second paragraph, halfway through, that,        21·   · · · · · · · · ·(AUDIO CLIP PLAYED FROM KAYLA MILLS
22·   ·"Kayla Mills stated Jonathan Taylor confessed to killing   22·   · · · · · · · · ·STATEMENT)
23·   ·Katherine Mills a lot to her", correct?                    23·   · · · Q· · So after Kayla Mills gave you that
24·   · · · A· · Yes.                                             24·   ·information, you wanted to know whether Jonathan
25·   · · · Q· · Okay.· And you wrote this report, correct?       25·   ·specifically, request -- confessed to killing a person
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,45 of 140 - Page
                                                                     2018
                                     ID#: 6456                                   166..169
                                                       Page 166                                                          Page 168
·1·   ·named Katherine Mills, correct?                            ·1·   ·yes.
·2·   · · · A· · Yes.                                             ·2·   · · · Q· · Yes.· And you wrote down in your report that,
·3·   · · · Q· · That's the statement you're making to Kayla,     ·3·   ·"Kayla Mills stated Jonathan Taylor confessed to killing
·4·   ·correct?                                                   ·4·   ·Katherine Mills a lot to her," right?
·5·   · · · A· · Yes.                                             ·5·   · · · A· · Yes.
·6·   · · · Q· · And that's because you had concerns about        ·6·   · · · Q· · That part of your report that says that,
·7·   ·whether Jonathan was confessing to killing Kathryn or      ·7·   ·"Jonathan confessed to killing Katherine a lot to her"
·8·   ·similarly, right?                                          ·8·   ·isn't accurate?
·9·   · · · MR. WRIGHT:· Object to form.                          ·9·   · · · MR. WRIGHT:· I'll object to form.
10·   · · · Q· · Yes or no?                                       10·   · · · Q· · Right?
11·   · · · A· · No.· I had no concerns of that whatsoever.       11·   · · · A· · That is incorrect.
12·   · · · Q· · Well, you had concerns that this confession      12·   · · · Q· · Oh, that's incorrect?
13·   ·was vague, right?                                          13·   · · · A· · She did --
14·   · · · MR. WRIGHT:· Object to form.                          14·   · · · Q· · So --
15·   · · · A· · And the reason she was afraid of Jonathan.       15·   · · · A· · -- say -- say that.
16·   ·That's the reason why she did not want to testify or use   16·   · · · Q· · So you're saying during your -- this is a
17·   ·names, and I knew that --                                  17·   ·summary -- your report is a summary of the recorded
18·   · · · Q· · Okay.                                            18·   ·statement, correct?
19·   · · · A· · -- going into that.                              19·   · · · A· · Yes.
20·   · · · Q· · Okay.· Answer my --                              20·   · · · Q· · Because you don't document the interviews that
21·   · · · A· · And that's because she said --                   21·   ·you have with people prior to turning on that recorder,
22·   · · · Q· · Answer --                                        22·   ·correct?
23·   · · · A· · -- that.                                         23·   · · · A· · That is -- not -- not with her, that is
24·   · · · Q· · Answer my question:· Did you ask Kayla Mills     24·   ·correct.
25·   ·specifically whether Jonathan Taylor named the victim      25·   · · · Q· · Yeah.· And not with Amber Simpson, correct?

                                                       Page 167                                                          Page 169
·1·   ·that he killed?                                            ·1·   · · · A· · Correct.
·2·   · · · A· · Yes.                                             ·2·   · · · Q· · Yeah.· Not with Michael Crump, correct?
·3·   · · · Q· · Okay.· And Kayla Mills told you no, right?       ·3·   · · · A· · I don't think I did --
·4·   · · · A· · On that -- on that audio clip, yes.              ·4·   · · · Q· · Yeah.· I mean, you didn't document anything
·5·   · · · Q· · Yeah.· And specifically, she told you that he    ·5·   ·with Michael Crump aside from a summary report, right?
·6·   ·never named names, correct?                                ·6·   · · · A· · Right.
·7·   · · · MR. WRIGHT:· Object to form.                          ·7·   · · · MR. WRIGHT:· Object to form.
·8·   · · · Q· · Correct?                                         ·8·   · · · Q· · Yeah.· You didn't document that he did not
·9·   · · · A· · At -- at one point, yes, sir.                    ·9·   ·identify Jonathan Taylor, right?
10·   · · · Q· · And you can't think of another point in your     10·   · · · MR. WRIGHT:· Object to form.
11·   ·recorded statement with her where she actually came out    11·   · · · Q· · We went over to this, right?
12·   ·and said that he named Katherine Mills, correct?           12·   · · · MR. WRIGHT:· Object to form.· Let him answer your
13·   · · · A· · I can tell you beforehand that I -- I was        13·   ·question.
14·   ·under the assumption and that she said that, but, again,   14·   · · · MR. SLOSAR:· Then, you know, maybe you can stop
15·   ·she was afraid and that's the reason why I asked the       15·   ·being an obstructionist.
16·   ·attorney -- was pushing her because you could tell, when   16·   · · · A· · Well --
17·   ·she hesitated, she was not wanting --                      17·   ·BY MR. SLOSAR:
18·   · · · Q· · Sir --                                           18·   · · · Q· · Answer the question.
19·   · · · A· · -- to say the name.                              19·   · · · MR. WRIGHT:· Yeah.· Ask one question at a time.
20·   · · · Q· · -- your answer is not responsive.· I'm asking    20·   · · · Q· · Answer the question.
21·   ·a specific question, okay?· Kayla Mills --                 21·   · · · A· · Which one?· You just spit off about four.
22·   · · · A· · I apologize.                                     22·   · · · Q· · You didn't document when Michael Crump when
23·   · · · Q· · -- did not tell you that Jonathan specifically   23·   ·did not identify Jonathan Taylor, correct?
24·   ·confessed to killing Katherine, right?                     24·   · · · MR. WRIGHT:· Object to form.
25·   · · · A· · She did say that on -- during the recording,     25·   · · · A· · That is correct.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,46 of 140 - Page
                                                                     2018
                                     ID#: 6457                                   170..173
                                                       Page 170                                                          Page 172
·1·   · · · Q· · Okay.· All right.· So this report, again, is a   ·1·   ·lot to her during her -- during your summary of the
·2·   ·summary of your recorded statement, correct?               ·2·   ·recorded statement that that was not accurate?
·3·   · · · A· · Summary of my -- this -- my interaction with     ·3·   · · · MR. WRIGHT:· Object to form.
·4·   ·her and statement, yes.                                    ·4·   · · · A· · When I wrote that, I had 110 percent
·5·   · · · Q· · The first line of -- the last line of the        ·5·   ·confidence that's what Kayla was saying to me.
·6·   ·first paragraph, does it read, "This is a summary of       ·6·   · · · Q· · You are 100 percent confident that in your
·7·   ·statement.· See CV for entire statement"?                  ·7·   ·belief that that's what she was implying, right?
·8·   · · · A· · Yes.                                             ·8·   · · · A· · Yes.
·9·   · · · Q· · Okay.                                            ·9·   · · · Q· · Okay.· It wasn't that Kayla actually told you
10·   · · · A· · Of the recorded statement, yes.                  10·   ·in that recorded statement that Jonathan specifically
11·   · · · Q· · Yeah.· This report is a summary of the           11·   ·confessed to killing Katherine, correct?
12·   ·recorded statement, correct?                               12·   · · · MR. WRIGHT:· Object to form, and I think you're
13·   · · · A· · Yes.                                             13·   ·getting borderline harassment.· He's indicated that --
14·   · · · Q· · Nowhere in that recorded statement, on March     14·   · · · Q· · You can answer the question.
15·   ·16, 2012, did Kayla Mills tell you that Jonathan Taylor    15·   · · · MR. WRIGHT:· -- the implication.
16·   ·specifically, confessed to killing a person named          16·   · · · Q· · Well, do --
17·   ·Katherine Mills; isn't that right?                         17·   · · · MR. WRIGHT:· Go ahead best you can.
18·   · · · MR. WRIGHT:· Object to form.                          18·   · · · A· · Restate it, please.
19·   · · · A· · That is correct on the audio as far as I'm       19·   · · · Q· · All right.· Sir, do you believe I'm harassing
20·   ·saying, but she did say that with her attorney there,      20·   ·you right now?
21·   ·and he's got records.· Ask him.                            21·   · · · A· · I believe it's borderline, yes.
22·   · · · Q· · Just not on the audio, right?· Not on the        22·   · · · Q· · Okay.· All right.· When you were saying, "Fuck
23·   ·audio, right?                                              23·   ·you.· Fuck you.· Fuck you," to Dave Fox, was that
24·   · · · A· · That is correct.                                 24·   ·harassing?
25·   · · · MR. SLOSAR:· Go to the Grand Jury 29:53 to            25·   · · · MR. WRIGHT:· Objection.· That is --

                                                       Page 171                                                          Page 173
·1·   ·30:16.                                                     ·1·   · · · MR. SLOSAR:· I'm asking --
·2·   · · · · · · · · ·(AUDIO CLIP PLAYED FROM THE GRAND JURY)    ·2·   · · · MR. WRIGHT:· You're comparing apples to oranges.
·3·   · · · MR. SLOSAR:· Wait.                                    ·3·   ·This is under the Civil Rules of Procedures. That's a
·4·   · · · MS. STAPLES:· 9661.                                   ·4·   ·police investigation.
·5·   · · · MR. SLOSAR:· That's wrong.                            ·5·   ·BY MR. SLOSAR:
·6·   ·BY MR. SLOSAR:                                             ·6·   · · · Q· · Oh, so, sir, was that harassment -- is that a
·7·   · · · Q· · You know what?· Sorry about that.· Sir,          ·7·   ·harassing tactic that you used with Dave Fox?
·8·   ·Detective York, you testified to the Grand Jury that       ·8·   · · · A· · Yes.
·9·   ·Jonathan Taylor confessed involvement in the murder of     ·9·   · · · MR. WRIGHT:· Object to form.
10·   ·Katherine Mills to his girlfriend, Kayla, correct?         10·   · · · Q· · I'm sorry?
11·   · · · A· · Yes.                                             11·   · · · A· · Yes.
12·   · · · Q· · All right.· And that was -- and you testified    12·   · · · Q· · Well --
13·   ·the same way before the Court at the preliminary hearing   13·   · · · A· · That's -- that's a police tactic I used to get
14·   ·as well, right?                                            14·   ·information.· I'm -- I'm not saying that's harassment.
15·   · · · A· · Yes, sir.                                        15·   · · · Q· · To harass witnesses?
16·   · · · Q· · The basis for you testimony was in March 16,     16·   · · · A· · No.
17·   ·2012 recorded statement that you took from Kayla,          17·   · · · Q· · Sir, do you recall testifying before the Grand
18·   ·correct?                                                   18·   ·Jury that Kayla Mills had a car that matched the
19·   · · · A· · It was based on that event.                      19·   ·description involved in the crime?
20·   · · · Q· · Okay.· And the report that you drafted from      20·   · · · A· · I -- I don't recall, but she did, yes.
21·   ·that statement, correct?                                   21·   · · · Q· · Okay.· Do you recall testifying to the Grand
22·   · · · A· · Yes.                                             22·   ·Jury that Ms. Mills' parents attempted to hide the car
23·   · · · Q· · Is it fair to say that when you wrote this       23·   ·during the time of the homicide?
24·   ·line in your report, that Kayla Mills stated that          24·   · · · A· · Probably, yes.
25·   ·Jonathan Taylor confessed to killing Katherine Mills a     25·   · · · Q· · All right.· I can play it for you if you want
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,47 of 140 - Page
                                                                     2018
                                     ID#: 6458                                   174..177
                                                       Page 174                                                          Page 176
·1·   ·to hear it, but --                                         ·1·   ·Kayla's parents attempted to hide a car during the time
·2·   · · · A· · No.                                              ·2·   ·of the homicide, you had never created a report about
·3·   · · · Q· · -- you testified that way; does that sound       ·3·   ·that prior to testifying on April 27, 2012, correct?
·4·   ·right?                                                     ·4·   · · · A· · Not that I know.
·5·   · · · A· · Yes.                                             ·5·   · · · Q· · And you also testified that Amanda Hoskins'
·6·   · · · Q· · Now, Detective York, you, obviously,             ·6·   ·mother, Linda Taylor, works at an orphanage and was
·7·   ·interviewed Kayla Mills prior to testifying for the        ·7·   ·driving a blue Caviler at the time of the murder; is
·8·   ·Grand Jury, correct?· · · ·We've just been going over      ·8·   ·that right?· Testified that way at the Grand Jury?
·9·   ·that.                                                      ·9·   · · · MR. WRIGHT:· Object to form and foundation, but
10·   · · · A· · Yes.                                             10·   ·answer best you can.
11·   · · · Q· · Yeah.· And more than once, correct?              11·   · · · A· · I don't remember saying that Linda owned a car
12·   · · · A· · Yes.                                             12·   ·like that, but the orphanage had one that may possibly
13·   · · · Q· · Yeah.· Some -- first conversation wasn't         13·   ·be driven.· I -- I mean, as far as the ownership of it.
14·   ·documented or recorded, correct?                           14·   · · · Q· · Okay.· But you testified before the Grand Jury
15·   · · · A· · That is correct.                                 15·   ·that Ms. Hoskins's mother works at an orphanage and was
16·   · · · Q· · All right.· And you also interviewed Donna       16·   ·driving a blue Caviler at the time of the murder,
17·   ·Cricket Mills prior testifying before the Grand Jury; is   17·   ·correct?
18·   ·that right?                                                18·   · · · MR. WRIGHT:· Object to form and foundation, if
19·   · · · A· · I don't never remember taking a statement from   19·   ·you're quoting from something.
20·   ·her at all.                                                20·   · · · Q· · Let's go to 25:47 if you need me to refresh
21·   · · · Q· · No, no, no, no.· You interviewed her.· You       21·   ·your recollection, Mr. York.· Do you want to hear this?
22·   ·spoke with Donna Mills prior to taking her daughter's      22·   · · · A· · If -- if it's different from what I remember,
23·   ·statement on March 16, 2012, right?                        23·   ·yes, but if not, we can go -- go on.
24·   · · · A· · Yes.                                             24·   · · · Q· · All right.· Well, is what I said true that you
25·   · · · Q· · Okay.· And prior to the Grand Jury, you          25·   ·testified before the Grand Jury that Ms. Hoskins'

                                                       Page 175                                                          Page 177
·1·   ·learned from Donna Mills that the blue vehicle at her      ·1·   ·mother, Linda Taylor, worked at an orphanage and was
·2·   ·home was inoperable; isn't that right?                     ·2·   ·driving a blue Caviler at the time of the murder?
·3·   · · · MR. WRIGHT:· Object to form and foundation. Answer    ·3·   · · · MR. WRIGHT:· I'll just object to form and
·4·   ·best you can.                                              ·4·   ·foundation.
·5·   · · · A· · I don't remember her saying those words, no.     ·5·   · · · Q· · Did you testify that way?
·6·   · · · Q· · Well, Donna Mills told you that the car wasn't   ·6·   · · · A· · I could, but if I -- like I said, I -- I don't
·7·   ·working at the time of the homicide, right?                ·7·   ·remember saying it if it was in her ownership.· The blue
·8·   · · · MR. WRIGHT:· Object to form and foundation.           ·8·   ·car I was probably seeing if it was the one at the
·9·   · · · A· · No, I think she told me that Kayla was           ·9·   ·orphanage.
10·   ·grounded from it.· I don't remember her saying it was      10·   · · · Q· · Yeah.· And well, you told --
11·   ·tore up as far as mechanical-wise.                         11·   · · · A· · That was -- that was, yeah.
12·   · · · Q· · Did you document anything about your             12·   · · · Q· · Well, let's just listen to it.· Maybe it'll
13·   ·conversation with Donna Mills about the blue car?          13·   ·refresh your memory.· 25:47 to -- 25:14, I'm sorry, to
14·   · · · A· · No.                                              14·   ·25:47.
15·   · · · Q· · Okay.· Did you ever create a single police       15·   · · · · · · · · ·(AUDIO CLIP PLAYED FROM THE GRAND JURY)
16·   ·report saying that the Mills' family informed you that     16·   · · · Q· · Okay.· So you testified, sir, to the Grand
17·   ·that they were hiding a blue car?                          17·   ·Jury that Ms. Hoskins's mother works at the orphanage,
18·   · · · A· · The Mills' family.· There's a lot of Mills.      18·   ·was driving a blue Caviler at the time of the murder,
19·   ·Which particular --                                        19·   ·correct?
20·   · · · Q· · Donna Mills.                                     20·   · · · A· · Yes.· I said that, but I think it's important
21·   · · · A· · Donna Mills?                                     21·   ·that you get all that that it was at the orphanage, and
22·   · · · Q· · Yeah.                                            22·   ·she would sneak up there to get it.· That might have
23·   · · · A· · No, I did not document it, no.                   23·   ·just --
24·   · · · Q· · Yeah.· There's no -- so when you testified       24·   · · · Q· · And --
25·   ·before the Grand Jury that that the Mills -- that          25·   · · · A· · -- been an oversight that I was in --
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,48 of 140 - Page
                                                                     2018
                                     ID#: 6459                                   178..181
                                                       Page 178                                                          Page 180
·1·   ·referring that that was her personal vehicle.              ·1·   · · · A· · -- personal life that I -- I don't know
·2·   · · · Q· · Yeah, because that wouldn't be accurate,         ·2·   ·nothing about.
·3·   ·right?                                                     ·3·   · · · Q· · Okay.· Well, have you ever investigated Mr.
·4·   · · · A· · Right.                                           ·4·   ·Erie for any crime?
·5·   · · · Q· · Yeah.· It wasn't -- you didn't have any          ·5·   · · · A· · No.
·6·   ·evidence that Ms. Taylor, Linda Taylor, or Amanda          ·6·   · · · Q· · Yeah.· Unaware of any criminal record, right?
·7·   ·Hoskins had a personal vehicle that was a blue Caviler,    ·7·   · · · A· · Yes.
·8·   ·correct?                                                   ·8·   · · · Q· · Yeah.· Has he ever lied to you?
·9·   · · · A· · Yes.                                             ·9·   · · · A· · Not that I know of, that I remember.
10·   · · · Q· · Okay.· And, in fact, prior to your Grand Jury    10·   · · · Q· · Sure.· Pickard was with you when you-all went
11·   ·testimony, you knew that Ms. Hoskins and Ms. Taylor,       11·   ·down to the orphanage to check out this blue car,
12·   ·Linda Taylor, did not have a blue car; isn't that right?   12·   ·correct?
13·   · · · A· · Yes.                                             13·   · · · A· · He could've been.· I -- I don't remember.
14·   · · · Q· · Now, Detective York, you also test -- or,        14·   · · · Q· · Okay.· You --
15·   ·sorry, Sergeant York, you testified that Ms. Hoskins       15·   · · · A· · I was there a lot.
16·   ·would sneak up there and steal a Caviler that belonged     16·   · · · Q· · You didn't create any police reports in this
17·   ·to the orphanage and take it and drive it; do you recall   17·   ·case about going down to the orphanage and learning
18·   ·testifying to that?                                        18·   ·about who was in possession of the blue car in December
19·   · · · A· · Yes.                                             19·   ·20, 2010, right?
20·   · · · Q· · Prior to April 27, 2012, did you have any        20·   · · · A· · No.· I've didn't -- no.
21·   ·evidence indicating that Ms. Hoskins ever snuck up to      21·   · · · Q· · Okay.· You didn't testify about any of that,
22·   ·the orphanage and took a blue vehicle to drive on          22·   ·any information that you learned when you're before the
23·   ·December 20, 2010?                                         23·   ·Grand Jury on that topic, right?
24·   · · · A· · No.                                              24·   · · · A· · Not that I remember, no.
25·   · · · Q· · In fact, you investigated the car that was at    25·   · · · Q· · Yeah.· Likewise, never testified at the

                                                       Page 179                                                          Page 181
·1·   ·the orphanage, correct?                                    ·1·   ·preliminary hearing about the information that you
·2·   · · · A· · If I recall, I went and looked at it.            ·2·   ·learned from people at the children's home who was
·3·   · · · Q· · Yeah.· You spoke to Stevie Erie, right?          ·3·   ·really in possession of the blue car on December 20,
·4·   · · · A· · I can't remember if it was him or the other      ·4·   ·2010, correct?
·5·   ·guy charged, but I forgot who, but possibly it could've    ·5·   · · · MR. WRIGHT:· Object to form and foundation. Go
·6·   ·been Stevie.                                               ·6·   ·ahead and answer.
·7·   · · · Q· · Mr. Erie runs a children's orphanage, right?     ·7·   · · · A· · Not that I remember, no.
·8·   · · · A· · Yeah, well, there's several people that I've -   ·8·   · · · Q· · Sir, isn't it true that Mr. Erie or one of his
·9·   ·- I've answered several complaints there, and I've         ·9·   ·associates showed you and Sheriff Pickard receipts that
10·   ·talked to several people, but yes, I did talk to him at    10·   ·stated who was in the possession of the blue car on
11·   ·one point.                                                 11·   ·December 20, 2010, and specifically, I'm referring to
12·   · · · Q· · And, you know, would you agree Mr. Erie's a      12·   ·gas receipts about who had the car that day.
13·   ·pretty standup fellow?                                     13·   · · · A· · I believe he showed us some type of gas
14·   · · · MR. WRIGHT:· Object to form, foundation.· Go ahead.   14·   ·receipt, yes.
15·   · · · A· · I'm not going to speculate on what type of guy   15·   · · · Q· · And isn't it true that you learned when you
16·   ·he is.                                                     16·   ·were with Sheriff Pickard down there from either Mr.
17·   · · · Q· · He's not a criminal, right?                      17·   ·Erie or one of his associates, that the maintenance men
18·   · · · MR. WRIGHT:· Object to form.                          18·   ·were in possession of the blue car on December 20, 2010?
19·   · · · A· · I do not know.                                   19·   · · · MR. WRIGHT:· Object to form and foundation. Answer
20·   · · · Q· · You don't know?· A guy who runs a children's     20·   ·best you can.
21·   ·orphanage in town, you're saying could be a criminal?      21·   · · · A· · No.· No.· I don't remember learning that.
22·   · · · MR. WRIGHT:· Object to form.                          22·   · · · Q· · You're saying that Mr. Erie or his associates
23·   · · · A· · You're causing me -- you're asking to            23·   ·never told you or Sheriff Pickard that?
24·   ·speculate on somebody's --                                 24·   · · · A· · I'm not saying that he didn't, but I -- there
25·   · · · Q· · Have --                                          25·   ·was no -- I don't remember nothing that was -- says that
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,49 of 140 - Page
                                                                     2018
                                     ID#: 6460                                   182..185
                                                       Page 182                                                          Page 184
·1·   ·they could've had it or anybody could've had it. I         ·1·   · · · A· · That is incorrect.
·2·   ·don't remember any specific details.                       ·2·   · · · Q· · Well, Allen Helton's never worked as an
·3·   · · · Q· · Well, they showed you receipts, gas receipts,    ·3·   ·informant for you?
·4·   ·about -- from December 20, 2010, about who had the car     ·4·   · · · A· · Not for me.
·5·   ·that day, correct?                                         ·5·   · · · Q· · Who?· Who?
·6·   · · · MR. WRIGHT:· Object to form and foundation. Answer    ·6·   · · · A· · Who what?
·7·   ·best you can.                                              ·7·   · · · Q· · Who did he work for?
·8·   · · · A· · I don't remember somebody's name being on it     ·8·   · · · A· · I can't confirm this, but I think at one time
·9·   ·off the top of my head.                                    ·9·   ·it was maybe U.N.I.T.E.
10·   · · · Q· · Did they show you receipts?                      10·   · · · Q· · Who?
11·   · · · A· · Yes.                                             11·   · · · A· · U.N.I.T.E.
12·   · · · Q· · Okay.· Did you copy those receipts and make it   12·   · · · MR. WRIGHT:· Object to form.
13·   ·part of your investigation file?                           13·   · · · Q· · Who?· U.N.I.T.E.?· What is that?
14·   · · · A· · I don't believe so, no.                          14·   · · · A· · I don't know how to explain it to you.· That's
15·   · · · Q· · Yeah.· Did you make any report about the         15·   ·what they call themselves.
16·   ·information that you learned at the orphanage about who    16·   · · · Q· · All right.· Okay.· You don't know who they
17·   ·had the blue car from there on December 20, 2010?          17·   ·are?· All right.· All right.· I'm going to show what
18·   · · · A· · No, but as I stated at the Grand Jury, I         18·   ·we'll mark as Exhibit 14.· This is a PL-14718 through
19·   ·couldn't tell them if it was that car or something else    19·   ·19.· Sir, have you seen this report before today?
20·   ·--                                                         20·   · · · · · · · · ·(EXHIBIT 14 MARKED FOR IDENTIFICATION)
21·   · · · Q· · Well --                                          21·   · · · A· · Yes.
22·   · · · A· · -- another car.                                  22·   · · · Q· · Yeah.· You drafted this report, right?
23·   · · · Q· · -- you told the Grand Jury that Ms. Hoskins      23·   · · · A· · Yes.
24·   ·could've took the car that day from the orphanage,         24·   · · · Q· · When did you draft it?
25·   ·correct?                                                   25·   · · · A· · It looks like January 21, 2011.

                                                       Page 183                                                          Page 185
·1·   · · · A· · Possibly could.                                  ·1·   · · · Q· · Yeah.· And on that same day you made a request
·2·   · · · Q· · I mean, that's --                                ·2·   ·that Mr. Helton be polygraphed for the murder of
·3·   · · · A· · I can't tell you --                              ·3·   ·Katherine Mills, right?
·4·   · · · Q· · -- what you testified to.                        ·4·   · · · A· · Yes.
·5·   · · · A· · -- but I said I did not know for sure.           ·5·   · · · Q· · Yeah.· And that's because he was a suspect at
·6·   · · · Q· · Okay.· Well, you never told any of the grand     ·6·   ·the time, right?
·7·   ·jurors about any of the information you learned from       ·7·   · · · A· · He was a person of interest.
·8·   ·people at the orphanage, correct?                          ·8·   · · · Q· · Well, everybody's a person of interest, right?
·9·   · · · A· · That is correct.                                 ·9·   · · · MR. WRIGHT:· Object to form.
10·   · · · Q· · Never testified about it at the preliminary      10·   · · · A· · I mean, if you want -- I guess, until we
11·   ·hearing, correct?                                          11·   ·develop probable cause, yes.
12·   · · · A· · Yes.                                             12·   · · · Q· · Yeah.· Everybody in the world is a person of
13·   · · · Q· · Now, January 21, 2011, you requested that a      13·   ·interest, right?
14·   ·polygraph be conducted of Allen Helton, right?             14·   · · · MR. WRIGHT:· Object to form.
15·   · · · A· · Yes.                                             15·   · · · Q· · You testified that way at the preliminary
16·   · · · Q· · Yeah.· Who's Mr. Helton?                         16·   ·hearing, didn't you?
17·   · · · A· · He's William Lester's cousin.· He was a person   17·   · · · MR. WRIGHT:· Object to form and foundation.
18·   ·of interest.                                               18·   · · · A· · No.
19·   · · · Q· · Let me ask it a better way:· Allen Helton's a    19·   · · · Q· · Oh, you didn't?
20·   ·snitch for you, right?                                     20·   · · · A· · What -- you're -- what are you saying?· What's
21·   · · · MR. WRIGHT:· Object to form and foundation.           21·   ·the question?
22·   · · · Q· · I'm sorry.· I withdraw a question.· Allen        22·   · · · Q· · Did you testify at the preliminary hearing
23·   ·Helton is an informant for you, right?                     23·   ·that everybody is a person of interest?
24·   · · · MR. WRIGHT:· Object to form and foundation.           24·   · · · A· · I don't remember if I said them exact words.
25·   · · · Q· · You can answer it.                               25·   · · · Q· · So you're saying that Mr. Helton was not a
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,50 of 140 - Page
                                                                     2018
                                     ID#: 6461                                   186..189
                                                       Page 186                                                          Page 188
·1·   ·suspect at the time you requested a polygraph --           ·1·   ·Helton were present in Kentucky.· He saw them during the
·2·   · · · MR. WRIGHT:· Object --                                ·2·   ·afternoon of December 20, 2010, right?
·3·   · · · Q· · -- of January 21, 2011?                          ·3·   · · · A· · Yeah.
·4·   · · · MR. WRIGHT:· Object to form.                          ·4·   · · · MR. WRIGHT:· Object to form and foundation. Answer
·5·   · · · A· · He was a person of interest that we were         ·5·   ·best you can.
·6·   ·looking at.· I don't know how else you want me to say      ·6·   · · · A· · Yes, I mean, but they was more people than
·7·   ·it.                                                        ·7·   ·just him, but yes.
·8·   · · · Q· · Okay.· Well, on January 21, 2011, Amanda         ·8·   · · · Q· · Sure.· I understand that.· What I'm saying,
·9·   ·Hoskins and Jonathan Taylor weren't yet persons of         ·9·   ·you didn't have any information that as of January 21,
10·   ·interest in this investigation, correct?                   10·   ·2011, that Mike Simpson or Allen Helton had left prior
11·   · · · A· · Yes.                                             11·   ·to Katherine Mills being killed, correct?
12·   · · · Q· · Yeah.· And at the time you requested a           12·   · · · A· · That's correct.
13·   ·polygraph, would you agree that you had information that   13·   · · · Q· · All right.· And according to Mr. Helton, prior
14·   ·you felt implicated Mr. Helton in the murder of            14·   ·to Ms. Mills being killed, Mike Simpson had told him
15·   ·Katherine Mills?                                           15·   ·that he was broke, correct?
16·   · · · A· · Implicated?· I don't know about implicated,      16·   · · · A· · Yes.
17·   ·but I had information that he could've been a part of      17·   · · · Q· · Okay.· And can you just generally tell me what
18·   ·it.                                                        18·   ·else Mr. Helton told you before you wrote this narrative
19·   · · · Q· · Yeah.· Well --                                   19·   ·on January 21, 2011?
20·   · · · A· · -- but I'm not -- about specifically the         20·   · · · A· · If it's not important, not off the top of my
21·   ·killing.                                                   21·   ·head -- top of my head, no.· I mean, if it's something
22·   · · · Q· · You had information that he fled to Florida      22·   ·in here, then, yes.
23·   ·right after the murder, correct?                           23·   · · · Q· · We'll go through your report.· What is --
24·   · · · A· · Yes.                                             24·   ·according to your narrative, what did Allen Helton tell
25·   · · · Q· · You had information that he and Mr. Simpson      25·   ·you on December 21st?

                                                       Page 187                                                          Page 189
·1·   ·were in large -- were in possession of large sums of       ·1·   · · · A· · Do you want me to read the report?· Okay.
·2·   ·money after Ms. Mills was killed, correct?                 ·2·   · · · Q· · Yeah.
·3·   · · · A· · Yes.                                             ·3·   · · · MR. WRIGHT:· Take your time to read the report.
·4·   · · · Q· · He had information that Allen Helton and Mike    ·4·   · · · A· · All right.
·5·   ·Simpson went down to Florida to go buy a bunch of pills    ·5·   · · · Q· · Sure.
·6·   ·and bring them back, correct?                              ·6·   · · · A· · "On January 21st --
·7·   · · · A· · Yes.                                             ·7·   · · · MR. WRIGHT:· Do you want him to read it into the
·8·   · · · Q· · And from looking at this -- well, Mr. Helton     ·8·   ·record or read it to --
·9·   ·told you that he and Mike Simpson went to Florida the      ·9·   · · · Q· · Oh, you know what --
10·   ·day that Ms. Mills was killed, correct?                    10·   · · · MR. WRIGHT:· -- himself?
11·   · · · A· · I believe that day or -- yeah, or -- yeah, I     11·   · · · Q· · You don't have to read it into the record. Why
12·   ·believe so or I don't know what day -- what time they      12·   ·don't you read it to yourself and tell me whether
13·   ·exactly left.· You know --                                 13·   ·everything in there is truthful to the best of your
14·   · · · Q· · Sure.                                            14·   ·recollection.
15·   · · · A· · -- early morning hours, but yes.                 15·   · · · A· · Okay.
16·   · · · Q· · Okay.· Well, you learned after speaking to       16·   · · · Q· · Let me know when you're done.
17·   ·Vernon Bennett that Mr. Helton, Mr. Simpson left to        17·   · · · MR. WRIGHT:· This will be Exhibit 15?
18·   ·Florida in the -- or, at least, were present in            18·   · · · MR. SLOSAR:· It will.
19·   ·Kentucky, still, in the afternoon of December 20, 2010,    19·   · · · MR. WRIGHT:· Yeah.
20·   ·right?                                                     20·   ·BY MR. SLOSAR:
21·   · · · MR. WRIGHT:· Object to form and foundation. Go --     21·   · · · A· · Yes.
22·   ·answer best you can.                                       22·   · · · Q· · Okay.· Everything in there is truthful and
23·   · · · A· · What date was that?                              23·   ·accurate to the best you can recall?
24·   · · · Q· · So on December -- so Vernon Bennett told you     24·   · · · A· · Yes.
25·   ·during your investigation that Mike Simpson and Allen      25·   · · · Q· · Okay.· So prior to writing this report, you
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,51 of 140 - Page
                                                                     2018
                                     ID#: 6462                                   190..193
                                                       Page 190                                                          Page 192
·1·   ·also met with Mike Simpson, correct?                       ·1·   · · · Q· · Okay.· And do you remember were any other
·2·   · · · A· · Yes.                                             ·2·   ·officers with you?
·3·   · · · Q· · Okay.· And that -- you testified a little bit    ·3·   · · · A· · I -- I believe so.
·4·   ·about that earlier.· That's when Mr. Simpson gave you a    ·4·   · · · Q· · Do you recall who they were?
·5·   ·Post-it note; is that right?                               ·5·   · · · A· · Not off the top of my head, no --
·6·   · · · A· · Yes.                                             ·6·   · · · Q· · Okay.
·7·   · · · Q· · Okay.· I'm going to hand you what's been         ·7·   · · · A· · -- but they was -- I believe other troopers
·8·   ·marked as Exhibit 15.· This is an e-mail from yourself     ·8·   ·there.
·9·   ·to Lisa Evans over at TPA and then on the back side is     ·9·   · · · Q· · Okay.· Okay.· Now, did you talk to Mike
10·   ·an attachment to that e-mail of Mr. Simpson's Post-it      10·   ·Simpson about the murder of Katherine Mills?
11·   ·note.· First question, and flip it back over, did you      11·   · · · A· · Did I interview him?· I did not record
12·   ·send that e-mail?                                          12·   ·anything that I remember.
13·   · · · · · · · · ·(EXHIBIT 15 MARKED FOR IDENTIFICATION)     13·   · · · Q· · I understand that, so you questioned him about
14·   · · · A· · It would appear that I did.                      14·   ·the homicide?
15·   · · · Q· · Okay.· And the attachment on the back side, is   15·   · · · A· · I -- I probably mentioned it to him and asked
16·   ·that the Post-it note you received from Mike Simpson?      16·   ·him -- asked him, yes.
17·   · · · A· · It appears, but I -- I'm having trouble --       17·   · · · Q· · Yeah.· There would be no reason why you
18·   · · · Q· · Pretty faded --                                  18·   ·wouldn't ask him questions, correct?
19·   · · · A· · -- reading it.                                   19·   · · · A· · Yes.
20·   · · · Q· · -- right?                                        20·   · · · Q· · Okay.· That point you were suspicious of him?
21·   · · · A· · Yes.                                             21·   · · · A· · Yeah.
22·   · · · Q· · Does it look like it, though?                    22·   · · · Q· · Yeah.· Now, you testified earlier, Mike
23·   · · · A· · Yes.                                             23·   ·Simpson actually gave you this Post-it note reported
24·   · · · Q· · If I had a better -- you didn't put a Post-it    24·   ·alibi witnesses before you ever mentioned any reason why
25·   ·note -- you didn't put that Post-it note inside of your    25·   ·you were there, correct?

                                                       Page 191                                                          Page 193
·1·   ·investigative file, correct?                               ·1·   · · · A· · That is correct.
·2·   · · · A· · I do not remember if it was a copy or -- or --   ·2·   · · · Q· · Okay.· How did that make you feel?
·3·   ·or what.                                                   ·3·   · · · A· · I thought -- I thought that was peculiar.
·4·   · · · Q· · Well, I'll represent to you that I've gone       ·4·   · · · Q· · Yeah.· A little bit alarming, right?
·5·   ·through the KSP file, and I haven't seen that in there     ·5·   · · · A· · Yes.
·6·   ·but --                                                     ·6·   · · · Q· · Yeah.· Now, how long did your questioning of
·7·   · · · A· · Oh, you've not seen this?                        ·7·   ·Mr. Simpson last that day?
·8·   · · · Q· · I have not.· Obviously, you gave it to Ms.       ·8·   · · · A· · I don't remember how long we were there.
·9·   ·Evans.· I just haven't seen a better version of it, so     ·9·   · · · Q· · All right.· Did you ask him to come down to
10·   ·if it appears, we'll deal with it, but when Mike Simpson   10·   ·the police station?
11·   ·-- when you had this interaction with Mike Simpson, when   11·   · · · A· · I cannot remember if I did or not that day.
12·   ·him and Allen got back from Florida on January 24, 2010,   12·   · · · Q· · Did you go inside his residence?
13·   ·is what you wrote in your report --                        13·   · · · A· · I believe so, yes.
14·   · · · MR. WRIGHT:· I'm going to object.                     14·   · · · Q· · Right.
15·   · · · Q· · -- although, it says --                          15·   · · · A· · I -- I believe so that day, yes.
16·   · · · MR. WRIGHT:· It was January or December.              16·   · · · Q· · Were you looking for any evidence when you
17·   · · · MR. SLOSAR:· · · I'm sorry.· You're right. December   17·   ·were in there?
18·   ·24, 2010.· You're right, Counsel.                          18·   · · · A· · Oh, possibly, I -- anything that would --
19·   ·BY MR. SLOSAR:                                             19·   ·would relate to that, yes.
20·   · · · Q· · You had this interaction with Mike Simpson,      20·   · · · Q· · Yeah.· Now, you didn't document any -- you
21·   ·Allen Helton when they got back from Florida.· Where did   21·   ·didn't document this interaction you had with Mike
22·   ·you have that interaction with him at?                     22·   ·Simpson on December 24, correct?· ·And, you know what?
23·   · · · A· · With Mike Simpson?· At his residence.            23·   · · · · · ·Let me ask it better way:· After you met with
24·   · · · Q· · Okay.· How did you know he got back in town?     24·   ·Mike Simpson on December 24, questioned him about the
25·   · · · A· · I want to say from probably Jesse Lawson.        25·   ·murder, he gave you this Post-it note, you didn't go
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,52 of 140 - Page
                                                                     2018
                                     ID#: 6463                                   194..197
                                                       Page 194                                                          Page 196
·1·   ·back to the police department and draft up a report,       ·1·   ·Jesse Lawson be given a polygraph exam on January 21,
·2·   ·right?                                                     ·2·   ·2011, correct?
·3·   · · · A· · No.· I don't believe so, no.                     ·3·   · · · A· · Are you -- what was the question again?
·4·   · · · Q· · Okay.· And, in fact, you didn't document         ·4·   · · · Q· · After Allen Helton -- after you learned that
·5·   ·anything relating to this interaction until nearly a       ·5·   ·Mike Simpson had got this rental car, went to Florida
·6·   ·month later; is that right?                                ·6·   ·with Allen Helton, you immediately went to go to
·7·   · · · A· · Possibly.                                        ·7·   ·Enterprise to get these records, correct?
·8·   · · · MR. WRIGHT:· I'll object to form.                     ·8·   · · · A· · I don't remember if I went to Enterprise, or
·9·   · · · Q· · This January 21, 2011 report's the first time    ·9·   ·if these were in the vehicle, but okay.· I -- yes.
10·   ·you'd documented anything about your interaction with      10·   · · · Q· · You got these pretty shortly --
11·   ·Mike Simpson on December 24, 2010, correct?                11·   · · · A· · Yes.
12                                                                12·   · · · Q· · -- after you learned that information --
13                                                                13·   · · · A· · Yes.
14                                                                14·   · · · Q· · -- right?· Well before you initiated charges
15·   · · · MR. WRIGHT:· I'll object to form and foundation.      15·   ·against Ms. Hoskins, Mr. Taylor, correct?
16·   ·Answer best you can.                                       16·   · · · A· · Yes.
17·   · · · Q· · You can answer.                                  17·   · · · Q· · Okay.· All right.· And you reviewed these
18·   · · · A· · I believe so, yes.· It's after 12:45.· Do we     18·   ·records, correct?
19·   ·want to break for lunch?                                   19·   · · · A· · Yes.· If you want to ask me specific questions
20·   · · · Q· · I'm make -- I've got maybe about ten more        20·   ·from them, then --
21·   ·minutes until a natural stopping point.· Can you allow -   21·   · · · Q· · Well --
22·   ·-                                                          22·   · · · A· · -- I'll have to read it again, but yes.
23·   · · · A· · Yes, sir.                                        23·   · · · Q· · I understand.· I'm just going to ask you
24·   · · · Q· · -- a little bit?· Sorry.· If that's okay.· Ten   24·   ·general questions.· You looked through these records to
25·   ·more minutes, I've got to have to be right.· If you want   25·   ·see when Mike Simpson rented that car, correct?

                                                       Page 195                                                          Page 197
·1·   ·to leave, we can leave.· Now, after meeting with Mike      ·1·   · · · A· · I believe so, yes.
·2·   ·Simpson and learning this information from Allen Helton,   ·2·   · · · Q· · Okay.· And on the third page, where it says
·3·   ·by December 24, 2010, you felt that Jesse Lawson, Mike     ·3·   ·15645, you would've learned that Mike Simpson rented
·4·   ·Simpson, Allen Helton could be responsible for the         ·4·   ·this car on December 20, 2010 at 2:06 p.m., correct?
·5·   ·murder of Katherine Mills, correct?                        ·5·   · · · A· · Where are you seeing that?· I -- I -- you're -
·6·   · · · MR. WRIGHT:· Object to form and foundation. Answer    ·6·   · · · · · ·-
·7·   ·best you can.                                              ·7·   · · · Q· · Right here.· · · ·I'm sorry.· You know what?
·8·   · · · A· · They were definitely person of interest, yes.    ·8·   ·You're right.· I apologize.· I'm talking about the --
·9·   · · · Q· · And that's because you knew that Jesse Lawson    ·9·   ·it's double-sided, so it's a little bit tricky.· So you
10·   ·had knowledge -- was one of the few people that had        10·   ·learned when you reviewed that Mike Simpson rented this
11·   ·knowledge about the amount of money that Katherine Mills   11·   ·car on December 20th at 2:06 p.m., correct?
12·   ·had on her at the time she was killed, correct?            12·   · · · A· · Yes.
13·   · · · A· · That is correct.                                 13·   · · · Q· · Okay.· And sometime after that, that's when he
14·   · · · Q· · Yeah.· Now, I'm going to show you what we'll     14·   ·and Allen Helton fled to Florida; is that right?
15·   ·mark as Exhibit number 16.· These are the rental car       15·   · · · MR. WRIGHT:· Object to form.
16·   ·records, Bates-stamped, 15643 through 15648 and then       16·   · · · A· · Yes.
17·   ·we've got 18545.· Sir, I'm going to hand you these         17·   · · · Q· · And so you knew that Mike Simpson, Allen
18·   ·records.· I'm sorry.· Can you this one to your counsel?    18·   ·Helton were, at least, in the Knox County area on
19·   ·I'm sorry.· Okay.· Sergeant York, you received these       19·   ·December 20, 2010 prior to 2:06 p.m., right?
20·   ·records during the course of your investigation in this    20·   · · · A· · Yes.
21·   ·homicide, correct?                                         21·   · · · Q· · Yeah.· Because they had to be there to rent
22·   · · · · · · · · ·(EXHIBIT 16 MARKED FOR IDENTIFICATION)     22·   ·the car, correct?
23·   · · · A· · Yes.                                             23·   · · · A· · Yes.
24·   · · · Q· · And you received these records relating to Mr.   24·   · · · Q· · Okay.· Sorry.· Not a trick question, I
25·   ·Simpson well before he requested that Allen Helton and     25·   ·promise.· And you learned from looking at these
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,53 of 140 - Page
                                                                     2018
                                     ID#: 6464                                   198..201
                                                       Page 198                                                          Page 200
·1·   ·documents, that they returned the car on December 24,      ·1·   ·there on the 24th?
·2·   ·2010 at 2:00 p.m., right?                                  ·2·   · · · A· · Did I take pictures inside?· I don't remember
·3·   · · · A· · That's what it says, yes.                        ·3·   ·taking any pictures inside the car.
·4·   · · · Q· · Okay.· And that's the same day that you          ·4·   · · · Q· · Did you call any evidence technicians at KSP
·5·   ·actually met with Mr. Simpson --                           ·5·   ·to have the car analyzed for blood or DNA?
·6·   · · · MR. WRIGHT:· Object to form.· Hold on a second.       ·6·   · · · A· · No.
·7·   ·Where did you -- what were you pointing to on that?        ·7·   · · · Q· · Okay.· And, at this point, again, Mike Simpson
·8·   · · · MR. SLOSAR:· It's just right next to it.· The         ·8·   ·is, at the very least, somebody that you're suspicious
·9·   ·return date's right next to the checkout date.             ·9·   ·of in the homicide investigation, correct?
10·   · · · MR. WRIGHT:· Well, I'll object to whether that same   10·   · · · A· · Yes.
11·   ·time it came back or the time it was due back.· I don't    11·   · · · Q· · Okay.· And after you leave and stop
12·   ·know if it's --                                            12·   ·interviewing Mr. Simpson, he goes and returns this car,
13·   ·BY MR. SLOSAR:                                             13·   ·right, according to this document?
14·   · · · Q· · Okay.· It says --                                14·   · · · A· · Yes.
15·   · · · MR. WRIGHT:· -- I'm not clear.                        15·   · · · Q· · Okay.· Does that make you more suspicious that
16·   · · · Q· · -- return date/time, which I think is pretty     16·   ·he just got rid of a car that could've been used in the
17·   ·clear, but you learned that, according to this record,     17·   ·murder right after the police go to speak to him about
18·   ·that it was returned on December 24, 2010 at 2:00 p.m.,    18·   ·it?
19·   ·correct?                                                   19·   · · · MR. WRIGHT:· Object to form and foundation.
20·   · · · MR. WRIGHT:· Just note my objection on that.          20·   · · · Q· · You can answer.
21·   · · · Q· · Sure.                                            21·   · · · A· · No, because I -- I never -- I had no reason to
22·   · · · A· · I -- I -- again, I'm not disagreeing that he -   22·   ·believe that Ms. Mills was transported or -- in a
23·   ·- he's back in, but as far as that time because I know     23·   ·vehicle --
24·   ·he still had the car when I went there, so I don't know    24·   · · · Q· · Now, your theory --
25·   ·--                                                         25·   · · · A· · -- or was even in a vehicle.

                                                       Page 199                                                          Page 201
·1·   · · · Q· · Okay.                                            ·1·   · · · Q· · Your theory -- and, well, you learned from
·2·   · · · A· · -- as far as the exact time, but yes.            ·2·   ·looking at these documents, that Mr. Simpson paid for
·3·   · · · Q· · So maybe -- so Mike Simpson actually had this    ·3·   ·cash for the car, right?
·4·   ·car when you went to go question him on the 24th; is       ·4·   · · · A· · Yes.
·5·   ·that right?                                                ·5·   · · · Q· · Okay.· Now, how many times did you interview
·6·   · · · A· · Yes.                                             ·6·   ·Allen Helton between December 20, 2010 and the time that
·7·   · · · Q· · And that's when he gave you that Post-it note,   ·7·   ·you requested that a polygraph exam be conducted?· The
·8·   ·right?                                                     ·8·   ·answer won't be on here.
·9·   · · · A· · Yes.                                             ·9·   · · · A· · Well, I don't remember how many.
10·   · · · Q· · Okay.· And you knew, at that point, that this    10·   · · · Q· · Okay.· More than a couple?
11·   ·person, Mike Simpson, could've been involved in the        11·   · · · A· · It's -- it's possible.
12·   ·murder of Katherine Mills, correct?                        12·   · · · MR. SLOSAR:· Okay.· I think that we're at a
13·   · · · A· · Yes.                                             13·   ·breaking point.· Let's go off the record.
14·   · · · Q· · Okay.· Did you call any evidence technicians     14·   · · · VIDEOGRAPHER:· Off the record at 12:53.
15·   ·at that time to search the car?                            15·   · · · · · · · · ·(OFF THE RECORD)
16·   · · · A· · No.                                              16·   · · · VIDEOGRAPHER:· Back on the record at 1:52 p.m.
17·   · · · Q· · Did you physically search the car for any        17·   ·BY MR. SLOSAR:
18·   ·physical evidence --                                       18·   · · · Q· · All right.· Sir, I'm going to hand you what
19·   · · · A· · We briefly --                                    19·   ·we'll mark as Exhibit number 17.· Please take a look at
20·   · · · Q· · -- at that time?                                 20·   ·this document.· I'll hand a copy to your counsel.· It's
21·   · · · A· · -- went through it, yes.                         21·   ·Bates-stamped 341.· Do you recognize this document?
22·   · · · Q· · At that time, you searched the car?              22·   · · · · · · · · ·(EXHIBIT 17 MARKED FOR IDENTIFICATION)
23·   · · · A· · We took pictures of it, yes.                     23·   · · · A· · Yeah, it's KSP 341.
24·   · · · Q· · Did you go inside the car and take photographs   24·   · · · Q· · What is this document?
25·   ·of what the inside of the car looked like when you were    25·   · · · A· · It's a Statement to Rights and Waiver of
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,54 of 140 - Page
                                                                     2018
                                     ID#: 6465                                   202..205
                                                       Page 202                                                          Page 204
·1·   ·Rights.                                                    ·1·   · · · Q· · Okay.· What did you tell Mr. Helton?
·2·   · · · Q· · For whom?                                        ·2·   · · · A· · I would have to read the transcripts or listen
·3·   · · · A· · Excuse me?                                       ·3·   ·to the audio statement.· I don't remember what the
·4·   · · · Q· · For whom?                                        ·4·   ·entire interview was about.
·5·   · · · A· · Oh, James Helton.                                ·5·   · · · Q· · So you don't remember anything you told Mr.
·6·   · · · Q· · Okay.· And were any officers present when Mr.    ·6·   ·Helton when you questioned him on January 4, 2011,
·7·   ·Helton signed this Waiver of Rights?                       ·7·   ·correct?
·8·   · · · A· · Mark Mefford.                                    ·8·   · · · A· · Without reading it to refresh my memory
·9·   · · · Q· · How do you know that?                            ·9·   ·because I talked to him several times, but that's
10·   · · · A· · His name is on it.                               10·   ·correct.
11·   · · · Q· · And were you also present?                       11·   · · · Q· · Okay.· You have no independent recollection of
12·   · · · A· · Yes.                                             12·   ·anything you told Alan Helton on January 4, 2011, right?
13·   · · · Q· · Okay.· And your signature is on there; is that   13·   · · · A· · Not off the top of my head, no.
14·   ·right?                                                     14·   · · · Q· · Okay.· You don't have any notes at home that
15·   · · · A· · Yes.                                             15·   ·would refresh your memory, correct?
16·   · · · Q· · Date of this is January 4, 2011; is that         16·   · · · A· · No.
17·   ·right?                                                     17·   · · · Q· · Okay.· If I represented to you that no report
18·   · · · A· · Yes.                                             18·   ·exists relating to your January 4, 2011 conversation
19·   · · · Q· · Okay.· And pursuant to your training at          19·   ·with Alan Helton, would that surprise you?
20·   ·Kentucky State Police, were you required to give a         20·   · · · A· · No, because I talked to him several times. No,
21·   ·statement of rights and a waiver of rights to a suspect    21·   ·it does not surprise me if it's not there.
22·   ·in a homicide investigation prior to questioning them?     22·   · · · Q· · Okay.· So because no report exists and you
23·   · · · MR. WRIGHT:· Object to form.· Answer best you can.    23·   ·don't have any notes at home about this conversation, is
24·   · · · A· · If the -- my understanding is if they was not    24·   ·it fair to say that there's no documents that you can
25·   ·into custody, and I can't remember if he was in custody    25·   ·rely on to refresh your memory as to anything you told

                                                       Page 203                                                          Page 205
·1·   ·for something else at that -- on this particular day.      ·1·   ·Alan Helton during your January 4, 2011 conversation?
·2·   · · · Q· · Did you have Mr. Helton sign this document on    ·2·   · · · A· · If it's not in the case, no.
·3·   ·January 4, 2011 because he was a suspect in the homicide   ·3·   · · · Q· · Okay.· And sitting here today likewise, do you
·4·   ·of Katherine Mills?                                        ·4·   ·have any recollection of any statements that Mr. Mefford
·5·   · · · A· · He was a person of interest, yes.                ·5·   ·made to Alan Helton during this January 4, 2011
·6·   · · · Q· · Well, aside from Alan Helton, did you have a     ·6·   ·conversation?
·7·   ·single other witness sign a statement of rights form       ·7·   · · · A· · No, I do not.
·8·   ·before you questioned them in the Mills homicide           ·8·   · · · Q· · Was Mr. Mefford present with you and Mr.
·9·   ·investigation?                                             ·9·   ·Helton during the entire conversation that day?
10·   · · · MR. WRIGHT:· Object to form.· Go ahead and answer     10·   · · · A· · I don't remember the exact conversation.
11·   ·as best you can.                                           11·   ·Obviously, he was there for a part of it.· I don't know
12·   · · · A· · I don't believe -- I can't remember if the       12·   ·if he stepped out to use the bathroom or something of
13·   ·Hoskins did or did not.· Johnson didn't give a statement   13·   ·that nature the entire time.
14·   ·and I can't remember if William Lester's attorney had      14·   · · · Q· · Okay.· Do you recall where this conversation
15·   ·one or not.                                                15·   ·with Mr. Helton took place on January 4, 2011?
16·   · · · Q· · You never had Caleb Mills sign one of these,     16·   · · · A· · No, I do not.
17·   ·right?                                                     17·   · · · Q· · Do you recall how long this conversation
18·   · · · A· · Not -- I don't remember if I did.· If it's not   18·   ·lasted?
19·   ·there, then no.                                            19·   · · · A· · No, sir.
20·   · · · Q· · Okay.· Now, you questioned Alan Helton on        20·   · · · Q· · Fair to say you don't recall any of the
21·   ·January 4, 2011 with Mr. Mefford; is that right?           21·   ·information that Mr. Helton provided to you on January
22·   · · · A· · Yes.                                             22·   ·4, 2011?
23·   · · · Q· · Okay.· You questioned him after he signed this   23·   · · · A· · Not that particular day, no.
24·   ·document, correct?                                         24·   · · · Q· · Now, I'm going to show you -- well, after
25·   · · · A· · Yes.                                             25·   ·speaking with Mr. Helton on January 4, 2011, you
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,55 of 140 - Page
                                                                     2018
                                     ID#: 6466                                   206..209
                                                       Page 206                                                          Page 208
·1·   ·facilitated a polygraph examination to be conducted of     ·1·   ·21, 2011 when the examination took place, you were
·2·   ·Mr. Helton; is that right?                                 ·2·   ·questioning Alan Helton during that 18 day period,
·3·   · · · A· · Yes, he was taken for a polygraph.               ·3·   ·correct?
·4·   · · · Q· · Okay.· I show you Exhibit 18, sir.· PL1791 to    ·4·   · · · A· · Well, that would be -- yes.· I would indicate,
·5·   ·1792.· Do you recognize that document?                     ·5·   ·yes.
·6·   · · · · · · · · ·(EXHIBIT 18 MARKED FOR IDENTIFICATION)     ·6·   · · · Q· · Yeah.· So we just talked about the January 4th
·7·   · · · A· · Yes, KSP 218.                                    ·7·   ·report -- or not report, but the waiver of rights that
·8·   · · · Q· · Well, what -- what type of document is this,     ·8·   ·Mr. Helton signed on January 4th, right?
·9·   ·sorry?                                                     ·9·   · · · A· · Yes.
10·   · · · A· · Polygraph report.                                10·   · · · Q· · Okay.· And you had other contacts and meetings
11·   · · · Q· · Okay.· And do you see at the top where it says   11·   ·with Mr. Helton between January 3rd and January 21st
12·   · · · · · ·"Date of Request: January 3, 2011"?              12·   ·when he went in for the polygraph, correct?
13·   · · · A· · That's at the far right?· Yes.                   13·   · · · A· · Yes.
14·   · · · Q· · Okay.· Would that have been when you requested   14·   · · · Q· · Okay.· And you didn't document any of those
15·   ·that Mr. Helton take a polygraph exam?                     15·   ·contacts in any police report; is that right?
16·   · · · A· · Excuse me?· What was that?                       16·   · · · MR. WRIGHT:· I'll object to form and foundation.
17·   · · · Q· · Would that have been -- January 3, 2011, is      17·   ·Answer best you can.
18·   ·that the date that you requested that a polygraph be       18·   · · · A· · If it's not in the case, then I -- no.
19·   ·conducted of Mr. Helton?                                   19·   · · · Q· · Okay.· You also didn't document the --
20·   · · · A· · You know, I'm not sure what these dates          20·   ·anything about the conversation you had with Mr. Helton
21·   ·represent.· I'd be somewhere -- I'm not saying it is       21·   ·on January 4, 2011, correct?
22·   ·not, but I don't remember if that's the specific day. It   22·   · · · MR. WRIGHT:· I'll object to form and foundation.
23·   ·says the "Date of Request" so I'm assuming that the        23·   ·Answer best you can.
24·   ·person generating this report would have put that date     24·   · · · A· · Yes, I think we've agreed on that.· Yes.
25·   ·when they got the request or certainly thereafter.         25·   · · · Q· · Okay.· So fair to say that by the date of

                                                       Page 207                                                          Page 209
·1·   · · · Q· · And do you recall being the officer that made    ·1·   ·January 3, 2011, approximately 14 days after Ms. Mills'
·2·   ·the request to Kentucky State Police to have Mr. Helton    ·2·   ·death, that you believed that Jessie Lawson, Alan
·3·   ·polygraphed?                                               ·3·   ·Helton, and Mike Simpson could have been involved in the
·4·   · · · A· · Yes.                                             ·4·   ·murder of Katherine Mills?
·5·   · · · Q· · And it looks like, wouldn't you agree with me,   ·5·   · · · A· · Well, I'm not going to trust in your days
·6·   ·that there was a gap between the date that you made the    ·6·   ·since you've said you got numbers, but I'm not
·7·   ·request and when KSP was actually able to facilitate the   ·7·   ·disagreeing that they were persons of interest.
·8·   ·request and do a polygraph of Mr. Helton?                  ·8·   · · · Q· · And I'm just -- I'm basing it on the fact that
·9·   · · · A· · It looks like, you know, 18 days.                ·9·   ·there's 31 days in December, right?
10·   · · · Q· · Yeah.                                            10·   · · · A· · We agree on that.
11·   · · · A· · Or 19 -- somewhere around that.                  11·   · · · Q· · Yeah.· And she was found dead on the 20th,
12·   · · · Q· · And is that generally what you recall how --     12·   ·correct?
13·   ·what you recall happening that there was a period of a     13·   · · · A· · Of when?
14·   ·couple of weeks that passed by before you were able to     14·   · · · Q· · Of December, 2010?
15·   ·get Mr. Helton in there for a polygraph?                   15·   · · · A· · Of December, yes.
16·   · · · A· · If I remember correctly, I don't make the        16·   · · · Q· · Yeah.· And you made the request for Mr. Helton
17·   ·dates.· They tell me when they're available --             17·   ·to be polygraphed on the 3rd of January, correct?
18·   · · · Q· · Yeah.                                            18·   · · · A· · Yes.
19·   · · · A· · -- and so they told me that day and we went      19·   · · · Q· · So approximately within 14 days of Ms. Mills'
20·   ·with it.                                                   20·   ·death, you suspected that Allen Helton, Mike Simpson and
21·   · · · Q· · Sure.· So they had -- I'm sure they had other    21·   ·Jessie Lawson were involved in the murder of Katherine
22·   ·scheduling conflicts that prevented Mr. Helton from        22·   ·Mills, correct?
23·   ·going right in; is that fair to say?                       23·   · · · MR. WRIGHT:· I'll object to the form.· Answer best
24·   · · · A· · Yes, that would be fair to say.                  24·   ·you can.
25·   · · · Q· · Okay.· And between January 3, 2011 and January   25·   · · · A· · You can answer.· I had reasons to believe
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,56 of 140 - Page
                                                                     2018
                                     ID#: 6467                                   210..213
                                                       Page 210                                                          Page 212
·1·   ·that.· Yes, they were involved in some sort of fashion.    ·1·   · · · A· · Yes.
·2·   · · · Q· · That's why you requested --                      ·2·   · · · Q· · Okay.· So -- and you don't -- aside from the
·3·   · · · A· · Yes.                                             ·3·   ·last sentence of the second paragraph, you don't dispute
·4·   · · · Q· · -- that Mr. Lawson and Mr. Helton take a         ·4·   ·any of the information in here, correct?
·5·   ·polygraph exam, correct?                                   ·5·   · · · A· · Yes, on what I've read on the first page.
·6·   · · · A· · Yes.                                             ·6·   · · · Q· · Okay.· And this is some of the information
·7·   · · · Q· · Okay.· Now, looking at this document, you        ·7·   ·that caused you to initiate a polygraph exam, not only
·8·   ·include, on the first page, information about Allen        ·8·   ·for Allen Helton, but for Jessie Lawson as well,
·9·   ·Helton and Mike Simpson leaving to Florida, being found    ·9·   ·correct?
10·   ·with money after the victim's death and some other         10·   · · · A· · Yes.
11·   ·evidence about money being taken from the crime scene.     11·   · · · Q· · Okay.· So earlier you testified that Allen
12·   ·Is that generally consistent with the summary you          12·   ·Helton was a person of interest in the Mills
13·   ·provided on this page?                                     13·   ·investigation and was never a suspect.· Do you recall
14·   · · · A· · I would like to be able to read it first.        14·   ·testifying to that effect?
15·   · · · Q· · Sure.· Please do, sir.                           15·   · · · A· · I remember saying that he was a person of
16·   · · · A· · I'm not for sure what this -- the examinee       16·   ·interest, yes.
17·   ·lives just down the road from the examinee.· I didn't      17·   · · · Q· · Okay.· Do you see the first sentence of the
18·   ·prepare this report and I'm not exactly sure what that's   18·   ·second paragraph where it says "The examinee is
19·   ·indicating.                                                19·   ·suspected in this investigation because he was known to
20·   · · · Q· · Okay.                                            20·   ·leave for Florida on the same day of the victim's death
21·   · · · A· · Just for the record.                             21·   ·and traveling with a Mike Simpson."· Do you see that,
22·   · · · Q· · So we're -- it's basically implying that Mr.     22·   ·sir?
23·   ·Helton lived down the road from the -- I think what he's   23·   · · · A· · Let's see -- yes.
24·   ·meaning to say is that Mr. Helton, the examinee, lived     24·   · · · Q· · Okay.· And you told Mr. Hayden that
25·   ·just down the road from the victim.· I'm assuming is       25·   ·information prior to him conducting a polygraph exam,

                                                       Page 211                                                          Page 213
·1·   ·what Mr. Hader wrote; is that fair?                        ·1·   ·correct?
·2·   · · · A· · I'm not speculating that.                        ·2·   · · · A· · Summarized.· I didn't say those exact words.
·3·   · · · Q· · Okay.                                            ·3·   ·Like I say, I didn't prepare this report.
·4·   · · · A· · I'm not disagreeing with you.                    ·4·   · · · Q· · Sir, are you testifying here under oath today
·5·   · · · Q· · Well, did -- during your investigation, prior    ·5·   ·that you did not, at any time, tell the KSP polygraph
·6·   ·to the Grand Jury testimony in April of 2012, did you      ·6·   ·examiner that James Allen Helton was a suspect in the
·7·   ·learn that Allen Helton lived down the road from           ·7·   ·investigation?
·8·   ·Katherine Mills at the time of the homicide?               ·8·   · · · A· · Well, this says suspected.· I'm not going to
·9·   · · · A· · I cannot remember.· I thought he lived on        ·9·   ·argue with that.· But all I'm saying for the record, I
10·   ·Morris Creek.· I'm not for sure.· He at -- could have at   10·   ·didn't prepare this report.· I don't remember exactly
11·   ·one time moved there.                                      11·   ·what I told the polygraph examiner, but I don't disagree
12·   · · · Q· · Okay.· Aside from that, do you generally agree   12·   ·with anything in here.
13·   ·with the other information provided here?                  13·   · · · Q· · So you don't disagree that you suspected that
14·   · · · A· · Oh, I've not read the back but the front --      14·   ·James Allen Helton killed Katherine Mills at least as of
15·   · · · Q· · On the first page?                               15·   ·January 21, 2011?
16·   · · · A· · -- for this page, yes.                           16·   · · · MR. WRIGHT:· Object to form.· Answer best you can.
17·   · · · Q· · Okay.                                            17·   · · · A· · I had reason to believe that he could possibly
18·   · · · A· · I'll read the back.                              18·   ·be involved in this investigation.· I did not have
19·   · · · Q· · Well, hold on.· Let me ask you about the back    19·   ·anything that said he killed Ms. -- or Ms. Mills, or
20·   ·in a second.· Is it fair to say, sir, that as the          20·   ·Katherine.
21·   ·investigating officer, that you would have provided this   21·   · · · Q· · Okay.· Now, did you meet with the KSP
22·   ·information, aside from that one last sentence in the      22·   ·polygrapher prior to· · · tests being -- or examinations
23·   ·second paragraph that -- but would you have been the       23·   ·being conducted of Allen Helton and Jessie Lawson on
24·   ·person responsible for providing this information to the   24·   ·January 21, 2011?
25·   ·polygrapher?                                               25·   · · · A· · Prior to the 21st?· No, I don't believe I did.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,57 of 140 - Page
                                                                     2018
                                     ID#: 6468                                   214..217
                                                       Page 214                                                          Page 216
·1·   · · · Q· · Sorry, did -- I'm sorry.· It was a bad           ·1·   ·participating in any way in the death of Katherine
·2·   ·question.· Prior to -- on January 21, 2011, that's when    ·2·   ·Mills, correct?
·3·   ·Mr. Lawson and Mr. Helton had their polygraphs             ·3·   · · · A· · Yes, on the polygraph.· Yes.
·4·   ·conducted, correct?                                        ·4·   · · · Q· · Yes.· And you knew by the time you testified
·5·   · · · A· · Yes.                                             ·5·   ·at the April 27, 2012 Grand Jury that deception was
·6·   · · · Q· · Okay.· And did you drive Mr. Lawson and Mr.      ·6·   ·indicated when Allen Helton denied hitting Katherine
·7·   ·Helton down to Frankfort to have the examinations done?    ·7·   ·Mills in the head, correct?
·8·   · · · A· · I believe so, yes.                               ·8·   · · · A· · Yes.
·9·   · · · Q· · Okay.· Were they in the same car with you or     ·9·   · · · Q· · And you knew when you testified before the
10·   ·different cars?                                            10·   ·Grand Jury April 27, 2012 that deception was indicated
11·   · · · A· · I don't remember.· They possibly -- I don't      11·   ·when Allen Helton denied stealing any money from
12·   ·remember how the sitting arrangements were.                12·   ·Katherine Mills, correct?
13·   · · · Q· · Were they handcuffed?                            13·   · · · A· · Yes.
14·   · · · A· · I don't believe so, no.· I don't remember.       14·   · · · Q· · Okay.· After Allen Helton failed -- well, let
15·   · · · Q· · Okay.· ·Now, looking at the backside of your     15·   ·me withdraw that question.· Would you consider that
16·   ·report, sir.· Or not your report but looking at the        16·   ·Allen Helton failed the polygraph examination based on
17·   ·backside of this report, do you see where it says,         17·   ·the results before you?
18·   ·second paragraph, "Based on series 1 of a polygraph        18·   · · · A· · Yes.
19·   ·examination conducted on January 21, 2011, it was          19·   · · · MR. WRIGHT:· Objection to form.· Answer best you
20·   ·concluded that deception was indicated when the examinee   20·   ·can.
21·   ·was answering the relevant questions.· The relevant        21·   · · · A· · Yes.· And later in the investigation, he did
22·   ·questions utilized during series 1 were as follows:"· Do   22·   ·state the reason why he failed it is because of the
23·   ·you see that, sir?                                         23·   ·knowledge that he did have, but that he did not
24·   · · · A· · Yes.                                             24·   ·participate but he felt like because he knew at the time
25·   · · · Q· · Okay.· And you were provided with this report    25·   ·who he thought who had done it and the money that was

                                                       Page 215                                                          Page 217
·1·   ·prior to testifying to the Grand Jury in April 27, 2012,   ·1·   ·spent in Florida.
·2·   ·correct?                                                   ·2·   · · · Q· · He never documented that in a police report,
·3·   · · · A· · Yes.                                             ·3·   ·correct?
·4·   · · · Q· · Okay.· And you reviewed this report after        ·4·   · · · A· · If it's not in the case then, no.
·5·   ·being provided with it, correct?                           ·5·   · · · Q· · Okay.· Now, and you never informed the Grand
·6·   · · · A· · Yes.                                             ·6·   ·jury of that, correct?
·7·   · · · Q· · Yeah. And those questions are: "Did you          ·7·   · · · MR. WRIGHT:· Object to form.
·8·   ·participate in any way in the death of that woman?"        ·8·   · · · Q· · You can answer.
·9·   · · · · · ·Answer: "No."· ·"Did you hit that woman in the   ·9·   · · · A· · Not that I remember, no.
10·   ·head?"                                                     10·   · · · Q· · Yeah. So after Allen Helton failed the
11·   · · · · · ·Answer: "No."· ·"Did you steal any of the        11·   ·polygraph, what investigation did you do to determine
12·   ·money from that woman?"· Answer: "No."· Do you see those   12·   ·whether he was involved in Katherine Mills' death?
13·   ·questions and answers?                                     13·   · · · A· · Well, you know, after this point we knew that,
14·   · · · A· · Yes.                                             14·   ·or we suspected -- obviously a polygraph is not
15·   · · · Q· · Did you review those questions and answers       15·   ·admissible in Court and it's just another tool or a
16·   ·prior to testifying at the Grand Jury on April 27, 2012?   16·   ·tactic that we use.· So with him still being a person of
17·   · · · A· · Yes.                                             17·   ·interest, having deception -- (intercom interruption)
18·   · · · Q· · Okay.· So you knew that deception was            18·   ·sorry.
19·   ·indicated when Allen Helton denied participating in the    19·   · · · Q· · Go ahead.
20·   ·death of Katherine Mills, correct?                         20·   · · · A· · I keep thinking I have to stop for her.
21·   · · · MR. WRIGHT:· Object to form.· Answer best you can.    21·   · · · Q· · Investigative tool.· Polygraph results are an
22·   · · · A· · Restate the question, please.                    22·   ·investigative tool that you use.
23·   · · · Q· · You knew when you testified at the Grand Jury    23·   · · · A· · Okay.· I just totally lost my train of
24·   ·in April 27, 2012, you knew at the time you testified      24·   ·thought.· So anyway, if we were continuing to look at
25·   ·that deception was indicated when Allen Helton denied      25·   ·those and it wasn't like I woke up one day and decided
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,58 of 140 - Page
                                                                     2018
                                     ID#: 6469                                   218..221
                                                       Page 218                                                          Page 220
·1·   ·that Allen Helton was no longer a person of interest,      ·1·   ·remember talking to any witnesses that said that they
·2·   ·but we started getting other information from witness      ·2·   ·saw them at Katherine's house or that they bragged about
·3·   ·statements without me going through all of them that led   ·3·   ·robbing her or killing her like the rest of them had.
·4·   ·other places.                                              ·4·   · · · Q· · Yeah.· In fact, you got this Post-it note from
·5·   · · · Q· · Let me ask it another way.· Okay, Mr. York?      ·5·   ·Mike Simpson that you saw earlier on December 24, 2010,
·6·   · · · A· · okay.                                            ·6·   ·correct?
·7·   · · · Q· · Let me as it a better way.· Okay?                ·7·   · · · A· · Yes, the one you showed her earlier.
·8·   · · · A· · Okay.                                            ·8·   · · · Q· · Yep.· And you did not draft a single police
·9·   · · · Q· · Bad question.· Did you draft a single police     ·9·   ·report about making contact with any witness on that
10·   ·report after Allen Helton failed his polygraph on          10·   ·Post-it note to determine whether they were, in fact, an
11·   ·January 21, 2011?· Did you -- between that date and the    11·   ·accurate alibi for Mike Simpson or Allen Helton during
12·   ·time you testified at the Grand Jury, April 27, 2012,      12·   ·the time of the Mills' homicide, correct?
13·   ·did you draft a single police report in that timeframe     13·   · · · A· · That is -- that is correct but regardless of
14·   ·about any investigation you conducted to determine         14·   ·what was on the alibi note, would not suggest if they
15·   ·whether Allen Helton or Mike Simpson were responsible      15·   ·did or did not do it.· I mean, if I had it -- some --
16·   ·for the death of Katherine Mills?                          16·   ·first of all, if I had somebody who, a witness that
17·   · · · A· · Other than the statement that I -- I think I     17·   ·stated that they was with them during the time then
18·   ·had another statement between that time.· I'm not sure     18·   ·obviously I would have put that in the case or that they
19·   ·on the exact date of Allen Simpson when he stated to me    19·   ·saw him do that, but to my -- best I remember, there was
20·   ·--                                                         20·   ·nothing like that.
21·   · · · Q· · Allen Helton.                                    21·   · · · Q· · Aside from Vernon Bennett, you didn't talk to
22·   · · · A· · Allen Helton.· What did I say?                   22·   ·a single person on that Post-it note to determine
23·   · · · Q· · Simpson.                                         23·   ·whether they were an alibi for Mike Simpson and Allen
24·   · · · A· · I apologize.                                     24·   ·Helton, correct?
25·   · · · Q· · Sure.· I get it.                                 25·   · · · MR. WRIGHT:· Object to form and foundation. Answer

                                                       Page 219                                                          Page 221
·1·   · · · A· · Allen Helton, other than he gave the statement   ·1·   ·best you can.
·2·   ·saying what he had heard Amanda and William Lester talk    ·2·   · · · Q· · Correct?
·3·   ·about that, but other than that, no.                       ·3·   · · · A· · I don't remember.· I believe that I did check
·4·   · · · Q· · Okay.· So you took a statement from Allen        ·4·   ·with the East Knox.
·5·   ·Helton, we're going to get into that, right?· Sometime     ·5·   · · · Q· · Who?
·6·   ·in 2012 you took Mr. Helton's statement, right?            ·6·   · · · A· · East Knox Water District.· I think he said he
·7·   · · · A· · Yes.                                             ·7·   ·paid the water bill and going by recollection, I'd have
·8·   · · · Q· · His statement implicated plaintiffs in this      ·8·   ·to look at it but --
·9·   ·murder, correct?                                           ·9·   · · · Q· · Yeah.
10·   · · · A· · Yes.                                             10·   · · · A· · -- as far as taking any statements, no.
11·   · · · Q· · Okay.· Aside from the statement that you took    11·   · · · Q· · And when you talked to the water district, you
12·   ·from Allen Helton, was there a single police report that   12·   ·actually learned that Mike Simpson paid cash for his
13·   ·you drafted or interview that you conducted into whether   13·   ·water bill after the time of the Mills homicide, right?
14·   ·Allen Helton or Mike Simpson or Jessie Lawson were         14·   · · · A· · Possibly.· That seems correct.
15·   ·responsible for the murder of Katherine Mills?             15·   · · · Q· · Yeah.· He didn't document that in any police
16·   · · · A· · Off the top of my head, I do not.· At least I    16·   ·report, correct?
17·   ·don't remember no witnesses coming forward saying that     17·   · · · A· · No.
18·   ·they bragged about doing it or anything like that, no.     18·   · · · Q· · Never before the Grand Jury about that,
19·   · · · Q· · Between the time you took Allen Helton's         19·   ·correct?
20·   ·statement and the time that he failed the polygraph, you   20·   · · · A· · No, because I was not appearing before Mike
21·   ·did not speak to a single witness about whether Allen      21·   ·Simpson, but yes, that's correct.
22·   ·Helton or Mike Simpson or Jessie Lawson were responsible   22·   · · · Q· · Okay.· So I'm going to show you what we're
23·   ·for the murder of Katherine Mills, correct?                23·   ·going to mark as out of order as Exhibit number 23. This
24·   · · · A· · I don't remember talking to anybody who said     24·   ·is KSP 47488.· Sir, take a look at this.· Mr. York,
25·   ·that they saw or heard -- make sure I back up.· I don't    25·   ·that's your handwriting, correct?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,59 of 140 - Page
                                                                     2018
                                     ID#: 6470                                   222..225
                                                       Page 222                                                          Page 224
·1·   · · · · · · · · ·(EXHIBIT 23 MARKED FOR IDENTIFICATION)     ·1·   · · · Q· · Number 7?
·2·   · · · A· · Yes.                                             ·2·   · · · A· · Yes, sir.
·3·   · · · Q· · Okay.· You wrote these notes, right?             ·3·   · · · Q· · Okay.· You wrote Allen Helton, correct?
·4·   · · · A· · Yes.                                             ·4·   · · · A· · Yes.
·5·   · · · Q· · Yep.                                             ·5·   · · · Q· · Bob Smith is on there, right?
·6·   · · · A· · I did not write the back page.                   ·6·   · · · A· · Yes.
·7·   · · · Q· · Okay.· You wrote the front page, 487, correct?   ·7·   · · · Q· · Okay.· Persons of interest at the bottom.· Do
·8·   · · · A· · Yes.                                             ·8·   ·you see that?
·9·   · · · Q· · Okay.                                            ·9·   · · · A· · Yes.
10·   · · · A· · Is this page here what you're talking about?     10·   · · · Q· · Okay.· Sir, did you write the names of these
11·   · · · Q· · Yep.                                             11·   ·persons of interest?
12·   · · · A· · Not this one.                                    12·   · · · A· · Yes.
13·   · · · Q· · Front page, 48 -- KSP 487 at the bottom,         13·   · · · Q· · Okay.· Mike Simpson is on there, right? Number
14·   ·right?                                                     14·   ·4?
15·   · · · A· · Yes.                                             15·   · · · A· · Mine is cut off, but I'm not -- it looks -- it
16·   · · · Q· · Ad if you flip it over, see right where it       16·   ·appears that way.
17·   ·says KSP 487?· I'm sorry, you're right.· Go back and       17·   · · · Q· · Yeah.· It says "Mike Simpson left December 21,
18·   ·then look at the KSP 487 at the bottom, turn it around     18·   ·2010 for Florida.· Pills to --"
19·   ·like a clock.· See that fax?· See it?                      19·   · · · A· · Mine says --
20·   · · · A· · It's been cut off.                               20·   · · · Q· · What does that say after?
21·   · · · Q· · Yeah.                                            21·   · · · A· · Mine's been like cut off.
22·   · · · A· · I think it says the 23rd of '10, Cumberland      22·   · · · Q· · Okay.
23·   ·Valley Electric.· Can't really tell the numbers.           23·   · · · A· · I can't --
24·   · · · Q· · On December 23, 2010 at 10:45 a.m. you faxed     24·   · · · Q· · "Bob Smith" -- well, it looks --
25·   ·this -- these notes to somebody from the phone number      25·   · · · A· · I'm not arguing with you.

                                                       Page 223                                                          Page 225
·1·   ·606-523-2698; is that right?                               ·1·   · · · Q· · Okay.· But it looks like you wrote that Mike
·2·   · · · MR. WRIGHT: I'll object to form and foundation.       ·2·   ·Simpson left on December 21, 2010 for Florida. Something
·3·   ·Answer as best you can.                                    ·3·   ·relating to pills.· And then it looks like your -- you
·4·   · · · A· · Is that the sending number or receiving          ·4·   ·may have implied that "something Bob Smith drug dealers
·5·   ·number?· I'm not sure.                                     ·5·   ·this month for 5,000."· Were you implying that Mike
·6·   · · · Q· · You probably wouldn't be receiving your own      ·6·   ·Smith owes drug dealers $5,000 that month?
·7·   ·notes, right?· Nobody is faxing you your own notes?        ·7·   · · · MR. WRIGHT:· Object to form.· Answer best you can.
·8·   · · · MR. WRIGHT:· I'll object to form.                     ·8·   · · · A· · First of all, as far as that line that you
·9·   · · · A· · Well, you know, it's also speculate -- the       ·9·   ·were having trouble reading, I have no idea what it says
10·   ·only thing I'm trying to point out I don't know if that    10·   ·and I'm not going to assume you're correct or incorrect
11·   ·was the receiving number or the sending number.· That's    11·   ·on that.· As far as Bob Smith goes, I believe through
12·   ·it.                                                        12·   ·the course of the investigation, and I -- I don't
13·   · · · Q· · All right.· Well, you've got a number of area    13·   ·remember exactly what this thing, as far as this month
14·   ·drug dealers written on here, right?                       14·   ·for 5,000, but it seems like that Mike Simpson might
15·   · · · A· · Yes.                                             15·   ·have owed or took or stole money from Bob Smith, best I
16·   · · · Q· · These are people that you suspected could have   16·   ·can remember.
17·   ·been involved in the murder very early on in the           17·   · · · Q· · Now, sir, did you ever -- well, strike that.
18·   ·investigation; is that right?                              18·   ·Why didn't you ever document that information in a
19·   · · · A· · No.                                              19·   ·police report?
20·   · · · Q· · No? Then what is this on here for?               20·   · · · A· · I'm assuming this was given in the police
21·   · · · A· · These -- I believe these were possibly the       21·   ·report as far as I know.
22·   ·names that we got from the saw mill and possible drug      22·   · · · Q· · Well, this document was not turned over to the
23·   ·dealers in the area.                                       23·   ·Commonwealth Attorney's Office.· Why not?
24·   · · · Q· · Okay.· Allen Helton was on there, right?         24·   · · · MR. WRIGHT:· Object to form and foundation. Answer
25·   · · · A· · Yes.                                             25·   ·best you can.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,60 of 140 - Page
                                                                     2018
                                     ID#: 6471                                   226..229
                                                       Page 226                                                          Page 228
·1·   · · · A· · Well, I'm assuming I turned this over.· I'm      ·1·   · · · A· · This list was attained -- I got these names
·2·   ·not trying to hide it.· I mean, I gave it -- you-all got   ·2·   ·from when I talked to the saw mill.· And I believe there
·3·   ·it somehow.                                                ·3·   ·is a supplement in the case where I went to a saw mill
·4·   · · · Q· · You should have -- sure.· And we found this in   ·4·   ·that was in close proximity to the -- or the victim's
·5·   ·the KSP file.· ·It says KSP 487, so this is in the         ·5·   ·house.
·6·   ·homicide file at KSP, but this was not -- I'll represent   ·6·   · · · Q· · Sure.
·7·   ·to you that this was not located in Jackie Steele's file   ·7·   · · · A· · And I think these names came from that as far
·8·   ·at the Commonwealth Attorney's Office.· My question to     ·8·   ·as people throwing out names.· Now, as far as a specific
·9·   ·you is: why didn't you turn this note over to Mr.          ·9·   ·thing that Hank Smith did, I don't recollect anybody at
10·   ·Steele's office?                                           10·   ·the saw mill telling me a specific thing.· Number 2,
11·   · · · A· · I'm not saying I didn't.· I cannot speculate     11·   ·Bradley Broughton, do I need to hang on?
12·   ·why this was in one file and not in the other.             12·   · · · Q· · No, you keep going, sir.
13·   ·Obviously, I'm not trying to hide it or anything that      13·   · · · A· · I don't remember any specific thing that
14·   ·you're trying to assume -- assuming like that.· But I      14·   ·anybody told me about Bradley Broughton other than, you
15·   ·can't speculate on why it's not.                           15·   ·know, like suspected drug dealers or people of interest.
16·   · · · Q· · Okay.· Now, I'm going to ask you some            16·   ·You know, Mike Simpson, Daffey Helton, Dustin Abner, and
17·   ·questions about those persons of interest at the bottom.   17·   ·so on.
18·   ·Okay?· Or I'm sorry -- yes, at the bottom.· 1 through 6.   18·   · · · Q· · Is Mr. Broughton related in any way to Chief
19·   ·See it?                                                    19·   ·Mike Broughton from the Barbourville Police Department?
20·   · · · A· · Yes.                                             20·   · · · A· · I do not know.
21·   · · · Q· · Yes.· Did you ever draft a single police         21·   · · · Q· · Okay.· Now, sir, in the report that you
22·   ·report as to why Hank Smith was a person of interest in    22·   ·discussed, do you recall actually writing the names of
23·   ·the Mills' homicide?                                       23·   ·these persons of interest in that report?
24·   · · · A· · No.                                              24·   · · · A· · I don't recollect.· I can look at it if you
25·   · · · Q· · Did you ever draft a single police report        25·   ·have it.

                                                       Page 227                                                          Page 229
·1·   ·about why Bradley Broughton was a person of interest in    ·1·   · · · Q· · I'll give it to you later on.· I'll represent
·2·   ·the Mills homicide?                                        ·2·   ·to you that I have not seen these neither.
·3·   · · · A· · No.                                              ·3·   · · · MR. WRIGHT:· Object to form.
·4·   · · · Q· · Did you ever draft a single police report        ·4·   · · · Q· · But I will show you that report later on. What
·5·   ·about why the Blankenship brothers were persons of         ·5·   ·-- you didn't draft a single police report about any
·6·   ·interest and then excluded apparently through you          ·6·   ·investigation that you did into the people labeled
·7·   ·crossing them out, in the Mills' homicide?                 ·7·   ·"persons of interest" on this note, correct?
·8·   · · · A· · No.                                              ·8·   · · · MR. WRIGHT:· I'll object to the form and
·9·   · · · Q· · Did you ever draft a single police report        ·9·   ·foundation.· Answer best you can.
10·   ·about Davey Houghton being a person of interest in the     10·   · · · Q· · You can answer.
11·   ·Mills' homicide?                                           11·   · · · A· · Okay.· There -- not to my knowledge there's
12·   · · · A· · I'm not trying to correct you but --             12·   ·not a police report on Ernie Hammonds, Wendell Smith,
13·   · · · Q· · Daffey.                                          13·   ·Randy Burnett on that list or on down or where it says
14·   · · · A· · -- it's Daffey.                                  14·   · · · · · ·"Person of interest: Hank Smith, Bradley
15·   · · · Q· · Okay.· Sorry.· What about Daffey?· Never         15·   ·Martin, Dustin Abner or Daffey Helton" because I never
16·   ·drafted one, right?                                        16·   ·did have witnesses or somebody that came to me and said,
17·   · · · A· · No.                                              17·   ·you know, again, they bragged about doing it or anybody
18·   · · · Q· · Okay.                                            18·   ·to say that I seen them there.
19·   · · · A· · That's Allen's father.                           19·   · · · Q· · Let me make this more simple.· Is it fair to
20·   · · · Q· · So Allen's father was a person of interest for   20·   ·say that you didn't do any investigation into any
21·   ·you in the Mills homicide investigation as of December     21·   ·persons of interest listed on that sheet, sir?
22·   ·23, 2010; is that right?                                   22·   · · · MR. WRIGHT:· Object to form and foundation.
23·   · · · MR. WRIGHT:· I'll object to the form of the           23·   · · · A· · I did not have any more information on these
24·   ·question.· Foundation.                                     24·   ·individuals that would suggest that they were involved
25·   · · · Q· · You can answer.                                  25·   ·in this incident.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,61 of 140 - Page
                                                                     2018
                                     ID#: 6472                                   230..233
                                                       Page 230                                                          Page 232
·1·   · · · Q· · That's a little bit different answer.· What      ·1·   · · · MR. WRIGHT:· I'll object.
·2·   · · · · · ·I'm asking you is:· did you do -- after you      ·2·   · · · MR. SLOSAR:· No.
·3·   ·wrote down these persons of interest, what investigation   ·3·   · · · MR. WRIGHT:· You asked him a question.· Let him
·4·   ·did you do into each of these people to determine          ·4·   ·explain it.
·5·   ·whether they were involved in Katherine Mills' homicide?   ·5·   · · · MR. SLOSAR:· This is a -- this is a yes or no
·6·   · · · A· · On each individual?· I believe Ernie Hammonds,   ·6·   ·question.
·7·   ·I went to his house but he denied knowing anything as      ·7·   ·BY MR. SLOSAR:
·8·   ·far as -- he denied selling drugs.                         ·8·   · · · Q· · Did you tell the Grand Jury that Allen Helton
·9·   · · · Q· · Sorry.· We're down here.· I'm talking about      ·9·   ·did not pass a polygraph exam but only about certain
10·   ·the persons of interest in that homicide of Katherine      10·   ·questions about money?
11·   ·Mills, not the drug dealers.                               11·   · · · MR. WRIGHT:· Object to form.
12·   · · · A· · Oh, I'm sorry.                                   12·   · · · Q· · Yes or no?
13·   · · · Q· · With regard to these people, did you do any      13·   · · · A· · I believe that is correct based on, if I
14·   ·investigation to determine whether they were involved in   14·   ·remember, at the polygraph, the examiner told me certain
15·   ·the murder?                                                15·   ·questions.· For some reason, I thought that -- and I
16·   · · · A· · Well, you know, I interviewed Mike Simpson,      16·   ·know what the report says but I can only tell you that
17·   ·and then obviously James Helton.· You know, Bob Smith, I   17·   ·what I remember him telling me about that.
18·   ·talked to him about whether or not Michael -- or Mike      18·   · · · Q· · Okay.· Well, you reviewed this report -- you
19·   ·Simpson was involved in that in any way.                   19·   ·testified earlier under oath that you reviewed this
20·   · · · Q· · Now, with regard to Bob Smith, you never         20·   ·report prior to going into the Grand Jury on April 27,
21·   ·created a police report based on your conversation with    21·   ·2012, correct?
22·   ·him, correct?                                              22·   · · · A· · Yes.
23·   · · · A· · On this particular incident, no.                 23·   · · · Q· · Okay.· And I don't mean to be rude but you can
24·   · · · Q· · Well, what other incident would you have done    24·   ·read and comprehend, right?
25·   ·a report from Bob Smith on?                                25·   · · · A· · Yes, sir.· I'm not -- I'm not saying that this

                                                       Page 231                                                          Page 233
·1·   · · · A· · He's been arrested a lot over the course of      ·1·   ·form doesn't say exactly what it says.
·2·   ·the years.                                                 ·2·   · · · Q· · And you read this form prior to testifying
·3·   · · · Q· · Okay.· Yeah.· So with regard to your contacts    ·3·   ·before the Grand Jury, right?
·4·   ·with him relating to the Katherine Mills homicide          ·4·   · · · A· · Yes, but what I'm telling you is that at the
·5·   ·investigation, you did not create a single police report   ·5·   ·polygraph of -- the way I understood the polygraph
·6·   ·relating to those contacts, correct?                       ·6·   ·examiner, that was because of that.
·7·   · · · A· · That is correct.                                 ·7·   · · · Q· · Mr. York, I'm sorry.· Prior to April 27, 2012,
·8·   · · · Q· · Okay.· All right.· We're going to play 16:41     ·8·   ·did you understand the meaning of "Did you hit that
·9·   ·to 17:45 of your Grand Jury testimony, sir.· Please        ·9·   ·woman in the head?"· Answer: "No."· Did you understand
10·   ·listen to this because I'm going to ask you some           10·   ·what that meant before testifying at the Grand Jury?
11·   ·specific questions about this recording.· Okay?            11·   · · · MR. WRIGHT:· Object to form.
12·   · · · A· · Yes.                                             12·   · · · Q· · Yes or no?
13·   · · · Q· · Thank you.                                       13·   · · · A· · Yes, I -- I know what it meant.
14·   · · · · · · · · ·(AUDIO CLIP PLAYED FROM THE GRAND JURY)    14·   · · · Q· · Okay.· And did you understand, prior to
15·   · · · Q· · Sir, is that the way you testified before the    15·   ·testifying at the Grand Jury on April 27, 2012, the
16·   ·Grand Jury on April 27, 2012?                              16·   ·question: "Did you participate in any way in the death
17·   · · · A· · Yes.                                             17·   ·of that woman?"· Answer: "No."· Did you understand that
18·   · · · Q· · And you told the Grand Jury, in fact, that       18·   ·question, sir?
19·   ·Allen Helton didn't pass the polygraph, correct?           19·   · · · A· · Yes.
20·   · · · A· · Yes.                                             20·   · · · Q· · Okay. And sir, you testified to the Grand Jury
21·   · · · Q· · And then you told the Grand Jury that Allen      21·   ·that Mr. Helton didn't lie to the polygrapher about
22·   ·Helton didn't pass the polygraph exam pertaining to        22·   ·whether he killed Ms. Mills or not, correct?
23·   ·questions about money, correct?                            23·   · · · MR. WRIGHT:· Object to form.
24·   · · · A· · They was --                                      24·   · · · A· · Yes, I did do that.
25·   · · · Q· · Answer it, sir.                                  25·   · · · Q· · Okay. And you told the Grand Jury that Mr.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,62 of 140 - Page
                                                                     2018
                                     ID#: 6473                                   234..237
                                                       Page 234                                                          Page 236
·1·   ·Helton did not lie when he was questioned about whether    ·1·   · · · A· · I do not remember if he left the room or not.
·2·   ·he was involved in the murder of Ms. Mills, correct?       ·2·   · · · Q· · But he was present for the interview that took
·3·   · · · A· · Yes, that's what I was told from the             ·3·   ·place between yourself and Mr. Helton prior to you
·4·   ·polygrapher examiner.                                      ·4·   ·turning on a recorder; isn't that right?
·5·   · · · Q· · Okay.· And -- but you agree with me that that    ·5·   · · · A· · Yes.
·6·   ·testimony was not accurate based upon the information      ·6·   · · · Q· · And did you draft this report based on your
·7·   ·you learned in this polygraph report?                      ·7·   ·March 8, 2012 interview with Mr. Helton?
·8·   · · · MR. WRIGHT:· Object to form.                          ·8·   · · · A· · Yes.
·9·   · · · A· · I will say that it is easy to read this and      ·9·   · · · Q· · And this is fair to say that this report
10·   ·come to that terms, but when I was saying that in the      10·   ·summarizes the recorded statement that you took from Mr.
11·   ·Grand Jury, I was -- wasn't misleading to what I           11·   ·Helton on that date?
12·   ·understood the polygraph examiner telling me.              12·   · · · A· · Yes.
13·   · · · Q· · So what you're saying is that the polygraph      13·   · · · Q· · Okay.· This report does not summarize the
14·   ·examiner from the Kentucky State -- State Police, a        14·   ·conversation that you and Sheriff Pickard had with Mr.
15·   ·person named Marvin Hayden, that that examiner told you    15·   ·Helton prior to the recorder being turned on, correct?
16·   ·information that was the opposite of what you learned      16·   · · · MR. WRIGHT:· Object to form.· Foundation. Answer
17·   ·when you read this report?                                 17·   ·best you can.
18·   · · · MR. WRIGHT:· Object to form.· Answer best you can.    18·   · · · A· · I don't remember what we discussed beforehand.
19·   · · · A· · No, I'm not saying that.· What I'm saying is     19·   ·I'm sorry.· I can't answer that.
20·   ·that I understood it differently and that -- about the     20·   · · · Q· · Is it fair to say you don't have any
21·   ·polygraph.                                                 21·   ·recollection of what you told Allen Helton on March 8,
22·   · · · Q· · The information that you provided to the Grand   22·   ·2012 before the recorder was turned on?
23·   ·Jury about Mr. Helton not lying when questioned about      23·   · · · A· · No.· Not off the top of my head, no.
24·   ·his involvement in the murder of Ms. Mills, that was not   24·   · · · Q· · You don't have any notes at home that would
25·   ·accurate, right?                                           25·   ·refresh your memory, right?

                                                       Page 235                                                          Page 237
·1·   · · · MR. WRIGHT:· Object to form.                          ·1·   · · · A· · No.
·2·   · · · A· · It was accurate based on my belief at the        ·2·   · · · Q· · Okay.· And fair to say that you don't recall
·3·   ·time, yes.                                                 ·3·   ·what Sheriff Pickard would have told Allen Helton before
·4·   · · · Q· · Well, it was not accurate based upon the         ·4·   ·that recorder was turned on on March 8, 2012 with Allen
·5·   ·report that you reviewed prior to going into the Grand     ·5·   ·Helton?
·6·   ·Jury?                                                      ·6·   · · · A· · No, I don't remember anything in particular.
·7·   · · · A· · I agree, it isn't.· It would tend to look        ·7·   · · · Q· · Is it fair to say that you don't recall what
·8·   ·different by this report.                                  ·8·   ·Allen Helton was telling you and Sheriff Pickard before
·9·   · · · MR. WRIGHT:· Object to form on that.                  ·9·   ·the recorder was turned on?
10·   · · · Q· · Okay.· Now, on -- I'm going to show you what     10·   · · · A· · Not -- again, I don't remember no particulars.
11·   ·is Exhibit number 19.· The report you did with Mr.         11·   · · · Q· · Yeah.· And you don't have anything at home
12·   ·Helton.· Did you draft that report Mr. York?               12·   ·that would refresh your memory, right?
13·   · · · · · · · · ·(EXHIBIT 19 MARKED FOR IDENTIFICATION)     13·   · · · A· · Yes.
14·   · · · A· · Yes, it appears that on March 8, 2012 is when    14·   · · · Q· · Okay.· Now, you drafted this report on March
15·   ·the report was prepared.                                   15·   ·8, 2012; is that right?
16·   · · · Q· · Yeah, you prepared that report, right?           16·   · · · A· · Yes.
17·   · · · A· · It would appear that way, yes.                   17·   · · · Q· · Okay.· Did you give a copy of this report to
18·   · · · Q· · And that's based upon a recorded statement       18·   ·Mr. Pickard at some point in your investigation?
19·   ·that you took with Allen Helton on that date, correct?     19·   · · · A· · I don't believe so.· There would be no need
20·   · · · A· · Yes.                                             20·   ·for me to give this report to Mr. Pickard.· I don't
21·   · · · Q· · And present for the interview and the recorded   21·   ·remember giving it to him, no.
22·   ·statement was Sheriff Pickard; is that right?              22·   · · · Q· · Okay.· Well, did you talk to Mr. Pickard after
23·   · · · A· · Yes.                                             23·   ·interviewing Mr. Helton on March 8, 2012?
24·   · · · Q· · Okay.· And did Sheriff Pickard ever leave the    24·   · · · A· · Did I talk to him?· I probably did.
25·   ·room when you met with Allen Helton on March 8, 2012?      25·   · · · Q· · Why was Mr. Pickard present for Mr. Helton's
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,63 of 140 - Page
                                                                     2018
                                     ID#: 6474                                   238..241
                                                       Page 238                                                          Page 240
·1·   ·questioning on March 8, 2012?                              ·1·   · · · A· · If it -- I don't remember that particulars or
·2·   · · · A· · Sheriff Pickard would help me through the        ·2·   ·if it's in the case.· If it's in the case then he did.
·3·   ·investigation just like any other police officer would.    ·3·   ·But if it's not in the case, I don't remember him saying
·4·   ·I don't remember the particulars why he was there on       ·4·   ·that.
·5·   ·that particular date and time.                             ·5·   · · · Q· · Sheriff Pickard told you prior to you seeking
·6·   · · · Q· · So Mr. -- Sheriff Pickard was assisting you in   ·6·   ·charges against Amanda Hoskins and Jonathan Taylor, that
·7·   ·the investigation; is that right?                          ·7·   ·he believed that they were innocent of this crime; isn't
·8·   · · · A· · He would help on various people if I didn't      ·8·   ·that true, sir?
·9·   ·know where they would live or stuff like that.· One, you   ·9·   · · · MR. WRIGHT:· I object to form and foundation.
10·   ·know, was Wesley Row Arkansas.· You don't want me to go    10·   · · · A· · I don't remember him telling me that.
11·   ·on with that, do you?                                      11·   · · · Q· · So if Sheriff Pickard told you that in front
12·   · · · Q· · No, no.· And Sheriff Pickard, he was working     12·   ·of some witnesses who are going to come in here and
13·   ·with you in the investigation into Katherine Mills'        13·   ·testify in this case, would you be saying that they're
14·   ·death, correct?                                            14·   ·lying or are you saying that you don't remember?
15·   · · · A· · I would not say working.· He helped me if I --   15·   · · · MR. WRIGHT:· Object to form and foundation. Answer
16·   ·if I asked him a question where somebody was at or         16·   ·it best you can.
17·   ·something like that.· But as an active role in             17·   · · · A· · I can tell you, I don't remember saying that.
18·   ·investigating, I think that would be incorrect to say,     18·   ·I don't know why they would lie about that, but I don't
19·   ·in so many words of that nature, if that makes sense.      19·   ·remember seeing that document and what -- when he told
20·   · · · Q· · Sure.· How long did the questioning between      20·   ·me that or what the details was behind it.
21·   ·you and Mr. Pickard and Mr. Helton -- how long did that    21·   · · · Q· · You're not saying it didn't happen.· You're
22·   ·questioning last before you decided to take a recorded     22·   ·saying you don't remember, right?
23·   ·statement from Allen Helton on March 8, 2012?              23·   · · · A· · I can tell you that if Sheriff Pickard had
24·   · · · A· · Again, I would go back to what I previously      24·   ·information that was pertinent to this case that would
25·   ·answered, which is when I said that, I don't know the      25·   ·result, or that would indicate that Amanda or Jonathan

                                                       Page 239                                                          Page 241
·1·   ·particulars on what exactly was said.· I apologize. I      ·1·   ·was not guilty, either from some type of piece of
·2·   ·should have reiterated I don't know the exact times that   ·2·   ·physical evidence or some sort of witness statement,
·3·   ·we got together for anything like that.· Does that         ·3·   ·then I would have put it into the case.· I don't
·4·   ·answer your question?                                      ·4·   ·remember no opinions given or what ifs or anything like
·5·   · · · Q· · Sure.· And is it fair to say that you don't      ·5·   ·that.
·6·   ·recall the tactics you used with Allen Helton prior to     ·6·   · · · Q· · You agree that there's a lot of information
·7·   ·turning on the recorder on March 8, 2012?                  ·7·   ·that you did not document in this case, right?
·8·   · · · A· · No, but if you want to listen to it, I'll try    ·8·   · · · MR. WRIGHT:· Object to the form.· Go ahead.
·9·   ·to help you out.                                           ·9·   · · · Q· · Okay.
10·   · · · Q· · My question is a little bit different.· Prior    10·   · · · A· · No, I disagree with that.· If they was a
11·   ·to turning on the recorder, is it fair to say that you     11·   ·person that my views was a witness.· And when I consider
12·   ·don't recall which questioning tactics you used with Mr.   12·   ·that they are a witness, that is somebody who can
13·   ·Helton that day?                                           13·   ·testify that they saw a potential, or they saw a person
14·   · · · A· · No, like I previously stated I don't remember    14·   ·at Katherine Mills' house or that a person bragged to
15·   ·any of the particulars of what the conversation took       15·   ·them that they could testify, hey, such and such person
16·   ·place.· I don't remember any specific tactics that I may   16·   ·bragged to me about doing it or being involved in it,
17·   ·or may not have used.· I do not remember the specific      17·   ·then that -- I would have put that in --
18·   ·time that it may or may not started or ended.              18·   · · · Q· · You should have documented that type of
19·   · · · Q· · Okay.· Sir, isn't it true that at some point     19·   ·information, right?
20·   ·prior to April 27, 2012, when you testified before the     20·   · · · A· · Yes.
21·   ·Grand Jury, that Sheriff Pickard, sitting right over       21·   · · · Q· · All right.· We're going to get there later.
22·   ·there, told you that he believed that Amanda Hoskins and   22·   ·Now, in the first paragraph of this report, you state
23·   ·Jonathan Taylor didn't have anything to do with the        23·   ·that in an earlier conversation with Allen, he stated he
24·   ·murder of Katherine Mills?                                 24·   ·knew who was involved with the murder of Katherine Mills
25·   · · · MR. WRIGHT:· Object to form and foundation.           25·   ·and saw some of the money the individuals have stolen.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,64 of 140 - Page
                                                                     2018
                                     ID#: 6475                                   242..245
                                                       Page 242                                                          Page 244
·1·   ·Do you see that?· It's the last sentence of the first      ·1·   ·your statement, right?
·2·   ·paragraph?                                                 ·2·   · · · A· · This is, yes.
·3·   · · · A· · Is it something I need to read the entire or     ·3·   · · · Q· · Okay.· Sitting here today, do you recall that
·4·   ·just the last?                                             ·4·   ·the statement that you took from Allen Helton on March
·5·   · · · Q· · No, just that last sentence.· That's all I'm     ·5·   ·8, 2012 implicated the plaintiffs in this case?
·6·   ·asking you.                                                ·6·   · · · A· · Let me read this.
·7·   · · · A· · Yeah, that sentence is in this.                  ·7·   · · · MR. SLOSAR:· · · Okay.· Let's go off the record
·8·   · · · Q· · Okay.· You wrote that sentence down, right?      ·8·   ·while he reads this.
·9·   · · · A· · Yes.                                             ·9·   · · · VIDEOGRAPHER:· Off the record at 2:44.
10·   · · · Q· · Okay.· And sitting here today, would you agree   10·   · · · · · · · · ·(OFF THE RECORD)
11·   ·that you -- well, prior to March 8, 2012, when did Allen   11·   · · · VIDEOGRAPHER:· Back on the record at 2:55.
12·   ·Helton inform you that he knew who was involved with the   12·   ·BY MR. SLOSAR:
13·   ·Mills' homicide?· What date?                               13·   · · · Q· · Sergeant York, taking a look at the report
14·   · · · A· · I do not recall what particular date.            14·   ·that's before you, and I know over the break you
15·   · · · Q· · That's because you never drafted a report when   15·   ·reviewed the transcript relating to the recording from
16·   ·Allen Helton supposedly told you that, correct?            16·   ·Mr. Helton, to some respect, is it fair to say that the
17·   · · · A· · No, see.· This date report dates 3-8-2012. I     17·   ·statement that you and Sheriff Pickard took from Mr.
18·   ·don't remember being another one drafted.                  18·   ·Helton on March 8, 2012, implicated Amanda Hoskins and
19·   · · · Q· · Yeah, so in your report you say "Allen Helton    19·   ·Jonathan Taylor in the murder of Katherine Mills?
20·   ·told me he knew was -- who was involved with the murder    20·   · · · A· · I would -- definitely Amanda Hoskins.· I'm not
21·   ·of Katherine Mills" prior to the conversation you were     21·   ·seeing over here where it says Jonathan at.· He said he
22·   ·having with him on March 8, 2012.· That's what this        22·   ·heard that Jonathan Taylor helped Amanda -- the very
23·   ·sentence says, right?                                      23·   ·last sentence.· Yes.
24·   · · · A· · Yes.                                             24·   · · · Q· · Okay.· And actually, Mr. Helton's statement
25·   · · · Q· · Okay.                                            25·   ·implicated Jonathan Taylor, Amanda Hoskins and William

                                                       Page 243                                                          Page 245
·1·   · · · A· · The thing about Allen Helton was every time we   ·1·   ·Lester in the murder of Katherine Mills, correct?
·2·   ·talked to him, or I talked to him, I should say, that he   ·2·   · · · A· · Yes.· I think on this -- this sentence here
·3·   ·would tell a little bit more.· And I mean, and it was      ·3·   ·where it says he heard, I don't think it implied that he
·4·   ·every time it was something different, he added            ·4·   ·heard Jonathan person-to-person.
·5·   ·something more or would take away something more.· He      ·5·   · · · Q· · Sure.· Like he heard -- he allegedly heard
·6·   ·said -- at one time, I think he said, "I think," but he    ·6·   ·somebody else put Jonathan's name in it?
·7·   ·said, "I don't know."· Then he said, "I know."· And it     ·7·   · · · A· · Yes.
·8·   ·was always going -- it was always a, you know, an          ·8·   · · · Q· · Okay.· Now, I know you said earlier you
·9·   ·ongoing thing with him.                                    ·9·   ·couldn't recall what you or Sheriff Pickard said to Mr.
10·   · · · Q· · Okay.· You know what sir?                        10·   ·Helton before the recorder turned on, right?
11·   · · · A· · And then -- I'm sorry.· Go ahead.                11·   · · · A· · That is correct.· I said that.
12·   · · · Q· · No, no.· I'm sorry.· I'm not meaning to cut      12·   · · · Q· · Okay.· Did you provide any information to Mr.
13·   ·you off.· But let me hand you, this is the recorded        13·   ·Helton about the homicide before the recorder was turned
14·   ·statement that you took from Allen Helton at some point    14·   ·on?
15·   ·on March 8, 2012, Exhibit number 20.· I'll give a copy     15·   · · · A· · I do not remember if -- what we -- exactly we
16·   ·to your counsel.· ·Now, focusing in on this report,        16·   ·talked about.· AS far -- I know one thing I wouldn't
17·   ·though, Exhibit 19, is it fair to say that the statement   17·   ·have done is, if you're trying to insinuate I would try
18·   ·you drafted and the interview and recording that you       18·   ·to get him to say what I wanted to, that's not correct.
19·   ·conducted with Sheriff Pickard on March 8, 2012 with       19·   · · · Q· · Okay.· Well, one of your tactics was to
20·   ·Allen Helton, that his statement implicates Ms. Hoskins    20·   ·confront witnesses with information that you believed
21·   ·and Mr. Taylor in the murder of Ms. Mills?                 21·   ·they knew, right?
22·   · · · · · · · · ·(EXHIBIT 20 MARKED FOR IDENTIFICATION)     22·   · · · A· · Yes.
23·   · · · A· · I would need to take time to read this before    23·   · · · Q· · Okay.· Do you recall one way or the other
24·   ·I made any suggestions.                                    24·   ·about whether you used that tactic with Mr. Helton
25·   · · · Q· · This is a summary -- this is a narrative of      25·   ·before the recorder turned on?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,65 of 140 - Page
                                                                     2018
                                     ID#: 6476                                   246..249
                                                       Page 246                                                          Page 248
·1·   · · · A· · I don't think I used anything prior to this      ·1·   ·she came out to the bathroom; is that right?
·2·   ·one.· I don't remember using any tactics about that on     ·2·   · · · A· · Yes.
·3·   ·this particular date.                                      ·3·   · · · Q· · Okay.· So according to your report, Mr. Helton
·4·   · · · Q· · You don't recall -- well, so you don't recall    ·4·   ·provided that information to you; is that right?
·5·   ·whether you used that tactic with Mr. Helton on a          ·5·   · · · A· · Yeah, at some point, he provided that
·6·   ·different day?                                             ·6·   ·information.
·7·   · · · A· · No, I do not.                                    ·7·   · · · Q· · Okay.· And according to your report, you and
·8·   · · · Q· · Okay.                                            ·8·   ·Sheriff Pickard did not provide that information to Mr.
·9·   · · · A· · Which tactic?                                    ·9·   ·Helton, right?
10·   · · · Q· · Any of your investigation tactics?               10·   · · · A· · About Amanda saying those things?
11·   · · · A· · I could have very well.· Possible.               11·   · · · Q· · Yes.
12·   · · · Q· · Yeah.                                            12·   · · · A· · To him, no.
13·   · · · A· · Like I said, I don't remember on this specific   13·   · · · Q· · Okay. If we go through this report, is it fair
14·   ·day.                                                       14·   ·to say that Allen Helton told you and Sheriff Pickard
15·   · · · Q· · And you don't recall what, if any, tactics       15·   ·all of the information contained here?
16·   ·Sheriff Pickard, used with Allen Helton prior to the       16·   · · · A· · The majority of it.· Again, without the
17·   ·recorded statement on March 8, 2012; is that right?        17·   ·particulars, what you said I have agreed on.
18·   · · · A· · That is correct.                                 18·   · · · Q· · I mean --
19·   · · · Q· · Detective York, having reviewed the narrative    19·   · · · A· · I don't want you to throw something in that
20·   ·of your -- well, let me ask you a couple specific          20·   ·I'm --
21·   ·questions.· Do you see where it says, first paragraph --   21·   · · · Q· · You and Sheriff Pickard didn't feed this
22·   ·or second paragraph, first sentence.· Do you see where     22·   ·information to Allen Helton during the recorded
23·   ·it says "Allen stated that on Sunday, December 19, 2010    23·   ·interview, did you?
24·   ·he was pumping gas at Escoes Market in Dewitt when         24·   · · · A· · I did not feed him information about -- now,
25·   ·Amanda Hoskins and William Lester approached him"?         25·   ·what I may have done, having previous knowledge of that,

                                                       Page 247                                                          Page 249
·1·   · · · A· · Yes, I see that.                                 ·1·   ·I may have stated something to the effect "Now, isn't it
·2·   · · · Q· · Okay.· And -- and so from reading this           ·2·   ·true that you said earlier that this happened, and this
·3·   ·statement, would you agree with me that the implications   ·3·   ·happened", he would have said something to the effect of
·4·   ·that Allen Helton told you and volunteered that on         ·4·   ·yes.
·5·   ·December 19, 2010, he was pumping gas at Escoes Market     ·5·   · · · Q· · Okay.· So you would agree that during your
·6·   ·in Dewitt when Amanda Hoskins and William Lester           ·6·   ·interview with Mr. Helton on March 8, 2012, that you
·7·   ·approached him, correct?                                   ·7·   ·were actually telling Mr. Helton information that you
·8·   · · · A· · He stated that, yes.                             ·8·   ·wanted him to agree with relating to the homicide of
·9·   · · · Q· · He provided that information to you is what      ·9·   ·Katherine Mills; is that right?
10·   ·the report says, right?                                    10·   · · · MR. WRIGHT:· Object to form.· Answer best you can.
11·   · · · A· · Yes.                                             11·   · · · A· · What I'm telling you is that -- (intercom
12·   · · · Q· · The report does not say that you provided that   12·   ·interruption) -- messes me up.· I think I have to be
13·   ·information to him, correct?                               13·   ·quiet.· What I'm telling you is that if I said anything
14·   · · · A· · No.· That is correct.                            14·   ·like that, it's information that Allen Helton had
15·   · · · Q· · And do you see --                                15·   ·already told me.
16·   · · · A· · I'm sorry.· What?                                16·   · · · Q· · But you don't -- you didn't document what
17·   · · · Q· · Sorry.· Do you see where it says, in two         17·   ·Allen Helton told you before the recorder turned on,
18·   ·sentences later, do you see where it says you asked him    18·   ·right?
19·   ·to explain how Amanda -- "I then asked him to explain      19·   · · · A· · That is correct.
20·   ·how.· Amanda told him about tying an old woman up when     20·   · · · Q· · Okay.· And you didn't document any
21·   ·she came out to the bathroom."· Do you see that, sir?      21·   ·conversations you had with Allen Helton before January
22·   · · · A· · Yes, I see that sentence.                        22·   ·24, 2011, correct?
23·   · · · Q· · Okay.· So according to your report, Mr. Helton   23·   · · · A· · January 22 --
24·   ·told you and Sheriff Pickard that Amanda told him about    24·   · · · MR. WRIGHT:· I object.· Form and foundation.
25·   ·tying an old woman up when she came out to tie -- when     25·   · · · Q· · January 24, 2011.· I read that you got him to
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,66 of 140 - Page
                                                                     2018
                                     ID#: 6477                                   250..253
                                                       Page 250                                                          Page 252
·1·   ·waive his rights on the 4th.                               ·1·   ·specific charge or anything or the specific date and
·2·   · · · A· · If it's in the case, yes.                        ·2·   ·time.· Because you understand what I'm trying to say?
·3·   · · · Q· · Okay.                                            ·3·   · · · Q· · Yeah.· So like -- so Allen Helton at some
·4·   · · · A· · That would be it.                                ·4·   ·point prior to you taking his statement on March 8,
·5·   · · · Q· · This is the only narrative that you ever wrote   ·5·   ·2012, he asked you to put a good word in for him about
·6·   ·about information that Allen Helton provided to you        ·6·   ·some pending case that he had, right?
·7·   ·during the course of the homicide investigation,           ·7·   · · · A· · That would be fair to say, yes.
·8·   ·correct?                                                   ·8·   · · · Q· · Okay.
·9·   · · · A· · Yes, other than that other one you talked        ·9·   · · · A· · But as far as the particulars or dates, I --
10·   ·about.                                                     10·   · · · Q· · Sure.· You didn't -- you didn't say "No,
11·   · · · Q· · Yep.· Okay.· Detective York -- I'm sorry about   11·   ·Allen, I'm not going to do that for you," right?
12·   ·that.· Sergeant York, I'm sorry about that.· Sergeant      12·   · · · A· · As --
13·   ·York --                                                    13·   · · · Q· · Here let me -- let me ask a better question.
14·   · · · A· · No, no. You call me whatever you want to.        14·   ·Remember earlier I said I ask bad questions.· Let me --
15·   ·Let's just get through this.                               15·   · · · A· · I'm glad you agree with that.
16·   · · · Q· · -- I don't mean to be disrespectful.· You're a   16·   · · · Q· · Yeah.· Yep.· So when Allen said, "Hey,
17·   ·detective here so I've got it written out.                 17·   ·Detective York," at that time you were a detective.
18·   · · · A· · It doesn't matter.· Don't apologize.· Let's      18·   · · · A· · Just go with it.
19·   ·just roll.                                                 19·   · · · Q· · You know, "I'm helping you-all out and why
20·   · · · Q· · Sergeant York, did you or Sheriff Pickard make   20·   ·don't you put in a good word for me because I'm
21·   ·any promises to Allen Helton prior to his statement        21·   ·cooperating with you in this investigation."· You didn't
22·   ·being taken on March 8, 2012?                              22·   ·say "Allen, I'm not going to do that."· You didn't --
23·   · · · A· · I know I didn't make him no promises that I      23·   ·you didn't say that to him, right?
24·   ·can remember.· ·I can't remember anything else.· What      24·   · · · A· · I don't remember saying that, no.
25·   ·kind of promises are you talking about?· I'm not -- I      25·   · · · Q· · Yeah.· Fair to say that you led Allen Helton

                                                       Page 251                                                          Page 253
·1·   ·don't remember nothing.                                    ·1·   ·to believe prior to the time he gave you this statement
·2·   · · · Q· · Allen Helton had pending cases going on when     ·2·   ·that you would see what you could do about helping out
·3·   ·you met with him on March 8, 2012, right?                  ·3·   ·with his pending criminal case?
·4·   · · · A· · I'm sure he --                                   ·4·   · · · MR. WRIGHT:· Object to form.
·5·   · · · MR. WRIGHT:· Object to form and foundation. Just      ·5·   · · · A· · And I'm not trying to be difficult here, but
·6·   ·answer best you can.                                       ·6·   ·you said earlier I said I would get him out of jail. And
·7·   · · · A· · I'm sure he has.· I mean, every person           ·7·   ·I'm assuming we're referring to one particular charge.
·8·   ·involved in this case was -- had skeletons in their        ·8·   ·I just don't want to get -- I don't want you to tie me
·9·   ·closet and definitely not denying that.· But probably,     ·9·   ·up.· You can understand what I'm saying.
10·   ·yes.                                                       10·   · · · Q· · I get it.
11·   · · · Q· · Did you ever tell Allen Helton that you would    11·   · · · A· · But if you're saying --
12·   ·try to get him out of jail prior to taking his statement   12·   · · · Q· · Do you recall generally making a promise to
13·   ·on March 8, 2012?                                          13·   ·Allen Helton that you would seek some sort of relief on
14·   · · · A· · I don't remember the particulars.· I'm not       14·   ·his behalf prior to him giving his statement?
15·   ·saying that -- because Allen Helton has -- was always      15·   · · · A· · What I would tell Allen Helton is that -- and
16·   ·getting in trouble and always wanting something.· Like I   16·   ·you know, as I would any other criminal investigation
17·   ·said, he was a criminal, skeletons in his closet, he       17·   ·because there's a more than not that's how a lot of
18·   ·never tried to hide that.· I don't remember which          18·   ·criminal cases go is somebody gets in trouble and wants
19·   ·particular case or what he got in trouble for or           19·   ·to help themselves and we would put in a good word for
20·   ·anything like that.· Because there was times that he did   20·   ·that.· Now as far as saying, "Hey, Allen Helton.· I will
21·   ·ask me if I would put a good word in for him.· But as      21·   ·-- if you say this, this and this and you would be out
22·   ·far as promising anything like that, I can't deter -- I    22·   ·of jail today."· I didn't say that.· And never would say
23·   ·can't make those promises and I didn't make to him.· But   23·   ·that.· What I could say, and I don't know the specific
24·   ·it's something that I would put in a good word for him     24·   ·dates and times.· I don't want you to try to twist my
25·   ·on something.· And like I said, I don't remember the       25·   ·words.· You say, "If I help you out, would you put in a
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,67 of 140 - Page
                                                                     2018
                                     ID#: 6478                                   254..257
                                                       Page 254                                                          Page 256
·1·   ·good word for me?"· And I don't know if this was on this   ·1·   · · · Q· · December 20th, yes.
·2·   ·day or day before or any particular days if that's what    ·2·   · · · A· · That I believe he said that Amanda showed him
·3·   ·you're trying to go on.                                    ·3·   ·part of the money and said that, yes.
·4·   · · · Q· · Sure.· No, no, no.· Just sometime in the         ·4·   · · · Q· · And that information came from the report that
·5·   ·investigation you were in contact with Allen Helton. You   ·5·   ·you drafted on March 18, 2012 and the recorded statement
·6·   ·told him that you would see what you could do for him,     ·6·   ·that you and Sheriff Pickard took of Allen Helton on
·7·   ·right?                                                     ·7·   ·that same day, correct?
·8·   · · · A· · That would be a fair statement.· Yes, sir.       ·8·   · · · A· · I'm not saying the same day.· If it's in
·9·   · · · Q· · And would you agree that you never documented    ·9·   ·there, it's in there.· If it's not, I'm not arguing if
10·   ·that in any of your police reports?                        10·   ·it's in there or not.
11·   · · · A· · That is correct.                                 11·   · · · Q· · Okay, sure.
12·   · · · Q· · Okay.· Now, you later testified before the       12·   · · · A· · Yes, it came from him.
13·   ·Grand Jury about the statement that Allen Helton gave      13·   · · · Q· · Yeah.
14·   ·you that implicated the plaintiffs in this murder.· Do     14·   · · · A· · Either that day or some other day.
15·   ·you recall testifying about Allen Helton's statement at    15·   · · · Q· · The statement that you took from him, right?
16·   ·the Grand Jury?                                            16·   · · · A· · Or one of them.· I mean, in talking to him.
17·   · · · A· · You know, do I recall everything I said in the   17·   · · · Q· · Well, you only took one statement from him,
18·   ·Grand Jury.· But I'm sure I did.· I'm sure you wouldn't    18·   ·correct?
19·   ·be lying about it.                                         19·   · · · A· · Well, I want to say I'm not arguing with you.
20·   · · · Q· · Okay.· And you know, the information that you    20·   ·If it's in there, it's in there.
21·   ·provided to the Grand Jury about the knowledge that        21·   · · · Q· · Okay.· All right.· I'm going to show you
22·   ·Allen Helton had, is it fair to say that the testimony     22·   ·what's marked as Exhibit 21, sir.· It's K -- wait.· You
23·   ·that you provided about him stemmed from the March 8,      23·   ·know, I don't think this is --
24·   ·2012 police report that you created?                       24·   · · · · · · · · ·(EXHBIIT 21 MARKED FOR IDENTIFICATION)
25·   · · · A· · Absolutely.· This would be a part of it.         25·   · · · A· · I'm sorry, I didn't follow that.

                                                       Page 255                                                          Page 257
·1·   · · · Q· · And the recorded statement that you took from    ·1·   · · · Q· · Look at this report.· I'm not sure that this
·2·   ·him as well, right?                                        ·2·   ·is actually accurate.· But it says KSP Bates number of
·3·   · · · A· · Yeah, that would have been obviously a part of   ·3·   ·18073.· I don't remember those -- that many documents
·4·   ·it too.                                                    ·4·   ·being produced but anyways.· Did you draft this report?
·5·   · · · Q· · Okay.                                            ·5·   · · · A· · Yes, sir.· I did.
·6·   · · · A· · And then, like I say, without knowing            ·6·   · · · Q· · When did you draft this report?
·7·   ·apparently exactly what I said, could there have been      ·7·   · · · A· · The report date says May 18, 2015.
·8·   ·something else that he might have said.· But I would       ·8·   · · · Q· · Okay.· And what caused you to draft this
·9·   ·assume and agree that I definitely would have went on      ·9·   ·report, sir?
10·   ·with that.                                                 10·   · · · A· · I said I talked to Allen Helton on the
11·   · · · Q· · Well, you testified at the Grand Jury that a     11·   ·telephone from Moss County Courthouse.· He stated that
12·   ·large sum of money was taking from Ms. Mills during her    12·   ·he was at UK Hospital.· He stated that he had infections
13·   ·killing, correct?                                          13·   ·from all the plates in his head.· I didn't put in there
14·   · · · A· · Yes, we determined that by -- after it           14·   ·he had a car wreck and had metal plates.· He also
15·   ·initially happened.· Do you want me to go into that?       15·   ·advised me that he had lied when he gave his statement
16·   · · · Q· · No, no, no.· Here, let me ask you a more         16·   ·about Amanda Hoskins and William Lester at Escoes and I
17·   ·specific question relating to just Allen Helton.· You      17·   ·didn't -- he was referring to -- that was the 19th, I
18·   ·testified before the Grand Jury that your investigation    18·   ·believe.
19·   ·revealed that one of them, a suspect, showed the money     19·   · · · Q· · Okay.
20·   ·and said, "This is from the job that we had done"; is      20·   · · · A· · On that day and he stated that incident never
21·   ·that right?                                                21·   ·happened.
22·   · · · A· · Yes, I remember Allen Helton stating to me       22·   · · · Q· · Okay.· So Allen Helton called you on -- prior
23·   ·that -- I believe that it was on the day of or -- yes,     23·   ·to you drafting this report on May 18, 2015, correct?
24·   ·the day of -- when I said day of, the day of the           24·   · · · A· · I don't think he called me if I remember
25·   ·incident with Kathy.                                       25·   ·correctly.· On that particular day, like I said, there
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,68 of 140 - Page
                                                                     2018
                                     ID#: 6479                                   258..261
                                                       Page 258                                                          Page 260
·1·   ·was so many times that we were supposed to go to trial     ·1·   · · · A· · No, he never did say that.
·2·   ·and it got continued for one thing or the other.· On       ·2·   · · · Q· · Did he tell you in that phone call that he was
·3·   ·this particular day, they was a whole bunch of witnesses   ·3·   ·actually coming to court and was going to tell the truth
·4·   ·that was not there.· I think Allen Helton was one of       ·4·   ·about what happened prior to you taking his March 8,
·5·   ·them.· Maybe Michael Crump.· And again, I mean, there      ·5·   ·2012 statement?
·6·   ·was so many I don't remember the specific dates.           ·6·   · · · A· · I don't remember him saying that in those
·7·   · · · Q· · Sure.                                            ·7·   ·exact words.
·8·   · · · A· · Maybe one of the --                              ·8·   · · · Q· · Sir, have you ever seen medical record showing
·9·   · · · Q· · Let me start --                                  ·9·   ·that Allen Helton wasn't actually at the hospital?
10·   · · · A· · I'm sorry.                                       10·   · · · A· · No, I have not.
11·   · · · Q· · I'm sorry, Sergeant York, I'm just going to      11·   · · · Q· · Prior to today, did anybody ever tell you that
12·   ·try to speed this up a little bit.· You had a telephone    12·   ·Allen Helton was not in the hospital on the day that you
13·   ·conversation with Mr. Helton on May 18, 2015, correct?     13·   ·talked to him in 2015?
14·   · · · A· · Yes, sir.                                        14·   · · · A· · No, but again, this is getting really close
15·   · · · Q· · Okay.· In that conversation, Mr. Helton told     15·   ·where I was no longer the case officer.· I can't speak
16·   ·you in his March 8, 2012 statement that he gave to you     16·   ·on -- because for example, there was times, I believe --
17·   ·was false, correct?                                        17·   ·and again, there was so many times these were continued.
18·   · · · A· · The -- yes, the statement about the --           18·   ·I don't remember if the Commonwealth Attorney said --
19·   · · · Q· · The statement that implicated the plaintiffs?    19·   ·because they was people not showing up and I think they
20·   · · · A· · Yes.                                             20·   ·was wanting to get a warrants out for him for failure to
21·   · · · Q· · He said -- he told you it was false, right?      21·   ·appear or something along those lines.· So on this one,
22·   · · · A· · Yes.                                             22·   ·I don't remember exactly.
23·   · · · Q· · Okay.· And it's your testimony that Mr. Helton   23·   · · · Q· · Sergeant York, you understand you're under
24·   ·told you he had an infection around metal plates in his    24·   ·oath?
25·   ·head?                                                      25·   · · · A· · Yes.

                                                       Page 259                                                          Page 261
·1·   · · · A· · Yes, that's what I remember.· Yes.               ·1·   · · · Q· · Did you make up the part of this report where
·2·   · · · Q· · Okay.                                            ·2·   ·it says that Mr. Helton couldn't appear because he was
·3·   · · · A· · From a car wreck he had prior to that.           ·3·   ·in UK Hospital?
·4·   · · · Q· · Now, did Mr. Helton tell you on that phone       ·4·   · · · A· · No, I did not.
·5·   ·call that if he got up there on the stand and testified    ·5·   · · · Q· · Okay. Do you understand what cell phone tower
·6·   ·under oath, that he was going to tell the truth?           ·6·   ·records are?
·7·   · · · A· · I don't remember him saying those exact words.   ·7·   · · · A· · Yes.
·8·   ·He told me he lied.· And I can tell you this, I said,      ·8·   · · · Q· · Okay.· And do you understand that there are
·9·   ·"Well, I always just wanted you to tell the truth.· If     ·9·   ·cell phone tower records that indicate that Mr. Helton
10·   ·you lied, tell me."· And he said he lied about it.· And    10·   ·was not in a hospital and was actually close to the
11·   ·I supplemented and turned it in.                           11·   ·courthouse at the time that you had a communication with
12·   · · · Q· · Did Mr. Helton tell you in that phone call       12·   ·him in May of 2015?
13·   ·that if he testified that he was going to say that you     13·   · · · MR. WRIGHT:· Object to form and foundation.
14·   ·fed him all the information that was contained in his      14·   · · · A· · I did not know that.
15·   ·March 8, 2012 statement?                                   15·   · · · Q· · Have you ever seen those records?
16·   · · · A· · Not at all, no.                                  16·   · · · A· · No.· I'm not saying they don't exist.· I'm
17·   · · · Q· · Did he tell you --                               17·   ·saying I've never seen them or not aware of anything
18·   · · · A· · Absolutely not.                                  18·   ·like that.
19·   · · · Q· · -- that he was going to say that the statement   19·   · · · Q· · Sergeant York, was Allen Helton an informant
20·   ·you took from him was false?                               20·   ·for the Kentucky State Police prior to you taking a
21·   · · · A· · Yeah.· I mean, yes, that's what I put in         21·   ·statement on March 8, 2012?
22·   ·there.· Yes.                                               22·   · · · A· · No.· Not that I'm aware of.
23·   · · · Q· · Did he tell you that he was going to inform      23·   · · · Q· · Okay.· I'm going to show you what is Exhibit
24·   ·the Court that you promised -- that you made promises to   24·   ·22.· Pass it around to your counsel.· PL 4844 through
25·   ·him prior to taking his statement?                         25·   ·45.· Have you ever seen these documents prior to today?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,69 of 140 - Page
                                                                     2018
                                     ID#: 6480                                   262..265
                                                       Page 262                                                          Page 264
·1·   · · · · · · · · ·(EXHIBIT 22 MARKED FOR IDENTIFICATION)     ·1·   · · · A· · 4853.· Okay.
·2·   · · · A· · No, I have not.                                  ·2·   · · · Q· · All right.· Is this an informant agreement
·3·   · · · Q· · Okay.· Were you aware, prior to taking Allen     ·3·   ·with Allen Helton and U.N.I.T.E that was signed in 2009?
·4·   ·Helton's statement on -- in this case that he was an       ·4·   ·Do you know?
·5·   ·informant for Sheriff Pickard and the Knox County          ·5·   · · · A· · What question are you asking me about this?
·6·   ·Sheriff's Department?                                      ·6·   · · · Q· · Is this --
·7·   · · · A· · Was I aware that he was a paid informant?· No,   ·7·   · · · A· · I've never seen this before.
·8·   ·I was not aware he was a paid informant.                   ·8·   · · · Q· · Is this an informant agreement between Allen
·9·   · · · Q· · Will you read through this letter from Sheriff   ·9·   ·Helton and U.N.I.T.E that was signed in 2009?
10·   ·Pickard and let me know when you are finished?             10·   · · · MR. WRIGHT:· I'll object to form.· I don't -- he
11·   · · · A· · Do you want me to read it out loud?              11·   ·said he's never seen this before.
12·   · · · Q· · To yourself, sir.· To yourself.                  12·   · · · Q· · You can answer the question.
13·   · · · A· · Okay.· Do I need to go on and read the rest of   13·   · · · A· · I mean, I'm not saying it's not.· I've never
14·   ·it or just this front page?                                14·   ·seen this form before.
15·   · · · Q· · Well, does this refresh your recollection?       15·   · · · Q· · Okay.
16·   · · · A· · I've never seen this before.                     16·   · · · A· · But you know, like we talked about earlier, I
17·   · · · Q· · You've never seen this before?                   17·   ·told you that I thought he was going with U.N.I.T.E.
18·   · · · A· · No.                                              18·   · · · Q· · I'll hand you what we'll mark as Exhibit 24.
19·   · · · Q· · Sheriff Pickard ever -- well, do you see where   19·   ·It says -- I can't actually read the Bates stamp 15063
20·   ·it says that Sheriff Pickard contacted you to come to      20·   ·to 64, sir.
21·   ·the sheriff's office to interview Allen Helton?            21·   · · · · · · · · ·(EXHIBIT 24 MARKED FOR IDENTIFICATION)
22·   · · · A· · Yes.                                             22·   · · · A· · Did you say I need to -- do you want me to
23·   · · · Q· · Okay.· And is that true that Sheriff Pickard     23·   ·read all this?
24·   ·contacted you to interview him?                            24·   · · · Q· · No, no, no.· Did you draft this report?
25·   · · · A· · I mean, I'm sure he did at times.· I don't       25·   · · · A· · Yes, I did.

                                                       Page 263                                                          Page 265
·1·   ·remember if this is the exact day, but yeah.· Yes.         ·1·   · · · Q· · You drafted this report on when?
·2·   · · · Q· · Did Sheriff Pickard tell you that he had this    ·2·   · · · A· · As soon as I -- I transmitted it on April 3,
·3·   ·conversation with Allen Helton about helping him out on    ·3·   ·2013.
·4·   ·his charges?                                               ·4·   · · · Q· · Okay.· Now --
·5·   · · · A· · Again, I think I told this before.· Allen        ·5·   · · · A· · I'm confused.· Do you want me to go ahead --
·6·   ·Helton was always wanting help with something because he   ·6·   ·are we still on this one or on this one?
·7·   ·was always in trouble and never denied that or anything    ·7·   · · · Q· · No, we're moving on.· We're on the new report.
·8·   ·like that.· So I don't know what else you are wanting me   ·8·   · · · A· · So put this up.· Okay.
·9·   ·to say because I'm not going to say no more than what I    ·9·   · · · Q· · Yep.· Now, at the bottom of this statement, do
10·   ·know.                                                      10·   ·you see where it says "I asked Mr. Simpson about the
11·   · · · Q· · Sure.· You knew that Allen Helton was an         11·   ·first time I saw him.· He gave me a list of things he
12·   ·informant for U.N.I.T.E prior to testifying before the     12·   ·did the day Katherine Mills died.· I asked why he
13·   ·Grand Jury in April of 2012, right?                        13·   ·thought he needed that.· He stated his neighbors told
14·   · · · A· · I think he was.· I've never --                   14·   ·him he was a suspect in the case."· Do you see that,
15·   · · · Q· · Okay.                                            15·   ·sir?
16·   · · · A· · -- this -- that was from what Allen Helton       16·   · · · A· · Yes.
17·   ·said.· I never talked to anybody from U.N.I.T.E to         17·   · · · Q· · Did you believe Mr. Simpson when he told you
18·   ·confirm that.                                              18·   ·that?
19·   · · · Q· · Well, Kelly Farris is involved with U.N.I.T.E,   19·   · · · A· · I had no other reason not to believe him.· You
20·   ·right?                                                     20·   ·see, this is in 2013.· I believe, by this time, that I
21·   · · · A· · No.                                              21·   ·had witness statements stating that Amanda and Jonathan
22·   · · · Q· · He's not?                                        22·   ·were involved with that.
23·   · · · A· · Not to my knowledge.· He might have been at      23·   · · · Q· · Okay.· So because you had information that
24·   ·some time.                                                 24·   ·implicated the plaintiffs, that needed more -- well, you
25·   · · · Q· · Go to the page marked 4853.                      25·   ·tended to find Mr. Simpson to be more credible?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,70 of 140 - Page
                                                                     2018
                                     ID#: 6481                                   266..269
                                                       Page 266                                                          Page 268
·1·   · · · MR. WRIGHT:· Object to form.· Answer best you can.    ·1·   ·did the others.· And I never did get a witness statement
·2·   · · · A· · Credible might be a far fetch.· But if I had     ·2·   ·that said they saw him there.
·3·   ·witness statements that said that Michael Simpson had      ·3·   · · · Q· · Well, you didn't tell the Grand Jury about Mr.
·4·   ·bragged about killing and robbing the lady, obviously it   ·4·   ·Simpson providing a Post-it note to you of alibi
·5·   ·would have been approached different.                      ·5·   ·witnesses unprovoked, correct?
·6·   · · · Q· · Okay.· Take a look at this exhibit, which is     ·6·   · · · A· · No, because I was not appearing at the Grand
·7·   ·Plaintiff's Exhibit 25.                                    ·7·   ·Jury on Mike Simpson.
·8·   · · · A· · Are we moving on past this one?                  ·8·   · · · Q· · Well, you were appearing at the Grand Jury to
·9·   · · · Q· · Moving on.· Moving on.· This is PL 15317         ·9·   ·initiate charges related to Katherine Mills, correct?
10·   ·through --                                                 10·   · · · A· · Yes, I was at the Grand Jury to establish that
11·   · · · · · · · · ·(EXHIBIT 25 MARKED FOR IDENTIFICATION)     11·   ·I had probable cause to bring charges reason to believe
12·   · · · A· · So I need to look through all these or just --   12·   ·from witness statements -- well, if we're going to go
13·   · · · Q· · -- PL 15322.                                     13·   ·back.· I had probable cause to bring charges.· Number 1
14·   · · · A· · -- one particular page?                          14·   ·starting with I knew that she was killed in the morning.
15·   · · · Q· · No, turn to the second page. Who is that?        15·   · · · Q· · And sir, I'm sorry.· I'm asking you a pretty
16·   · · · A· · My -- it's 318 PL 15318.                         16·   ·pointed question.· You were at the Grand Jury as an
17·   · · · Q· · Is that --                                       17·   ·officer of the Kentucky State Police to testify as to
18·   · · · A· · Is that right?· Michael Simpson.                 18·   ·your investigation into the death of Katherine Mills in
19·   · · · Q· · That's Mike Simpson, right?· Did you take that   19·   ·order to initiate charges; is that right?· Yes or no?
20·   ·photograph?                                                20·   · · · A· · Yes.
21·   · · · A· · I believe I did.· Or one of the units there. I   21·   · · · Q· · Okay.· And you did not tell the Grand Jury
22·   ·can't remember.                                            22·   ·about the fact that Mike Simpson was broke prior to
23·   · · · Q· · Did you take that photograph on December 24,     23·   ·Katherine Mills' murder, correct?
24·   ·2010 when he gave you the Post-it note?                    24·   · · · MR. WRIGHT:· Object to form.· Answer best you can.
25·   · · · A· · Yes, I believe so.                               25·   · · · A· · I do not remember if I did or did not.· Again,

                                                       Page 267                                                          Page 269
·1·   · · · Q· · Okay.· Did you take that photograph because      ·1·   ·I was not appearing before the Grand Jury against Mike
·2·   ·you believe he was a suspect at that time?                 ·2·   ·Simpson.
·3·   · · · A· · He was definitely a person of interest.          ·3·   · · · Q· · Okay.· I'm going to try to ask you some yes or
·4·   · · · Q· · Okay.· By this time, you were aware that         ·4·   ·no questions, all right?· You did not tell the Grand
·5·   ·Michael Crump had been -- had come forward as a witness    ·5·   ·Jury about the rental car that Mr. Simpson paid with
·6·   ·in the case, correct?                                      ·6·   ·cash after Ms. Mills was killed, correct?
·7·   · · · A· · I don't know particular dates, but I'm           ·7·   · · · MR. WRIGHT:· Object to form.
·8·   ·assuming yes.                                              ·8·   · · · Q· · Correct?
·9·   · · · Q· · Yeah.· And fair to say that Mike Simpson         ·9·   · · · A· · Yes.
10·   ·matched the description provided by Michael Crump?         10·   · · · Q· · You did not tell the Grand Jury that you spoke
11·   · · · MR. WRIGHT:· Object to form.· Answer best you can.    11·   ·to Vernon Bennett, one of the names on Mr. Simpson's
12·   · · · A· · Michael Simpson, yes, I would say that he        12·   ·Post-it note, who refuted the fact that he was an alibi
13·   ·could have matched the description, yes.                   13·   ·for Mr. Simpson on the date of Ms. Mills' murder,
14·   · · · Q· · Okay.· Did you ever request Mike Simpson to      14·   ·correct?
15·   ·take a polygraph exam?                                     15·   · · · MR. WRIGHT:· Object to the form.· Foundation. Go
16·   · · · A· · I asked.                                         16·   ·ahead.
17·   · · · Q· · You did?                                         17·   · · · A· · No.
18·   · · · A· · And he said he didn't' want to.                  18·   · · · Q· · And in fact, Vernon Bennett told you that Mr.
19·   · · · Q· · Why didn't you document that in the police       19·   ·Simpson had a camouflage coat like the one that was
20·   ·report?                                                    20·   ·described by Michael Crump; isn't that right?
21·   · · · A· · Because polygraphs are inadmissible in court.    21·   · · · A· · I'm not saying he did.
22·   ·And in the course of my investigation, I did not find      22·   · · · MR. WRIGHT:· Object to form and foundation. Go
23·   ·nothing else -- like I said before, I never did get no     23·   ·ahead.
24·   ·witness statements from other people stating that he       24·   · · · A· · I don't remember exactly him saying that.· I'm
25·   ·talked about, bragged about killing the subject like I     25·   ·not saying he didn't.· I don't remember that.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,71 of 140 - Page
                                                                     2018
                                     ID#: 6482                                   270..273
                                                       Page 270                                                          Page 272
·1·   · · · Q· · Okay.· Well, Mr. Bennett also told you that he   ·1·   · · · Q· · Moving on.· This is Exhibit 26, PL 4850
·2·   ·hadn't seen Mr. Simpson in that camouflage coat since      ·2·   ·through 51.· Sir, do you recognize this document?
·3·   ·Katherine Mills was killed, correct?                       ·3·   · · · · · · · · ·(EXHIBIT 26 MARKED FOR IDENTIFICATION)
·4·   · · · MR. WRIGHT:· Objection to form and foundation.        ·4·   · · · A· · I don't believe I have ever seen this. I
·5·   · · · A· · Did you say had not seen?                        ·5·   ·don't think I prepared this.· I've seen --
·6·   · · · Q· · Had not, yeah.                                   ·6·   · · · Q· · Okay.· Well, let me ask you a different
·7·   · · · A· · I don't remember him saying one way or the       ·7·   ·question, sir.
·8·   ·other.                                                     ·8·   · · · A· · Well, I assume the back of it it was prepared
·9·   · · · Q· · Okay.· Just don't recall, right?                 ·9·   ·by Lieutenant Ryan Catron.· Okay.
10·   · · · A· · Right.                                           10·   · · · Q· · Let me hand you what we'll mark as Exhibit 27.
11·   · · · Q· · And again, you didn't draft a report after you   11·   ·This is KSP 270 to 271.
12·   ·met with Vernon Bennett, correct?                          12·   · · · · · · · · ·(EXHIBIT 27 MARKED FOR IDENTIFICATION)
13·   · · · A· · No, I did not.                                   13·   · · · A· · Would it be possible that we turn the heat
14·   · · · Q· · Okay.· And in fact, Vernon Bennett told you      14·   ·down.· It is roasting.
15·   ·when he met with you that Mr. Simpson was driving in a     15·   · · · THE WITNESS:· I mean, does everybody agree with
16·   ·blue car on the day of Ms. Mills' murder; isn't that       16·   ·that?
17·   ·right?                                                     17·   · · · MS. KINCER:· · · Yes.
18·   · · · MR. WRIGHT:· Object to form and foundation. Go        18·   ·BY MR. SLOSAR:
19·   ·ahead.                                                     19·   · · · Q· · Okay.· That's not the question, though, right?
20·   · · · A· · No, I did not report to the Grand Jury.· I was   20·   ·Just the weather.
21·   ·trying to think --                                         21·   · · · A· · It's hot in here.· You agree with that?
22·   · · · Q· · Did he tell you that?                            22·   · · · Q· · I promise, it is not a read technique.
23·   · · · A· · I don't remember him telling me -- I remember    23·   ·Although I didn't go there.
24·   ·him telling me that I think he saw him.· I can't           24·   · · · A· · You did.
25·   ·remember the particular color of the coat or something     25·   · · · Q· · So this KSP report from January 21, 2011 --

                                                       Page 271                                                          Page 273
·1·   ·like that.                                                 ·1·   · · · A· · Which one are we -- are we moving past this
·2·   · · · Q· · Okay.· You're not saying it didn't happen.       ·2·   ·one already?
·3·   ·Just don't recall it?                                      ·3·   · · · Q· · Well, just keep them both in front of you.
·4·   · · · A· · That is correct.                                 ·4·   · · · A· · Okay.
·5·   · · · Q· · Okay.                                            ·5·   · · · Q· · So looking at 27, we went over this report a
·6·   · · · A· · But I will say this.· If Vernon Bennett had      ·6·   ·little bit earlier but I'm giving you another one.· This
·7·   ·told me that he saw Michael Simpson at the victim's or     ·7·   ·is a report that you drafted relating to Jessie Lawson
·8·   ·heard Michael Simpson say he killed the victim or spent    ·8·   ·being taken in January 2011 before a polygraph exam,
·9·   ·the money from the victim or had the money, I would have   ·9·   ·right?
10·   ·put that in there.· But go ahead. I'm sorry.               10·   · · · A· · Yes, yes, yes.
11·   · · · Q· · Well, you didn't draft any report so there was   11·   · · · Q· · Okay.· And on the back page you discuss the
12·   ·nothing to put in there, right?                            12·   ·polygraph questions that Jessie Lawson failed on, right?
13·   · · · MR. WRIGHT:· Object to form.· Foundation.             13·   · · · A· · Yes.
14·   · · · Q· · There was no report to put that information in   14·   · · · Q· · Okay.· And you wrote this report January 21,
15·   ·because you didn't document any of it, correct?            15·   ·2011, right?
16·   · · · MR. WRIGHT:· That's not what he said.· Object to      16·   · · · A· · Yes.
17·   ·form.· Foundation.                                         17·   · · · Q· · Okay.· According to John Fyffe, KSP, Jessie
18·   · · · Q· · Did you document any information you learned     18·   · · · · · ·Lawson was deceptive when he answered the
19·   ·from Vernon Bennett?                                       19·   ·question: Did you participate in any way in the death of
20·   · · · A· · No.                                              20·   ·that woman, correct?· On the back page?
21·   · · · Q· · Okay.· Now, I'm going to show you what we'll     21·   · · · A· · Yes.· That's what he said yes.· I'm not --
22·   ·mark as -- well, here we go again.                         22·   ·yes.
23·   · · · COURT REPORTER:· It's 26.                             23·   · · · Q· · You don't dispute that?
24·   · · · Q· · 26.                                              24·   · · · A· · No.
25·   · · · A· · Are we moving on from this one?                  25·   · · · Q· · No?· And in fact, you wrote that in your
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,72 of 140 - Page
                                                                     2018
                                     ID#: 6483                                   274..277
                                                       Page 274                                                          Page 276
·1·   ·report, right?                                             ·1·   ·a confidential informant in six of your cases, correct?
·2·   · · · A· · Yes.                                             ·2·   · · · MR. WRIGHT:· I'll object to form and foundation.
·3·   · · · Q· · This is your report?                             ·3·   ·Answer best you can.
·4·   · · · A· · Yes.                                             ·4·   · · · A· · Did you want a yes or no or did you want me to
·5·   · · · Q· · Okay.· And the next question and it says that    ·5·   ·give you the reason why?
·6·   ·Mr. Fyffe told you that Jessie Lawson was deceptive when   ·6·   · · · Q· · Yes or no. Yes or no.
·7·   ·he said that he did not hit the woman in the head,         ·7·   · · · MR. WRIGHT:· Object to form and foundation.
·8·   ·correct?                                                   ·8·   · · · Q· · Did you use him --
·9·   · · · A· · Where is that at?· Just point it out to me.      ·9·   · · · A· · Yes.
10·   · · · Q· · I'm just going through these questions on the    10·   · · · Q· · Yes.
11·   ·back right here.· Number 2.                                11·   · · · A· · Yes.
12·   · · · A· · That was one of the questions that was used.     12·   · · · Q· · Okay.· And would it have assisted you in these
13·   · · · Q· · Yep.· "Did you hit that woman in the head?"      13·   ·investigations that he was buying drugs on -- would it
14·   ·Jessie Lawson said, "No."· John Fyffe said, "That Jessie   14·   ·have assisted you if Jessie Lawson was charged with
15·   ·Lawson was being deceptive, right?                         15·   ·murder?
16·   · · · A· · Okay.· I understand what you're saying, yes.     16·   · · · A· · Can you say that again?
17·   · · · Q· · Okay.                                            17·   · · · Q· · Sure.· Would it have hurt Jessie Lawson's
18·   · · · A· · You were saying that he failed all these         18·   ·credibility to testify in any of these cases that he was
19·   ·questions, right?                                          19·   ·doing buys in if you had charged him with the murder of
20·   · · · Q· · Yeah.                                            20·   ·Katherine Mills?
21·   · · · A· · Okay.                                            21·   · · · A· · Yes, but it's not fair to say that the only
22·   · · · Q· · And he did.· You don't dispute that, right?      22·   ·reason he was an informant was to try to gain the
23·   · · · A· · No.                                              23·   ·information on this.
24·   · · · Q· · Okay.· Jessie Lawson failed his polygraph exam   24·   · · · Q· · Uh-huh.
25·   ·when he was asked about whether he actually physically     25·   · · · A· · And it's also -- he kept telling us, and we

                                                       Page 275                                                          Page 277
·1·   ·participated in the murder of Katherine Mills.· Do you     ·1·   ·have no reason to doubt it, that the reason why he did
·2·   ·agree with that?· Yes or no?                               ·2·   ·fail it is because he had heard William Lester talk
·3·   · · · A· · If it's on the polygraph report.· I'm not        ·3·   ·about it.· In fact, William Lester confirmed that he
·4·   ·looking at it but I'm not disagreeing with it if it's on   ·4·   ·talked about robbing her and went into great detail
·5·   ·there.                                                     ·5·   ·about how he was going to do it.· And the crime scene
·6·   · · · Q· · Okay.· And that was in January of 2011,          ·6·   ·would indicate that's exactly what happened, but go
·7·   ·correct?                                                   ·7·   ·ahead.
·8·   · · · A· · Yes.                                             ·8·   · · · Q· · Jason -- Jason, Jessie Lawson was deceptive
·9·   · · · Q· · Yep.· Okay.· Looking at the next exhibit, you    ·9·   ·according to KSP polygrapher Fyffe when he denied
10·   ·have it next to you.· Mr. Lieutenant Ryan Catron, I'm      10·   ·actually hitting Katherine Mills in the head, correct?
11·   ·going to assume is a boss of yours at KSP back in 2014;    11·   · · · A· · Yes.
12·   ·is that right?                                             12·   · · · MR. WRIGHT:· I object to the form of that.
13·   · · · A· · It's pronounced Catron.                          13·   · · · Q· · And after he failed that polygraph exam, you
14·   · · · Q· · Catron?· He's the boss, right?                   14·   ·decided to use him as a confidential informant; is that
15·   · · · A· · Yes.                                             15·   ·right?
16·   · · · Q· · Okay.· And according to Mr. Catron, you used     16·   · · · MR. WRIGHT:· Object to form and foundation. Go
17·   ·Jessie Lawson as a confidential informant on six of your   17·   ·ahead.
18·   ·cases between April, 2011 and June of 2011; is that        18·   · · · Q· · Yes or no?
19·   ·right?                                                     19·   · · · A· · Yes.
20·   · · · A· · That would appear, yes.· Where do you get        20·   · · · Q· · Why didn't you tell the Grand Jury that Jessie
21·   ·these dates at?· Oh, right here.· Just from here to        21·   ·Lawson failed his polygraph examination on questions
22·   ·here.· Yes.                                                22·   ·about whether he was personally involved in killing
23·   · · · Q· · April.· Yeah?· Okay.· So after Jessie Lawson     23·   ·Katherine Mills?
24·   ·failed a polygraph exam about being personally involved    24·   · · · MR. WRIGHT:· Object to form.· Go ahead.
25·   ·in the murder of Katherine Mills, you decided to use him   25·   · · · A· · What was that?· Why I did or did I not?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,73 of 140 - Page
                                                                     2018
                                     ID#: 6484                                   278..281
                                                       Page 278                                                          Page 280
·1·   · · · Q· · Why did you not?                                 ·1·   · · · A· · Yes, because I had probable cause on them.
·2·   · · · A· · Again, I'm not -- wasn't appearing on Jessie     ·2·   · · · MR. SOLSAR:· · · All right.· Let's take a short
·3·   ·Lawson at the Grand Jury.                                  ·3·   ·break.
·4·   · · · Q· · But is it -- would you agree with me that your   ·4·   · · · VIDEOGRAPHER:· Off the record at 3:36.
·5·   ·goal before -- when you testified at the April 27, 2012    ·5·   · · · · · · · · ·(OFF THE RECORD)
·6·   ·Grand Jury was to obtain indictments against Amanda        ·6·   · · · VIDEOGRAPHER:· Back on the record at 3:50.
·7·   ·Hoskins, Jonathan Taylor and William Lester?               ·7·   ·BY MR. SLOSAR:
·8·   · · · MR. WRIGHT:· Object to form.                          ·8·   · · · Q· · Sir, you testified before the Grand Jury
·9·   · · · Q· · Is that your goal?                               ·9·   ·regarding the June 24, 2011 statement you took from Joe
10·   · · · A· · Yes.                                             10·   ·King, correct?
11·   · · · Q· · Okay.· So fair to say that you were not going    11·   · · · A· · Yes, I believe so.
12·   ·before the Grand Jury to testify about information that    12·   · · · Q· · Okay.· Is it fair to say that the statement
13·   ·would have hurt you obtaining an indictment against Ms.    13·   ·you took from Joe King on that date was the first time
14·   ·Hoskins, Mr. Taylor and Mr. Lester?                        14·   ·that anyone directly implicated Amanda Hoskins or
15·   · · · MR. WRIGHT:· Objection to form.                       15·   ·Jonathan Taylor in the homicide of Katherine Mills?
16·   · · · A· · That is totally incorrect.· Can I explain that   16·   · · · MR. WRIGHT:· Object to form and foundation. Answer
17·   ·one now?                                                   17·   ·best you can.
18·   · · · Q· · Well, hold on.· Let me -- let me ask -- let me   18·   · · · A· · To my knowledge, I don't know the
19·   ·ask --                                                     19·   ·chronological dates.· Obviously, it's been a very long
20·   · · · A· · You asked me.· Let me -- because I took -- you   20·   ·day and it's been a long time, but I'm not -- there is
21·   ·asked me.· What was the question again?                    21·   ·other statements.· I don't know if they was before or
22·   · · · Q· · You're saying that -- every time I ask you       22·   ·after.
23·   ·whether you provided testimony to the Grand Jury about     23·   · · · Q· · Okay.· Well, you testified before the Grand
24·   ·people who could have killed Katherine Mills, you say "I   24·   ·Jury that you learned from Mr. King that Amanda Hoskins
25·   ·wasn't there to provide testimony against them.· I was     25·   ·was going to dress up like a home health nurse to gain

                                                       Page 279                                                          Page 281
·1·   ·there to provide testimony against Ms. Hoskins, Mr.        ·1·   ·entry into the Mills residence in order to lure the door
·2·   ·Taylor and Mr. Lester."                                    ·2·   ·open and take her money; is that right?
·3·   · · · A· · Yes, it would be unfair to not point out that    ·3·   · · · A· · That's one of the things they talked about,
·4·   ·there's several statements.· For example, let's take       ·4·   ·yes.
·5·   ·Amanda.· There's several statements in there that --       ·5·   · · · Q· · Okay.· And the basis of that testimony was the
·6·   ·from people who said Amanda had nothing to do with it.     ·6·   ·report that you took from Joe King on June 27, 2011,
·7·   ·So whether a particular statement helped one of them or    ·7·   ·correct?
·8·   ·hurt one of them, I didn't keep it out.· It wasn't like    ·8·   · · · A· · Yes.· But Amanda did advise me and so did
·9·   ·I was trying to pin anything on anybody or I wouldn't      ·9·   ·William Lester that Joe King had been talked to by
10·   ·have put those statements in there.· So, again, there is   10·   ·William Lester about robbing her because she had -- she
11·   ·statements in there that helps and hurt each individual.   11·   ·had come into contact with a lot of money and one of the
12·   ·I didn't change anything.· I took what I had and gave it   12·   ·ways that they -- I think they all three agreed on was
13·   ·to establish the probable cause.                           13·   ·that William said she has an outhouse which she don't
14·   · · · Q· · You did not provide any statements to the        14·   ·have no indoor plumbing and that if they do it in the
15·   ·Grand Jury that implicated Allen Helton, Mike Simpson or   15·   ·morning, which go along with what happened when she was
16·   ·Jessie Lawson in the murder of Katherine Mills; isn't      16·   ·killed in the morning between her outhouse and the back
17·   ·that true?                                                 17·   ·door of her residence.· I'm sorry.· Go ahead.
18·   · · · MR. WRIGHT:· I'm going to object to the form and      18·   · · · Q· · Sergeant, I'm sorry.· I was asking you
19·   ·foundation.                                                19·   ·something different.· I wasn't asking about the
20·   · · · A· · Yes.                                             20·   ·statement that Amanda told you about William Lester.
21·   · · · Q· · And that's because you were trying to obtain     21·   ·What I was asking you was Joe King, your June 27, 2011
22·   ·an indictment against Ms. Hoskins, Mr. Taylor and Mr.      22·   ·report, which you have in front of you.
23·   ·Lester, correct?                                           23·   · · · A· · Yes.
24·   · · · MR. WRIGHT:· Object to form and foundation. Go        24·   · · · Q· · You document in there that Joe King told you
25·   ·ahead best you can.                                        25·   ·that Amanda told him that she was going to dress up like
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,74 of 140 - Page
                                                                     2018
                                     ID#: 6485                                   282..285
                                                       Page 282                                                          Page 284
·1·   ·a home health nurse to enter Katherine Mills' residence,   ·1·   · · · A· · Yes.
·2·   ·correct?                                                   ·2·   · · · Q· · And then your report then states that also the
·3·   · · · A· · That is correct, yes.                            ·3·   ·prescription was not written until 12-20 which would
·4·   · · · Q· · Okay.· And you testified to that effect before   ·4·   ·indicate Mr. King was inaccurate about his description
·5·   ·the April, 2012 Grand Jury, right?                         ·5·   ·of the Suboxone being filled on 12-19-11 and it being
·6·   · · · A· · I believe I covered it.· If not, that            ·6·   ·after dark.· Is that what you wrote in your report?
·7·   ·statement was in there.                                    ·7·   · · · A· · Yes, I'm assuming you're reading directly from
·8·   · · · Q· · Okay.· And you likewise testified to that        ·8·   ·it.· Yes.
·9·   ·effect at the preliminary hearing too, right?              ·9·   · · · Q· · I am.· I'm reading right from this report that
10·   · · · A· · Yes, I testified about this statement.· Yes.     10·   ·you wrote.
11·   · · · Q· · Okay.· Now, you informed the Grand Jury that     11·   · · · A· · Oh, okay.
12·   ·Joe King told you that on December 19, 2010 Ms. Hoskins,   12·   · · · Q· · Right.
13·   ·Mr. Lester were too broke to fill a prescription for Ms.   13·   · · · A· · You -- Joe King, I was looking at this.· Oh,
14·   ·Hoskins' Suboxone; is that right?                          14·   ·it was inaccurate.· Yes, yes.
15·   · · · A· · Yes.· 12-19, yes.                                15·   · · · Q· · Yeah.· Yeah.· Mr. King gave you a statement
16·   · · · Q· · Okay.· And --                                    16·   ·and then you went to go vet the information in that
17·   · · · A· · Not the date that I talked to him but yeah.      17·   ·statement; isn't that right?
18·   · · · Q· · Sure.· Your statement reflects that Joe King     18·   · · · A· · Yes.
19·   ·told you that --                                           19·   · · · Q· · Okay.· You wanted to see whether Mr. King was
20·   · · · A· · Yes, that on 12-19.· He didn't tell me on        20·   ·telling you the truth or not, right?
21·   ·12-19 but he said that they were broke.                    21·   · · · A· · Yes.
22·   · · · Q· · Sure.· That's what happened?                     22·   · · · Q· · You wanted to verify whether the report that
23·   · · · A· · Yes.                                             23·   ·you documented was accurate or not with regard to Joe
24·   · · · Q· · Okay.· Okay.· And you testified to the Grand     24·   ·King, correct?
25·   ·Jury that Joe King had told you that on December 19th      25·   · · · MR. WRIGHT:· Object to form and foundation but

                                                       Page 283                                                          Page 285
·1·   ·Ms. Hoskins and Mr. Lester were too broke to fill a        ·1·   ·answer best you can.
·2·   ·prescription of Suboxone, correct?                         ·2·   · · · Q· · Correct?
·3·   · · · A· · Yes, that's what Joe King told me.               ·3·   · · · A· · I went there to corroborate and see if that
·4·   · · · Q· · Okay.· Well, by the time that you testified to   ·4·   ·was correct, yes.
·5·   ·the Grand Jury you knew that Joe King's story about        ·5·   · · · Q· · Okay.· And you determined that it was actually
·6·   ·Amanda needing to fill a Suboxone prescription on 12-19    ·6·   ·incorrect, right?
·7·   ·you knew that story was false, right?                      ·7·   · · · MR. WRIGHT:· Object to form and foundation. Answer
·8·   · · · MR. WRIGHT:· Object to form and foundation.           ·8·   ·best you can.
·9·   · · · A· · Just the Walgreen's Pharmacy I knew that he      ·9·   · · · Q· · Right?
10·   ·said that on 12-19 that they filled a prescription when    10·   · · · A· · The part about her trying to fill a
11·   ·the only records I remember finding was that on 12-20      11·   ·prescription on 12-19 at the Pineville Walgreen's was
12·   ·she had filled that prescription, I believe.· Now,         12·   ·inaccurate and actually it was on 12-20.
13·   ·again, I'm pretty sure that's what it says.· Not 110.      13·   · · · Q· · And that's -- with you, Sergeant York, would
14·   · · · Q· · Yeah.· And you've got that --                    14·   ·you agree that when you originally took Joe King's
15·   · · · A· · That's what that says?                           15·   ·statement that you believed that motivation for Ms.
16·   · · · Q· · You've got that document in your report,         16·   ·Hoskins participating in this crime was her desperation
17·   ·right?                                                     17·   ·to obtain money in order to fill or fulfill her Suboxone
18·   · · · A· · So you're agreeing with me?                      18·   ·prescription and whatever else, you know, she wanted to
19·   · · · Q· · Do you know the -- yeah, I'm agreeing with       19·   ·do with that money; is that fair to say?
20·   ·you.                                                       20·   · · · MR. WRIGHT:· Object to form and foundation. Answer
21·   · · · A· · Okay.                                            21·   ·best you can.
22·   · · · Q· · And the second paragraph of this report that     22·   · · · A· · I'm not going to speculate on what was going
23·   ·you drafted on 6-29-2011 you documented that Ms. Hoskins   23·   ·through Ms. Hoskins' head because obviously I'm not
24·   ·actually filled the prescription on 12-20 and not 12-19,   24·   ·there.
25·   ·right?                                                     25·   · · · Q· · Was that a motive that you were --
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,75 of 140 - Page
                                                                     2018
                                     ID#: 6486                                   286..289
                                                       Page 286                                                          Page 288
·1·   · · · A· · Can you state that question again?· I'm not      ·1·   ·Like the Jefferson's.· You recognize the prescription,
·2·   ·trying to be difficult.                                    ·2·   ·sir?
·3·   · · · Q· · Yeah, let me ask it a better way. Was the        ·3·   · · · A· · I believe this is the one that was attached to
·4·   ·motive that you were investigating, was that motive with   ·4·   ·the case file, isn't it?
·5·   ·regard to Ms. Hoskins related to her need to have money    ·5·   · · · Q· · Yep.· That's a record that you obtained prior
·6·   ·so that she could fulfill her pill prescription?           ·6·   ·to testifying to the Grand Jury, correct?
·7·   · · · A· · No, not entirely.· The motivation was I knew     ·7·   · · · A· · I believe so, yes.
·8·   ·that there were money missing.· I know that they had       ·8·   · · · Q· · Okay.· And this is a prescription for Amanda
·9·   ·knowledge of it.· They talked about a plan and talked      ·9·   ·Hoskins that was dated 12-20-2010, correct?
10·   ·about going through with robbing and taking money and      10·   · · · A· · Yes.
11·   ·going about it as far as what they was going to do with    11·   · · · Q· · Okay.· That's the date of Ms. Mills' death,
12·   ·every dime of it, you know, I -- possibly, you know,       12·   ·correct?
13·   ·some of it was to buy drugs I would assume.· And           13·   · · · A· · Yes.
14·   ·probably I'd say that throughout the investigation.        14·   · · · Q· · Okay.· Did you have this before you testified
15·   · · · Q· · Well, when you testified about Joe King's        15·   ·at the Grand Jury, correct?
16·   ·statement to the Grand Jury on April 27, 2012, you knew    16·   · · · A· · I believe so, yes.
17·   ·by that point that Mr. King's statement about the 19th,    17·   · · · Q· · Yep.· You reviewed that document before you
18·   ·you knew that that was false, right?                       18·   ·testified at the Grand Jury, correct?
19·   · · · MR. WRIGHT:· Objection.· Form and foundation.         19·   · · · A· · Yes.
20·   · · · A· · I knew that he was incorrect on that day.· I'm   20·   · · · Q· · Now, this document shows that Mr. King's
21·   ·not saying the whole thing was false.                      21·   ·statement about Ms. -- about Ms. Hoskins needing to fill
22·   · · · Q· · And you never informed the Grand Jury that Mr.   22·   ·a prescription on December 19, 2010 this prescription
23·   ·King was incorrect about what he said happened on the      23·   ·shows that that's not true, correct?
24·   ·19th, did you?                                             24·   · · · MR. WRIGHT:· Object to form and foundation. Answer
25·   · · · MR. WRIGHT:· Object to form and foundation.           25·   ·best you can.

                                                       Page 287                                                          Page 289
·1·   · · · A· · No, but there was more than enough probable      ·1·   · · · A· · Yes, we've already agreed on that.
·2·   ·cause.                                                     ·2·   · · · Q· · You didn't tell the Grand Jury about this
·3·   · · · Q· · That's not what I'm asking.· You felt that it    ·3·   ·prescription dated 12-20, did you?
·4·   ·was important to tell the Grand Jury that Ms. Hoskins      ·4·   · · · A· · I don't remember mentioning it, no.· I was
·5·   ·was broke on the 19th but was able to fill her             ·5·   ·using all the other probable cause we had.
·6·   ·prescription on the 20th, correct?                         ·6·   · · · Q· · Now, going back to your report about the
·7·   · · · A· · Yeah, did I say the 20th?                        ·7·   ·interview with Joe King that you did on June 27, 2010.
·8·   · · · Q· · Yeah.                                            ·8·   · · · A· · Are we done with this one?
·9·   · · · A· · Yes.· Okay, yes.                                 ·9·   · · · Q· · Yes.· In that report, Joe King told you in his
10·   · · · Q· · And you were trying to inform the Grand Jury     10·   ·statement to you on June 24, 2011 that he arranged for
11·   ·that you believed that the money that was used for Ms.     11·   ·Ms. Hoskins to get money to fill her prescription; isn't
12·   ·Hoskins' Suboxone prescription on the 20th was taken       12·   ·that right?
13·   ·from the robbery and murder of Katherine Mills, correct?   13·   · · · A· · I believe so, yes.
14·   · · · MR. WRIGHT:· Object to form and foundation.           14·   · · · Q· · Okay.· And in fact, Mr. King told you that he
15·   · · · A· · We had probable cause to believe that, yes.      15·   ·went to Walgreen's to fill the prescription with Ms.
16·   · · · Q· · That's what you testified to to the Grand        16·   ·Hoskins, correct?
17·   ·Jury, correct?                                             17·   · · · A· · I believe so.
18·   · · · A· · I guess. I don't know how exactly I put it but   18·   · · · Q· · Yeah.· And you did not testify to the Grand
19·   ·I'm not arguing with you.                                  19·   ·Jury that Mr. King told you that he gave money to Ms.
20·   · · · Q· · Sir, I'm going to show you what we'll mark as    20·   ·Hoskins so that she could get her --
21·   ·Exhibit 30.· This is PL 27725.                             21·   · · · A· · Let's back up one second.· I believe this
22·   · · · · · · · · ·(EXHIBIT 30 MARKED FOR IDENTIFICATION)     22·   ·thing stated that Joe stated that Amanda went in.· Did
23·   · · · A· · Do I still need to keep these out or are we      23·   ·you say that Joe went in with them?
24·   ·moving on?                                                 24·   · · · Q· · Oh, no.· I said that Joe went with her to
25·   · · · Q· · You can put them in the stack.· Moving on.       25·   ·Walgreen's, right?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,76 of 140 - Page
                                                                     2018
                                     ID#: 6487                                   290..293
                                                       Page 290                                                          Page 292
·1·   · · · A· · That is correct.                                 ·1·   · · · Q· · Well, if you had read Ms. Hoskins her Miranda
·2·   · · · Q· · Okay.· And Joe had told you during your          ·2·   ·rights and she had waived them, she would have had to
·3·   ·interview with him in June of 2011 -- June of 2011.        ·3·   ·sign a form like the one that you gave to Allen Helton,
·4·   · · · A· · 2011.· Okay.                                     ·4·   ·correct?
·5·   · · · Q· · Yeah.· That he gave Amanda Hoskins money so      ·5·   · · · A· · Okay.
·6·   ·that she could get her Suboxone prescription filled,       ·6·   · · · MR. WRIGHT:· Object to form and foundation.
·7·   ·correct?                                                   ·7·   · · · Q· · Is that right?
·8·   · · · A· · Joe stated he arranged for Amanda to get it,     ·8·   · · · A· · Yes, if there was one in there.· It would be
·9·   ·yes.                                                       ·9·   ·in there, yes.
10·   · · · Q· · Yeah.· Okay.· And you did not tell the Grand     10·   · · · Q· · Okay.· And since there is no form in your file
11·   ·Jurors that Ms. Hoskins filled her prescription on 12-20   11·   ·is it fair to say that you didn't read her her Miranda
12·   ·through money received from Joe King, correct?             12·   ·rights?
13·   · · · A· · I might have -- I don't remember telling them    13·   · · · MR. WRIGHT:· Object to form and foundation.
14·   ·but I think this was attached with it, with the case.      14·   · · · A· · I don't remember if I did or not.· If it's not
15·   · · · Q· · But you don't recall, right?                     15·   ·in there then no.· Like I said, I -- it's been a long
16·   · · · A· · No.                                              16·   ·time ago and I don't remember.
17·   · · · Q· · And, in fact, you implied to the jurors during   17·   · · · Q· · Okay.· Well, you did not arrest or initiate
18·   ·the Grand Jury that Ms. Hoskins filled her prescription    18·   ·charges against Amanda Hoskins after her February 15,
19·   ·on 12-20 after she killed Katherine Mills, correct?        19·   ·2011 interview, correct?
20·   · · · MR. WRIGHT:· Object to form and foundation.           20·   · · · A· · No, I believe that was -- she got charged way
21·   · · · A· · I mean, we've already went over that.· I'm       21·   ·after that; is that correct?
22·   ·agreeing with you on that.                                 22·   · · · Q· · Yeah.· Yeah.· And so prior to April 27, 2012,
23·   · · · Q· · You agree?                                       23·   ·prior to the time you initiated charges.
24·   · · · A· · She filled the prescription on 12-20.            24·   · · · A· · So that's --
25·   · · · Q· · Yeah.· And you told the Grand Jurors that you    25·   · · · Q· · Yeah.· April 27, 2012.· Prior to April 27,

                                                       Page 291                                                          Page 293
·1·   ·believe that she filled that prescription through the      ·1·   ·2012, is it fair to say that you did not have probable
·2·   ·robbery and murder of Katherine Mills, right?              ·2·   ·cause to initiate charges against Amanda Hoskins and
·3·   · · · A· · Yes, we've already went over that.· Yes.         ·3·   ·Jonathan Taylor for the murder of Katherine Mills?
·4·   · · · Q· · Okay.                                            ·4·   · · · MS. WRIGHT:· Object to the extent it calls for a
·5·   · · · A· · I had reasonable belief to believe that.         ·5·   ·legal conclusion but answer the best you can.
·6·   · · · Q· · Now, you also interviewed Ms. Hoskins on         ·6·   · · · A· · You know, we -- I don't want to get into
·7·   ·February 15, 2011, correct?                                ·7·   ·particular dates or what I knew before then or didn't.
·8·   · · · A· · I interviewed her.· That's on the case too.      ·8·   ·Obviously it's in the case file.· If it's in the case
·9·   · · · Q· · Yeah.· You drafted a report from that            ·9·   ·file, it's there.· I can tell you when we brought
10·   ·interview, right?                                          10·   ·charges, I felt that we had more than enough probable
11·   · · · A· · Yes.                                             11·   ·cause to arrest them on that.
12·   · · · Q· · Okay.· This is 31.· You drafted that report on   12·   · · · Q· · Okay. Well, prior to the initiation of
13·   ·February 15, 2011, right?                                  13·   ·charges, you did not have probable cause, right?
14·   · · · · · · · · ·(EXHIBIT 31 MARKED FOR IDENTIFICATION)     14·   · · · MR. WRIGHT: Object to form and foundation. Answer
15·   · · · A· · Do I need to keep this one out?                  15·   ·the best you can.
16·   · · · Q· · Just put it in the stack.· You created this      16·   · · · A· · Again, I don't know.· I think, given some of
17·   ·report on February 15, 2011, right?                        17·   ·them statements, I don't know exactly what date -- what
18·   · · · A· · Yes.                                             18·   ·particular date on what particular year, again, given
19·   · · · Q· · Okay. And you questioned Ms. Hoskins on that     19·   ·the time, that we had what you would consider sufficient
20·   ·date in the presence of Detective Mike Brown from the      20·   ·probable cause.· I don't remember that.· Obviously, by
21·   ·Barbourville Police Department, correct?                   21·   ·the date that we arrested them, obviously, we did.
22·   · · · A· · Yes.                                             22·   · · · Q· · Sure.· In your mind, right?
23·   · · · Q· · Okay.· You didn't read Ms. Hoskins her Miranda   23·   · · · A· · Huh?
24·   ·rights prior to questioning her, right?                    24·   · · · Q· · In your mind?· In your opinion, as of April
25·   · · · A· · I do not remember if I did or not.               25·   ·27, 2012, you felt that you had probable cause, right?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,77 of 140 - Page
                                                                     2018
                                     ID#: 6488                                   294..297
                                                       Page 294                                                          Page 296
·1·   · · · A· · Yes.                                             ·1·   · · · Q· · Yeah.· She didn't -- Ms. Hoskins didn't ask
·2·   · · · Q· · Okay.· All right.· During your interview with    ·2·   ·for a lawyer when she met with you, did she?
·3·   ·Ms. Hoskins, do you recall Detective Broughton ever        ·3·   · · · A· · I don't remember her doing it.
·4·   ·leaving the room?                                          ·4·   · · · Q· · She didn't assert her Fifth Amendment right
·5·   · · · A· · I don't know if he -- he could have.· I don't    ·5·   ·and refuse to answer your questions, did she?
·6·   ·remember.                                                  ·6·   · · · A· · I don't -- I don't recollect, no.
·7·   · · · Q· · How long did you interview Ms. Hoskins before    ·7·   · · · Q· · Well, you wouldn't have taken a statement from
·8·   ·taking a recorded statement?                               ·8·   ·her if she did, right?
·9·   · · · A· · I do not remember.                               ·9·   · · · A· · No.
10·   · · · Q· · What did you say to her prior to recording a     10·   · · · Q· · Yeah.· All right.· Now, why did you tell
11·   ·statement?                                                 11·   ·Amanda Hoskins that you had the tail but are looking for
12·   · · · A· · I don't recollect what was said before or        12·   ·the donkey to pin it on when you met with her on
13·   ·after.                                                     13·   ·February 15, 2011?
14·   · · · Q· · What did she say to you prior to recording a     14·   · · · A· · Again, as we talked about before on that
15·   ·statement?                                                 15·   ·particular statement, could I have said it?· Maybe so. I
16·   · · · A· · I believe she -- again, I don't remember         16·   ·don't remember saying it in those exact words.· Could
17·   ·exactly what she said.· So I'm not going to speculate      17·   ·have been.· By this time, again, if it's in the case,
18·   ·what she could or did not say.                             18·   ·it's in the case.· If it's not as far as the
19·   · · · Q· · And I understand that.· I just have to ask you   19·   ·chronological dates. I don't know exactly -- I don't
20·   ·these questions.· ·Do you recall what Detective            20·   ·remember exactly what information we had at this point.
21·   ·Broughton told Amanda Hoskins before the recording         21·   · · · Q· · Sergeant York, looking through this statement,
22·   ·began?                                                     22·   ·this narrative, the recorded statement that you took
23·   · · · A· · Can you like -- go ahead and ask me like -- go   23·   ·from Amanda Hoskins on February 15, 2011, anywhere in
24·   ·ahead and get this out of the way?· All of it.· I mean,    24·   ·that report do you document information that Amanda
25·   ·I don't remember before or after.· So --                   25·   ·Hoskins told you about what she was doing on December

                                                       Page 295                                                          Page 297
·1·   · · · Q· · You have no recollection of anything that any    ·1·   ·20, 2010.· Please review that and let me know when
·2·   ·officer told Detective --                                  ·2·   ·you're finished.
·3·   · · · A· · Not no specifics.                                ·3·   · · · A· · Do you want me to read it?
·4·   · · · Q· · -- that told Amanda Hoskins on February 15,      ·4·   · · · Q· · To yourself?
·5·   ·2011, correct?                                             ·5·   · · · A· · Okay.· · · Now, what was the question so I can
·6·   · · · A· · No specifics, no.                                ·6·   ·be looking for it.
·7·   · · · Q· · Okay.· Nothing to refresh your recollection      ·7·   · · · Q· · Did you document anywhere in this report what
·8·   ·about what was said before you started recording,          ·8·   ·Amanda Hoskins told you she was doing on December 20,
·9·   ·correct?                                                   ·9·   ·2010?
10·   · · · A· · Are you asking me again if I have any notes or   10·   · · · A· · Okay.
11·   ·anything?                                                  11·   · · · Q· · While he is reading that, we're going to go to
12·   · · · Q· · Yeah.                                            12·   ·14:04 of the Grand Jury transcript through 14:45.
13·   · · · A· · No.                                              13·   · · · A· · Okay.· It -- as far as the particulars on that
14·   · · · Q· · No?· Okay.· Ms. Hoskins maintained her           14·   ·day no, I didn't see it in there.
15·   ·innocence to you, correct?                                 15·   · · · Q· · Okay.· So according to this report, you did
16·   · · · A· · Actually, I don't know what you would call       16·   ·not question Amanda Hoskins about what she was doing on
17·   ·knowing about a robbery and murder and not telling the     17·   ·December 20, 2010, correct?
18·   ·people that are totally innocent.· But she did state       18·   · · · A· · I'm not saying that.· I said it's not in this
19·   ·that she wasn't involved in killing Amanda --              19·   ·report.· This is just a summary.
20·   · · · Q· · Yeah.                                            20·   · · · Q· · According to the narrative of your recorded
21·   · · · A· · -- not Amanda, Katherine.                        21·   ·statement with Ms. Hoskins --
22·   · · · Q· · Yeah.· And in fact, Ms. Hoskins told you the     22·   · · · A· · I would have to listen to the recorded
23·   ·statement that William Lester had made in her presence,    23·   ·statement before I would say, in depth.· I mean, this is
24·   ·correct?                                                   24·   ·just a summary.· It's not word for word.· But if you've
25·   · · · A· · Yes.                                             25·   ·got her statement, we'll listen to it.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,78 of 140 - Page
                                                                     2018
                                     ID#: 6489                                   298..301
                                                       Page 298                                                          Page 300
·1·   · · · Q· · We will supplement the record with the           ·1·   · · · Q· · So you have -- you have no idea.· Like you
·2·   ·recorded statement of Amanda Hoskins and we'll label it    ·2·   ·can't -- sitting here today, you can't point to a single
·3·   ·as Exhibit 32.· Sir, I do not have a copy to listen to     ·3·   ·police report where you wrote --
·4·   ·the whole thing right now, but                             ·4·   · · · MR. WRIGHT:· Well, I object.· You haven't given him
·5·   · · · · · · · · ·(EXHIBIT 32 MARKED FOR IDENTIFICATION)     ·5·   ·all the police reports.
·6·   · · · A· · I mean, as long as we agree --                   ·6·   · · · MR. SLOSAR:· Counsel, if you are implying that a
·7·   · · · Q· · -- I'll put it in the record and it will speak   ·7·   ·report exists of questioning of my client other than the
·8·   ·for itself.                                                ·8·   ·one that is before your client right now, then I would
·9·   · · · A· · -- on what it says.                              ·9·   ·be shocked because you've never disclosed it.· So if you
10·   · · · Q· · If the recorded statement correlates to the      10·   ·have such a report, I want --
11·   ·report, and you did not ask her about what she was doing   11·   · · · MR. WRIGHT:· I am objecting.· I am objecting that
12·   ·on December 20, 2010, would you dispute the fact that      12·   ·you're talking about a whole police report and you've
13·   ·you apparently did not ask her?· If the recorded           13·   ·only given him the things out of it that you want him to
14·   ·statement matches this, would you agree with me that you   14·   ·see.· That's all I'm objecting to.
15·   ·did not question Ms. Hoskins about what she did on the     15·   · · · MR. SLOSAR:· You're saying that this is not a
16·   ·date of Ms. Mills' murder?                                 16·   ·police report?
17·   · · · A· · I'm not going to dispute it but that's not the   17·   · · · MR. WRIGHT:· I'm saying this is part of the case
18·   ·only time I talked to her and I believe you are aware of   18·   ·file.· But you're saying there was no police report ever
19·   ·that.                                                      19·   ·done and you've only given him parts of the case file.
20·   · · · Q· · Okay.· But on that day, you did not, correct?    20·   ·So I'm just objecting.
21·   · · · MR. WRIGHT:· Object to form.· Foundation.             21·   · · · MR. SLOSAR:· Counsel, the speaking objection is
22·   · · · Q· · On --                                            22·   ·improper and it's wasting the time.
23·   · · · A· · This?· Yes.· Yes.                                23·   · · · MR. WRIGHT:· That's not a speaking objection.
24·   · · · Q· · Okay.· And fair to say that you did not create   24·   ·That's not improper.· You're -- you had a lack of
25·   ·a police report or take a recorded statement from Amanda   25·   ·foundation.

                                                       Page 299                                                          Page 301
·1·   ·Hoskins other than the one that is before you during the   ·1·   ·BY MR. SLOSAR:
·2·   ·underlying investigation to Katherine Mills' homicide.     ·2·   · · · Q· · Sir, can you -- can you think of any other
·3·   · · · MR. WRIGHT:· I'm objecting to the form of that. I     ·3·   ·report that you drafted relating to conversations with
·4·   ·didn't -- I think he said there was a recorded statement   ·4·   ·Ms. Hoskins other than the one is before you?
·5·   ·from -- that this is a summary of.                         ·5·   · · · MR. WRIGHT:· Object to form and foundation.
·6·   · · · Q· · There is.· From this date.· Other than taking    ·6·   · · · Q· · Yes or no?
·7·   ·a recorded statement from Amanda Hoskins on February 15,   ·7·   · · · MR. WRIGHT:· Answer best you can.
·8·   ·2011 and drafting a narrative of that recorded             ·8·   · · · A· · Best I can.· I remember stating, and I don't
·9·   ·statement, did you ever document or record any other       ·9·   ·remember if I wrote it in a police report that I found
10·   ·statements or questioning that you did of Amanda Hoskins   10·   ·out from them that they had a doctor's appointment.
11·   ·during the underlying investigation?                       11·   · · · Q· · Well, you testified to that effect before the
12·   · · · A· · I'm not sure if Ms. Evans did or not when we     12·   ·Grand Jury on April 27, 2012, correct?
13·   ·met.· That was a later date. I don't know that -- the      13·   · · · A· · Yes, sir.
14·   ·date that I met with Ms. Hoskins with Ms. Evans present.   14·   · · · Q· · Okay.· You testified that -- well, let's play
15·   ·I don't know if Ms. Evans recorded that or not.            15·   ·this.· Listen to this, please.
16·   · · · Q· · I am asking whether you recorded any other       16·   · · · · · · · · ·(AUDIO CLIP PLAYED FROM THE GRAND JURY)
17·   ·statements with Ms. Hoskins or drafted a police report     17·   · · · Q· · Okay.· So you testified before the Grand Jury
18·   ·based on any conversations you had with her other than     18·   ·on February 15, 2011, Amanda Hoskins told you that she
19·   ·the report that is before you and the recorded statement   19·   ·was at her doctor's appointment on December 20, 2010 at
20·   ·that you took with that report?· Yes or no?                20·   ·9:30 a.m.; is that correct?
21·   · · · A· · Again, I think somewhere in the case report or   21·   · · · A· · That's what would go along with that, yes.
22·   ·in part of my testimony, I said that Amanda and William    22·   · · · Q· · That's what you just testified -- that's what
23·   ·told me they were at a doctor's appointment at 9:30 or     23·   ·you testified to at the Grand Jury, correct?
24·   ·something.· I don't know if that was -- where that is      24·   · · · A· · Yes.
25·   ·documented or if it was just said in the case.             25·   · · · Q· · Okay.· And the report before you doesn't
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,79 of 140 - Page
                                                                     2018
                                     ID#: 6490                                   302..305
                                                       Page 302                                                          Page 304
·1·   ·discuss what you testified -- well, let me strike that     ·1·   · · · A· · What wasn't true?
·2·   ·question.· Is the information that you just -- that you    ·2·   · · · Q· · Well, let me say it this way.· Because of
·3·   ·testified to before the Grand Jury on April 27, 2012       ·3·   ·these inconsistencies that you were testifying to the
·4·   ·about Amanda Hoskins telling you that she was at her       ·4·   ·Grand Jury about that Ms. Hoskins allegedly told you
·5·   ·doctor's office on December 20, 2010, is that              ·5·   ·that she showed up at her doctor's appointment at 9:30
·6·   ·information contained anywhere in your narrative of the    ·6·   ·a.m.· You found out that she didn't show up until noon.
·7·   ·recorded interview that you took with Amanda Hoskins on    ·7·   ·You were informing the Grand Jury that Ms. Hoskins
·8·   ·February 15, 2011?                                         ·8·   ·actually lied to you about her alibi; isn't that right?
·9·   · · · A· · Not with this one, no.                           ·9·   · · · A· · She was lying, yes.· As far as -- yes.
10·   · · · Q· · No?· Okay.                                       10·   · · · Q· · Yes.· And you -- prior to going to the Grand
11·   · · · A· · But I would say I believe there is a form or     11·   ·Jury, you drafted a report and you recorded a statement
12·   ·something there that shows that she did have an            12·   ·from Ms. Hoskins on February 15, 2011, correct?
13·   ·appointment at that time.                                  13·   · · · A· · Yes.
14·   · · · Q· · You -- okay.· ·You also testified before the     14·   · · · Q· · Yeah.· And again, according to your police
15·   ·Grand Jury that you pulled Ms. Hoskins' medical records    15·   ·report, you didn't ask Ms. Hoskins any questions on
16·   ·and it showed that she was late, correct?                  16·   ·February 15, 2011 about what she was doing on the day of
17·   · · · A· · Yes. I don't know if --                          17·   ·the murder, correct?
18·   · · · MR. WRIGHT:· Object to the form and foundation.       18·   · · · A· · I'm not saying that.· It's not in this report.
19·   ·But answer best you can.                                   19·   ·I don't know what we discussed before or after.
20·   · · · A· · Again, I don't think it's in medical records.    20·   · · · Q· · Now, Mr. York, at some point in your
21·   ·But yes, I had that documentation.                         21·   ·investigation, you obtained medical records from Dr.
22·   · · · Q· · You testified to the Grand Jury that on April    22·   ·Warren's office, correct?
23·   ·27, 2012, that Ms. Hoskins did not show up to her          23·   · · · A· · No, not from his office.· I think from the
24·   ·doctor's appointment until noon on December 20, 2010; is   24·   ·Hope Medical Center maybe.
25·   ·that right?                                                25·   · · · Q· · Okay.· And you obtained those records from

                                                       Page 303                                                          Page 305
·1·   · · · A· · Approximately.· It was 11:00 something, but      ·1·   ·Shannon Bunch-Cobb; is that right?
·2·   ·yes.                                                       ·2·   · · · A· · Yes.
·3·   · · · MR. SLOSAR:· · · Can you play it?                     ·3·   · · · Q· · Okay.· And Ms. Bunch-Cobb was the wife --
·4·   · · · A· · Or noon.                                         ·4·   · · · A· · I think it's Cobb-Bunch.
·5·   · · · · · · · · ·(AUDIO CLIP PLAYED FROM THE GRAND JURY)    ·5·   · · · Q· · Cobb-Bunch.· She was the wife of Jason Bunch,
·6·   · · · Q· · Okay.· So you testified to the Grand Jury that   ·6·   ·right?
·7·   ·Ms. Hoskins didn't show up until noon to Dr. Warren's      ·7·   · · · A· · Yes.
·8·   ·office, correct?                                           ·8·   · · · Q· · He was another officer working on this
·9·   · · · A· · Yes.                                             ·9·   ·investigation, right?
10·   · · · Q· · You didn't say about noon, did you?              10·   · · · MR. WRIGHT:· Object to form and foundation. Answer
11·   · · · A· · No, that was -- no.· It was around noon, yes.    11·   ·best you can.
12·   · · · Q· · But you didn't tell the jury it was around       12·   · · · Q· · Right?
13·   ·noon.· You said that it was at noon, correct?              13·   · · · A· · He was there the initial day but as far as
14·   · · · MR. WRIGHT:· I object to form.· But answer best you   14·   ·starting to describe it as assisting in the
15·   ·can.                                                       15·   ·investigation, no.· He was there and helped out, you
16·   · · · Q· · You can answer.                                  16·   ·know, on the very first day but after that first couple
17·   · · · A· · It was -- it was a close proximity of the        17·   ·of days, I don't think he was involved that I recollect.
18·   ·time.                                                      18·   · · · Q· · All right.· Well, you obtained medical records
19·   · · · Q· · Okay.· But you didn't tell the Grand Jury that   19·   ·relating to Ms. Hoskins from Ms. Cobb-Bunch, correct?
20·   ·it was a close proximity.· You told them that she showed   20·   · · · A· · Yes.
21·   ·up at noon, right?                                         21·   · · · Q· · Okay.· And you obtained those medical records
22·   · · · A· · Yeah, I did not tell them that it was -- it      22·   ·after you took the March 8, 2012 statement from Allen
23·   ·showed like five or six minutes before.                    23·   ·Helton; isn't that right?
24·   · · · Q· · Yeah.· And that wasn't true, correct?            24·   · · · A· · I'm not disagreeing.
25·   · · · MR. WRIGHT:· Object to form.                          25·   · · · MR. WRIGHT:· Object to form and foundation. Answer
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,80 of 140 - Page
                                                                     2018
                                     ID#: 6491                                   306..309
                                                       Page 306                                                          Page 308
·1·   ·best you can.                                              ·1·   · · · Q· · Yeah.· Okay. And according to this medical
·2·   · · · A· · I don't remember the dates but if that's it,     ·2·   ·record, going down here, her appointment time was 11:30
·3·   ·yeah, sure.                                                ·3·   ·a.m. on December 20, 2010; is that right?
·4·   · · · Q· · Okay.· And now, you obtained those medical       ·4·   · · · A· · That's what that says.
·5·   ·records before testifying to the Grand Jury, right?        ·5·   · · · Q· · And she arrived at 11:54 a.m.; is that right?
·6·   · · · A· · Yes.                                             ·6·   · · · A· · Yes, that's what that says.
·7·   · · · Q· · Okay.· I'm going to show you what we'll mark     ·7·   · · · Q· · Okay.· And there are a number of notes
·8·   ·as Exhibit 33.· PL 4164 through 72.· Here you go, sir.     ·8·   ·relating to the examination with her doctor on that day;
·9·   · · · · · · · · ·(EXHIBIT 33 MARKED FOR IDENTIFICATION)     ·9·   ·is that right?
10·   · · · A· · You done with this one now?                      10·   · · · A· · You're not wanting me to like --
11·   · · · Q· · Yeah.· Sir, are the -- are these some of the     11·   · · · Q· · No, it's just --
12·   ·medical records that you obtained from Ms. Cobb-Bunch      12·   · · · A· · -- to summarize and explain this stuff?
13·   ·prior to testifying at the Grand Jury?                     13·   · · · Q· · -- you know, it's the doctor -- Dr. Warren or
14·   · · · A· · It appears the first page is.· I'll have to      14·   ·somebody typed on her whatever examination he did of
15·   ·look at the second one.· This copy is so smeared it's      15·   ·Amanda Hoskins on that date.· Would you agree with that?
16·   ·hard to tell.                                              16·   · · · A· · Yes.
17·   · · · Q· · I understand.· Looking at the second page, is    17·   · · · Q· · Okay.· We've already gone through the
18·   ·this one of the records that you obtained from Ms. Cobb-   18·   ·prescription.· I'm going to ask for you to turn to page
19·   ·Bunch relating to Amanda Hoskins?                          19·   ·-- it's marked PL 4167.· You're right on it.· It's this
20·   · · · A· · This one?                                        20·   ·one.· This is another document that you obtained during
21·   · · · Q· · Yep.                                             21·   ·your investigation, correct?
22·   · · · A· · Wait a minute.                                   22·   · · · A· · I really -- I mean, as I've said.· This is a
23·   · · · MR. WRIGHT:· What number are you on?                  23·   ·horrible copy.· I'm not arguing with you.· I can't
24·   · · · A· · No.                                              24·   ·hardly read anything on it.
25·   · · · MR. SLOSAR:· · · 4165.                                25·   · · · Q· · You can read --

                                                       Page 307                                                          Page 309
·1·   · · · A· · This is --                                       ·1·   · · · A· · I can't even make out the name on it.
·2·   · · · Q· · 4165.· Right here.                               ·2·   · · · Q· · All right.
·3·   · · · A· · Oh, okay.· Yes, it would appear so.              ·3·   · · · A· · It looks like it says Hoskins.
·4·   · · · Q· · Okay.· And --                                    ·4·   · · · Q· · Yeah, it says Amanda Hoskins on the second
·5·   · · · A· · This one we already looked at, right?            ·5·   ·line down, right?· The local patient profile.· I don't
·6·   · · · Q· · Yeah, yeah.· We did.· It was part of another     ·6·   ·dispute -- I don't dispute with you that it's not great,
·7·   ·exhibit.                                                   ·7·   ·but this says Amanda Hoskins, right?
·8·   · · · A· · Are we going through the rest of them?           ·8·   · · · A· · It appears, yeah.
·9·   · · · Q· · No, no, no.· Let me just ask you some            ·9·   · · · Q· · Okay.· And you received a better copy of this
10·   ·questions.· So looking at this medical record, PL 4165 -   10·   ·during your investigation, didn't you?
11·   ·-                                                          11·   · · · A· · I think so, yes.
12·   · · · A· · 65?                                              12·   · · · Q· · Yeah, and this says that Ms. Hoskins filled up
13·   · · · Q· · Yep.· This is a medical record from December     13·   ·a prescription for Suboxone on December 20, 2010 at 3:22
14·   ·20, 2010; is that right?                                   14·   ·p.m. at this Walgreen's; is that right?
15·   · · · A· · Quickly, where do you see this data at?          15·   · · · A· · I don't see where it says Walgreen's on here.
16·   · · · Q· · At the top right-hand corner.                    16·   · · · Q· · You know what, you're right.· You're right. I
17·   · · · A· · Top right corner.· Oh, right here.               17·   ·don't see that on here either.· But this says that she
18·   · · · Q· · Yep.                                             18·   ·filled the prescription on December 20, 2010 at 3:22
19·   · · · A· · And this 22nd --                                 19·   ·p.m., correct?
20·   · · · Q· · Well, it was signed on the 22nd, but it was --   20·   · · · A· · I can tell you that it says there's a date and
21·   ·she saw Dr. Warren on the 20th, correct?                   21·   ·it says "Refill new RX."· I don't know what -- I'm
22·   · · · A· · I'm not arguing.· I'm just trying to figure      22·   ·assuming that means cash payment.· Customer price was --
23·   ·out where you -- oh, Monday.                               23·   ·is that $168?
24·   · · · Q· · Look at Monday.                                  24·   · · · Q· · $168.75.
25·   · · · A· · 20.· Okay, yes.                                  25·   · · · A· · And it says sold that day.· Yes, we agree on
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,81 of 140 - Page
                                                                     2018
                                     ID#: 6492                                   310..313
                                                       Page 310                                                          Page 312
·1·   ·that.                                                      ·1·   · · · Q· · The time you testified at the Grand Jury, you
·2·   · · · Q· · Yes.· 3:22 p.m., right?· 15:22:08 is the time?   ·2·   ·knew that Ms. Hoskins was just 24 minutes late for her
·3·   · · · A· · Yeah, I think so.· Yeah.                         ·3·   ·appointment on that date, correct?
·4·   · · · Q· · You're a military guy so you understand          ·4·   · · · A· · Yeah, but I believe somewhere in there they
·5·   ·military time as 3:22, correct?                            ·5·   ·told me they was supposed to be there at 9:30.· But yes,
·6·   · · · A· · Yes.                                             ·6·   ·that time.· I'm not arguing that time on that piece of
·7·   · · · Q· · Okay.· And now, the fact that she paid with      ·7·   ·paper.
·8·   ·cash, that's consistent with what Joe King told you        ·8·   · · · Q· · And prior to you testifying at the Grand Jury,
·9·   ·about when he said that he gave her money to make the      ·9·   ·you received the medical records from Dr. Warren and saw
10·   ·payment for the Suboxone prescription, correct?            10·   ·that Ms. Hoskins' appointment was not until 11:30 a.m.
11·   · · · A· · Well, if I remember correctly, I think Joe       11·   · · · · · ·on December 20, 2010, correct?
12·   ·King said that he gave it to her on the 19th, right?       12·   · · · A· · That was on the form, yes.
13·   · · · Q· · Well, he had the day mixed up.· Yes.· But he     13·   · · · Q· · Yes.· And you knew the time that you testified
14·   ·told you that he had given her -- he had arranged for      14·   ·at the Grand Jury that Ms. Hoskins did not have a
15·   ·her to have money so that she could fill this              15·   ·prescription for Suboxone from Dr. Warren until December
16·   ·prescription, correct?                                     16·   ·20, 2010; isn't that right?
17·   · · · A· · On the 19th, yes.                                17·   · · · A· · I knew she had one on that day but I mean,
18·   · · · MR. WRIGHT:· Object to form and foundation.           18·   ·previous, I don't know how many times she got it.· I'm
19·   · · · Q· · Now, did you have a --                           19·   ·assuming this wasn't her first one.
20·   · · · A· · Wait a minute.· Wait a minute.· You know, I      20·   · · · Q· · You didn't have any records indicating that
21·   ·don't think this is the same one we looked at earlier. I   21·   ·Ms. Hoskins had a new prescription from Dr. Warren on
22·   ·don't want to say I've looked at this one.· This is        22·   ·December 19, 2010, correct?
23·   ·dated on the 27th.· The one you showed me before, what     23·   · · · A· · Yes, that is correct.
24·   ·date?                                                      24·   · · · Q· · Okay.· And sir, do you recall testifying
25·   · · · Q· · So there is a -- this is a different -- this     25·   ·before the Grand Jury that Ms. Hoskins was having an

                                                       Page 311                                                          Page 313
·1·   ·is a different prescription.· So she got one the           ·1·   ·affair with Dr. Warren?
·2·   ·following week.· This is January 27th.                     ·2·   · · · MR. WRIGHT:· Object to form and foundation but
·3·   · · · A· · Right.                                           ·3·   ·testify best you can.
·4·   · · · Q· · So she got her -- it's a different               ·4·   · · · A· · Yes, I believe Joe King advised me of that.
·5·   ·prescription than earlier.                                 ·5·   ·Yes.
·6·   · · · A· · But you said I already looked at this one and    ·6·   · · · Q· · Did you do any investigation to determine
·7·   ·I don't think I looked at this one.                        ·7·   ·whether Ms. Hoskins and Dr. Warren were having an affair
·8·   · · · Q· · I was talking about this one.· 12-20.· There's   ·8·   ·prior to testifying before the Grand Jury?
·9·   ·the one that we went over.                                 ·9·   · · · A· · I did go and ask him but he refused.· He was
10·   · · · A· · Okay.· Okay.                                     10·   ·supposed to write me a letter and I don't think he ever
11·   · · · Q· · I'm not trying to trick you.· But the other      11·   ·did.· Also, I believe I got documentation.· I'm sure
12·   ·one is not super relevant.· ·So --                         12·   ·it's in there somewhere, where he was doing things that
13·   · · · · · · · · ·(KNOCK AT DOOR)                            13·   ·I was under the understanding he wasn't supposed to like
14·   · · · THE WITNESS:· Are we supposed to wait until they      14·   ·giving her Suboxone prescriptions when she had track
15·   ·answer the door or what?                                   15·   ·marks on her arm.
16·   · · · MR. SLOSAR:· · · Let's take a break.                  16·   · · · Q· · Sir, I understand that.
17·   · · · VIDEOGRAPHER:· Off the record at 4:28.                17·   · · · A· · That would indicate an inappropriate
18·   · · · · · · · · ·(OFF THE RECORD)                           18·   ·relationship or I had a reasonable belief -- a
19·   · · · VIDEOGRAPHER:· Back on the record at 4:37.            19·   ·reasonable belief to believe that.
20·   ·BY MR. SLOSAR:                                             20·   · · · Q· · Aside from Joe King, after Joe King said
21·   · · · Q· · Sergeant York, at the time you testified to      21·   ·Amanda Hoskins is having an affair with Dr. Warren, who
22·   ·the Grand Jury, April 27, 2012, you knew that Ms.          22·   ·did you talk to to determine whether that was true?
23·   ·Hoskins appeared for her appointment with Dr. Warren on    23·   · · · A· · The only person I asked was Mr. Warren.
24·   ·December 20, 2010, correct?                                24·   · · · Q· · You asked Dr. Warren?· And he denied having an
25·   · · · A· · Yes.                                             25·   ·affair with Ms. Hoskins, correct?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,82 of 140 - Page
                                                                     2018
                                     ID#: 6493                                   314..317
                                                       Page 314                                                          Page 316
·1·   · · · A· · Yes.· Yes.                                       ·1·   · · · A· · Not that I remember.· Again, I was under the
·2·   · · · Q· · Did you talk to any of his staff members about   ·2·   ·understanding that HIPAA doesn't apply to rules for a
·3·   ·whether they had an affair?                                ·3·   ·criminal investigation.
·4·   · · · A· · I don't believe I did, no.· Not that I           ·4·   · · · Q· · Okay.· Well, there are rules for how you are
·5·   ·remember.                                                  ·5·   ·supposed to obtain evidence in a homicide investigation,
·6·   · · · Q· · Definitely didn't document any such              ·6·   ·right?· Is that right?
·7·   ·investigation in your police report, correct?              ·7·   · · · A· · I remember going over that.
·8·   · · · A· · No.                                              ·8·   · · · Q· · Okay.
·9·   · · · Q· · Yeah.· Now, at the time you interviewed Joe      ·9·   · · · A· · Do I have to tell you that?
10·   ·King, you knew that he was an ex-boyfriend of Amanda       10·   · · · Q· · No.· You know what?· Let me ask you a
11·   ·Hoskins, correct?                                          11·   ·different way.· Are you supposed to get a search warrant
12·   · · · A· · Joe King?· I don't -- that was a very weird      12·   ·to retrieve evidence in a homicide investigation?
13·   ·relationship. I don't know if they was on again or off     13·   · · · MR. WRIGHT:· Objet to form and foundation. Answer
14·   ·again because throughout the investigation -- for          14·   ·the best you can.
15·   ·example, there was one time when Amanda and Joe were       15·   · · · Q· · Yes or no?
16·   ·living in the house that William Lester had provided and   16·   · · · A· · Obviously, that is a very -- how would you
17·   ·stuff so I can't tell you when exactly when they were on   17·   ·say, an open-ended question.· You -- I would have to go
18·   ·again or off again.                                        18·   ·from a piece by piece.· Obviously, there is some things
19·   · · · Q· · All right.· You testified earlier you received   19·   ·that would -- you would have to have a search warrant
20·   ·medical records including some of the ones that are        20·   ·for.· For example, phone records.· But it is my
21·   ·before you right now from Ms. Cobb-Bunch during your       21·   ·understanding with medical records in a criminal
22·   ·investigation, correct?                                    22·   ·investigation that HIPAA doesn't apply and if HIPAA
23·   · · · A· · Yes, we went over that, yes.                     23·   ·didn't apply, I wouldn't need a search warrant.
24·   · · · Q· · Yes.· Did you have a subpoena for those          24·   · · · Q· · So you have to get a search warrant to get
25·   ·medical records?                                           25·   ·phone records but not medical records?· Is that your

                                                       Page 315                                                          Page 317
·1·   · · · A· · No.                                              ·1·   ·testimony, sir?
·2·   · · · Q· · Did you have a Court Order for those medical     ·2·   · · · A· · On an ongoing criminal investigation that's
·3·   ·records?                                                   ·3·   ·right.
·4·   · · · A· · No.                                              ·4·   · · · Q· · Did you ever get permission from Ms. Hoskins
·5·   · · · Q· · Did you have a signed HIPAA release from Ms.     ·5·   ·on February 15, 2011, to go get her medical records?
·6·   ·Hoskins to get these medical records?                      ·6·   · · · MR. WRIGHT:· Objection.· Form and foundation.
·7·   · · · A· · No.                                              ·7·   ·Answer best you can.
·8·   · · · Q· · Did you have a search warrant that would allow   ·8·   · · · A· · No.
·9·   ·you to get those records?                                  ·9·   · · · Q· · All right.· Let me ask you this.· You say in
10·   · · · A· · No.· My understanding is that HIPAA doesn't      10·   ·your report, which is 279 to 280.· I'm sorry, sir.· Let
11·   ·apply to a criminal investigation.· That was my            11·   ·me look through here real quick.· We've got a lot of
12·   ·understanding of it.                                       12·   ·exhibits.· You say in your report that Dr. Warren
13·   · · · Q· · Were your actions in getting these records       13·   ·refused to give you a statement but promised to give you
14·   ·without a subpoena, a warrant, court order or a HIPAA      14·   ·a letter.· Do you recall writing that in one of your
15·   ·waiver, were those -- was that action consistent with      15·   ·reports in this case?
16·   ·the training that you received from KSP?                   16·   · · · A· · I believe that's correct.
17·   · · · MR. WRIGHT:· Objection to form and foundation but     17·   · · · MS. STAPLES:· 29, I think.
18·   ·answer best you can.                                       18·   · · · MR. SLOSAR:· · · 29.
19·   · · · A· · The best I remember, that HIPAA does not apply   19·   · · · MS. STAPLES:· It think it's at 279.
20·   ·to criminal investigations.                                20·   · · · MR. SLOSAR:· · · ·Okay.· Now -- yeah, you're right.
21·   · · · Q· · Let me ask you a different way.· Did anything    21·   ·Thank you.
22·   ·that you did with regard to getting these records          22·   · · · · · · · · ·(EXHIBIT 29 MARKED FOR IDENTIFICATION)
23·   ·without a Court order or a subpoena or a search warrant,   23·   ·BY MR. SLOSAR:
24·   ·did any of those actions violate any policy, procedure     24·   · · · Q· · All right.· Here's the report.· Here is the
25·   ·or training from KSP as you understood it?                 25·   ·last paragraph.· Will you read this to yourself, sir, of
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,83 of 140 - Page
                                                                     2018
                                     ID#: 6494                                   318..321
                                                       Page 318                                                          Page 320
·1·   ·280.· Let me know when you're finished.                    ·1·   ·saying that there is one, but obviously you are trying
·2·   · · · A· · Just this one?                                   ·2·   ·to make a point and get me pinned in on something that
·3·   · · · Q· · Yeah.                                            ·3·   ·I'm not doing.· Or trying to insinuate that I'm lying or
·4·   · · · MR. WRIGHT:· What exhibit are we on?· 29?             ·4·   ·something like that which is not true.
·5·   · · · COURT REPORTER:· 29.                                  ·5·   · · · Q· · I'm asking you: did you fabricate this
·6·   · · · THE WITNESS:· · ·It says 000280.                      ·6·   ·conversation?· Yes or no?
·7·   · · · MR. WRIGHT:· Okay.· Go ahead.                         ·7·   · · · A· · I did not fabricate me talking to Dr. Warren.
·8·   · · · MR. SLOSAR:· If you need another one, I can give      ·8·   · · · Q· · You had a conversation with Dr. Warren on June
·9·   ·you a copy.                                                ·9·   ·30, 2011, correct?
10·   · · · MR. WRIGHT:· No, I have it.                           10·   · · · A· · I've already answered that.
11·   ·BY MR. SLOSAR:                                             11·   · · · Q· · Yes.
12·   · · · Q· · Okay.                                            12·   · · · A· · I said I believe so, but I'm not -- the exact
13·   · · · A· · Okay.· So I've read it.                          13·   ·date could be wrong.
14·   · · · Q· · And you wrote this, correct?                     14·   · · · Q· · Sir, how did -- turn to the first page of this
15·   · · · A· · I believe so, yes.                               15·   ·report.· What day did you draft your report?
16·   · · · Q· · And according to your statement on June 30,      16·   · · · A· · 6-29-2011.
17·   ·2011, you went to the Faith Medical Center and talked to   17·   · · · Q· · Okay.· So you drafted this report a day before
18·   ·Dr. Larry Warren, correct?                                 18·   ·you supposedly had a conversation with Dr. Warren,
19·   · · · A· · June 30, 2008 [sic].· Yes, that would be what    19·   ·right?
20·   ·it says.                                                   20·   · · · A· · That's what it shows.
21·   · · · Q· · June 2011, right?                                21·   · · · Q· · Yeah.· So you knew that when you drafted this
22·   · · · A· · Yes, that's what it says there.                  22·   ·report on June 29, 2011, that you did not yet have a
23·   · · · Q· · Okay.· And you asked Mr. -- Dr. Warren to give   23·   ·conversation with Dr. Warren the following day, correct?
24·   ·a recorded statement, correct?                             24·   · · · MR. WRIGHT:· Object to form and foundation. Go
25·   · · · A· · Yes.                                             25·   ·ahead.

                                                       Page 319                                                          Page 321
·1·   · · · Q· · And he refused, correct?                         ·1·   · · · A· · Say that again.
·2·   · · · A· · Yes.                                             ·2·   · · · Q· · You will agree with me that when you draft a
·3·   · · · Q· · And that was all on June 30, correct?            ·3·   ·report on the 29th that you cannot document information
·4·   · · · A· · Yes.                                             ·4·   ·that you learned from an interview that happened with
·5·   · · · Q· · And then he told you that he would write you a   ·5·   ·Dr. Warren the following day because it had not yet
·6·   ·letter, right?                                             ·6·   ·happened.· Would you agree with that?
·7·   · · · A· · Yes.                                             ·7·   · · · A· · Yes, that's the reason I said it could be a
·8·   · · · Q· · Okay.· Well, sir, are you fabricating this       ·8·   ·typo.
·9·   ·portion of your report about the June 30, 2011 interview   ·9·   · · · Q· · Okay.· Just a typo in a murder investigation,
10·   ·that you had with Dr. Warren?                              10·   ·right?
11·   · · · MR. WRIGHT:· Object to form.· Foundation. Answer      11·   · · · MR. WRIGHT:· Objection.· That's not a question.
12·   ·best you can.                                              12·   · · · Q· · If Dr. Warren denied your accusation that he
13·   · · · A· · It could be a typo, but I'm thinking this is -   13·   ·refused an interview with you on June 30, 2011 or on any
14·   ·- I knew I talked to him.· I would have to look at the     14·   ·other date, would he be lying?
15·   ·case file.                                                 15·   · · · MR. WRIGHT:· Object to form.· Answer best you can.
16·   · · · Q· · Are you lying about having a conversation with   16·   · · · A· · Absolutely.
17·   ·Dr. Warren on June 30, 2011?· Yes or no?                   17·   · · · Q· · Okay.· Well, I'm going to show you what we'll
18·   · · · A· · No, I'm not lying.· Could there have been a      18·   ·mark as Exhibit number 35.· PL 221 to 2294.· Shoot.· I'm
19·   ·typo of one of the year or dates maybe, but I'm not        19·   ·sorry.· It's 34. That's my fault.· Sir, you applied to
20·   ·lying about having a conversation with him.                20·   ·KSP in June of 2000, right?· Right?· You may wish you
21·   · · · Q· · Why would you say that there would be a typo?    21·   ·didn't apply there right now.
22·   ·Aren't you accurate when you document your reports?        22·   · · · · · · · · ·(EXHIBIT 34 MARKED FOR IDENTIFICATION)
23·   · · · MR. WRIGHT:· Object to form.· Foundation.· Go ahead   23·   · · · MR. WRIGHT:· Objection.
24·   ·and answer best you can.                                   24·   · · · Q· · You applied there in June of 2000, right?
25·   · · · A· · Okay.· Obviously mistakes happen.· I'm not       25·   · · · A· · That's what the date says on this, but this
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,84 of 140 - Page
                                                                     2018
                                     ID#: 6495                                   322..325
                                                       Page 322                                                          Page 324
·1·   ·has been so long, I don't remember this.· I don't even     ·1·   · · · A· · I'm not saying I'm not.· I don't remember. I'm
·2·   ·know what this is.                                         ·2·   ·not saying I didn't.
·3·   · · · Q· · Do you -- why don't you turn to the last page    ·3·   · · · Q· · Well, you were the person who underlined the
·4·   ·and tell me whether you remember whether Dr. Larry         ·4·   ·appointment time and the arrival time, right?
·5·   ·Warren was a character reference for you when you          ·5·   · · · MR. WRIGHT:· Objection to form and foundation.
·6·   ·applied to KSP in June of 2000?                            ·6·   · · · A· · It looks like 11:30 to 11:54.
·7·   · · · A· · Oh, this would be -- I would love to.· Because   ·7·   · · · Q· · Did you underline the appointment time and the
·8·   ·this Larry Warren is my former superintendent at my high   ·8·   ·arrival time?
·9·   ·school, not the Dr. Larry Warren.                          ·9·   · · · A· · I don't remember doing it.· I'm not saying I
10·   · · · Q· · Not Dr. Warren.· Okay.                           10·   ·didn't.
11·   · · · A· · Anymore questions?                               11·   · · · Q· · Is that your star next to it?
12·   · · · Q· · I have a lot more questions, Mr. York.· Yes. I   12·   · · · A· · I said I don't remember.· I'm not saying I
13·   ·do have some more questions.· Let's go to the next         13·   ·didn't do it, but I don't remember underlining it and
14·   ·exhibit.· This is PL 14301 through -- well, just 14301.    14·   ·putting the star by it.
15·   · · · A· · Let's back up.· He was a superintendent at       15·   · · · Q· · So you're not saying that you -- I mean, you
16·   ·that time, but when I was in high school, he was the       16·   ·acknowledge that you wrote on this document?
17·   ·principal.· I just don't want nobody to construe my        17·   · · · A· · Yeah, I said that appears to be my
18·   ·words.                                                     18·   ·handwriting.
19·   · · · Q· · We don't want that happening.                    19·   · · · Q· · Yeah.· And you don't -- you're not saying that
20·   · · · MR. SLOSAR:· · · This is -- what exhibit are we on?   20·   ·you did not write on this document by circling it and
21·   · · · COURT REPORTER:· · · 35.                              21·   ·underlining the time and putting a star next to the
22·   ·BY MR. SLOSAR:                                             22·   ·time, right?
23·   · · · Q· · 35.· ·All right, sir.· Sir, I am going to ask    23·   · · · A· · Yes.
24·   ·you to look at this document.· It's PL 14301.· Okay?       24·   · · · Q· · Okay.· And this was the document that was
25·   ·Counsel, I apologize.· The copy that he has is one-sided   25·   ·found in Jackie Steele's file.· Okay?

                                                       Page 323                                                          Page 325
·1·   ·which was intentionally done.· This one has two            ·1·   · · · MR. WRIGHT:· Object to form and foundation.
·2·   ·different documents on it, but I'm just asking him about   ·2·   · · · A· · Yes.
·3·   ·one with the handwriting on it.· PL 14301.                 ·3·   · · · Q· · And earlier I showed you Exhibit --
·4·   · · · · · · · · ·(EXHIBIT 35 MARKED FOR IDENTIFICATION)     ·4·   · · · MR. SLOSAR:· · · Can you give me the exhibit number
·5·   · · · MR. WRIGHT:· Exhibit 35?                              ·5·   ·of the first medical record?
·6·   · · · MR. SLOSAR:· · · It is.                               ·6·   · · · MS. STAPLES:· 30.
·7·   · · · Q· · Sir, that's your handwriting at the bottom of    ·7·   · · · MR. SLOSAR:· · · I'm sorry?
·8·   ·this page, correct?                                        ·8·   · · · MS. STAPLES:· 33.· It's the packet.· 334162.
·9·   · · · A· · That appears to be my handwriting.               ·9·   ·BY MR. SLOSAR:
10·   · · · Q· · 10-10-1058, Katherine Mills murder, right?       10·   · · · Q· · Sergeant York, do you know where that packet
11·   · · · A· · Yes.                                             11·   ·is of medical information? I don't see that exhibit.
12·   · · · Q· · Okay. And you faxed this document to the         12·   · · · A· · I'm not taking nothing out.· I pushed
13·   ·Commonwealth Attorney's Office looking at the top of       13·   ·everything right here.
14·   ·this page on November 28, 2012; is that right?             14·   · · · MS. STAPLES:· Look at the bottom.· It looks like
15·   · · · A· · I know there's a date but that middle line is    15·   ·yours.
16·   ·out.· I can't tell where -- what dates it came from. You   16·   · · · MR. SLOSAR:· · · Oh, you're right.· All the way at
17·   ·see what I'm saying right here?                            17·   ·the bottom.· Sorry about that.· I'm not going to touch
18·   · · · Q· · Sure.· Yeah.· Well, do you see on the left       18·   ·that either.
19·   ·where it says 11-28-2002?                                  19·   ·BY MR. SLOSAR:
20·   · · · A· · Yes.                                             20·   · · · Q· · You were responsible for providing the
21·   · · · Q· · Okay. And I'll represent to you that Mr.         21·   ·discovery to Jackie Steele's office as the lead case
22·   ·Steele has records in his file saying that you faxed to    22·   ·officer, correct?
23·   ·him 19 pages of discovery on November 28, 2002.· It        23·   · · · A· · Yes.
24·   ·should have been here but it's not my file. Sir, you       24·   · · · Q· · Okay.· And you acknowledge that your
25·   ·also were the person who circled this "CO," right?         25·   ·handwriting is at the bottom of this medical record,
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,85 of 140 - Page
                                                                     2018
                                     ID#: 6496                                   326..329
                                                       Page 326                                                          Page 328
·1·   ·correct?                                                   ·1·   ·a.m.?
·2·   · · · A· · That would appear it is.                         ·2·   · · · A· · No.
·3·   · · · Q· · And you don't discount the fact that it may be   ·3·   · · · Q· · And at the time that you sent these medical
·4·   ·your handwriting next to this information at the top,      ·4·   ·records to Jackie Steele's office, by that point in
·5·   ·correct?                                                   ·5·   ·time, did you or have you taken the statement from Allen
·6·   · · · A· · Yes.                                             ·6·   ·Helton in this case that implicated Ms. Hoskins in the
·7·   · · · Q· · Okay.· So Sergeant York, can you explain to me   ·7·   ·homicide?
·8·   ·why the time on the medical record, Bates stamp PL 14165   ·8·   · · · A· · You asked if Allen Helton was before the Grand
·9·   ·says that Ms. Hoskins arrived at 11:54 and why the         ·9·   ·Jury?
10·   ·document that you sent to Jackie Steele at PL 14301 says   10·   · · · Q· · Yes.
11·   ·that Ms. Hoskins arrived at 12:54?                         11·   · · · A· · Yes.
12·   · · · MR. WRIGHT:· I'm going to object here.                12·   · · · Q· · Okay.· So let's move on.· We're off with the
13·   ·Characterization of what that second form says.· But       13·   ·medical records, okay?· I'm going to show you what's
14·   ·answer the best you can.                                   14·   ·marked -- what we'll mark as 36.· This is PL 20498.· Do
15·   · · · Q· · Can you explain how that happened, Sergeant      15·   ·you remember Christy Branson, right, sir? Do you
16·   ·York?                                                      16·   ·remember her?
17·   · · · A· · Well, it didn't happen.· That says 11:54.· I'm   17·   · · · · · · · · ·(EXHIBIT 36 MARKED FOR IDENTIFICATION)
18·   ·assuming by it being a fax, it got smudged.· Obviously,    18·   · · · A· · I remember taking a statement from her, yes.
19·   ·you can tell this is a fax copy.· Not only on that one     19·   · · · Q· · Okay.· That statement.
20·   ·but other ones is a little bit more smudged.· I mean,      20·   · · · A· · Do you want me to put these any particular
21·   ·for example, look at the lines.· This is a good point.     21·   ·place?· I don't want them to get lost again.
22·   ·See how the lines here are straight?                       22·   · · · Q· · Just keep them in that pile.· And I'm going to
23·   · · · Q· · Sure.                                            23·   ·try to keep my pile away from it so I don't mess up
24·   · · · A· · These lines here are up and down and not even.   24·   ·something.· Okay.· So you took a statement from Ms.
25·   ·Do you see that?                                           25·   ·Branson, right?· Right?

                                                       Page 327                                                          Page 329
·1·   · · · Q· · No, I do.· But can you tell me, would you at     ·1·   · · · A· · Yes, do you want me to read through this?
·2·   ·least agree with me, that these are both supposed to be    ·2·   · · · Q· · No.
·3·   ·11s.· 11:30 a.m. and 11:54 a.m., right?· That's what       ·3·   · · · MR. WRIGHT:· What's the Bates number on that?
·4·   ·it's supposed to be?                                       ·4·   · · · A· · It's PL 020498.
·5·   · · · A· · That's what it is.                               ·5·   · · · Q· · Yep.
·6·   · · · Q· · Okay.· Now, the second digit in the 11:30 does   ·6·   · · · A· · It's only got one page.
·7·   ·not look like the number 2 where the second digit and      ·7·   · · · Q· · Yep.· One page.· You took this statement,
·8·   ·the 11:54 does look like the number 2.· Would you agree    ·8·   ·correct?
·9·   ·with that?                                                 ·9·   · · · A· · Yes, I interviewed Christy Branson.
10·   · · · MR. WRIGHT:· Object to form.                          10·   · · · Q· · You took this statement on May 16, 2011,
11·   · · · A· · Again, I want to go back and say this.· I did    11·   ·right?
12·   ·not change anything and again, it is more than obvious     12·   · · · A· · Yes, sir.
13·   ·if you look at the two different ones how this one is      13·   · · · Q· · Okay.· Who was with you when you took this
14·   ·smudged.· The lines are not even straight on this one.     14·   ·statement from Ms. Branson?
15·   ·Do you see that?· Do you agree with that?· How that        15·   · · · A· · I don't remember if anybody was with me. I
16·   ·lines are not even and smudged?                            16·   ·remember Sheriff Pickard telling me that she came into
17·   · · · Q· · I get that but that's not my question to you.    17·   ·our office, I think, wanting to talk to me.
18·   · · · A· · Do you agree with me on that on the lines?       18·   · · · Q· · Okay.
19·   · · · Q· · I agree with you that the lines are --           19·   · · · A· · I don't know.· I don't remember who -- I don't
20·   · · · A· · Uneven and smudged compared to the lines on      20·   ·think nobody else was in the room.
21·   ·this one?                                                  21·   · · · Q· · Did Sheriff Pickard tell you that Christy
22·   · · · Q· · Sure, sir.                                       22·   ·Branson wanted to make a statement in this case against
23·   · · · A· · Okay.                                            23·   ·Ms. Hoskins, Mr. Taylor and Mr. Lester for the murder of
24·   · · · Q· · My question to you is different.· Which his,     24·   ·Katherine Mills?
25·   ·did you change the second digit in 11:54 to read 12:54     25·   · · · A· · I don't think he went into all that. I
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,86 of 140 - Page
                                                                     2018
                                     ID#: 6497                                   330..333
                                                       Page 330                                                          Page 332
·1·   ·believe he stated that Christy Branson wanted to talk to   ·1·   · · · A· · Okay.
·2·   ·me.                                                        ·2·   · · · Q· · Now, did -- Sergeant York, what promises did
·3·   · · · Q· · And did Sheriff Pickard tell you that she        ·3·   ·you make to Ms. Branson before turning on the recorder?
·4·   ·wanted to talk to you about the homicide of Katherine      ·4·   · · · MR. WRIGHT:· Objection to form and foundation.
·5·   ·Mills?                                                     ·5·   ·Answer best you can.
·6·   · · · A· · Yeah, it had something to do with that.· Like    ·6·   · · · A· · I don't believe she asked me for anything. I
·7·   ·I said, I don't know the exact words.                      ·7·   ·don't remember anything she -- wanted anything.
·8·   · · · Q· · You don't recall who was with you during the     ·8·   · · · Q· · Do you have an independent recollection of
·9·   ·statement, correct?                                        ·9·   ·having a conversation with her about promises?
10·   · · · A· · No, if there was anybody in there other than     10·   · · · A· · No, I do not remember.
11·   ·the Sheriff, I would imagine I would have put that. I      11·   · · · Q· · So if Ms. Branson says that you promised her
12·   ·don't see it.· Did you listen to it, I'm assuming?         12·   ·things in exchange for giving a statement, you wouldn't
13·   · · · Q· · I have, yes.                                     13·   ·deny that, right?
14·   · · · A· · Anybody else that I mention?                     14·   · · · A· · I don't remember --
15·   · · · Q· · I don't recall.· No, I don't recall anybody.     15·   · · · MR. WRIGHT:· Objection.· Form and foundation.
16·   · · · A· · You don't recall?· Okay.                         16·   ·Answer best you can.
17·   · · · Q· · Your -- that's fair.· You were asking all the    17·   · · · A· · I don't remember her asking for anything. I
18·   ·questions from my recollection.· Okay.· Now, fair to say   18·   ·know I didn't help her with anything.· The only thing I
19·   ·that you spoke to Ms. Branson prior to turning on the      19·   ·remember from the time that this happened is when -- I
20·   ·recorder?                                                  20·   ·want to say I believe her attorney was Sam Castle maybe.
21·   · · · A· · That would be fair to say, yes.                  21·   ·I'm not for sure on that.· But I believe he came forward
22·   · · · Q· · Okay. And the conversation that you had with     22·   ·and said that she was in a car wreck and I believe that
23·   ·Ms. Branson prior to turning on the recorder, that         23·   ·I was under the understanding that he had documentation
24·   ·conversation is not reflected in the narrative that you    24·   ·and that she had some type of amnesia and didn't
25·   ·drafted, correct?                                          25·   ·remember giving me a statement.

                                                       Page 331                                                          Page 333
·1·   · · · A· · That is correct.                                 ·1·   · · · Q· · So Ms. Branson later denied any knowledge of
·2·   · · · Q· · Okay.· Do you have any idea what time your       ·2·   ·Ms. Hoskins confessing to her, correct?
·3·   ·interview with Ms. Branson actually began on May 16,       ·3·   · · · MR. WRIGHT:· Objection to form and foundation.
·4·   ·2011?                                                      ·4·   ·Answer best you can.
·5·   · · · A· · Other than -- you mean, how much time before?    ·5·   · · · A· · No, that's not what happened.· What happened
·6·   · · · Q· · Yeah.                                            ·6·   ·was that she was in a car wreck and -- like I said, I
·7·   · · · A· · No.                                              ·7·   ·did not look at the medical records.· That's something
·8·   · · · Q· · Okay.· So I know that -- from looking at your    ·8·   ·that I think that the Commonwealth Attorney did because
·9·   ·report, the recorded statements are at 11:00 a.m., but     ·9·   ·I don't want to, as far as documentation.· But I -- my
10·   ·it's fair to say that you're not sure how long you spoke   10·   ·understanding is that she was in a car wreck and her
11·   ·to her before that recording took place, correct?          11·   ·attorneys said that she didn't remember because of the
12·   · · · A· · Yes, sir.                                        12·   ·brain injury.· That's the best of my understanding. Now,
13·   · · · Q· · Okay.· Now, according to your report, Ms.        13·   ·exactly what date that happened or month or anything
14·   ·Branson told you that Amanda Hoskins confessed             14·   ·like that, I'm not familiar.· And like I said, I'm not
15·   ·involvement to her in the murder of Katherine Mills,       15·   ·saying that I read through each of her medical records
16·   ·correct?                                                   16·   ·concerning the car wreck.· Okay?
17·   · · · A· · Yes, if I remember without reading.· But if      17·   · · · Q· · Okay.· You later testified to the Grand Jury
18·   ·you want me to take time to read it, I will.· But I        18·   ·on April 27, 2012 about the substance of the information
19·   ·believe that she would tell you.· But I believe this       19·   ·contained in your report relating to Christy Branson; is
20·   ·one, she implicated that maybe Joe King done it and not    20·   ·that right?
21·   ·Jonathan Taylor.· If I remember, if you'll give me a       21·   · · · A· · Yeah, I think that would be -- yes.
22·   ·second, I'll read it or if you want to agree with me if    22·   · · · Q· · And you testified similarly at the preliminary
23·   ·you're familiar with it.                                   23·   ·hearing, too; is that right?
24·   · · · Q· · No, I -- I'm not going to ask you a time. I      24·   · · · A· · I should have, yes.
25·   ·don't think you need to read it yet.                       25·   · · · Q· · And generally you told the Court at the
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,87 of 140 - Page
                                                                     2018
                                     ID#: 6498                                   334..337
                                                       Page 334                                                          Page 336
·1·   ·preliminary hearing, you told the Grand Jurors that Ms.    ·1·   ·is 30 --
·2·   ·Hoskins confessed to Christy Branson when she was          ·2·   · · · A· · This is 290.
·3·   ·incarcerated, correct?                                     ·3·   · · · Q· · Oh, no.· Sorry.· This is Exhibit 37.
·4·   · · · A· · Yes, that -- yes.                                ·4·   · · · A· · You're confusing me now.· What numbers am I
·5·   · · · Q· · Okay.· All right.· Moving on.                    ·5·   ·trying to tell?
·6·   · · · A· · From this one?                                   ·6·   · · · Q· · If you flip over Exhibit 37, which I've done.
·7·   · · · Q· · Yeah.· Sir, how many times did you speak with    ·7·   · · · A· · Okay.· You want me to look at this page?
·8·   ·a witness by the name of Michael Crump during your         ·8·   · · · Q· · Yes.
·9·   ·investigation?                                             ·9·   · · · A· · Okay.
10·   · · · A· · I don't remember exactly how many.               10·   · · · Q· · You go to the second page of Exhibit 38.· You
11·   · · · Q· · Okay.                                            11·   ·agree with me that this is a different version of the
12·   · · · A· · I mean, obviously the ones that we've already    12·   ·report because there's two lines on this second page and
13·   ·discussed.                                                 13·   ·there's three lines on this second page.
14·   · · · Q· · Okay.· Well, you acknowledged earlier that you   14·   · · · MR. WRIGHT:· I'm going to object based on the
15·   ·did not document each of your conversations or contacts    15·   ·foundation of these two reports. But go on ahead and
16·   ·with Michael Crump throughout this investigation; is       16·   ·review them.
17·   ·that right?                                                17·   · · · A· · Okay.· Let me -- I'm reading --
18·   · · · A· · Yes.                                             18·   · · · Q· · And I'm just asking about the -- I'm asking
19·   · · · Q· · Sir, I am going to show you what we'll mark as   19·   ·about the --
20·   ·Exhibit number 37.· This is KSP -- wait. I'm sorry. It's   20·   · · · A· · You're not asking me about the content?
21·   ·PL 144435 to 36.· Take a look at that, sir.                21·   · · · Q· · No.· Just is the second page of this report,
22·   · · · · · · · · ·(EXHIBIT 37 MARKED FOR IDENTIFICATION)     22·   ·does it have a different number of lines than the second
23·   · · · A· · Go ahead and read it?· Okay.                     23·   ·page of this report?
24·   · · · Q· · Do you recognize this report?                    24·   · · · A· · Yes, this one has like one and a half and this
25·   · · · A· · I'll review it.                                  25·   ·one has like two and a half, would you agree with that?

                                                       Page 335                                                          Page 337
·1·   · · · Q· · Okay.                                            ·1·   · · · Q· · Okay.· Yeah.
·2·   · · · A· · I read it and I don't remember making this       ·2·   · · · A· · And then there's no -- this page doesn't have
·3·   ·star.                                                      ·3·   ·that line here.
·4·   · · · Q· · Okay.· Does that similar -- that star looks      ·4·   · · · Q· · Yeah, Officer Cornett signed one of these
·5·   ·similar to the one on the medical record that we           ·5·   ·reports, correct?
·6·   ·discussed a few minutes ago; is that right?                ·6·   · · · A· · He signed it, yes.
·7·   · · · MR. WRIGHT:· Object to form and foundation.           ·7·   · · · Q· · Exhibit number 38.· And Exhibit number 37, he
·8·   · · · A· · I don't remember that.                           ·8·   ·typed out his name, correct?
·9·   · · · Q· · Does this look similar?                          ·9·   · · · A· · Yeah, that is typed.· But I would point out
10·   · · · MR. WRIGHT:· Objection.· But do the best you can.     10·   ·that, again, I don't want to -- I'm not trying to argue
11·   · · · A· · Not really.                                      11·   ·with you but I mean, how this happened, I do not know.
12·   · · · Q· · No?· All right.                                  12·   ·It's the same content and there's nothing different. I
13·   · · · A· · No, because -- I mean, look.· You see her the    13·   ·don't know how that happened or remember anything about
14·   ·point on the, I guess, the first angle is below the line   14·   ·it.
15·   ·here and here obviously, see here?· It's way above.        15·   · · · MR. WRIGHT:· I'm also going to object to the
16·   · · · Q· · Okay.· All right.· I'm going to show you what    16·   ·foundation of where these reports came from.
17·   ·we'll mark as Plaintiff's Exhibit number 38.· I don't      17·   · · · Q· · Did you ever review -- well, one of these
18·   ·have extra copies of this. I apologize.· It's KSP 288 to   18·   ·reports came from the KSP file, correct?
19·   ·-- 289 to 290.· It's a different version of this report.   19·   · · · A· · I don't know where you got them.
20·   ·Sir, can you look at this two page report?· It's the       20·   · · · Q· · I'm sorry.· You're right.· One of these
21·   ·same text but it looks like this is -- if you flip over    21·   ·reports came from KSP.· That's fine.
22·   ·to the backside of 37.· You flip this over.                22·   · · · MR. WRIGHT:· Well, I don't -- I object to that
23·   · · · · · · · · ·(EXHIBIT 38 MARKED FOR IDENTIFICATION)     23·   ·representation.
24·   · · · A· · That's 36.                                       24·   · · · MR. SLOSAR:· You know what, it's fine.
25·   · · · Q· · 36.· Okay.· So this is -- what is this?· This    25·   · · · MR. WRIGHT:· There is --
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,88 of 140 - Page
                                                                     2018
                                     ID#: 6499                                   338..341
                                                       Page 338                                                          Page 340
·1·   · · · MR. SLOSAR:· All right.· Well, there's a KSP - -      ·1·   · · · Q· · I mean, Mr. Crump was the only person who was
·2·   ·there's a KSP 290 Bates stamp.· So if --                   ·2·   ·even -- let me rephrase it.· Mr. Crump was the closest
·3·   · · · MR. WRIGHT:· Okay.                                    ·3·   ·person to an eyewitness in this investigation, would you
·4·   · · · MR. SLOSAR:· -- you're objecting that Kentucky        ·4·   ·agree with that?
·5·   ·State --                                                   ·5·   · · · MR. WRIGHT:· Object to form and foundation. Answer
·6·   · · · MR. WRIGHT:· I'm just objecting to the foundation.    ·6·   ·best you can.
·7·   ·BY MR. SLOSAR:                                             ·7·   · · · A· · I mean, again, I'm not saying -- I don't want
·8·   · · · Q· · Sir, I'm going to show you what we'll mark as    ·8·   ·you to put words in my mouth.· He did not say I can
·9·   ·Exhibit 39.· This is a report that you -- that Officer     ·9·   ·positively identify somebody.· What he did say was that
10·   ·Mefford drafted apparently.· Please look over this and     10·   ·he saw people there.
11·   ·review it.                                                 11·   · · · Q· · Sure.· Sure.
12·   · · · · · · · · ·(EXHIBIT 39 MARKED FOR IDENTIFICATION)     12·   · · · A· · We agree on that?
13·   · · · A· · Okay.· I read these two items.                   13·   · · · Q· · Yeah.
14·   · · · Q· · Okay.· So based on your -- based on this 20 --   14·   · · · A· · Okay.
15·   ·March 23, 2013 report, is it -- did you contact            15·   · · · Q· · And there was nobody else in the investigation
16·   ·Detective Mefford to look for an audio interview done by   16·   ·aside from Cleo Brown that came forward and said that
17·   ·Mike Cornett of Michael Crump early on in the              17·   ·they saw people at the Mills' residence on December 20,
18·   ·investigation?                                             18·   ·2010.· Do you agree with that?
19·   · · · A· · Yes, it says on the March 23rd he contacted      19·   · · · A· · Cleo Brown never gave me a statement saying
20·   ·me, yes.                                                   20·   ·that.
21·   · · · Q· · Okay.· And you know, is it your recollection     21·   · · · Q· · We'll get into it a little bit later.· Aside
22·   ·that Mr. Crump was interviewed by Mr. Cornett on           22·   ·from Mr. Crump, can you think of another person who said
23·   ·December 22, 2010 about what he saw on the date of the     23·   ·that they saw people at Ms. Mills' residence on the date
24·   ·homicide?· Was that generally what you recall?             24·   ·of her death?
25·   · · · A· · Yes, sir.                                        25·   · · · A· · No.

                                                       Page 339                                                          Page 341
·1·   · · · Q· · Okay. And to your understanding, and I believe   ·1·   · · · Q· · Okay.· And I'm going to show you what we'll
·2·   ·you said as much in your interrogatory responses, there    ·2·   ·mark as Exhibit 40.· This is PL 15065.· This is a report
·3·   ·was actually a recorded statement done by Mr. Cornett of   ·3·   ·that you drafted; is that right, Sergeant York?
·4·   ·Mr. Crump during that December 22, 2010 interview,         ·4·   · · · · · · · · ·(EXHIBIT 40 MARKED FOR IDENTIFICATION)
·5·   ·right?                                                     ·5·   · · · A· · Yes, on February 2, 2011, this unit along with
·6·   · · · A· · That's what -- yeah, Detective Cornett stated,   ·6·   ·Detective Bunch interviewed Michael Crump.· Mr. Crump
·7·   ·yes.                                                       ·7·   ·gave a recorded statement to Detective Mike Cornett,
·8·   · · · Q· · And when you learned about that, you contacted   ·8·   ·which I'm referring to this one.
·9·   ·-- well, you learned about that audio statement after      ·9·   · · · Q· · Yeah.· So let me --
10·   ·Mr. Cornett took it, correct?                              10·   · · · A· · -- connected -- I'm sorry.
11·   · · · A· · Was that a question or were you just --          11·   · · · Q· · I'm sorry.· So let me stop you right there. So
12·   · · · Q· · Yes, that's a question.                          12·   ·you knew by February 2, 2011, that Mr. Crump had given a
13·   · · · A· · If I knew about the statement?· Yes.             13·   ·recorded statement to Mr. Cornett, correct?
14·   · · · Q· · Yeah.· After he took that statement, Mr.         14·   · · · A· · Yes, sir.
15·   ·Cornett talked to you about what he learned from Michael   15·   · · · Q· · Okay.· And the following details that you put
16·   ·Crump; is that right?                                      16·   ·in here, and you don't need to read it out loud.· But
17·   · · · A· · Yes.                                             17·   ·did that come from your interview with Michael Crump on
18·   · · · Q· · Okay.· And I'm going to show what we'll --       18·   ·February 2, 2011 or did that come from you listening to
19·   ·well, let me ask you this.· Why weren't -- were you        19·   ·the recorded statement that Detective Cornett took from
20·   ·present for the interview between Mr. -- Detective         20·   ·Michael Crump on December 22nd?
21·   ·Cornett and Mr. Crump on December 22, 2010?                21·   · · · A· · I never listened to the recording.· Detective
22·   · · · A· · No, sir.                                         22·   ·Cornett told me what was -- what he had said and so when
23·   · · · Q· · Why not?                                         23·   ·I interviewed Michael Crump, it wasn't recorded because
24·   · · · A· · We spread out to do neighborhood canvases and    24·   ·he didn't say nothing different than what Michael
25·   ·went in different directions.                              25·   ·Cornett had told me.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,89 of 140 - Page
                                                                     2018
                                     ID#: 6500                                   342..345
                                                       Page 342                                                          Page 344
·1·   · · · Q· · Okay.· So -- but how did you know at the         ·1·   · · · A· · Yes.
·2·   ·beginning of the interview with Michael Crump that he      ·2·   · · · Q· · And on December 22, 2011 you were in charge of
·3·   ·wasn't going to say anything that was different?· Well,    ·3·   ·the investigation file in this case, correct?
·4·   ·let me ask it a different way.· Is it fair to say that     ·4·   · · · A· · Yes.
·5·   ·before you talked to Michael Crump on February 2, 2011     ·5·   · · · Q· · Okay.· And on February 2, 2011, you were in
·6·   ·with Detective Bunch, you had no idea what information     ·6·   ·charge of the investigation filed in this case, correct?
·7·   ·he was going to provide to you?                            ·7·   · · · A· · I'm sorry, is that just a sentence you asked
·8·   · · · MR. WRIGHT: Object to form and foundation. Answer     ·8·   ·me?
·9·   ·best you can.                                              ·9·   · · · Q· · No, no, no.· So the time you wrote this
10·   · · · A· · Say that one more time.                          10·   ·report, approximately a month later, in February you
11·   · · · Q· · So when you and Detective Bunch talked to        11·   ·were still in charge of the investigation file, correct?
12·   ·Michael Crump on February 2, 2011 --                       12·   · · · A· · Yes.· I was -- if you're asking me if I was
13·   · · · A· · You're talking about this page.· Okay.           13·   ·doing both of them, yes.
14·   · · · Q· · Yeah.                                            14·   · · · Q· · And that's because you were the lead case
15·   · · · A· · Okay.                                            15·   ·officer from KSP on this investigation, right?
16·   · · · Q· · During that interview, you didn't know whether   16·   · · · A· · Yes.· At that time.
17·   ·Michael Crump was going to tell you something different    17·   · · · COURT REPORTER:· We are at 40 minutes.
18·   ·or similar to what he told Detective Cornett the day       18·   · · · MR. SLOSAR:· Okay.· Thank you.
19·   ·before, right?                                             19·   · · · Q· · At the time of the Grand Jury, you were -- on
20·   · · · MR. WRIGHT:· Object to form.· Foundation.· Go         20·   ·April 27, 2012, you were in charge of that investigation
21·   ·ahead.                                                     21·   ·file, correct?
22·   · · · Q· · It's not a trick question.· You couldn't read    22·   · · · A· · Yes, sir.
23·   ·his mind, right?                                           23·   · · · Q· · Okay.· Now, who requested that a sketch be
24·   · · · A· · I want to make sure.· As I am driving up there   24·   ·done on February 2nd?
25·   ·before I get there, I had no idea.· You're right.· But     25·   · · · A· · I believe I did.

                                                       Page 343                                                          Page 345
·1·   ·once I got there and talked to him, there was nothing no   ·1·   · · · Q· · Okay.· And why was it that you wanted a
·2·   ·different.                                                 ·2·   ·request to be done?
·3·   · · · Q· · Okay.· And Michael Crump told you when he met    ·3·   · · · A· · Our intentions was to put that drawing out
·4·   ·with you on February 2nd that he saw a white male coming   ·4·   ·there to hopefully get information on the case.
·5·   ·from Katherine's residence where she was found dead,       ·5·   · · · Q· · Wanted to solve the murder of Katherine Mills,
·6·   ·correct?                                                   ·6·   ·right?· It's not a trick question.· Is that right?
·7·   · · · A· · That -- yes.· That's one of the things.          ·7·   · · · A· · We was trying to solve it, yes.
·8·   · · · Q· · He told you the male had a hood on his head,     ·8·   · · · Q· · Okay.· Sorry.· Exhibit 41, PL 2660.· Sir, is
·9·   ·was wearing a hunting jacket with a camo pattern similar   ·9·   ·this the sketch that Detective Bunch made in your
10·   ·to a popular hunting camo pattern called Mossy Oak,        10·   ·presence on February 2, 2011?
11·   ·correct?                                                   11·   · · · · · · · · ·(EXHIBIT 41 MARKED FOR IDENTIFICATION)
12·   · · · A· · That is correct.                                 12·   · · · A· · This appears to be a copy but it appears to be
13·   · · · Q· · And then Detective Bunch did a sketch with you   13·   ·that.
14·   ·and Michael Crump, correct?                                14·   · · · Q· · This is substantially similar to the sketch
15·   · · · A· · That was the main reason why we went there was   15·   ·that he did in your presence, correct?
16·   ·to do a sketch of the male he saw.                         16·   · · · A· · Yes, but this is not that.
17·   · · · Q· · Okay.· And how long do you recall it taking      17·   · · · Q· · It may have been.· The sketch, the original
18·   ·Detective Bunch to do that sketch?                         18·   ·sketch may have been larger, right?
19·   · · · A· · I don't remember how long.· I don't -- I         19·   · · · A· · I mean, all I'm saying this is a print off.
20·   ·couldn't even begin to give you an estimate on how long    20·   · · · Q· · Okay.
21·   ·it took him to draw.                                       21·   · · · A· · It's not the original.· I don't want nobody
22·   · · · Q· · But you knew by February 2, 2011 that there      22·   ·trying to say I'm saying this is it.
23·   ·was a recording from Michael Crump that existed from his   23·   · · · Q· · But you're not saying this is a different
24·   ·December 22nd interview with Mr. Cornett.· Would you       24·   ·sketch than what was done.· You're just saying this is a
25·   ·agree with that?                                           25·   ·copy, right?
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,90 of 140 - Page
                                                                     2018
                                     ID#: 6501                                   346..349
                                                       Page 346                                                          Page 348
·1·   · · · A· · Yes.                                             ·1·   · · · A· · It could have been all of them.· It could have
·2·   · · · Q· · Okay.· And did you use this sketch during your   ·2·   ·been one of them. I don't remember.
·3·   ·investigation of the Mills homicide to look for            ·3·   · · · Q· · Okay.· But you sent at least one of these
·4·   ·potential· · ·suspects?                                    ·4·   ·photographs of Jonathan Taylor for Mr. Crump to look at,
·5·   · · · A· · Yes, I -- yes.· We used that sketch that         ·5·   ·correct?
·6·   ·Trooper Bunch done.                                        ·6·   · · · A· · Yes.
·7·   · · · Q· · Now, sir, I am going to show you your            ·7·   · · · Q· · And at the time --
·8·   ·interrogatory response.· Actually, it is already an        ·8·   · · · A· · I believe so.· I don't know which ones so I
·9·   ·exhibit.                                                   ·9·   ·don't want you to --
10·   · · · MR. SLOSAR:· · · What is it?                          10·   · · · Q· · Okay.· Well, I'm going to look at -- I'm going
11·   · · · COURT REPORTER:· 3.                                   11·   ·to focus on -- why don't we look at PL 5070 now.· I've
12·   · · · Q· · Here it is. Exhibit number 3.· I'll refer you    12·   ·got PL 5070 in front of you and your sketch in front of
13·   ·to your second interrogatory response.· Now, in your       13·   ·you, correct? The sketch in Exhibit 41 that Detective
14·   ·second interrogatory response --                           14·   ·Bunch did in your presence?
15·   · · · A· · Are you talking about you want me to read        15·   · · · A· · Okay.
16·   ·this?                                                      16·   · · · Q· · Is that right?
17·   · · · Q· · Actually, you know what?· Let's go to number -   17·   · · · A· · Yes.· A copy of it.
18·   ·- sorry.· Let me refer you to number 10. I apologize.      18·   · · · Q· · Okay. All right.· Tell me whose idea it was to
19·   ·Your 10th interrogatory response, you state that eluding   19·   ·take photographs of Jonathan Taylor, those photographs
20·   ·to Michael Crump, that "Crump consistently described the   20·   ·that are in front of you.
21·   ·persons he saw at the victim's residence on the day of     21·   · · · A· · I don't remember.· I probably took them. I
22·   ·the murder but could not positively identify any           22·   ·don't know or remember what was behind it.· I'm not
23·   ·suspect"; is that right, sir?                              23·   ·denying that I took them.· I don't remember exactly the
24·   · · · A· · Yes.                                             24·   ·date or time.
25·   · · · Q· · Okay.· And earlier you testified, in fact,       25·   · · · Q· · Do you remember you and Detective Broughton

                                                       Page 347                                                          Page 349
·1·   ·that you had sent some photographs to an Oklahoma Police   ·1·   ·taking these photographs together of Jonathan Taylor
·2·   ·Department of Jonathan Taylor that Mr. Crump did not       ·2·   ·after Court one day?
·3·   ·identify -- did not positively identify Mr. Taylor's       ·3·   · · · A· · After Court one day?· I don't remember.· I'm
·4·   ·photographs, correct?                                      ·4·   ·not saying that we did not take the pictures, but what
·5·   · · · A· · But he didn't positively say it wasn't either.   ·5·   ·I'm saying, I don't remember where or when the exact
·6·   · · · Q· · That's not what I asked you.                     ·6·   ·dates were.
·7·   · · · A· · I said yes.                                      ·7·   · · · Q· · Okay.· · Well, you told Jonathan Taylor to put
·8·   · · · Q· · When you sent the photographs -- when you sent   ·8·   ·on this hoodie and have the hood over his head when you
·9·   ·the photographs to Oklahoma, did Mr. Crump positively      ·9·   ·took the photographs, right?
10·   ·identify Jonathan Taylor's photograph?                     10·   · · · A· · Probably so, yes.
11·   · · · MR. WRIGHT:· I'll object to form and foundation.      11·   · · · Q· · Yeah.· And that's because you knew that Mr.
12·   ·Go ahead and answer.                                       12·   ·Crump's sketch had a hood over the suspect, right?
13·   · · · Q· · Yes or no?                                       13·   · · · A· · Yes.
14·   · · · A· · Yes, that is correct.· He could not positively   14·   · · · Q· · So you wanted the photographs of Jonathan
15·   ·identify whether it was or was not.                        15·   ·Taylor to look like the sketch that was done by Michael
16·   · · · Q· · Okay.· And sir, I'm going to show you what we    16·   ·Crump, correct?
17·   ·will mark as Exhibit number 42.                            17·   · · · MR. WRIGHT:· Object to form and foundation. Answer
18·   · · · · · · · · ·(EXHIBIT 42 MARKED FOR IDENTIFICATION)     18·   ·best you can.
19·   · · · A· · Can we move past this one?                       19·   · · · Q· · Is that right?
20·   · · · Q· · Not yet, not yet.· Now, these aren't a great     20·   · · · A· · Is -- as long as -- all the pictures I took of
21·   ·copy but have -- they get better after the first page.     21·   ·different of people.· Yes.
22·   ·Are these, can you tell me, which of these photographs     22·   · · · Q· · Okay.· And you also told Jonathan Taylor to
23·   ·you sent to Oklahoma for Mr. Crump to review?              23·   ·turn to the side, correct?
24·   · · · A· · I can't tell you one -- which ones, no.          24·   · · · MR. WRIGHT:· Object to form and foundation. Answer
25·   · · · Q· · Okay.                                            25·   ·best you can.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,91 of 140 - Page
                                                                     2018
                                     ID#: 6502                                   350..353
                                                       Page 350                                                          Page 352
·1·   · · · A· · I'm not saying I didn't.· I don't remember       ·1·   · · · A· · What's the date on that?
·2·   ·exactly.· I'm sure I did.                                  ·2·   · · · Q· · Well, you told me earlier under oath that you
·3·   · · · Q· · Okay.· Well, you knew that Detective -- or       ·3·   ·took this photograph the same day that you got the Post-
·4·   ·that Mr. Crump's sketch had the hair of the individual     ·4·   ·it note, which was December 24, 2010, right?
·5·   ·that he saw out of his hoodie a little bit, right?         ·5·   · · · A· · What date was this?
·6·   · · · A· · Yes, yes, yes.                                   ·6·   · · · Q· · You're right.· So this was done in February 2,
·7·   · · · Q· · And so when you told Jonathan Taylor to take     ·7·   ·2011, right?
·8·   ·these photographs, you told him to leave some of his       ·8·   · · · A· · Yeah.
·9·   ·hair out of the hoodie so it would look like the sketch.   ·9·   · · · Q· · Okay.· So at the time that you -- but you
10·   · · · MR. WRIGHT:· Object to form and foundation.           10·   ·testified earlier that Mr. Cornett did this interview
11·   · · · Q· · Isn't that right?                                11·   ·with Michael Crump on December 22, 2010, right?
12·   · · · A· · I'm not saying I told him those in exact         12·   · · · A· · Yes.
13·   ·words, but okay.                                           13·   · · · Q· · That was two days before you went to go talk
14·   · · · Q· · Okay.· Well, you don't disagree with that, do    14·   ·to Mike Simpson, right?
15·   ·you?                                                       15·   · · · A· · It should -- yes.· I guess.
16·   · · · MR. WRIGHT:· Object.· Answer best you can.            16·   · · · Q· · This happened on the 24th, this happened on
17·   · · · A· · I -- I -- I'm agreeing that I took these         17·   ·the 22nd, right?· Cornett's interview with Crump was
18·   ·photographs and told him to turn sideways.· But exactly    18·   ·December 22nd.
19·   ·-- exactly the language I used verbatim, I'm not saying    19·   · · · A· · Was the 22nd.· Then he came back to -- okay,
20·   ·yes or no.· I don't remember.                              20·   ·yes.
21·   · · · Q· · So you gave Mr. Taylor instructions on what to   21·   · · · Q· · Yeah.· Okay.· And would you agree that Mike
22·   ·do when you took these photos.· Do you agree with that?    22·   ·Simpson actually has hair that is similar to the sketch
23·   · · · MR. WRIGHT:· Objection. Answer best you can.          23·   ·drawn up for Michael Crump?· Would you agree with that?
24·   · · · A· · Yes, I told him that I was going to take         24·   · · · MR. WRIGHT:· Object to form and foundation but do
25·   ·pictures of him.· Yes.                                     25·   ·the best you can.

                                                       Page 351                                                          Page 353
·1·   · · · Q· · Okay.· And you told him to put on a hoodie,      ·1·   · · · A· · I can tell you they both have hair.
·2·   ·correct?                                                   ·2·   · · · Q· · Well, he's got what looks like to be sort of
·3·   · · · A· · Yes, probably I did.· As I did with all of       ·3·   ·bangs over his forehead, correct?
·4·   ·them --                                                    ·4·   · · · MR. WRIGHT:· I'll object to the characterization.
·5·   · · · Q· · Told him to --                                   ·5·   ·But go ahead, the best you can.
·6·   · · · A· · -- that I took pictures of.                      ·6·   · · · A· · Yes, but this is more of a fuzzy beard.· Not
·7·   · · · Q· · -- you told Mr. Taylor to put the hood on his    ·7·   ·really -- I mean, he might have a fuzzy beard, but, you
·8·   ·head, right?                                               ·8·   ·know.
·9·   · · · A· · I think the same way I did William Lester,       ·9·   · · · Q· · Okay.· Well, he's got a mustache, right?
10·   ·yes.                                                       10·   · · · A· · Yeah, I was talking about, you know, like this
11·   · · · Q· · And now, you -- you're saying today under oath   11·   ·right here.· You see here?
12·   ·that you think that you took photographs of William        12·   · · · Q· · Yeah.
13·   ·Lester in this case?                                       13·   · · · A· · This part right here, and where it comes down
14·   · · · A· · I believe so.· I can't remember when or where.   14·   ·and I -- that looked like to be a beard or something. I
15·   ·And then, obviously, I took pictures of Mike Simpson,      15·   ·don't really see that there, do you?
16·   ·but you already saw those.                                 16·   · · · Q· · I do.
17·   · · · Q· · Yeah.· And the photographs of Mike Simpson       17·   · · · A· · I mean, where at?
18·   ·that you took, would you agree that he is actually         18·   · · · Q· · He's got some -- he's got some facial hair --
19·   ·wearing a hoodie?                                          19·   ·he's got facial hair.
20·   · · · A· · Yes.                                             20·   · · · A· · I mean, I'm talking about -- if you come back
21·   · · · Q· · Okay.· And I'm looking at PL 15318.· Now, Mr.    21·   ·from the nose.· See here?
22·   ·Simpson's pictures, you did not tell him to put the        22·   · · · Q· · Well, what about --
23·   ·hoodie on top of his head, correct?                        23·   · · · A· · Then you come here and go straight like that.
24·   · · · MR. WRIGHT:· I'll object to form and foundation.      24·   ·See that?
25·   ·Answer to the best of your memory.                         25·   · · · Q· · All right.· Sir, do you agree that the sketch
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,92 of 140 - Page
                                                                     2018
                                     ID#: 6503                                   354..357
                                                       Page 354                                                          Page 356
·1·   ·drawn by Michael Crump on February 2, 2011 looks similar   ·1·   ·Jonathan.
·2·   ·to Mike Simpson?                                           ·2·   · · · Q· · Okay.
·3·   · · · MR. WRIGHT:· Object to the form but answer the best   ·3·   · · · A· · If that is the question, right?
·4·   ·you can.                                                   ·4·   · · · Q· · Well, the question I asked you was different
·5·   · · · A· · I will agree that there are similarities like    ·5·   ·but I appreciate your testimony.
·6·   ·with Jonathan's, yes.                                      ·6·   · · · MR. SLOSAR:· · ·Can you let me know when there's 25
·7·   · · · Q· · Now, you -- you spoke to Michael Crump prior     ·7·   ·minutes left?
·8·   ·to going to the Grand Jury on a number of occasions,       ·8·   · · · Q· · Sir, you didn't testify to the Grand Jury that
·9·   ·correct?                                                   ·9·   ·Michael Crump did not make an identification of Jonathan
10·   · · · A· · Yes, sir.· That would be correct.                10·   ·Taylor after being shown photographs; isn't that right?
11·   · · · Q· · And Michael Crump told you in one of those       11·   · · · A· · Say that again?
12·   ·conversations that he was not going to identify Jonathan   12·   · · · Q· · You did not testify to the Grand Jury that
13·   ·Taylor; isn't that right?                                  13·   ·Michael Crump looked at photographs of Jonathan Taylor
14·   · · · MR. WRIGHT:· Object to form and foundation. Answer    14·   ·and did not make a positive identification?
15·   ·best your memory.                                          15·   · · · A· · I don't remember saying that, no.
16·   · · · A· · Yes, he said he positively could not identify    16·   · · · Q· · Yeah.· Never told the Grand Jurors that,
17·   ·Jonathan Taylor or positively could either.                17·   ·right?
18·   · · · Q· · And you didn't document that in a report,        18·   · · · A· · No, no.· I wasn't --
19·   ·correct?                                                   19·   · · · Q· · Okay.
20·   · · · A· · I don't -- I don't remember.· I don't think --   20·   · · · A· · -- appearing for Mike Simpson at the Grand
21·   ·like I said, that was something that me and the defense    21·   ·Jury.
22·   ·actually agreed on.· I don't think there was never --      22·   · · · Q· · No, no, no.· I'm· saying with --
23·   · · · Q· · Sir.                                             23·   · · · A· · I'm agreeing with you.
24·   · · · A· · -- that was ever called into question.           24·   · · · Q· · No, no.· I'm saying Jonathan Taylor.· You
25·   · · · Q· · Sir, I'm asking you.· Did you ever document      25·   ·never told the Grand Jurors that Mr. Crump did not make

                                                       Page 355                                                          Page 357
·1·   ·that Michael Crump looked at photographs of Jonathan       ·1·   ·an identification of Jonathan Taylor.
·2·   ·Taylor and did not make a positive identification?· Yes    ·2·   · · · A· · Oh, okay.· Right, right.· Yes.
·3·   ·or no?                                                     ·3·   · · · MR. SLOSAR:· · · Okay.· Let's take a short break
·4·   · · · MR. WRIGHT:· Object to form.                          ·4·   ·off the record.
·5·   · · · Q· · Did you document that?                           ·5·   · · · VIDEOGRAPHER:· Off the record at 5:31.
·6·   · · · A· · I don't remember doing that.                     ·6·   · · · · · · · · ·(OFF THE RECORD)
·7·   · · · Q· · Okay.                                            ·7·   · · · VIDEOGRAPHER:· Back on the record at 5:44.
·8·   · · · A· · I never did document saying it was a positive    ·8·   ·BY MR. SLOSAR:
·9·   ·I.D. either.                                               ·9·   · · · Q· · Sir, I'm handing you what's marked Exhibit
10·   · · · Q· · Okay.· ·In fact, Michael Crump told you during   10·   ·number 43.· This is KSP 370 and 371.· It's a polygraph
11·   ·the investigation that he was not going to make up junk;   11·   ·report of Jessie Lawson.· I know that you testified
12·   ·isn't that right?                                          12·   ·earlier about the results of the polygraph because you
13·   · · · MR. WRIGHT:· I'm going to object to the foundation    13·   ·had it contained in a report that you yourself drafted;
14·   ·of that as well.· Answer best you can.                     14·   ·is that right?
15·   · · · A· · To my remember Michael Crump never did use       15·   · · · · · · · · ·(EXHIBIT 43 MARKED FOR IDENTIFICATION)
16·   ·those words.· He said that he did not feel comfortable     16·   · · · A· · Yes.· I said, yes, this is accurate.
17·   ·positively ID'ing somebody because, like I said, he        17·   · · · Q· · Okay.· And you -- but this actual polygraph
18·   ·didn't get a great look, I mean, to positively I.D.        18·   ·report, you received the results of this report after it
19·   · · · · · ·somebody because he was driving by the front     19·   ·was completed by KSP, correct?
20·   ·of the residence as this -- the person was coming around   20·   · · · A· · Yes.
21·   ·the corner of the residence.· And obviously, he wasn't     21·   · · · Q· · And this is -- the information contained in
22·   ·thinking anything out of the ordinary and, you know, he    22·   ·this report is what you included in your investigative
23·   ·just kind of saw a subject walking around. And from the    23·   ·report that's part of the file, right?
24·   ·best of his recollection, he gave what we had.· But he     24·   · · · A· · I thought you was asking for it back.
25·   ·went on to say that he could not positively identify       25·   · · · Q· · No, no.· But this is where you got the
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,93 of 140 - Page
                                                                     2018
                                     ID#: 6504                                   358..361
                                                       Page 358                                                          Page 360
·1·   ·information that was contained in your report.· It was     ·1·   · · · Q· · Yeah.· Okay.· And that's because you wanted
·2·   ·from this actual polygraph results report, correct?        ·2·   ·Mr. Crump to be able to make an identification of
·3·   · · · MR. WRIGHT:· Object to form and foundation. Answer    ·3·   ·Jonathan Taylor, correct?
·4·   ·best you can.                                              ·4·   · · · MR. WRIGHT:· Object to form and foundation, but go
·5·   · · · Q· · So in your -- let me ask it a little bit         ·5·   ·ahead best you can.
·6·   ·better.· Earlier, I showed you a report where you          ·6·   · · · A· · Again, you're just saying did I want him to
·7·   ·included questions and answers that Jessie Lawson failed   ·7·   ·make it the same?· No, I just wanted to see possibly if
·8·   ·during his polygraph exam, right?                          ·8·   ·that was it.· But again, I'm not saying -- nowhere in my
·9·   · · · A· · Yes.                                             ·9·   ·case is it documented that Michael Crump said this
10·   · · · Q· · Okay.· The questions and answers that Mr.        10·   ·photograph was --
11·   ·Lawson failed, you knew about those because one, you       11·   · · · Q· · Okay.
12·   ·were present when he did his polygraph; and two, you       12·   · · · A· · -- was the person that he saw.· He could not
13·   ·received the report that is before you prior to that?      13·   ·positively I.D. Jonathan and I don't think -- I don't
14·   · · · A· · Yes, I thought that -- I'm sorry.· I thought     14·   ·remember anywhere in the case or any -- testifying
15·   ·that was what we was looking at earlier.                   15·   ·anywhere that I said that.
16·   · · · Q· · Okay.· This is a different one.· But you         16·   · · · Q· · Okay.· We're going to play your Grand Jury
17·   ·received this prior to testifying at the Grand Jury,       17·   ·testimony.· Listen to this please.· 23:30 to 24:09.
18·   ·correct?                                                   18·   · · · · · · · · ·(AUDIO CLIP PLAYED FROM THE GRAND JURY)
19·   · · · A· · Yes, I'm not arguing with that.· Yes.            19·   · · · Q· · So, sir, you testified that -- to the Grand
20·   · · · Q· · Okay.· Yep.· And you did not tell the Grand      20·   ·Jury, that Michael Crump identified the male with a hood
21·   ·Jury that Jessie Lawson had failed his polygraph exam,     21·   ·coming around the corner with tattoos on his hands
22·   ·correct?                                                   22·   ·coming around the corner as Jonathan Taylor --
23·   · · · A· · No, I was not appearing for Jessie Lawson.       23·   · · · MR. WRIGHT:· I'll object to form and foundation.
24·   ·That is correct.                                           24·   ·Go ahead.
25·   · · · Q· · Sir, a few minutes ago, you were testifying at   25·   · · · Q· · -- isn't that right?

                                                       Page 359                                                          Page 361
·1·   ·length about the photographs of Jonathan Taylor that       ·1·   · · · A· · I don't remember saying those exact words, but
·2·   ·were sent to Oklahoma.· You know, one or more of these     ·2·   ·I did say that the person that Michael Crump described,
·3·   ·photographs that's contained in this group exhibit, and    ·3·   ·given with the probable cause I had with all the witness
·4·   ·the sketch that was done in your presence by Detective     ·4·   ·statements, I had reasonable belief that that was
·5·   ·Bunch and Michael Crump.· Do you recall testifying about   ·5·   ·Jonathan Taylor given the fact of the description that
·6·   ·the process of Jonathan Taylor's photographs being taken   ·6·   ·Michael Crump gave on top of the statements that I had
·7·   ·in comparison to the sketch that was done?                 ·7·   ·taken like from Amber Simpson and Kayla Mills and those.
·8·   · · · A· · I don't understand the question. What's the      ·8·   ·Given all that together, I had reasonable belief to
·9·   ·question?                                                  ·9·   ·believe that was Jonathan Taylor.
10·   · · · Q· · Do you recall testifying about his photographs   10·   · · · Q· · And that's not how you described it to the
11·   ·being similar to the sketch?· And you know what, let me    11·   ·Grand Jury though, right?
12·   ·withdraw the question.· Earlier, you testified that you    12·   · · · A· · Whether if they interpreted wrong, that's what
13·   ·told Jonathan Taylor to put a hood on himself because      13·   ·I meant.
14·   ·that was similar to the description provided by Michael    14·   · · · Q· · Okay.· But you didn't say -- instead of saying
15·   ·Crump in his sketch, correct?                              15·   ·what you meant, which you're clarifying here today and I
16·   · · · A· · Yes, I believe I said that.· Yes.                16·   ·appreciate the distinction.· It's an important one.· The
17·   · · · Q· · Okay.· Is it fair to say that you wanted the     17·   ·way you described it to the Grand Jury was that Michael
18·   ·photographs that you sent of Jonathan Taylor to look as    18·   ·Crump identified the person with the hood on as Jonathan
19·   ·close to the February 2, 2011 sketch as possible?          19·   ·Taylor.· That's what you just testified to, what you
20·   · · · MR. WRIGHT:· Object to form and foundation. Answer    20·   ·just listened to; isn't that right?
21·   ·best you can.                                              21·   · · · A· · I didn't --
22·   · · · A· · Yes.· Are you referring to the hood?· Yes,       22·   · · · MR. WRIGHT:· I'll object to the form of that.
23·   ·yes.                                                       23·   ·Describe as best you can.
24·   · · · Q· · Okay.                                            24·   · · · A· · Can I listen again because I didn't take that
25·   · · · A· · Yes.· As far as the hood, yes.                   25·   ·from that?· And I'm not arguing with you.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,94 of 140 - Page
                                                                     2018
                                     ID#: 6505                                   362..365
                                                       Page 362                                                          Page 364
·1·   · · · MR. SLOSAR:· · · Go to 23:30, please.                 ·1·   · · · Q· · I appreciate -- well, you should listen to the
·2·   · · · · · · · · ·(AUDIO CLIP PLAYED FROM THE GRAND JURY)    ·2·   ·Grand Jury again.
·3·   · · · A· · Okay.· Again, when I said that, I said that he   ·3·   · · · MR. WRIGHT:· I did listen to it and he didn't say
·4·   ·described a male.· I never did say there that he's --      ·4·   ·that at all.
·5·   ·can I finish, please?· I never did say that Michael        ·5·   · · · MR. SLOSAR:· All right. Thanks for your speaking
·6·   ·Crump said positively ID'd Jonathan Taylor.· I said he     ·6·   ·objection.· I appreciate it.
·7·   ·described a male and then if you notice, I apologized at   ·7·   · · · A· · I don't think I said it.· I said he described
·8·   ·the end of the sentence.· And I said that was Jonathan     ·8·   ·a white male.
·9·   ·Taylor given the fact of the description and of the        ·9·   ·BY MR. SLOSAR:
10·   ·other statements.                                          10·   · · · Q· · All right.· Sir, let's move on.· The record
11·   · · · Q· · Sir, you did not tell the Grand Jury that you    11·   ·audio speaks for itself.· You've got an exhibit before
12·   ·took the inference in the description from Michael Crump   12·   ·you, 44, right?· This is a report that you drafted on
13·   ·and built an inference from his description from the       13·   ·July 31, 2012; is that right, Sergeant York?
14·   ·other statements he took.· Would you agree with me that    14·   · · · · · · · · ·(EXHIBIT 44 MARKED FOR IDENTIFICATION)
15·   ·you did not explain that to the Grand Jury?                15·   · · · A· · July --
16·   · · · MR. WRIGHT:· Object to form and foundation. Answer    16·   · · · Q· · July 18 -- well, July 21, 2012 you drafted
17·   ·best you can.                                              17·   ·this report, correct?
18·   · · · A· · I'm not sure what inference means.· Can you      18·   · · · A· · Yes.
19·   ·explain that better, please?· Put it in simple terms.      19·   · · · Q· · Okay.· The Grand Jury indictment was April 27,
20·   · · · Q· · You -- you -- you told the Grand Jury that Mr.   20·   ·2012, correct?
21·   ·Crump provided the description --                          21·   · · · A· · Yes.
22·   · · · A· · Got you.                                         22·   · · · Q· · Okay.· According to this report, you and
23·   · · · Q· · -- and that that person was Jonathan Taylor,     23·   ·Detective Mefford met with Daniel Wilson on July 18,
24·   ·correct?                                                   24·   ·2012, correct?
25·   · · · MR. WRIGHT:· Object to the form.· Foundation.         25·   · · · A· · Yes, that's what it says.

                                                       Page 363                                                          Page 365
·1·   · · · A· · I'll go back.· If you listen to it, I said he    ·1·   · · · Q· · Okay.· Would you agree -- prior to July 18,
·2·   ·described a white male and then I paused.· I did not say   ·2·   ·2012, did you or Detective Mefford or any other officer
·3·   ·that Michael Crump positively ID'd Jonathan Taylor. I      ·3·   ·to your knowledge receive information from Daniel Wilson
·4·   ·mean, unless my hearing is bad, I did not say that and     ·4·   ·relating to the investigation of Katherine Mills?
·5·   ·then I paused and then I said, and that was Michael        ·5·   · · · A· · I can't remember exactly because, I'm sorry,
·6·   ·Crump and I -- the reason why I said that is -- what I     ·6·   ·I'm not saying that anything on this is incorrect.· But
·7·   ·went into before is because of that and the other          ·7·   ·as far as when I first became aware of it, I get to him
·8·   ·witness statements.                                        ·8·   ·and the other one, I believe, it was Broughton Beach.
·9·   · · · Q· · All right.· Well, but you didn't tell the        ·9·   · · · Q· · Broughton Beach.
10·   ·Grand Jurors that the reason why -- you didn't tell --     10·   · · · A· · Yeah.· As far as how I became aware of that, I
11·   ·when you told the -- when you told the Grand Jurors that   11·   ·know one of them, I think, prison --
12·   ·Michael Crump's description was Jonathan Taylor, you       12·   · · · Q· · Robert Beach has the sister, Margaret, who you
13·   ·didn't tell them that you were providing that testimony    13·   ·talked to.
14·   ·based on Crump's description plus witness statements.      14·   · · · A· · What I'm saying is I believe the prison
15·   ·Would you agree with me?                                   15·   ·reached out to us and said he might want to talk to us.
16·   · · · MR. WRIGHT:· I'm going to object to the form and      16·   ·But now I'm not saying -- I'm not saying it happened on
17·   ·foundation.· We just listened to a snippet of that but     17·   ·this specific date or time.
18·   ·describe best you can.                                     18·   · · · Q· · Let me ask you it this way.· You did not have
19·   · · · A· · Again, I am not trying to be difficult and       19·   ·a statement or receive information from Daniel Wilson
20·   ·argue with you but I did not say that Michael Crump        20·   ·that implicated the plaintiffs in this case prior to
21·   ·positively ID'd -- it says what it says.                   21·   ·testifying at the Grand Jury on April 27, 2012, correct?
22·   · · · Q· · You said Michael Crump's description is          22·   · · · A· · I don't remember the original date. Obviously,
23·   ·Jonathan Taylor?                                           23·   ·he is far away at Rotary Correction Complex. I don't
24·   · · · MR. WRIGHT:· I object to that characterization.       24·   ·know the specific date.· I'm not saying it was before or
25·   ·That is wrong.                                             25·   ·after it.· It could have been either.· I don't remember.
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,95 of 140 - Page
                                                                     2018
                                     ID#: 6506                                   366..369
                                                       Page 366                                                          Page 368
·1·   · · · Q· · Sir, if you had learned -- if you had learned    ·1·   · · · Q· · Yes.
·2·   ·information from Daniel Wilson that implicated the         ·2·   · · · A· · But I knew one of them wanted to be moved
·3·   ·plaintiffs, you would have testified to that information   ·3·   ·closer to home so it was probably Wilson and, obviously,
·4·   ·before the Grand Jury when you sought to initiate          ·4·   ·I can't promise anything.
·5·   ·charges; is that right?                                    ·5·   · · · Q· · Well, Beach was in -- Beach was in Indiana.
·6·   · · · A· · If it's not in there, then I probably wasn't     ·6·   · · · A· · Yeah, that's what I'm saying.· Beach was the
·7·   ·aware of it.                                               ·7·   ·one in Indiana and also he is at LaGrange.· So I knew --
·8·   · · · Q· · Okay.· And it's not in there, sir.· So then      ·8·   ·my point being I knew one of them wanted to be moved to
·9·   ·according to your report, Daniel Wilson told you that he   ·9·   ·a different location in Kentucky.· Obviously, that's
10·   ·did not want to be recorded; is that true?                 10·   ·going to be Wilson, not Beach.· That's my point.
11·   · · · A· · Yes, if that's the way he answered.              11·   · · · Q· · Did you document that in this report?
12·   · · · Q· · Did Detective Mefford ever leave the room when   12·   · · · A· · No, I don't think I did.
13·   ·you spoke with Daniel Wilson on July 18, 2012?             13·   · · · Q· · Did --
14·   · · · A· · I don't remember if Detective Mefford left or    14·   · · · A· · I did not promise him because obviously I am
15·   ·not.· Like I said, we was in a room for quite a while      15·   ·not over the Department of Corrections or anything like
16·   ·before they brought Mr. Wilson to our room and I don't -   16·   ·that.
17·   ·- but as far as if he got up during while he was talking   17·   · · · Q· · Well, did you tell him that you would look
18·   ·to us, I can't recollect.                                  18·   ·into it?
19·   · · · Q· · Sitting here today, do you recall how you        19·   · · · A· · I told him that I would mention it to the
20·   ·first learned about Daniel Wilson?                         20·   ·Commonwealth Attorney.
21·   · · · A· · I already stated that.· I mean, I can't          21·   · · · Q· · Okay.· All right.· I'm going to ask you some
22·   ·remember.· ·The -- one of the prisons reached out to       22·   ·questions about Robert Beach now, sir.
23·   ·post and said that this guy wanted to talk to us, I        23·   · · · A· · So we're moving on from this?
24·   ·believe.                                                   24·   · · · Q· · Moving on, moving on.· ·This is PL 243 through
25·   · · · Q· · You never documented that in a police report     25·   ·245.· And sir, while I'm looking for this document.

                                                       Page 367                                                          Page 369
·1·   ·though, correct?                                           ·1·   ·Earlier we talked about the February 15, 2011 statement
·2·   · · · A· · No.                                              ·2·   ·you took from Amanda Hoskins.· Do you recall that?
·3·   · · · Q· · Okay.· And you never documented which person     ·3·   · · · A· · Yes.
·4·   ·from the prison reached out to you, correct?               ·4·   · · · Q· · Yeah.· We went over the report, right?
·5·   · · · A· · No, I do not remember.· And again, with him,     ·5·   · · · A· · Yes.
·6·   ·in regards to him and Robert Beach, I think one of them    ·6·   · · · Q· · You made a recording of it too?
·7·   ·reached out to the Commonwealth.· I'm not for sure.· Or    ·7·   · · · A· · Yeah.
·8·   ·maybe both.                                                ·8·   · · · Q· · Okay.
·9·   · · · Q· · We're going to get there, Mr. York.· With        ·9·   · · · A· · I don't believe we listened to it, did we?
10·   ·regard to Mr. Wilson, is it fair to say you don't recall   10·   · · · Q· · No, we didn't.· Now, during that February,
11·   ·what you told him during this interview?                   11·   ·2011 questioning of Ms. Hoskins, do you remember having
12·   · · · A· · What I told him?                                 12·   ·her call William Lester?
13·   · · · Q· · Yeah.· What did --                               13·   · · · A· · Yes, I believe she did to try to get him to
14·   · · · A· · I was there to listen to what he had to say. I   14·   ·talk about what he had previously told her.· But if I
15·   ·wasn't there to, you know, tell him stuff.                 15·   ·remember correctly, he would not say anything about what
16·   · · · Q· · What did you say to him?                         16·   ·he said about as far as him talking about robbing
17·   · · · A· · Tell me what you know.· I mean, I know that's    17·   ·Katherine Mills because of him having knowledge of
18·   ·one of the things I would say to him.                      18·   ·selling timber or not meaning to talking to, I believe,
19·   · · · Q· · Okay.· Well, did you tell Mr. Wilson that you    19·   ·Wesley Rowe or Jonathan or Joe King.
20·   ·would speak to a prosecutor on his case if he helped you   20·   · · · Q· · All right.· Well, let's -- let me ask some
21·   ·out and gave you a statement?                              21·   ·questions.· Okay.· I appreciate the volunteering of
22·   · · · A· · No, I think that's inaccurate.· Now, I know he   22·   ·information.· You told Ms. Hoskins to call William
23·   ·wanted something but what I think he wanted was to be      23·   ·Lester, correct?
24·   ·moved closer because -- let's see, Robert Beach was in -   24·   · · · A· · Yes.
25·   ·- he was in Indiana.                                       25·   · · · MR. WRIGHT:· Object to form and foundation. But
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,96 of 140 - Page
                                                                     2018
                                     ID#: 6507                                   370..373
                                                       Page 370                                                          Page 372
·1·   ·answer best you can.                                       ·1·   · · · A· · I know she was already arrested.
·2·   · · · Q· · And isn't it true that at the time you told      ·2·   · · · Q· · Okay.· So you didn't need to threaten to
·3·   ·Ms. Hoskins to call William Lester that Mr. Broughton      ·3·   ·arrest her?
·4·   ·was in the room?                                           ·4·   · · · A· · She had bench warrants on unrelated charges. I
·5·   · · · A· · He could have been.· I'm not saying no. I        ·5·   ·did not say if you -- I don't remember saying "If you
·6·   ·know he was present during most of the interviewing. I     ·6·   ·don't call her that" --
·7·   ·don't remember if he got up or walked out but it's         ·7·   · · · Q· · Call him.
·8·   ·possible.                                                  ·8·   · · · A· · -- "I'm going to go get a murder warrant for
·9·   · · · Q· · And isn't it true that you poured --             ·9·   ·you right at this moment."
10·   · · · A· · I poured?                                        10·   · · · Q· · Okay.· Exhibit 45.· This is a letter from
11·   · · · Q· · -- you put, sorry, an arrest warrant on the      11·   ·Robert Beach.· You saw this letter during your
12·   ·table prior to telling Ms. Hoskins to call William         12·   ·investigation, correct?
13·   ·Lester?                                                    13·   · · · · · · · · ·(EXHIBIT 45 MARKED FOR IDENTIFICATION)
14·   · · · MR. WRIGHT:· Object to form and foundation. Answer    14·   · · · A· · I'm totally confused.· Are we moving on from
15·   ·best you can.                                              15·   ·what we just got done talking about?
16·   · · · A· · I don't think I charged her with murder until    16·   · · · Q· · Yes, we're moving on.
17·   ·after this.                                                17·   · · · A· · I'm sorry.
18·   · · · Q· · No, I'm not saying what you charged --           18·   · · · Q· · You saw this letter during your investigation,
19·   · · · COURT REPORTER:· · · Ten minutes.                     19·   ·correct?
20·   · · · A· · What?· I'm sorry.                                20·   · · · A· · Again, it's -- this copy is hard to see. Let's
21·   · · · MR. SLOSAR:· · · What?                                21·   ·see.
22·   · · · COURT REPORTER:· You have ten minutes.                22·   · · · Q· · Okay.· ·Well, the first -- looking at the
23·   · · · Q· · All right.· I'm not saying whether you charged   23·   ·first page, would you agree with me that according to
24·   ·her with murder.· I'm saying did you put a piece of        24·   ·this correspondence, Allen Trimble, the Commonwealth
25·   ·paper on the table and say that you were going to charge   25·   ·Attorney, did not send this to Jackie Steele until May

                                                       Page 371                                                          Page 373
·1·   ·her unless she called William Lester?                      ·1·   ·18, 2012.· Would you agree with that?
·2·   · · · MR. WRIGHT:· Object to form and foundation. Answer    ·2·   · · · A· · Where are you getting that?
·3·   ·best you can.                                              ·3·   · · · MR. WRIGHT:· I'll object to the foundation.
·4·   · · · A· · I don't remember saying those exact words. She   ·4·   · · · Q· · First page.
·5·   ·was picked up, if I remember, on other charges. Excuse     ·5·   · · · A· · I'm sorry.· I was looking at the --
·6·   ·me, because I don't remember what them particular          ·6·   · · · MR. SLOSAR:· · · Will you give me a five-minute?
·7·   ·charges are.· But I think she had bench warrants or        ·7·   ·Hello?
·8·   ·probation violation or something of that nature.· If you   ·8·   · · · COURT REPORTER:· · · Yes.
·9·   ·already know, go ahead and stop me.· Because I don't       ·9·   · · · A· · That says --
10·   ·know.                                                      10·   ·BY MR. SLOSAR:
11·   · · · Q· · So she -- so she -- so you may have threatened   11·   · · · Q· · May 18 --
12·   ·to arrest her with another warrant but it would have       12·   · · · A· · May 18, 2012.
13·   ·been not for -- a warrant for the murder investigation,    13·   · · · Q· · Yeah.· Okay.· So Allen, according to this
14·   ·is that what you're saying?                                14·   ·document, Jackie Steele didn't even receive information
15·   · · · MR. WRIGHT:· Object to form and foundation. Answer    15·   ·about -- about Mr. Beach until after you testified at
16·   ·best you can.                                              16·   ·the Grand Jury; is that right?
17·   · · · A· · I'm not -- I think I agree with you but· yeah.   17·   · · · A· · Yes.· Yes.
18·   · · · Q· · Okay.· Okay.· So you don't disagree with that?   18·   · · · Q· · Okay.· And so fair to say the time you
19·   · · · A· · I agree that she was being arrested on other     19·   ·initiated charges against the plaintiffs that you didn't
20·   ·charges.· What I'm saying is she was not being arrested    20·   ·yet speak to Robert Beach; is that right?
21·   ·on a murder warrant that day.· Is that -- is that -- is    21·   · · · A· · Yes, that is correct.
22·   ·that what we're agreeing on?                               22·   · · · Q· · Okay.· All right.· We're going to turn to
23·   · · · Q· · Okay.· I get it.· Yes.· Yeah.· But what I'm      23·   ·another exhibit now.
24·   ·asking you is: did you threaten to arrest Amanda unless    24·   · · · A· · We're not going over the letter or anything?
25·   ·she called William Lester?· That's my question to you.     25·   · · · Q· · Nope.· This is going to be Exhibit 46.· Sir,
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,97 of 140 - Page
                                                                     2018
                                     ID#: 6508                                   374..377
                                                       Page 374                                                          Page 376
·1·   ·during your investigation of this case on December 7,      ·1·   · · · Q· · Okay.
·2·   ·2011 -- I'm sorry.· This is 46.· I've got to remark it.    ·2·   · · · A· · And then -- that's the reason why Trooper
·3·   · · · · · · · · ·(EXHIBIT 46 MARKED FOR IDENTIFICATION)     ·3·   ·Ferris told me that he wasn't in the state --
·4·   · · · A· · You need to mark this one?                       ·4·   · · · Q· · Did you ever --
·5·   · · · Q· · Yeah.· Did you draft this report?                ·5·   · · · A· · -- when this -- when the incident happened
·6·   · · · MR. WRIGHT:· What are we looking at?                  ·6·   ·with Katherine Mills.
·7·   · · · Q· · Did you draft this, sir?                         ·7·   · · · Q· · Did you ever speak to Brian Mills about this
·8·   · · · A· · Yes.· Yes, I did.                                ·8·   ·supposed confession?
·9·   · · · Q· · Okay.                                            ·9·   · · · A· · No, I don't think I did personally.· I don't
10·   · · · A· · Yes, sir.                                        10·   ·remember doing it, no.
11·   · · · Q· · Why did you not disclose this to Jackie Steele   11·   · · · Q· · And there's no police reports that you've seen
12·   ·prior to -- well, let me rephrase that question.· Why      12·   ·about -- from any Trooper about any questioning of Brian
13·   ·didn't you give this report to Jackie Steele at any time   13·   ·Mills about this confession, correct?
14·   ·during your investigation?                                 14·   · · · A· · Again, whether it was a police --
15·   · · · MR. WRIGHT:· I'll object to form and foundation.      15·   · · · Q· · Yes -- yes or no?
16·   ·Answer best you can.                                       16·   · · · A· · -- or testimony.· And I don't remember doing
17·   · · · Q· · I'll represent to you that this is not in        17·   ·it myself or saying -- but I believe it was common
18·   ·Jackie Steele's file.                                      18·   ·knowledge that -- and obviously it was since Trooper
19·   · · · A· · Again, I don't know why this -- obviously, I     19·   ·Ferris is involved in this lawsuit, that he told me that
20·   ·generated it, I put it in the KSP file.· When I transmit   20·   ·he found out, and I'm not putting words in his mouth,
21·   ·it, it should have went into the -- a file -- the KSP      21·   ·that this -- Brian Mills was, I think, in Indiana or
22·   ·file.· Are we agreeing to this point?                      22·   ·Illinois maybe at the time this happened.
23·   · · · Q· · It should have been in there, right?· But it     23·   · · · Q· · Sir, my question to you is: what investigation
24·   ·wasn't.                                                    24·   ·did you independently do into Brian Mills and did you
25·   · · · A· · It wasn't in the KSP file?                       25·   ·ever question him about this confession?

                                                       Page 375                                                          Page 377
·1·   · · · Q· · It is in the -- it's in the KSP file.· It is     ·1·   · · · MR. WRIGHT:· And I'll just object.· I think the
·2·   ·not in the --                                              ·2·   ·prior question was about other Troopers but go ahead and
·3·   · · · A· · That's what I said.· Can we agree on the KSP     ·3·   ·answer this question.
·4·   ·file?                                                      ·4·   · · · Q· · Did you -- okay.· Did you ever question Brian
·5·   · · · Q· · -- it's not in -- yes.· It's in the KSP file.    ·5·   ·Mills?· Yes or no?
·6·   · · · · · ·It's Bates-stamped KSP 281.· What I'm saying     ·6·   · · · A· · I did not.
·7·   ·is this was not in Jackie Steele's file.· My question to   ·7·   · · · Q· · Did you ever personally do any investigation
·8·   ·you is: why did you not give this to him during the        ·8·   ·into the statement by Brian Mills?· Yes or no?
·9·   ·underlying investigation?                                  ·9·   · · · A· · Yes, I did.· And I explained -- just what I
10·   · · · MR. WRIGHT:· And I'm going to object to the form      10·   ·said earlier about asking Trooper Ferris and he -- about
11·   ·and foundation.· Answer best you can.                      11·   ·it and he said that he was in -- now, I don't know -- I
12·   · · · A· · I don't --                                       12·   ·don't know.· I'm not putting words in Trooper Ferris'
13·   · · · COURT REPORTER:· Five minutes.                        13·   ·mouth and -- about exactly where or when he came across
14·   · · · A· · I don't remember why this -- he shouldn't have   14·   ·that information.
15·   ·had this.                                                  15·   · · · Q· · All right.· Let me ask you this question.· And
16·   · · · Q· · Okay.· ·On December 7, 2011, according to this   16·   ·I'm showing you what's marked as Exhibit 47, I believe.
17·   ·report, you had a conversation with Shawn Kinningham at    17·   · · · A· · So we're moving on from this one?
18·   ·the Laurel County Detention Center; is that right?         18·   · · · Q· · Yeah.· 47.· Two questions:· did you take that
19·   · · · A· · Yes, sir.                                        19·   ·report of Mikey Bruner?
20·   · · · Q· · Mr. Kinningham told you that Brian Mills         20·   · · · · · · · · ·(EXHIBIT 47 MARKED FOR IDENTIFICATION)
21·   ·confessed to himself, Shawn Kinningham and his friends,    21·   · · · A· · Yes, sir, I did.
22·   ·that he hit Katherine Mills over the head and took her     22·   · · · Q· · And you took that report on April 29, 2015,
23·   ·money that she had got from selling timber; is that        23·   ·correct?
24·   ·right?                                                     24·   · · · A· · Yes, sir.· I did.
25·   · · · A· · Yes, it's what this report says.                 25·   · · · Q· · Okay.· That's after you initiated charges
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,98 of 140 - Page
                                                                     2018
                                     ID#: 6509                                   378..381
                                                       Page 378                                                          Page 380
·1·   ·against the plaintiffs on April 27, 2012, correct?         ·1·   ·she had never purchased drugs from him, correct?
·2·   · · · A· · Yes, and I think this is a good statement        ·2·   · · · MR. WRIGHT:· Object to form and foundation.
·3·   ·saying as far as we're going back --                       ·3·   · · · A· · I -- I -- I'm not disagreeing.· Like I said, I
·4·   · · · Q· · Look, look.· It's a yes or -- it's a yes or      ·4·   ·don't recollect right off the top of my head.
·5·   ·no?                                                        ·5·   · · · Q· · Well, he told you -- Bob Smith told you, in
·6·   · · · · · ·MR. WRIGHT;· That's all right.· Just let him     ·6·   ·fact, that William Lester hadn't spent any money there
·7·   ·continue.                                                  ·7·   ·with him either buying drugs, correct?
·8·   · · · Q· · Is that correct?                                 ·8·   · · · MR. WRIGHT:· Object to form and foundation.
·9·   · · · A· · Yes.                                             ·9·   · · · A· · Yeah, I believe that is true about William
10·   · · · Q· · Okay.· ·Okay. Sir, you spoke to Bob Smith        10·   ·Lester.· I don't remember at all about William Lester.
11·   ·during the underlying investigation at his home on May     11·   · · · Q· · Okay.· And you never documented any of the
12·   ·1, 2012 with Sheriff Pickard, correct?                     12·   ·information you learned from Bob Smith about Ms. Hoskins
13·   · · · A· · I don't know what particular day I talked to     13·   ·or Mr. Lester in an investigative report in this case,
14·   ·Bob but I did talk to Bob.                                 14·   ·correct?
15·   · · · Q· · Sheriff Pickard was there, right?                15·   · · · A· · Not that I recollect, no.
16·   · · · A· · You know, I don't remember that particular       16·   · · · MR. SLOSAR:· · · Just for the record, I'm done with
17·   ·day.· He could have very well been.· Again, I -- I         17·   ·questioning for right now.· We have an agreement to
18·   ·talked to him a lot through the course, but you're just    18·   ·reserve questions relating to punitive damages, right?
19·   ·referring to this investigation, right?                    19·   · · · MR. WRIGHT:· Subject to what we put in writing on
20·   · · · Q· · Yes.                                             20·   ·that, yeah.
21·   · · · A· · And I talked to him more than once in this       21·   · · · MR. SLOSAR:· Yes, until after summary judgment.
22·   ·investigation.                                             22·   ·Just want to make sure that's on the record because I'm
23·   · · · Q· · Did you -- you didn't create any reports about   23·   ·preserving that for later.· We are going to seek
24·   ·your contacts with Bob Smith in this investigation,        24·   ·additional time with the Court relating to not only the
25·   ·correct?                                                   25·   ·questions that were certified but some limited

                                                       Page 379                                                          Page 381
·1·   · · · A· · We're not talking -- I don't think -- not        ·1·   ·questioning that we were unable to get today in light of
·2·   ·particularly with this case, no.                           ·2·   ·Sergeant York's extensive investigation in this case. I
·3·   · · · Q· · Okay.· Did you tell Bob Smith that you would     ·3·   ·appreciate all counsel being here.
·4·   ·sweeten his drug trafficking charges under the rug --      ·4·   · · · MR. WRIGHT:· I will allow one question about you to
·5·   ·that you -- sorry.· Let me rephrase that.· Did you tell    ·5·   ·ask who he met with me, just to establish that
·6·   ·Bob Smith that you would sweep his drug trafficking        ·6·   ·everything was privileged, that there was no third
·7·   ·charges under the rug if he told you how much Amanda       ·7·   ·parties, if you want to ask him whether he's met with
·8·   ·Hoskins and William Lesters -- and William Lester had      ·8·   ·anybody with me who wasn't an attorney or a part of my
·9·   ·spent with him?                                            ·9·   ·staff.· You can.· All I'm just saying is whenever I met
10·   · · · A· · I don't remember saying those words.· And in     10·   ·with him in preparation for this, it was privileged
11·   ·fact, he pled guilty.· I did charge him.· I don't          11·   ·discussions.
12·   ·remember.                                                  12·   · · · MR. SLOSAR:· I understand that, Counsel. I
13·   · · · Q· · Did you promise to give him a deal if he gave    13·   ·appreciate that clarification.
14·   ·you information in this case?                              14·   ·BY MR. SLOSAR:
15·   · · · A· · Again, me promising somebody something, I        15·   · · · Q· · I have one more question for you, Sergeant --
16·   ·can't promise nothing.· I said I would mention it if I     16·   · · · MR. WRIGHT:· I'm moving to terminate unless that's
17·   ·said anything to the effect.                               17·   ·what the question is going to be.
18·   · · · Q· · Okay.                                            18·   · · · MR. SLOSAR:· Well, it relates to that question,
19·   · · · A· · Along those lines.                               19·   ·which is that -- what you've said is that he has not
20·   · · · Q· · Did -- did Bob Smith tell you that Ms. Hoskins   20·   ·communicated or prepared with any other defendant here,
21·   ·had never purchased drugs from him during this             21·   ·that his preparation was solely with you, right?
22·   ·investigation?                                             22·   · · · MR. WRIGHT:· You asked who he had met with with
23·   · · · A· · I believe so.· I think during -- like right      23·   ·counsel, was my recollection.
24·   ·after Katherine Mills.                                     24·   · · · MR. SLOSAR:· Sure.
25·   · · · Q· · Yeah.· You asked him that and he told you that   25·   ·BY MR. SLOSAR:
  Case: 6:17-cv-00084-REW-HAI
               The Deposition ofDoc #: 196-2
                                 JASON        Filed: 07/09/19
                                        YORK, taken           Page:
                                                     on February 13,99 of 140 - Page
                                                                     2018
                                     ID#: 6510                                   382..385
                                                       Page 382                                                          Page 384
·1·   · · · Q· · Well, during today's deposition, Sergeant        ·1·   · · · VIDEOGRAPHER:· Off the record at 6:15, and that
·2·   ·York, have you been exchanging text messages with the      ·2·   ·concludes the deposition.
·3·   ·defendants who are here today?                             ·3·   · · · · · · · · ·(EXHIBIT 28 MARKED FOR IDENTIFICATION)
·4·   · · · A· · Uh --                                            ·4·   · · · · · · · · ·(DEPOSITION CONCLUDED AT 6:15 P.M.)
·5·   · · · Q· · Yes or no?                                       ·5
·6·   · · · A· · Yes, because I work with them.                   ·6
·7·   · · · MR. SLOSAR:· Okay.· All right.· No further            ·7
·8·   ·questions.· We'll seek relief from the Court.· I would     ·8
·9·   ·instruct everyone here not to destroy any text messages.   ·9
10·   ·Thank you.· We can go off the record.                      10
11·   · · · VIDEOGRAPHER:· Off the record at 6:12, and that       11
12·   ·concludes the deposition.                                  12
13·   · · · · · · · · ·(OFF THE RECORD)                           13
14·   · · · VIDEOGRAPHER:· Back on the record at 6:13.            14
15·   · · · MR. WRIGHT:· Derrick Wright on behalf of Jason        15
16·   ·York.· I'm moving to terminate the deposition in           16
17·   ·accordance with the Rules providing for a seven-hour       17
18·   ·limit to the extent that any other defense counsel want    18
19·   ·to reserve the right to examine him under the Rules. I'm   19
20·   ·going to object to any redirect by Mr. -- by plaintiff's   20
21·   ·counsel because they have exhausted their time.· But at    21
22·   ·this time, I am moving to terminate based on the Rules.    22
23·   · · · MR. FARAH:· Licha Farah on behalf of Mike Broughton   23
24·   ·and the City of Barbourville.· I do want to reserve my     24
25·   ·right to question, limited questioning, but I have some    25

                                                       Page 383                                                          Page 385
·1·   ·questions for this witness regarding my clients and        ·1· ·CERTIFICATE OF REPORTER

·2·   ·their involvement in this and I respect the right of       ·2· ·COMMONWEALTH OF KENTUCKY AT LARGE

·3·   ·counsel to terminate the deposition after seven hours,     ·3

·4·   ·but given the fact that plaintiff's counsel exhausted      ·4· ·I do hereby certify that the witness in the foregoing

·5·   ·the entire seven hours, I think that the defendants,       ·5· ·transcript was taken on the date, and at the time and

·6·   ·including myself, have a right to ask some questions of    ·6· ·place set out on the Title page hereof by me after first

·7·   ·this witness in discovery so I reserve that right.         ·7· ·being duly sworn to testify the truth, the whole truth,

·8·   · · · MR. KELLEY:· Likewise.· I'm John Kelley, and I'm      ·8· ·and nothing but the truth; and that the said matter was

·9·   ·here representing Sheriff Pickard and Deputy Eubanks.      ·9· ·recorded by me and then reduced to typewritten form

10·   ·And we too would ask to reserve an opportunity to ask      10· ·under my direction, and constitutes a true record of the

11·   ·questions of this witness concerning my clients' alleged   11· ·transcript as taken, all to the best of my skills and

12·   ·involvement in this matter.                                12· ·ability. I certify that I am not a relative or employee

13·   · · · MS. KINSER:· Shawna Kincer on behalf of KSP           13· ·of either counsel, and that I am in no way interested

14·   ·defendants Eubanks, Mark Mefford, Brian Johnson, Jackie    14· ·financially, directly or indirectly, in this action.

15·   ·Joseph and Kelly Ferris that we also reserve the right     15

16·   ·to ask any questions.                                      16

17·   · · · MR. SLOSAR:· And just so the record is clear, I do    17

18·   ·believe that if defense counsel has the ability to ask     18

19·   ·Mr. York questioning, that we would be afforded an         19

20·   ·opportunity to provide some limited re-direct.· We will    20

21·   ·obviously file a motion with the Court asking for a        21

22·   ·short amount of additional time for questioning in this    22· ·JESSICA VAN-TILBURG,

23·   ·case of Defendant York.· That's all.                       23· ·COURT REPORTER / NOTARY

24·   · · · MR. WRIGHT:· And we object to that because they       24· ·COMMISSION EXPIRES ON: 06/28/2020

25·   ·have exhausted their seven hours.· That's all.             25· ·SUBMITTED ON:· 02/23/2018
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018100 of 140 - Page
                                    ID#: 6511                            386

                   EXHIBIT 24        EXHIBIT 46         110 24:14          13th 11:4 110:4
  Exhibits          264:18,21         373:25 374:3       172:4 283:13
                                                                           14 184:18,20
                   EXHIBIT 25        EXHIBIT 47         11450 45:17         209:1,19
 EXHIBIT 2          266:7,11          377:16,20
  45:16,20,23                                           11:00 303:1        14165 326:8
                   EXHIBIT 26                            331:9
 EXHIBIT 3                                                                 14301 322:14,
                    272:1,3               $
  75:10,13                                              11:30 308:2         24 323:3
  346:12           EXHIBIT 27                            312:10 324:6       326:10
                    272:10,12        $1 30:7,19,23       327:3,6
 EXHIBIT 5                            160:21                               144435 334:21
  108:18,19,22     EXHIBIT 28                           11:48 152:17
                                     $168 309:23                           14456 45:18
                    384:3
 EXHIBIT 7                                              11:54 308:5
                                     $168.75 309:24                        14:04 297:12
  125:7 137:7,22   EXHIBIT 29                            324:6 326:9,17
                    317:22           $5,000 225:6        327:3,8,25        14:45 297:12
 EXHIBIT 8
  137:10 142:22    EXHIBIT 30        $500 139:16,23     11s 327:3          14th 159:25
  143:1             287:21,22
                                                        12 158:25          15 189:17
 EXHIBIT 9         EXHIBIT 31             0              159:1,3            190:8,13 291:7,
  145:6,9           291:14                                                  13,17 292:18
                                                        12- 143:10
                                                                            295:4 296:13,
 EXHIBIT 10        EXHIBIT 33        000280 318:6
                                                        12-19 282:15,       23 299:7
  152:6,8,22        306:8,9
                                     020498 329:4        20,21 283:6,10,    301:18 302:8
 EXHIBIT 11        EXHIBIT 34                            24 285:11          304:12,16
  154:13,15         321:22                                                  317:5 369:1
                                          1             12-19-11 284:5
 EXHIBIT 12        EXHIBIT 35                                              15063 264:19
                                                        12-20 283:11,
  158:25 159:1,3    321:18 323:4,5   1 35:17,20          24 284:3          15065 341:2
                   EXHIBIT 36         133:17 145:13      285:12 289:3
 EXHIBIT 14                                                                15317 266:9
                    328:17            146:15 147:3,7,    290:11,19,24
  184:18,20
                                      11,17,22 148:6     311:8             15318 266:16
 EXHIBIT 15        EXHIBIT 37         214:18,22                             351:21
  189:17 190:8,     334:20,22         226:18 268:13     12-20-2010
  13                336:3,6 337:7     378:12             143:12,17         15322 266:13
                                                         288:9
 EXHIBIT 16        EXHIBIT 38        10 19:2 55:10                         15643 195:16
  195:15,22         335:17,23         76:10 123:24      12-21-2010
                    336:10 337:7                         143:25
                                                                           15645 197:3
                                      152:6,8,22
 EXHIBIT 17                           222:22 346:18                        15648 195:16
  201:19,22        EXHIBIT 39                           12:00 152:19
                    338:9,12         10-10-1058                            15:22:08 310:2
 EXHIBIT 18                                             12:45 194:18
                   EXHIBIT 40         323:10
  206:4,6                                               12:53 201:14       16 155:25
                    341:2,4          100 172:6                              156:9,19 157:2
 EXHIBIT 19                                             12:54 326:11        161:1 164:22
  235:11,13        EXHIBIT 41        10:29 96:5          327:25             170:15 171:16
  243:17            345:8,11
                                     10:39 96:7                             174:23 195:15,
                    348:13                              12:55 115:11,
 EXHIBIT 20                                                                 22 329:10
                                     10:45 222:24        14 119:22
  243:15,22        EXHIBIT 42                                               331:3
                    347:17,18        10:48 152:16       13 108:14
 EXHIBIT 21                                                                16:41 231:8
                                                         109:3,5 110:19
  256:22           EXHIBIT 43        10th 346:19
                    357:9,10,15
                                                         111:17 112:24     16th 156:22
 EXHIBIT 22                          11 45:17            113:9,14           157:12
  261:23,24        EXHIBIT 44         154:13,15          115:11 117:19
                    364:14                               127:4,8 129:10
                                                                           17 102:25
  262:1                                                                     138:11 201:19,
                                     11-28-2002          132:4 138:25
 EXHIBIT 23        EXHIBIT 45         323:19                                22
                                                         164:6,7
  221:23 222:1      372:10,13
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018101 of 140 - Page
                                    ID#: 6512                            387

 17-CV-84           307:14,25          21 204:6,12,18     235:14,25          213:15,24
  11:10             308:3 309:13,      205:1,5,15,22,     236:7,22 237:4,    214:2,19
                    18 311:24          25 206:12,17       15,23 238:1,23     218:11 224:17
 1792 206:5
                    312:11,16          207:25 208:1,      239:7,20           225:2 256:22,
 17:45 231:9        338:14 340:17      21 209:1           242:11,22          24 272:25
                                       213:15,24          243:15,19          273:14 364:16
 18 206:4,6        2000 25:22
                                       214:2,19           244:5,18
  207:9 208:2       64:5 66:17                                              21-2010
                                       218:11 249:22,     246:17 249:6
  256:5 257:7,23    321:20,24                                                143:11
                                       25 272:25          250:22 251:3,
  258:13 364:16,    322:6
                                       273:8,15 275:6,    13 252:5          218 206:7
  23 365:1
                   2002 111:17         18 280:9 281:6,    254:24 256:5
  366:13 373:1,
                                       21 289:10          258:16 259:15
                                                                            21st 188:25
                    323:23
  11,12                                                                      189:6 208:11
                                       290:3,4 291:7,     260:5 261:21
                   2008 52:20          13,17 292:19       263:13 278:5
                                                                             213:25
 18073 257:3
                    318:19
                                       295:5 296:13,      282:5 286:16      22 67:3,4
 18545 195:17                          23 299:8           292:22,25
                   2009 64:19                                                249:23 261:24
 19 184:19          264:3,9            301:18 302:8       293:1,25           262:1 338:23
  207:11 235:11,                       304:12,16          301:12 302:3,      339:4,21 344:2
                   2010 19:14          317:5 318:17,      23 305:22
  13 243:17                                                                  352:11
                    33:18 64:19        21 319:9,17        311:22 323:14
  246:23 247:5
                    86:18 87:12        320:9,22           333:18 344:20     221 321:18
  282:12 288:22
                    91:5 102:9,21      321:13 329:10      364:13,16,20,
  312:22 323:23                                                             2294 321:18
                    103:2 140:20       331:4 341:5,12,    24 365:2,21
 19th 257:17        149:9 157:1        18 342:5,12        366:13 373:1,     22nd 307:19,20
  282:25 286:17,    178:23 180:19      343:22 344:2,5     12 378:1,12        341:20 343:24
  24 287:5          181:4,11,18        345:10 352:7                          352:17,18,19
  310:12,17         182:4,17                             2013 29:24
                                       354:1 359:19                         23 221:23
                    187:19 188:2                          153:6 265:3,20
 1:47 164:15                           369:1,11 374:2                        222:1,24
                    191:12,18                             338:15
                                       375:16                                227:22 338:15
 1:52 201:16        194:11 195:3
                                                         2014 275:11
                    197:4,19 198:2,   2012 33:11                            2300 143:17
                    18 201:6           52:9 96:11,24     2015 18:1,3,4,
      2             209:14 220:5       100:5,24 101:9     8,24 19:15        23:30 360:17
                    222:24 224:18      102:25 104:20      46:8,13 48:12,     362:1
 2 45:16,20,23      225:2 227:22       105:21 106:22      13 49:23 50:2,    23rd 222:22
  228:10 274:11     246:23 247:5       108:14 109:3,5     5,6 257:7,23       338:19
  327:7,8 341:5,    266:24 282:12      110:19 112:24      258:13 260:13
  12,18 342:5,12    288:22 289:7       113:10,14          261:12 377:22     24 191:12,18
  343:22 344:5      297:1,9,17         115:11 117:19                         193:22,24
  345:10 352:6                         127:4,8 128:4
                                                         2016 52:4           194:11 195:3
                    298:12 301:19
  354:1 359:19      302:5,24           129:1,11 132:4    2017 52:3           198:1,18 220:5
                    307:14 308:3       138:25 145:13,                        249:22,25
 20 33:18 53:3                                           2018 11:4           264:18,21
                    309:13,18          21 146:8,15
  86:18 87:12                                             46:22              266:23 280:9
                    311:24 312:11,     147:3,7,11,13,
  91:5 100:18                                                                289:10 312:2
                    16,22 338:23       17,22,24 148:6    20498 328:14
  102:9,21 103:2                                                             352:4
                    339:4,21           151:1 155:25
  140:20 147:13,                                         20s 48:4
                    340:18 352:4,      156:9,19 157:2                       243 368:24
  24 149:8 157:1
                    11                 159:23 161:1      20th 197:11
  178:23 180:19                                                             245 368:25
                                       164:22 170:15      209:11 256:1
  181:3,11,18      2011 44:6           171:17 174:23      287:6,7,12        24:09 360:17
  182:4,17          52:23,25 53:8,     176:3 178:20       307:21
  187:19 188:2      10 55:15 60:13,                                         24th 199:4
                                       211:6 215:1,16,
  197:4,19 201:6    19,24 183:13                         21 183:13           200:1 352:16
                                       24 216:5,10
  243:15,22         184:25 186:3,8                        184:25 186:3,8
                                       218:12 219:6                         25 266:7,11
  297:1,8,17        188:10,19                             188:9,19 194:9
                                       231:16 232:21                         356:6
  298:12 301:19     194:9 196:2                           196:1 208:1
                                       233:7,15
  302:5,24          202:16 203:3,
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018102 of 140 - Page
                                    ID#: 6513                            388

 25665 137:9       289 335:19        318 266:16         4 344:17
                                                                              6
 25683 137:9       29 317:17,18,22   32 298:3,5        40741 11:7
                    318:4,5 320:22
 25:14 177:13                        33 306:8,9        41 345:8,11       6 125:6,8 151:1
                    377:22
                                      325:8             348:13            226:18
 25:47 176:20
                   290 335:19
  177:13,14                          334162 325:8      4164 306:8        6-29-2011
                    336:2 338:2
 25:57 128:19                        34 321:19,22      4165 306:25        283:23 320:16
                   29:53 170:25
                                                        307:2,10         606-523-2698
 26 271:23,24                        341 201:21,23
                   29th 321:3                                             223:1
  272:1,3                                              4167 308:19
                                     35 321:18
                   2:00 198:2,18                                         60s 48:2
 2660 345:8                           322:21,23        42 347:17,18
                   2:06 101:3         323:4,5                            62 159:8
 27 96:11 100:5,                                       43 357:10,15
                    197:4,11,19
  24 101:9                           36 28:19                            64 159:9 264:20
                                                       44 364:12,14
  104:20 105:21    2:09 164:15        328:14,17
  106:22 128:4                        334:21 335:24,   45 261:25         65 307:12
                   2:22 165:20
  129:1 146:8                         25                372:10,13        6:08 126:2,6
  176:3 178:20     2:32 165:20
                                     362 159:10        46 120:25         6:12 382:11
  215:1,16,24
                   2:36 101:3                           373:25 374:2,3
  216:5,10                           363 159:10                          6:13 382:14
  218:12 231:16    2:44 244:9                          47 377:16,18,20
  232:20 233:7,
                                     364 159:2,10                        6:15 384:1,4
  15 239:20        2:49 156:9                          47488 221:24
                                     37 334:20,22                        6:23 121:6
  272:10,12        2:55 244:11        335:22 336:3,6   48 222:13
  273:5 278:5                         337:7                              6:38 126:6
  281:6,21         2nd 343:4                           4844 261:24
                    344:24           370 357:10                          6:43 139:4
  286:16 289:7                                         4850 272:1
  292:22,25                          371 357:10
  293:25 301:12                                        4853 263:25            7
                        3
  302:3,23                           38 335:17,23       264:1
  311:22 333:18                       336:10 337:7
                   3 46:19 48:13                       487 222:7,13,     7 125:7 137:7,
  344:20 364:19                      39 338:9,12        17,18 226:5       14,15,16,17,22
                    49:23 50:2
  365:21 378:1                                                            224:1 374:1
                    75:10,13         3:03 106:12,13    4:28 311:17
 270 272:11         206:12,17                                             375:16
                    207:25 209:1     3:20 106:12,13    4:37 311:19       7- 26:19
 271 272:11         265:2 346:11,    3:22 309:13,18    4th 208:6,8       7-year-old
 27706 46:1         12                310:2,5           250:1             26:25
 27725 287:21      3-16-2012         3:36 280:4
                    154:23                                               72 306:8
 279 317:10,19                                              5
                                     3:50 280:6                          7:25 139:5
                   3-8-2012
 27:29 128:19       242:17           3rd 208:11        5 108:19,22
 27th 155:21                          209:17            153:6
                   30 287:21,22                                               8
  310:23 311:2      318:16,19                          5,000 225:5,14
 28 323:14,23       319:3,9,17            4                              8 137:10,13
                    320:9 321:13                       5070 348:11,12     142:18,22
  384:3
                    325:6 336:1      4 100:10,19       51 272:2           143:1 235:14,
 280 317:10                           202:16 203:3,                       25 236:7,21
  318:1            30,000 82:18                        525 11:6
                                      21 204:6,12,18                      237:4,15,23
 281 375:6         30:16 171:1        205:1,5,15,22,   5:31 357:5         238:1,23 239:7
                                      25 208:21                           242:11,22
 285 108:19        31 48:12 209:9                      5:44 357:7         243:15,19
                                      224:14
                    291:12,14
 288 335:18                                                               244:5,18
                    364:13           40 64:22 341:2,                      246:17 249:6
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018103 of 140 - Page
                                    ID#: 6514                            389

  250:22 251:3,    168:8 172:2      afforded          ahead 14:12         191:12,21
  13 252:4         178:2 189:23      383:19            16:14 20:17        195:2,4,25
  254:23 258:16    220:11 234:6,                       24:8 31:1 39:10    196:4,6 197:14,
                                    AFIS 74:6,7,10
  259:15 260:4     25 235:2,4                          40:8,16 43:4       17 201:6
  261:21 305:22    257:2 284:23     afraid 166:15      55:12 68:18        209:20 210:8
                   319:22 357:16     167:15            69:4,12 70:19      211:7 212:8,11
 8-year-old
                                                       71:23 81:4 94:4    213:6,14,23
  26:19           accusation        afternoon
                                                       104:25 105:24      215:19,25
                   321:12            134:20 187:19
 8:45 11:5                                             114:14 129:15,     216:6,11,14,16
                                     188:2
                  acknowledge                          25 130:23          217:10 218:1,
                   324:16 325:24    aggressive         134:16 160:14      10,15,19,21,22
       9
                                     39:13             165:8 172:17       219:1,4,12,14,
                  acknowledged                         179:14 181:6       19,21 220:11,
 9 145:6,9         127:22 334:14    agree 16:17,19     203:10 217:19      23 223:24
                                     80:25 104:19      241:8 243:11       224:3 231:19,
 9652 125:10      acquaintances
                                     105:20 106:1      265:5 269:16,      21 232:8
                   94:18
 9661 171:4                          107:13 121:14     23 270:19          235:19,25
                  action 315:15      125:12,16         271:10 277:7,      236:21 237:3,4,
 9:30 299:23                         141:6 153:22
  301:20 304:5    actions                              17,24 279:25       8 238:23 239:6
                                     155:12 179:12     281:17 294:23,     241:23 242:11,
  312:5            315:13,24
                                     186:13 207:5      24 318:7           16,19 243:1,14,
 9:32 51:8        active 238:17      209:10 211:12     319:23 320:25      20 244:4
                                     234:5 235:7       334:23 336:15      246:16,23
 9:42 51:10       activities         241:6 242:10
                   78:14                               342:21 347:12      247:4 248:14,
                                     247:3 249:5,8     353:5 360:5,24     22 249:14,17,
       A          activity 77:14     252:15 254:9      371:9 377:2        21 250:6,21
                                     255:9 272:15,                        251:2,11,15
                  actual 357:17      21 275:2 278:4   Alan 203:6,20
 a.m. 11:5         358:2                                                  252:3,11,16,22,
                                     285:14 290:23     204:12,19
  222:24 301:20                                                           25 253:13,15,
                  Ad 222:16          298:6,14          205:1,5 208:2
  304:6 308:3,5                                                           20 254:5,13,15,
                                     308:15 309:25     209:2
  312:10 327:3    added 243:4                                             22 255:17,22
                                     321:2,6 327:2,
  328:1 331:9                                         alarming            256:6 257:10,
                  additional         8,15,18,19                           22 258:4 260:9,
                                                       193:4
 ability 43:15     49:12 65:15       331:22 336:11,                       12 261:19
  383:18           380:24 383:22     25 340:4,12,18   alibi 148:7,25      262:3,21 263:3,
                                     343:25 350:22     192:24 220:11,
 Abner 110:23,    admissible                                              5,11,16 264:3,8
                                     351:18 352:21,    14,23 268:4
  24 111:11,15     217:15                                                 279:15 292:3
                                     23 353:25         269:12 304:8
  120:18 228:16                                                           305:22 328:5,8
                  advice 84:8,20     354:5 362:14                         372:24 373:13
  229:15                                              Allan 92:11
                   85:1,7,12         363:15 365:1
 absolutely                          371:17,19        allegations        Allen's 227:19,
  26:25 47:1      advise 16:6        372:23 373:1      62:4               20
  62:16 79:1       22:21 281:8       375:3
                                                      alleged 383:11     allowed 31:7
  82:13 254:25    advised 22:25     agreed 51:14
  259:18 321:16    47:20 161:14                       allegedly          alternative
                                     70:25 208:24
                   257:15 313:4                        132:1 245:5        109:6,8
 academy                             248:17 281:12
                                                       304:4
  23:16 64:10     affair 313:1,7,    289:1 354:22                        Amanda 11:8,
  66:13 67:9       21,25 314:3                        Allen 15:3          13 12:1 14:22
                                    agreeing                              32:13,15 33:5,
                                                       33:21 92:8,12
 accident 56:3,   affirm 12:4        283:18,19
                                                       99:1 141:18,24,    10,23 44:5
  25                                 290:22 350:17
                  affirmative                          25 145:1           46:13 47:6
                                     356:23 371:22
 accordance        37:8                                146:17 147:1,7,    79:21 80:3
                                     374:22
  382:17                                               18 150:2,16,19,    89:23 90:4 97:1
                  affirmatively     agreement          23 183:14,19,      98:17 100:6
 accurate 80:23    37:1              264:2,8 380:17    22 184:2 187:4,    101:21 102:4,
  105:21 130:1                                         25 188:10,24       10,12 103:4,25
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018104 of 140 - Page
                                    ID#: 6515                            390

  104:21 105:22      296:4            appears 46:6       377:22 378:1      18:22 19:4
  129:12 130:7                         143:4 190:17
                    amnesia                             area 33:24        assisted
  146:1,22                             191:10 224:16
                     332:24                              50:22 111:23      276:12,14
  153:19 176:5                         235:14 306:14
                                                         197:18 223:13,
  178:6 186:8       amount 130:5       309:8 323:9                        assisting
                                                         23
  219:2 239:22       160:21 195:11     324:17 345:12                       238:6 305:14
  240:6,25           383:22                             argue 213:9
                                      apples 173:2                        associates
  244:18,20,22,                                          337:10 363:20
                    Amy 11:25                                              181:9,17,22
  25 246:25                           applied
  247:6,19,20,24
                                                        arguing 40:22
                    analyzed           321:19,24                          assume 37:20
                                                         145:23 224:25
  248:10 256:2       200:5             322:6                               124:9 225:10
                                                         256:9,19
  257:16 265:21                                                            226:14 255:9
  278:6 279:5,6     Anderson's        apply 315:11,      287:19 307:22
                                                                           272:8 275:11
                     61:7              19 316:2,22,23    308:23 312:6
  280:14,24                                                                286:13
                                       321:21            358:19 361:25
  281:8,20,25       Angie 94:25
  283:6 288:8                                                             assumed
                                      appointment       Arkansas
  289:22 290:5,8    angle 335:14       299:23 301:10,    238:10
                                                                           106:25
  292:18 293:2      answering          19 302:13,24                       assuming 22:1
  294:21 295:4,                                         arm 313:15
                     41:7 80:21        304:5 308:2                         65:9 206:23
  19,21 296:11,      83:25 214:21      311:23 312:3,    Army 63:21         210:25 225:20
  23,24 297:8,16                       10 324:4,7                          226:1,14 253:7
  298:2,25 299:7,   answers 91:8                        arranged
                                                                           267:8 284:7
  10,22 301:18       215:13,15        approach           289:10 290:8
                                                                           309:22 312:19
  302:4,7 306:19     358:7,10          96:25             310:14
                                                                           326:18 330:12
  308:15 309:4,7    anticipated       approached        arrangements
  313:21 314:10,                                                          assumption
                     51:20             246:25 247:7      214:12
  15 331:14                                                                102:15,17
                                       266:5
  369:2 371:24      anymore                             array 73:25        167:14
  379:7              18:16 322:11     approximately      88:10
                                                                          assure 50:18
                                       29:24 60:20
 Amber 15:11        anytime 20:25                       arrest 21:22
                                       63:16 115:10,                      attached 288:3
  33:22 90:25        87:13,14 95:6                       22:5 28:19,23
                                       11 156:24                           290:14
  99:5 103:3                                             29:1,25 158:4,
                    apologies          209:1,19 303:1
  108:14 109:2,                        344:10
                                                         16 159:15,17,    attachment
                     137:17
  12,23 110:3,10                                         18 160:4,25       190:10,15
  111:11,16,17      apologize         April 96:11,24     161:10 162:13
                                       100:5,24 101:8
                                                                          attained 228:1
  112:18,24          95:20 125:5                         292:17 293:11
  113:3,9,13         159:1 167:22      102:25 104:20     370:11 371:12,   attempted
  114:3,5,21         197:8 218:24      105:21 106:22     24 372:3          173:22 176:1
  115:12 117:1,      239:1 250:18      128:4 129:1
                                       146:8 155:20,
                                                        arrested 62:16    attend 63:25
  17,24 118:3,5,     322:25 335:18
                                                         231:1 293:21      64:9,12,18,23
  13 119:2 120:1,    346:18            21 176:3
                                                         371:19,20
  6,9,14,16                            178:20 211:6                       attended 64:15
                    apologized                           372:1
  121:3,9 123:2,                       215:1,16,24
                     362:7             216:5,10         arrival 324:4,8   attention 40:4,
  14 125:6,13                                                              12,18
  126:24 127:5,     apparently         218:12 231:16
                                       232:20 233:7,    arrived 156:4
  16 129:6           86:2 138:17
                                                         308:5 326:9,11
                                                                          attorney
  130:14,18          227:6 255:7       15 239:20                           21:19,21 22:12,
  131:5,17 132:7     298:13 338:10     263:13 265:2     articulate 82:9    22,23 31:2,4
  136:21,24                            275:18,23                           37:5 43:19
                    appeared           278:5 282:5      aspects 32:12
  138:14,20                                                                53:20,24 81:21
                     311:23            286:16 292:22,
  168:25 361:7                                          assaulted 35:2     82:17 86:7 97:1
                    appearing          25 293:24                           98:13 119:10
 Amber's                               301:12 302:3,    assert 83:3
                     221:20 268:6,8                                        156:16 158:6,8,
  111:16                               22 311:22         296:4
                     269:1 278:2                                           12 160:3
 Amendment           356:20 358:23     333:18 344:20    assigned           161:14 162:18
                                       364:19 365:21
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018105 of 140 - Page
                                    ID#: 6516                            391

  167:16 170:20      298:18 365:7,      112:22,23         beginning          bit 17:10 25:18,
  203:14 260:18      10 366:7           127:4 138:24       28:16 61:18        19,20 38:9
  332:20 333:8                          171:19 214:18      86:17,22 87:2      40:11 41:19
  368:20 372:25                         216:16 230:21      90:11,17,23        71:3 111:12
                         B
  381:8                                 232:13 234:6       91:3,19,23 92:1    116:10,23
                                        235:2,4,18         93:11,19 95:11     148:4 190:3
 attorney's         back 16:2 19:2,     236:6 299:18       101:3 106:13       193:4 194:24
  22:6 84:8 96:14    7 23:24 28:9       336:14 338:14      119:21 123:1       197:9 230:1
  97:18 98:5,20,     29:13 31:19        363:14 382:22      126:2 130:4        239:10 243:3
  25 99:4,8,14,22    32:7 44:8 51:10                       156:25 342:2       258:12 273:6
  151:20 225:23      60:14 63:14,20    basic 66:9,12
                                                                              326:20 340:21
  226:8 323:13       65:4 70:6 71:2     67:9,22 74:4      behalf 11:12,
                                                                              350:5 358:5
                     73:8 83:14 87:7    87:5,22,23 88:8    14,16,18,22,23,
 attorney-
                     89:2 96:7          89:6               25 253:14         Blankenship
  85:13
                     101:17 126:1,2                        382:15,23          227:5
                                       basically
 attorney-client     133:17 139:3                          383:13
                                        134:18 210:22                        blind 88:15,18,
  83:3               151:13 152:19                        belief 23:3         19,22
                     159:4 163:12      basics 68:1
 attorneys                                                 139:21 172:7
                     187:6 190:9,11,    89:15                                blond 32:9
  333:11                                                   235:2 291:5
                     15 191:12,21,     basing 209:8        313:18,19         blood 200:5
 attorneys'          24 194:1                              361:4,8
  50:20 51:14        198:11,23         basis 82:9                            blue 32:9,20
                     201:16 211:14,     102:7 171:16      believed            33:12,17,19
 audio 35:17,21                                            42:21,23
                     18,19 219:25       281:5                                 149:9 175:1,13,
  41:19 100:10,
                     222:6,17                              129:17 130:18      17 176:7,16
  14,16,20 101:5,                      Bates 45:24         135:2,19 136:1
                     238:24 244:11                                            177:2,7,18
  15,24 104:6                           75:15 257:2
                     268:13 272:8                          140:19 209:2       178:7,12,22
  106:14 120:9,                         264:19 326:8
                     273:11,20                             239:22 240:7       180:11,18
  14,15 121:9                           329:3 338:2
                     274:11 275:11                         245:20 285:15      181:3,10,18
  125:6 126:3,7,
                     280:6 281:16      Bates-              287:11             182:17 270:16
  11 127:21
  128:23 133:18      289:6,21          stamped            Bell 36:13         blunt 126:9,16
  139:7,10           311:19 322:15      154:13 195:16      46:24
                     327:11 352:19      201:21 375:6                         board 66:19,21
  164:11,18
                     353:20 357:7,                        belonged
  165:14,18,21                         bathroom 51:6       178:16
                                                                             Bob 224:5,24
  167:4 170:19,      24 363:1 378:3
                                        130:9 205:12                          225:4,11,15
  22,23 171:2        382:14                               bench 371:7
                                        247:21 248:1                          230:17,20,25
  177:15 204:3      backside                               372:4              378:10,14,24
  231:14 301:16                        Beach 365:8,9,                         379:3,6,20
                     214:15,17                            benefit 120:5
  303:5 338:16                          12 367:6,24                           380:5,12
                     335:22
  339:9 360:18                          368:5,6,10,22     Bennett
  362:2 364:11      bad 109:11          372:11 373:15,                       Bobby 19:18
                                                           148:22,24
                     214:1 218:9        20                                    26:17 28:5
                                                           149:3,7,15,19,
 August 48:12        252:14 363:4                                             34:14 36:1,7,12
                                       Bear 164:14         23 187:17,24
                                                                              58:15
 aunt 54:24         bail 30:7,19                           220:21 269:11,
                                       beard 353:6,7,      18 270:1,12,14    body 57:5
 award 117:22        160:21
                                        14                 271:6,19           58:22 61:19
 aware 18:13        bangs 353:3
                                       Beech 91:22        big 72:3 107:15    bogged 105:1
  21:24,25 26:12    bank 47:21
                                       began 91:6          130:2              106:3 110:25
  27:16,20 30:12
  31:2,4 45:3       Barbourville        92:22 119:22      bill 30:23 61:6    Boggs 156:1,
  46:20 59:14,15,    11:24 228:19       122:25 294:22      221:7,13           17
  20 72:12 73:8      291:21 382:24      331:3
                                                          bills 139:23       borderline
  102:14 152:2,3    based 31:23        begin 51:11                            172:13,21
  261:17,22          32:24 42:5         156:8 343:20      biological 45:5
  262:3,7,8 267:4    49:12 88:24                                             borrow 149:4
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018106 of 140 - Page
                                    ID#: 6517                            392

 boss 275:11,14     brother 118:6,      184:15 199:14     case 13:16,18       221:12 269:6
                     10,14,22 119:3     200:4 250:14       14:11,18 15:4,     309:22 310:8
 bottom 76:12,
                     127:17 128:2,      259:5,12 260:2     8,12,16,20
  14 222:13,18                                                               Castle 332:20
                     12                 295:16 369:12,     16:4,6,12,22
  224:7 226:17,
                                        22 370:3,12        17:22,24,25       Catron 272:9
  18 265:9 323:7    brothers 227:5
                                        372:6,7            18:11,12,21        275:10,13,14,
  325:14,17,25
                    brought 54:19                          19:7,21 20:20      16
                                       called 47:16
 boy 56:16           293:9 366:16                          21:5 22:6,10,
                                        54:5 57:2,4
                                                           11,13 28:2,21
                                                                             caused 212:7
 Bradley 227:1      Broughton           112:16 257:22,
                                                           29:14 31:12,25
                                                                              257:8
  228:11,14          11:24 227:1        24 343:10
                                                           34:17,18,19       causing
  229:14             228:11,14,18,      354:24 371:1,
                                                           36:13 42:10        179:23
                     19 294:3,21        25
 Brady 23:4                                                43:5 59:7,19
                     348:25 365:8,9
                                       calling 31:20       61:6,9,17 69:15   Caviler 176:7,
 bragged             370:3 382:23
                                        32:22              73:10 74:21        16 177:2,18
  109:15 219:18                                            78:4 80:6 86:9     178:7,16
                    Brown 291:20
  220:2 229:17                         calls 35:15         91:20 93:2
                     340:16,19
                                        48:14 129:14
                                                                             Cecilia 11:24
  241:14,16                                                95:16 96:16
  266:4 267:25      Bruner 93:16,       293:4
                                                           97:21 110:5       cell 48:11 50:4,
                     20,22 94:1,5,25                       113:22 119:1       6,14,25 57:14,
 bragging                              camera 58:10
                     95:3,4 377:19                         124:4,5,10,13      23 261:5,9
  150:13
                                       camo 343:9,10       127:12 130:2
                    Bruner's 94:14                                           Center 304:24
 brain 333:12                                              133:15 134:19
                     95:5              camouflage                             318:17 375:18
 Branson 32:14                          269:19 270:2       138:10 140:11
                    building 160:6                         153:11 180:17     certificates
  90:19 98:22
                                       canvases            205:2 208:18       65:8,13
  328:15,25         built 362:13
                                        339:24             217:4 220:18
  329:9,14,22                                                                certified 81:22
                    bunch 11:15                            228:3 240:2,3,
  330:1,19,23                          capacity 55:9                          84:1,11,22 85:3
                     53:21,22 54:10                        13,24 241:3,7
  331:3,14 332:3,                       62:18                                 380:25
                     187:5 258:3                           244:5 250:2
  11 333:1,19
                     305:5 306:19      car 32:9,20,25      251:8,19 252:6    certify 83:7,13
  334:2
                     341:6 342:6,11     33:4,12,17,19,     253:3 260:15       85:16
 break 38:4          343:13,18          21 46:5,7,10       262:4 265:14
  51:4 96:1          345:9 346:6        56:3 57:21
                                                                             chair 38:21,22,
                                                           267:6 288:4        24 39:12 40:3
  152:12,13          348:14 359:5       134:6,19           290:14 291:8       135:14
  194:19 244:14                         147:19 173:18,     293:8 296:17,
                    Bunch-cobb
  280:3 311:16                          22 175:6,13,17     18 299:21,25      change 91:8
                     305:1,3
  357:3                                 176:1,11 177:8     300:17,19          106:7 279:12
                    Burnett 229:13      178:12,25          317:15 319:15      327:12,25
 breaking
                                        180:11,18          325:21 328:6
  201:13            bury 58:22          181:3,10,12,18                       changing
                                                           329:22 344:3,6,    63:22
 Brian 59:9         buy 187:5           182:4,17,19,22,    14 345:4
  375:20 376:7,      286:13             24 195:15          351:13 360:9,     character
  12,21,24 377:4,                       196:5,25 197:4,    14 365:20          322:5
  8 383:14
                    buying 58:22        11,22 198:1,24
                     59:2 60:2                             367:20 374:1      characteristic
                                        199:4,15,17,22,    379:2,14
 bribes 61:23        276:13 380:7       24,25 200:3,5,                       s 88:24
  62:2                                                     380:13 381:2
                    buys 276:19         12,16 201:3        383:23            characterizati
 briefly 199:19                         214:9 257:14                         on 326:13
                                        259:3 269:5       cases 19:10
 bring 187:6                C                                                 353:4 363:24
                                        270:16 332:22      251:2 253:18
  268:11,13                             333:6,10,16        275:18 276:1,     charge 28:12
 broke 147:12       Caleb 203:16                           18                 31:12 68:24
                                       careful 94:7                           158:2,15,17
  188:15 268:22     call 26:13 49:2,                      cash 30:7,19,
  282:13,21                            cars 214:10                            161:9 252:1
                     23 54:6 68:22                         23 147:20
  283:1 287:5                                                                 253:7 344:2,6,
                     78:3 151:19                           160:21 201:3
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018107 of 140 - Page
                                    ID#: 6518                            393

  11,20 370:25       29:16,22          231:14 301:16     376:17            214:20 384:4
  379:11             280:19 296:19     303:5 360:18
                                                        Commonwealt       concludes
                                       362:2
 charged 26:19      chronologicall                      h 22:5,12 43:19    382:12 384:2
  29:6 48:4         y 29:19           clippings          96:14,25 97:18
                                                                          conclusion
  111:25 118:23                        153:9             98:5,20,25
                    circled 323:25                                         31:21 32:23
  140:14 153:10                                          99:4,8,14,22
                                      clock 222:19                         129:15 293:5
  158:1 161:5,6,8   circling 324:20                      119:10 151:20
  179:5 276:14,                       close 16:16        225:23 226:8     conclusions
  19 292:20         Circuit 26:17      33:22,24                            23:5
                                                         260:18 323:13
  370:16,18,23       36:13             105:10 106:5      333:8 367:7
                                                                          condone 26:24
                    circumstantial     111:5 154:5       368:20 372:24
 charges 29:11
  30:6,13 31:18      140:12            228:4 260:14                       conduct 73:25
                                                        communicate
                                       261:10 303:17,                      87:4 88:23
  32:5 33:9 97:1,   citation                             45:6
                                       20 359:19
  10,20 98:15,20,    161:12,21                                            conducted
                                                        communicate
  24 99:3,7,13       162:14           closely 104:3                        14:18 19:14
  100:6 125:18,                                         d 381:20           151:2 183:14
  23 129:11,23      city 57:2 65:5    closer 367:24
                                                        communicatio       201:7 206:1,19
                     382:24            368:3
  130:19 146:4,6,                                       n 261:11           213:23 214:4,
  11 150:5          Civil 173:3       closest 340:2                        19 218:14
  151:16 154:25                                         compare            219:13 243:19
  155:9 157:16,     clarification     closet 251:9,17    146:16
  19 160:10,15       381:13                                               conducting
                                      clue 47:5 92:23   compared
  162:7 196:14                                                             88:18 212:25
                    clarify 94:7      coach 132:23,      142:14,16
  240:6 263:4                                            145:25 327:20    confer 86:4
  268:9,11,13,19    clarifying         24
  292:18,23          361:15                             comparing         confess
                                      coaching
  293:2,10,13                                            173:2             150:23
                    classroom          134:6
  366:5 371:5,7,     25:15                                                confessed
                                      coat 269:19       comparison
  20 372:4                                                                 126:24 131:5,
                                       270:2,25          150:1 151:3
  373:19 377:25     clean 131:11                                           10 138:13
                                                         359:7
  379:4,7           clear 87:11       Cobb- 306:18                         150:19 162:1
                                                        compel 66:5        163:17,22
 check 112:17        198:15,17        Cobb-bunch
  180:11 221:3       383:17                             compile 87:17      164:25 165:5,
                                       305:4,5,19
                                                         88:10             25 167:24
 checked 124:4      Cleo 340:16,19     306:12 314:21
                                                                           168:3,7 170:16
                                      code 50:22        complaints         171:9,25
 checkout           client 41:4
                                                         179:9             172:11 331:14
  198:9              78:20 79:1       coincidently
                     83:2,12 85:14                      complete           334:2 375:21
 Chicago 50:23                         48:3
                     300:7,8                             52:21            confessing
  78:24                               color 270:25
                    clients 50:19                       completed          166:7 333:2
 Chief 228:18        383:1            comfortable        153:5 154:7      confession
 child 94:11                           355:16            357:19            125:13 166:12
                    clients' 383:11
                                      command           Complex            376:8,13,25
 children's         clip 35:17,21
  179:7,20 181:2                       62:10             365:23           confidence
                     41:19 100:20
                     101:2,5,15       commentary        comprehend         172:5
 choice 63:22
                     104:2,6 106:14    75:7              232:24           confident
 Christy 32:14       120:9,14 121:9
                                      commission        computerized       172:6
  90:19 98:22        126:7 128:23
  328:15 329:9,                        140:3             67:19            confidential
                     133:17,18
  21 330:1           139:7,10         committed                            275:17 276:1
                                                        concerns 86:9
  333:19 334:2       164:18 165:14,    23:3 141:2                          277:14
                                                         166:6,11,12
 chronological       18,21 167:4                                          confirm 63:21
                                      common            concluded
                     171:2 177:15
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018108 of 140 - Page
                                    ID#: 6519                            394

  184:8 263:18       248:15 259:14     322:25 326:19     132:14,18         230:22 231:6,7,
                     302:6 333:19      345:12,25         133:22 134:20     19,23 232:13,
 confirmed
                     357:13,21         347:21 348:17     135:7,11 136:4,   21 233:22
  277:3
                     358:1 359:3       372:20            11 139:1,20,24    234:2 235:19
 confiscated                                             140:17,23         236:15 238:14
                    content 89:14     Corbin 59:3
  62:13,18,21                                            141:3,10          242:16 245:1,
                     336:20 337:12
                                      corner 307:16,     142:14 144:14,    11,18 246:18
 conflicts
                    continue 49:2,     17 355:21         23 146:13         247:7,13,14
  207:22
                     11 78:3,16,20     360:21,22         147:5,9,13,20,    249:19,22
 confront 136:3      378:7                               24 148:9,13,16,   250:8 254:11
                                      Cornett 337:4      19,22 149:1,5,    255:13 256:7,
  245:20
                    continued          338:17,22
                                                         10,16,20,21,24,   18 257:23
 confused            18:12 258:2       339:3,6,10,15,
                                                         25 151:4,8        258:13,17
  79:23 83:18        260:17            21 341:7,13,19,
                                                         153:11 154:3      267:6 268:5,9,
  265:5 372:14                         22,25 342:18
                    continuing                           156:10,12         23 269:6,8,14
                                       343:24 352:10
 confusing           217:24                              160:11 162:7,     270:3,12 271:4,
  336:4                               Cornett's          15,25 163:5,9,    15 273:20
                    contributing                         23,25 164:3,22    274:8 275:7
                                       352:17
 connected           153:24                              165:1,6,15        276:1 277:10
  341:10                              correct 13:20      166:1,4 167:6,    279:23 280:10
                    conversation
                                       14:5 16:1,12,23   8,12 168:18,22,   281:7 282:2,3
 considered          31:10 136:24
                                       19:2 20:3,9,21,
  155:4,8            157:15 174:13                       24,25 169:1,2,    283:2 284:24
                                       24 21:11 25:22    23,25 170:2,12,   285:2,4 287:6,
                     175:13 204:18,
 consistent                            28:2,5,13,21      19,24 171:10,     13,17 288:6,9,
                     23 205:1,6,9,
  23:20 25:12,25                       29:3 30:8 31:8    18,21 172:11      12,15,18,23
                     10,14,17
  34:22 44:24                          36:2 40:21        174:8,11,14,15    289:16 290:1,7,
                     208:20 230:21
  71:19 72:8 73:6                      44:3,18 46:8      176:3,17          12,19 291:7,21
                     236:14 239:15
  89:20 210:12                         51:15 52:11       177:19 178:8      292:4,19,21
                     241:23 242:21
  310:8 315:15                         55:16 59:17,24    179:1 180:12      295:5,9,15,24
                     258:13,15
                                       64:6 69:7,17,22   181:4 182:5,25    297:17 298:20
 consistently        263:3 319:16,
                                       70:1,8,9,12,13,   183:8,9,11        301:12,20,23
  346:20             20 320:6,8,18,
                                       17,20,23 71:5,    186:10,23         302:16 303:8,
                     23 330:22,24
 construe                              21,24 73:7 77:3   187:2,6,10        13,24 304:12,
                     332:9 375:17
  322:17                               79:11,14,19       188:11,12,15      17,22 305:19
                    conversations      80:9,12,17,20     190:1 191:1       307:21 308:21
 consulting          81:12 82:15       81:2,5 88:10
  156:16                                                 192:18,25         309:19 310:5,
                     96:13,18,22       97:8,23 99:19,    193:1,22          10,16 311:24
 contact 15:2,6,     123:2 249:21      24 101:6 102:5,   194:11 195:5,     312:3,11,22,23
  10,14,15,18,24     299:18 301:3      16 104:9,24       12,13,21 196:2,   313:25 314:7,
  16:5 18:21 53:5    334:15 354:12     105:17,23,25      7,15,18,25        11,22 317:16
  54:13 109:4                          108:4,11 110:5    197:4,11,22       318:14,18,24
                    conveyed           111:17 113:17,
  113:13 220:9       102:1                               198:19 199:12     319:1,3 320:9,
  254:5 281:11                         18 114:22         200:9 203:24      23 323:8
  338:15            cooperating        115:6,8,17        204:7,10,15       325:22 326:1,5
                     252:21            117:2,5,8         208:3,12,21       329:8 330:9,25
 contacted                             118:22 120:8,
  114:5 262:20,     copies 335:18                        209:12,17,22      331:1,11,16
                                       16 121:16,23      210:5 212:4,9     333:2 334:3
  24 338:19                            122:2,6 123:3,
                    copy 45:20                           213:1 214:4       337:5,8,18
  339:8                                9,10 124:7
                     108:20 137:9,                       215:2,5,20        339:10 341:13
 contacts 51:2       10 142:20,21      125:20,24         216:2,7,12        343:6,11,12,14
  99:18,23           145:7 152:10      126:16,20         217:3,6 219:9,    344:3,6,11,21
  208:10,15          182:12 191:2      127:1,8,13,14,    23 220:6,12,13,   345:15 347:4,
  231:3,6 334:15     201:20 237:17     18,19 128:24      24 221:2,14,16,   14 348:5,13
  378:24             243:15 298:3      129:2,19          19,21,25 222:7    349:16,23
                     306:15 308:23     130:20,24         224:3 225:10      351:2,23 353:3
 contained           309:9 318:9       131:12,23         227:12 229:7      354:9,10,19
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018109 of 140 - Page
                                    ID#: 6520                            395

  357:19 358:2,     counsel's           298:24 378:23      23 342:2,5,12,    data 307:15
  18,22,24           84:20 85:1,7,12                       17 343:3,14,23
                                       created 97:22                         database
  359:15 360:3       120:5                                 346:20 347:2,9,
                                        176:2 230:21                          74:14
  362:24 364:17,                                           23 348:4
                    counselor           254:24 291:16
  20,24 365:21                                             349:16 352:11,    date 25:15
                     114:16
  367:1,4 369:23                       credibility         17,23 354:1,7,     47:7,23 59:13
  372:12,19         county 11:5,9,      276:18             11 355:1,10,15     61:1 97:4,6
  373:21 376:13      20 46:24 109:7,                       356:9,13,25        99:11,12
  377:23 378:1,8,
                                       credible            359:5,15 360:2,
                     9 160:3 197:18                                           108:16 109:13
                                        265:25 266:2
  12,25 380:1,7,     257:11 262:5                          9,20 361:2,6,18    111:4,10
  14                 375:18            Creek 211:10        362:6,12,21        120:19 143:16
                                                           363:3,6,20         145:22,23
 correction         couple 34:16       Cricket 174:17                         156:23 157:18
  51:20 365:23       68:6 100:17                          Crump's 93:1
                                       crime 14:23                            187:23 198:9
                     101:4 201:10                          349:12 350:4
 Corrections                            23:3 26:23                            202:16 206:12,
                     207:14 246:20                         363:12,14,22
  368:15                                29:12 39:21                           18,23,24 207:6
                     305:16
                                        68:25 140:3,20    Cumberland          208:25 218:11,
 correctly
                    courses 64:12       141:2 144:7        222:22             19 235:19
  60:14,17 61:15,
                     65:3 67:6,8        173:19 180:4                          236:11 238:5
  17 93:4 103:6                                           currency
                                        210:11 240:7                          242:13,14,17
  158:11 207:16     court 11:4,9                           140:22 144:3,
                                                                              246:3 252:1
                                        277:5 285:16
  257:25 310:11      12:4,8 26:7,17                        22 145:12,20,
                                                                              257:7 269:13
  369:15             30:13,18 36:13    crimes 66:14        25 146:17
                                                                              280:13 282:17
                     37:2 49:12         111:25 112:12      150:2 151:8,18
 correlates                                                                   288:11 291:20
                     77:19 83:14,16,    144:14
  298:10                                                  custody             293:17,18,21
                     23 100:12
                                       criminal 24:25      127:17 202:25      298:16 299:6,
 corresponden        116:9,13,17,19,
                                                                              13,14 308:15
                                        107:16 179:17,
 ce 372:24           21,24 171:13                         Customer            309:20 310:24
                                        21 180:6
                     217:15 259:24                         309:22
 corroborate                            251:17 253:3,                         312:3 320:13
                     260:3 267:21
  285:3                                 16,18 315:11,     cut 116:11          321:14,25
                     271:23 315:2,
                                        20 316:3,21        139:8 222:20       323:15 333:13
 cost 78:23          14,23 318:5
                                        317:2              224:15,21          338:23 340:23
                     322:21 333:25
 could've 118:4                                            243:12             348:24 352:1,5
                     344:17 346:11     crossing
  157:6 179:5                                                                 365:17,22,24
                     349:2,3 370:19,    227:7             CV 170:7
  180:13 182:1,      22 373:8                                                date's 198:9
  24 186:17          375:13 380:24     Crump 15:7
  199:11 200:16                         16:9,15,22             D             date/time
                     382:8 383:21
                                        17:3,14 24:10                         198:16
 counsel 11:11      courthouse          32:7,8,21,25
  37:24 45:20                                             dad 46:12          dated 288:9
                     46:13 160:2,7      33:3 69:21,24      47:15,24 48:1,
  49:14 50:18                                                                 289:3 310:23
                     257:11 261:11      70:15,25 71:4,     3,12,14
  51:13 77:11,25                                                             dates 30:3
                                        13,19 72:2,7,
  78:19 81:12,25    cousin 55:4                           dad's 46:10
                                        15,21 73:13                           64:11 112:14
  84:24 86:4         60:5 183:17
                                        76:20 77:2        Daffey 227:13,      146:6 155:11
  108:20 137:11     cousin's 55:5                                             206:20 207:17
                                        78:18 79:17,25     14,15 228:16
  138:17 142:23                                                               242:17 252:9
                                        80:11 92:14,24     229:15
  145:7,8 152:10    cousins 55:1                                              253:24 258:6
                                        99:15,18,24
  162:10 164:15      60:6                                 Dallas 11:17
                                        130:4 169:2,5,                        267:7 275:21
  191:18 195:18                                                               280:19 293:7
                    covered 282:6       22 258:5 267:5,   damages
  201:20 243:16                                                               296:19 306:2
                                        10 269:20          380:18
  261:24 300:6,     Cox 92:23                                                 319:19 323:16
                                        334:8,16
  21 322:25                                               Daniel 364:23       349:6
                    crazy 144:20        338:17,22
  381:3,12,23                                              365:3,19 366:2,
                                        339:4,16,21
  382:18,21         create 87:20                           9,13,20           dating 32:16
                                        340:1,2,22
  383:3,4,18         89:5 175:15                                              52:5,8
                                        341:6,12,17,20,   dark 284:6
                     180:16 231:5
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018110 of 140 - Page
                                    ID#: 6521                            396

 daughter's          130:15,17         17 298:12         denying 44:22       145:22 182:2
  174:22             191:10 379:13     301:19 302:5,      122:14 123:8       240:20 341:15
                                       24 307:13          131:22 251:9
 Dave 20:2,8        dealer 55:5,9                                           detective
                                       308:3 309:13,      348:23
  36:4,5 38:16                                                               11:14 19:22
                    dealers            18 311:24
  39:13 40:11,20                                         department          56:2 59:10,20
                     223:14,23         312:11,15,22
  41:16,24 42:6                                           11:6 31:7 46:24    74:13 124:25
                     225:4,6 228:15    338:23 339:4,
  60:24 133:3,17,                                         69:16,18 72:13     125:1 159:6
                     230:11            21 340:17
  18 134:5,19                                             76:20 79:11        171:8 174:6
                                       341:20 343:24
  172:23 173:7      dealing 158:13     344:2 352:4,11,
                                                          80:15 156:5        178:14 246:19
                                                          194:1 228:19       250:11,17
 Davey 227:10       deals 112:6,8,9    18 374:1
                                                          262:6 291:21       252:17 291:20
                                       375:16
 David 35:21        death 13:11                           347:2 368:15       294:3,20 295:2
  36:5               17:4,15 18:10    deception                              338:16 339:6,
                                                         deployed 63:6,
                     19:18 21:14       214:20 215:18,                        20 341:6,7,19,
 day 11:4 18:5                         25 216:5,10
                                                          10,12
                                                                             21 342:6,11,18
                     26:11 39:4
  33:10 52:24
                     86:23 87:3,15     217:17            deponent            343:13,18
  59:1 83:14
                     103:2,12,21                          51:12              345:9 348:13,
  124:8 137:24                        deceptive
                     104:8,13,22                                             25 350:3 359:4
  146:24 156:5                         273:18 274:6,     deposition          364:23 365:2
                     147:12 209:2,
  158:20 159:24                        15 277:8           11:7 36:17
                     20 210:10                                               366:12,14
  181:12 182:5,                                           78:22 81:11,19
                     212:20 215:8,    decided
  24 185:1                                                84:6,13,24        detectives
                     20 216:1          217:25 238:22
  187:10,11,12                                            85:5,11 86:3       12:23
                     217:12 218:16     275:25 277:14
  193:7,11,15                                             100:13 382:1,
                     233:16 238:14                                          Detention
  198:4 203:1                         defect 63:13        12,16 383:3
                     268:18 273:19                                           375:18
  205:9,23                                                384:2,4
                     288:11 340:24    defendant
  206:22 207:19                                                             deter 251:22
                                       61:6 160:20       depth 297:23
  208:2 212:20      Debbie 54:1,2,
                                       381:20 383:23                        determine
  217:25 239:13      5,13                                deputies 62:9
                                                                             37:9 141:14
  246:6,14 254:2                      defendants
  255:23,24
                    decade 17:18                         Deputy 383:9        217:11 218:14
                                       11:19 382:3
                                                                             220:10,22
  256:7,8,14        December           383:5,14          Derek 134:2
                                                                             230:4,14 313:6,
  257:20,25          33:18 60:16
  258:3 260:12
                                      defense 70:25      Derrick 11:14,      22
                     86:18 87:12
                                       92:16 163:8        19,22 382:15
  263:1 265:12       91:5 102:9,21                                          determined
                                       354:21 382:18
  270:16 280:20      103:2 140:20                        describe            130:5 140:13
                                       383:18
  286:20 297:14      147:13,24                            124:11 305:14      155:4 255:14
  298:20 304:16      149:8 151:1      defensive           361:23 363:18      285:5
  305:13,16          157:1 178:23      67:11
  308:8 309:25                                           description        develop
                     180:18 181:3,
  310:13 312:17                       define 14:20        63:23 173:19       140:14 185:11
                     11,18 182:4,17
  320:15,17,23                         34:4 102:22        267:10,13
                     187:19,24                                              developed
  321:5 342:18                                            284:4 359:14
                     188:2,25         definition                             41:21 146:21
  346:21 349:2,3                                          361:5 362:9,12,
                     191:16,17         105:19 106:4
  352:3 371:21                                            13,21 363:12,     Dewitt 246:24
                     193:22,24
  378:13,17          194:11 195:3
                                      deliver 43:8        14,22              247:6

 days 161:1          197:4,11,19      denied 215:19,     desperation        didn't' 267:18
                     198:1,18 201:6    25 216:6,11        285:16
  207:9 209:1,5,                                                            died 55:24
                     209:9,14,15       230:7,8 263:7
  9,19 254:2                                             destroy 382:9       147:18 265:12
                     220:5 222:24      277:9 313:24
  305:17 352:13
                     224:17 225:2      321:12 333:1      detail 130:8       difference
 dead 57:3           227:21 246:23                        277:4              13:1 106:9
  209:11 343:5       247:5 256:1      deny 44:12
                                                                             142:5
                     266:23 282:12,    121:22 130:21     details 21:14
 deal 47:18                            332:13             24:12 67:10       differently
                     25 288:22
  65:22 129:6,8                                           68:5 136:20        234:20
                     296:25 297:8,
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018111 of 140 - Page
                                    ID#: 6522                            397

 difficult 253:5    discussions         8 208:14,19       21               driven 176:13
  286:2 363:19       81:24 127:11       210:7 221:15
                                                         door 281:1,17     driver's 74:9,
                     381:11             225:18,22
 digit 327:6,7,25                                         311:13,15         14 88:1
                                        240:19 241:7
                    dismissing
 dime 286:12                            249:16,20        dope 55:8         driving 67:11
                     31:11
                                        267:19 271:15,                      176:7,16 177:2,
 dinner 94:21                                            double 74:18
                    dispute 212:3       18 272:2                            18 270:15
  105:9                                                   88:15
                     273:23 274:22      281:24 283:16                       342:24 355:19
 DIRECT 12:9         298:12,17          288:17,20        double-sided
                                        296:24 297:7
                                                                           drove 32:8
                     309:6                                197:9
 directed 73:12                         299:9 308:20                       drug 55:5
                    disrespectful       314:6 319:22     doubt 277:1
 direction 83:5      250:16
                                                                            223:14,22
                                        321:3 322:24     draft 154:20,22    225:4,6 228:15
 directions                             323:12 324:16,
                    distinction                           184:24 194:1      230:11 379:4,6
  339:25                                20,24 326:10
                     361:16                               218:9,13 220:8
                                        334:15 354:18,                     drugs 230:8
 directly 280:14                                          226:21,25
                    district 11:9,10    25 355:5,8                          276:13 286:13
  284:7                                                   227:4,9 229:5
                     221:6,11           368:11,25                           379:21 380:1,7
                                                          235:12 236:6
 disagree 78:10                         373:14
                    divorce 52:22                         257:4,6,8        due 198:11
  213:11,13
                     60:15             documentatio       264:24 270:11
  241:10 350:14                                                            Dustin 228:16
                                                          271:11 320:15
  371:18            divorced           n 99:23 302:21                       229:15
                                                          321:2 374:5,7
                     60:15              313:11 332:23
 disagreeing                                                               dying 102:8
                                        333:9            drafted 99:15
  198:22 209:7      divorcing 53:1
                                                          123:12 153:2
  211:4 275:4                          documented
                    DNA 141:1                             159:18 171:20         E
  305:24 380:3                          14:23 16:4
                     153:2,24 200:5                       184:22 219:13
                                        70:5,7,10,14
 discharge                                                227:16 237:14    e-mail 53:10
                    doctor 63:21        71:4 99:19
  63:17,18                                                242:15,18         190:8,10,12
                     137:19 308:8,      113:12,16
                                                          243:18 256:5
 disclose            13                 114:7,8 137:3                      earlier 87:22,
                                                          265:1 273:7
  374:11                                143:24 174:14                       23 88:13 89:10,
                    doctor's 86:2                         283:23 291:9,
                                        194:10 217:2                        21 190:4
 disclosed           299:23 301:10,                       12 299:17
                                        241:18 254:9                        192:22 212:11
  138:10 163:8       19 302:5,24                          301:3 304:11
                                        283:23 284:23                       220:5,7 232:19
  300:9              304:5                                320:17,21
                                        299:25 360:9                        241:23 245:8
                                                          330:25 338:10
 discount 326:3     document            366:25 367:3                        249:2 252:14
                                                          341:3 357:13
                     13:13 14:10,15,    380:11                              253:6 264:16
 discovered                                               364:12,16
                     17 15:1,2,6,10,   documenting                          273:6 310:21
  42:2 61:16                                             drafting
                     14,18,24 16:7      71:18 72:6                          311:5 314:19
 discovery           20:23 68:9,13                        123:14 154:24     325:3 334:14
  323:23 325:21      69:2,10 71:12,    documents          257:23 299:8      346:25 352:2,
  383:7              25 72:1,13         66:5 69:5                           10 357:12
                                                         draw 343:21
                     73:4,9 107:8       82:14,18,21                         358:6,15
 discuss 81:12       113:8,24 114:5     83:3 84:5        drawing 345:3      359:12 369:1
  273:11 302:1       145:8,11           125:13 156:8
                                                         drawn 352:23       377:10
 discussed           149:14 152:22,     198:1 201:2
                                                          354:1            early 141:17
  66:1 81:21 97:5    24 153:1           204:24 257:3
                     154:14,17          261:25 323:2     dress 280:25       187:15 223:17
  115:3 116:4
                     155:23 162:19                        281:25            338:17
  117:24 133:20                        dollar 30:11
  228:22 236:18      168:20 169:4,8,                                       East 221:4,6
                                       donkey 44:7,      drinking 95:20
  304:19 334:13      22 175:12,23
  335:6              193:20,21          18 296:12        drive 100:13      Eastern 11:10
                     194:4 200:13                         178:17,22        easy 234:9
 discussion                            Donna 160:1
                     201:20,21,24                         214:6
  127:16,23,25                          174:16,22                          effect 212:14
                     203:2,24 206:5,
  128:11                                175:1,6,13,20,                      249:1,3 282:4,9
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018112 of 140 - Page
                                    ID#: 6523                            398

  301:11 379:17     et al 11:8,9        231:22 232:9       10,12,22           326:7,15
                                        267:15 273:8       142:22 143:1       362:15,19
 Electric 222:23    Eubanks
                                        274:24 275:24      145:6,9 152:6,
                     11:17,19,22                                             explained
 Elliot 11:12                           277:13 358:8,      8,22 154:13,15
                     133:21 383:9,                                            377:9
  116:7                                 21                 158:25 159:1,3
                     14
                                                           163:13 164:6,7    explaining
 eluding 346:19                        examination
                    Evans 190:9                            184:18,20          104:16
                                        12:9 66:23
 emotional           191:9 299:12,                         189:17 190:8,
                                        206:1 208:1
                                                           13 195:15,22
                                                                             extensive
  57:8               14,15
                                        214:19 216:16                         381:2
                                                           201:19,22
 employment         evening 60:3        277:21 308:8,
                                                           206:4,6 221:23
                                        14
                                                                             extent 13:25
  64:13              118:14
                                                           222:1 235:11,      66:5 75:3
 end 72:2 120:7     event 55:22        examinations        13 243:15,17,      129:14 293:4
  121:5,7,10,16      171:19             213:22 214:7       22 256:22          382:18
  122:1,2,18,20                                            261:23 262:1
                    eventually         examine             264:18,21         extra 335:18
  362:8
                     57:12 142:13       382:19
                                                           266:6,7,11        eye 16:12,17
 ended 239:18                                              272:1,3,10,12
                    everybody's        examined                               51:14
 ending 123:1        185:8              145:21 146:25      275:9 287:21,
                                                           22 291:14         eyes 50:20
 enforcement        evidence           examinee            298:3,5 306:8,9
                                        210:16,17,24
                                                                             eyewitness
  45:14 62:24        29:11 31:23                           307:7 317:22       340:3
  64:14 106:22       62:22 108:8        212:18 214:20      318:4 321:18,
  107:10,15          118:25 134:13                         22 322:14,20
                                       examiner
                     140:7,11,25                           323:4,5 325:3,          F
 enter 120:8                            213:6,11
                     141:5 142:25                          4,11 328:17
  123:21 282:1                          232:14 233:6
                     143:22 144:2,9,                       334:20,22         fabricate
                                        234:4,12,14,15
 Enterprise          16 153:8 178:6,                       335:17,23          320:5,7
  196:7,8            21 193:16         exchange            336:3,6,10
                     199:14,18          332:12                               fabricating
 entire 42:12                                              337:7 338:9,12
                     200:4 210:11                                             319:8
  170:7 204:4                          exchanging          341:2,4 345:8,
                     241:2 316:5,12                        11 346:9,12       facetious
  205:9,13 242:3                        382:2
  383:5             ex-boyfriend                           347:17,18          81:15
                                       exclude             348:13 357:9,
                     314:10                                                  facial 353:18,
 entry 281:1                            153:23             15 359:3
                    ex-girlfriends                                            19
 enumerate                             excluded            364:11,14
                     138:18                                372:10,13         facilitate 207:7
  78:12                                 151:7,18 227:6
                    exact 25:4,11                          373:23,25
 Erie 179:3,7                          Excuse 143:7        374:3 377:16,
                                                                             facilitated
                     30:3 52:24                                               206:1
  180:4 181:8,17,                       202:3 206:16       20 384:3
                     64:11 67:10,15
  22                                    371:5                                facility 161:12
                     99:12 108:15                         exhibits
 Erie's 179:12       136:12,20         exhausted           317:12            fact 13:7 29:10
                     137:23 145:22      382:21 383:4,                         69:25 109:21
 Ernie 229:12        156:23 157:18      25                exist 73:21
  230:6                                                                       163:7 165:11
                     185:24 199:2                          261:16
                                       EXHBIIT                                178:10,25
 Escoes 246:24       205:10 213:2                         existed 59:5,6      194:4 209:8
                                        256:24
  247:5 257:16       218:19 239:2                          343:23             220:4,10
                     259:7 260:7       exhibit 35:17,                         231:18 268:22
 essentially         263:1 296:16       20 45:16,20,23,   exists 204:18,
  13:5 26:21                                                                  269:12,18
                     320:12 330:7       25 46:19 75:10,    22 300:7
                                                                              270:14 273:25
 establish           349:5 350:12       13 100:10,19      explain 26:16,      277:3 289:14
  268:10 279:13      361:1 371:4        101:2 106:13       18 105:5,16,18     290:17 295:22
  381:5                                 108:18,22          133:2 184:14       298:12 310:7
                    exam 196:1
                                        125:6,7,8          232:4 247:19       326:3 346:25
 estimate            201:7 206:15
                                        133:17 137:7,      278:16 308:12      355:10 361:5
  343:20             210:5 212:7,25
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018113 of 140 - Page
                                    ID#: 6524                            399

  362:9 379:11      109:18 110:13     fellow 179:13      finding 283:11    follow 47:9
  380:6 383:4       117:23 175:16,                                          85:7 256:25
                                      felt 32:17 39:16   fine 49:4 58:11
                    18
 faded 190:18                          40:18 186:14       93:4 116:16      forehead
                   Farah 11:23         195:3 216:24       337:21,24         353:3
 fail 277:2
                    137:12 382:23      287:3 293:10,
                                                         fingernail        forensic
 failed 147:4,7                        25
                   Farris 11:17                           153:9             145:12
  216:14,16,22
                    263:19            female 32:9,11
  217:10 218:10                                          fingernails       forgot 74:16
  219:20 273:12    fashion 210:1      Ferris 376:3,19     153:25            138:18 179:5
  274:18,24                            377:10 383:15
                   fast 120:23                           fingerprints      form 14:12
  275:24 277:13,
                    121:6             Ferris' 377:12      141:1 142:12      16:14 18:25
  21 358:7,11,21
                                                          151:7             20:17 21:12
                   father 45:5        fetch 266:2
 failure 260:20                                                             23:22 24:8 28:6
                    46:25 47:3,6,9                       finish 41:1
                                      figure 142:9                          30:1,9,25
 fair 15:23 25:6    48:18 49:23                           362:5
                                       307:22                               32:19,22 33:4
  37:21 60:19       50:1,15 94:16
                                                         finished 120:2     35:14 38:20
  85:11 113:25      227:19,20         file 13:16 22:9,                      39:10,15,24
                                                          121:15 262:10
  114:1 116:3,12                       10,11,12,14
                   father's 50:14,                        297:2 318:1       40:8,14,22
  117:16 124:22                        29:14 65:15,18
                    23 51:5 95:3                                            42:17,22 43:3,
  127:2 129:21                         73:10,13          finishing 77:18    13,23 44:19
  140:5 144:25     fault 321:19        182:13 191:1,5
                                                                            46:14 47:11
  154:5 156:7
                                                         firearms 67:11
                                       226:5,6,7,12
                   faulty 49:5                                              48:7 49:10
  171:23 204:24                        288:4 292:10      firsthand          55:11 59:18
  205:20 207:23,   fax 222:19          293:8,9 300:18,    14:21 16:3        61:24 62:5
  24 208:25         326:18,19          19 319:15          113:21            68:16 69:4,12
  211:1,20                             323:22,24
                   faxed 222:24                          five-minute        70:2,18 71:6,
  229:19 236:9,                        324:25 337:18
                    323:12,22                             373:6             15,22 72:11,24
  20 237:2,7                           344:3,11,21
                                                                            73:17 77:10,14
  239:5,11         faxing 223:7        357:23 374:18,    fixing 83:18       79:12 81:3
  243:17 244:16                        20,21,22,25
                   fear 39:23                            flash 100:13       88:11 94:3,12
  248:13 252:7,                        375:1,4,5,7
                                                                            103:13 104:11,
  25 254:8,22      February 11:4       383:21            flashlight 59:3    25 105:13,24
  267:9 276:21      44:6 153:5        filed 46:24 47:3   fled 186:22        107:5,18 110:6
  278:11 280:12     291:7,13,17        48:14 49:22        197:14            114:13,23
  285:19 292:11     292:18 295:4       344:6                                115:18 118:16
  293:1 298:24      296:13,23                            flip 76:10         119:5 121:25
  330:17,18,21      299:7 301:18      files 22:6          190:11 222:16     122:10 128:5,
  331:10 342:4      302:8 304:12,                         335:21,22
                                      fill 143:6,7,8                        14 129:25
  359:17 367:10     16 317:5 341:5,                       336:6
                                       282:13 283:1,6                       130:22 131:19,
  373:18            12,18 342:5,12
                                       285:10,17         floor 139:16,      24 132:16,19
 fairly 61:18       343:4,22 344:5,                                         133:13 134:15
                                       287:5 288:21       20,23 140:2,6,
                    10,24 345:10                                            135:3,12
                                       289:11,15          22
 Faith 318:17       352:6 354:1                                             136:16 140:8
                                       310:15
 falls 75:6         359:19 369:1,                        Florida 147:19     141:7 142:25
                    10                filled 161:11       148:8 186:22      143:9,22
 false 258:17,21                       283:10,12,24       187:5,9,18        147:14,25
  259:20 283:7     fed 53:21,22        284:5 290:6,11,    191:12,21         149:11 150:8
  286:18,21         259:14
                                       18,24 291:1        196:5 197:14      151:9,25
                   federal 48:20       309:12,18          210:9 212:20      156:13 157:7,
 familiar 20:4
                    49:8 75:6                             217:1 224:18      22 160:13
  30:21 88:7,25                       final 60:15
  331:23 333:14                                           225:2             161:23 162:16
                   feed 248:21,24     find 42:24 51:4
                                                         focus 348:11       163:10 165:7
 family 54:11      feel 31:14,22       74:14 86:14                          166:9,14 167:7
  55:18 93:21       40:1,2 193:2       106:23 107:7      focusing           168:9 169:7,10,
  94:13,14          355:16             265:25 267:22      243:16            12,24 170:18
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018114 of 140 - Page
                                    ID#: 6525                            400

  172:3,12 173:9     347:11 349:17,     188:4 194:15       76:3 116:23        254:13 257:15
  175:3,8 176:9,     24 350:10          195:6 200:19                          258:16 265:11
                                                          Frankfort 65:6
  18 177:3           351:24 352:24      208:16,22                             266:24 279:12
                                                           67:5 214:7
  179:14,18,22       354:3,14 355:4     220:25 223:2                          284:15 289:19
  181:5,19 182:6     358:3 359:20       225:24 227:24     freed 128:12        290:5 292:3
  183:21,24          360:4,23           229:9,22                              310:9,12
  184:12 185:9,      361:22 362:16,     236:16 239:25
                                                          freely 31:7         340:19 341:7
  14,17 186:4        25 363:16          240:9,15          friend 94:9         350:21 355:24
  187:21 188:4       369:25 370:14      249:24 251:5       138:6,7            361:6 367:21
  194:8,15 195:6     371:2,15           261:13 269:15,                        379:13
  197:15 198:6       374:15 375:10      22 270:4,18       friends 94:13,
                                                           15,17 95:6,7,10   general 136:25
  200:19 202:23      380:2,8            271:13,17
                                                           105:10 375:21      138:11 196:24
  203:7,10                              276:2,7 277:16
                    formed 150:3,4
  208:16,22                             279:19,24         front 66:24        generally
  209:23 213:16     forward 120:23      280:16 283:8       211:14 222:7,      124:11 125:12
  215:21 216:19      121:6 125:23       284:25 285:7,      13 240:11          143:5 153:1,8,
  217:7 220:25       154:24 161:21      20 286:19,25       262:14 273:3       22 163:16
  223:2,8 225:7,     162:6,13           287:14 288:24      281:22 348:12,     188:17 207:12
  24 227:23          219:17 267:5       290:20 292:6,      20 355:19          210:12 211:12
  229:3,8,22         332:21 340:16      13 293:14                             253:12 333:25
  232:11 233:1,2,                       298:21 300:25     FTA 93:4            338:24
  11,23 234:8,18
                    found 32:7          301:5 302:18
                     61:19 63:20                          fuck 34:5 35:23    generated
  235:1,9 236:16                        305:10,25          172:22,23
                     65:16 139:16                                             100:2 374:20
  239:25 240:9,                         310:18 313:2
                     140:16 151:3                         fulfill 285:17
  15 241:8                              315:17 316:13                        generating
                     209:11 210:9                          286:6
  249:10,24                             317:6 319:11,                         206:24
                     226:4 301:9
  251:5 253:4                           23 320:24         funeral 56:1
  261:13 264:10,
                     304:6 324:25
                                        324:5 325:1                          genetic 63:13
                     343:5 376:20                         fuzzy 353:6,7
  14 266:1                              332:4,15 333:3                       get all 177:21
  267:11 268:24     foundation          335:7 336:15      Fyffe 273:17
  269:7,15,22        30:9,25 43:3       337:16 338:6                         get-go 72:2
                                                           274:6,14 277:9
  270:4,18           44:19 48:16        340:5 342:8,20                       girl 26:20,25
  271:13,17          49:5,10 55:11      347:11 349:17,                        47:21
  276:2,7 277:12,    59:18 61:24        24 350:10              G
  16,24 278:8,15     62:5 70:2 72:24    351:24 352:24                        girlfriend
  279:18,24          73:17 77:10,15     354:14 355:13     gain 276:22         171:10
  280:16 283:8       88:11 94:3         358:3 359:20       280:25            give 12:5 13:7
  284:25 285:7,      110:6 114:13,      360:4,23                              22:25 35:15
  20 286:19,25                          362:16,25
                                                          gap 207:6
                     23 115:18                                                41:3,4 43:20
  287:14 288:24      118:16 119:5       363:17 369:25     gas 181:12,13       45:20 50:19
  290:20 292:3,6,    122:10 130:22      370:14 371:2,      182:3 246:24       62:23 68:6
  10,13 293:14       131:19,24          15 373:3           247:5              100:13 115:24
  298:21 299:3       132:16,19          374:15 375:11                         116:9 117:11
  301:5 302:11,                         380:2,8           gave 28:13
                     133:13 134:15                                            121:15 137:9,
  18 303:14,25                                             30:5 31:6,12,
                     135:3,12                                                 10 145:7
                                       fourth 14:25        14,16 63:22
  305:10,25          136:16 140:8                                             150:22 152:6
                                                           65:18 109:16
  310:18 312:12      147:14,25         Fox 20:2,8                             160:20 202:20
  313:2 315:17                                             118:14 119:3
                     149:11 151:9,      35:21 36:4,5                          203:13 229:1
  316:13 317:6                                             148:7,11,15
                     25 156:13          38:16 39:14                           237:17,20
  319:11,23                                                158:18 161:4,
                     157:7 165:7        40:11,20 41:16,                       243:15 276:5
  320:24 321:15                                            19 162:10
                     175:3,8 176:9,     24 42:6 60:24                         317:13 318:8,
  324:5 325:1                                              165:16,23
                     18 177:4           133:3,17,18                           23 325:4
  326:13 327:10                                            190:4 191:8
                     179:14 181:5,      134:5,19                              331:21 343:20
  332:4,15 333:3                                           192:23 193:25
                     19 182:6           172:23 173:7                          373:6 374:13
  335:7 340:5                                              199:7 219:1
                     183:21,24                                                375:8 379:13
  342:8,20
                                       frame 25:19         226:2 253:1
                     185:17 187:21
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018115 of 140 - Page
                                    ID#: 6526                            401

 giving 78:11,       21 255:11,18      guess 185:10       221:25 323:3,7,    42:3,14 50:16,
  13 79:2 108:20     263:13 268:3,6,    287:18 335:14     9 324:18           24 88:20 126:9,
  142:20 237:21      8,10,16,21         352:15            325:25 326:4       25 131:6 182:9
  253:14 273:6       269:1,4,10                                              188:21 192:5
                                       guidance          hang 94:20
  313:14 332:12,     270:20 277:20                                           204:13 215:10
                                        114:16            95:9 228:11
  25                 278:3,6,12,23                                           216:7 219:16
                     279:15 280:8,     guilty 241:1      Hank 226:22         233:9 236:23
 glad 252:15
                     23 282:5,11,24     379:11            228:9 229:14       257:13 258:25
 goal 278:5,9        283:5 286:16,                                           274:7,13
                     22 287:4,10,16
                                       gun 141:12        happen 17:17        277:10 285:23
 good 12:11,12,      288:6,15,18
                                                          42:23 49:2
                                                                             343:8 349:8
                                       guy 50:23
  13 77:22 94:9                                           83:19 136:13
                     289:2,18           142:20 179:5,                        351:8,23
  109:11 116:23,                                          240:21 271:2
                     290:10,18,25       15,20 310:4                          375:22 380:4
  24 152:11                                               319:25 326:17
                     297:12 301:12,     366:23
  251:21,24                                                                 health 11:6
                     16,17,23 302:3,                     happened
  252:5,20                             guys 65:14                            280:25 282:1
                     15,22 303:5,6,                       17:19 26:24
  253:19 254:1                          164:9
                     19 304:4,7,10                        42:21 89:16       hear 38:15 59:6
  326:21 378:2
                     306:5,13                             122:14 123:8       101:25 104:15
 grand 96:9,15,      311:22 312:1,8,        H             135:1,2 249:2,3    116:6,13 174:1
  19 98:4,8          14,25 313:8                          255:15 257:21      176:21
  100:5,10,18,20,    328:8 333:17      Hader 211:1        260:4 277:6
                     334:1 344:19
                                                                            heard 14:22
  24 101:5,9,12,                                          281:15 282:22
                                       hair 350:4,9                          16:3 59:5 62:6,
  21 102:3,20        354:8 356:8,12,                      286:23 321:4,6
                                        352:22 353:1,                        8,11 89:25
  103:19,24          16,20,25                             326:15 332:19
                                        18,19                                126:11 128:8
  104:6,7 105:5,     358:17,20                            333:5,13
                                                                             150:23 219:2,
  9,11,16 106:9,     360:16,18,19                         337:11,13
                                       half 336:24,25                        25 244:22
  14,17 107:11,      361:11,17                            352:16 365:16
                                       halfway                               245:3,4,5 271:8
  24 108:3 124:6     362:2,11,15,20                       376:5,22
                                        163:21                               277:2
  126:2,3,7,8,18,    363:10,11
                     364:2,19                            happening
  22 127:3,10,15,                      hammer                               hearing 101:15
                     365:21 366:4                         207:13 322:19
  21,23,25 128:3,                       126:19,23,25                         137:7,8 138:10,
  10,18,23 129:1,    373:16                              happy 37:16         13,24 149:24
                                        127:3 131:6
  4,9 130:14                                              49:15              163:5 171:13
                    Gray 52:18,19,      136:22
  131:4,9,16                                                                 181:1 183:11
                     21 53:2,4 54:3,                     harass 173:15
  137:14 139:3,7,                      Hammonds                              185:16,22
                     25 55:2,4,8,16,
  10,11,15 146:8                        229:12 230:6     harassing           282:9 333:23
                     20,22 58:21
  149:20 151:13                                           41:9 53:20         334:1 363:4
                     59:2,23 60:8,18   hand 12:3
  155:15,18,19                                            172:19,24
                     61:12,23 62:2,     14:25 108:19                        hearings
  162:22 164:3                                            173:7
                     8,11               152:10 190:7                         18:15 92:17
  170:25 171:2,8
                                        195:17 201:18,   harassment
  173:17,21         Gray's 54:24                                            heat 272:13
                                        20 243:13         47:4 172:13
  174:8,17,25        58:15
                                        264:18 272:10     173:6,14          Heather 29:17,
  175:25 176:8,
                    Grays 55:3                                               23 32:2
  14,25 177:15,                        handcuffed        hard 40:7
  16 178:10         great 277:4         214:13            66:18 77:19       helped 238:15
  180:23 182:18,     309:6 347:20                         306:16 372:20      244:22 279:7
                                       handed 152:21
  23 183:6 211:6     355:18                                                  305:15 367:20
  215:1,16,23                          handing 22:8      harm 68:24
                    green 58:6                                              helping 252:19
  216:5,10 217:5                        45:19 357:9      Hatmaker            253:2 263:3
  218:12 221:18     grew 111:24                           124:19
                                       handled
  231:9,14,16,18,                                                           helps 26:7
  21 232:8,20
                    grounded            150:11           Hayden 212:24       279:11
                     175:10                               234:15
  233:3,10,15,20,                      hands 360:21
  25 234:11,22      group 359:3                                             Helton 15:3
                                       handwriting       head 23:7           33:21 92:8,12
  235:5 239:21                                            29:17 37:1
  254:13,16,18,     Guard 63:9          67:17 143:3,19                       99:1 141:25
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018116 of 140 - Page
                                    ID#: 6527                            402

  145:1 146:17       263:3,6,11,16      27:8,13,22 28:5    22 151:6,17,23    hot 272:21
  147:1,7,19         264:3,9 279:15     34:3,6,10 35:3,    153:20,23
                                                                             Houghton
  150:2,16,19,23     292:3 305:23       5,9,12 45:8        155:1,9 178:7,
                                                                              227:10
  183:14,16,23       328:6,8            58:15,19 59:17     11,15,21
  185:2,25                              61:12 73:12        182:23 186:9      hours 28:20,22
                    Helton's
  186:14 187:4,8,                       80:10,16 86:11,    196:15 203:13      60:3 64:22
                     183:19 184:2
  17 188:1,10,13,                       18 89:4,24         239:22 240:6       115:12 143:17
                     219:6,19
  18,24 191:21                          90:5,8,14,20       243:20 244:18,     187:15 383:3,5,
                     237:25 244:24
  195:2,4,25                            91:1,4,23 92:4,    20,25 246:25       25
                     254:15 262:4
  196:4,6 197:14,                       9,15 93:11,17      247:6 257:16
                                                                             house 32:8
  18 201:6 202:5,   hesitated           95:12,22 96:10     278:7,14 279:1,
                                                                              57:4,6 160:7
  7 203:2,6,20       167:17             107:14 113:25      22 280:14,24
                                                                              220:2 228:5
  204:1,6,12,19                         125:15,19          282:12 283:1,
  205:1,5,9,15,
                    hey 241:15          132:5 135:7        23 285:16
                                                                              230:7 241:14
                     252:16 253:20                                            314:16
  21,25 206:2,15,                       147:4 148:13       286:5 287:4
  19 207:2,8,15,    hide 173:22         149:5,8 173:23     288:9,21          How's 114:20
  22 208:2,8,11,     176:1 226:2,13     175:7 176:2        289:11,16,20
  20 209:3,16,20                        192:14 195:21      290:5,11,18       hundreds 24:3
                     251:18
  210:4,9,23,24                         200:9 202:22       291:6,19,23       hunting 343:9,
  211:7 212:8,12    hiding 175:17       203:3,8 211:8      292:1,18 293:2     10
  213:6,14,23       high 322:8,16       220:12 221:13      294:3,7,21
  214:3,7 215:19,                       226:6,23 227:2,    295:4,14,22       hurt 276:17
  25 216:6,11,14,   HIPAA 315:5,        7,11,21 230:5,     296:1,11,23,25     278:13 279:8,
  16 217:10          10,14,19 316:2,    10 231:4           297:8,16,21        11
  218:1,10,15,21,    22                 242:13 245:13      298:2,15 299:1,
  22 219:1,5,12,    hired 25:21         249:8 250:7        7,10,14,17              I
  14,22 220:11,      64:1,5,9           280:15 299:2       301:4,18 302:4,
  24 223:24                             316:5,12 328:7     7,23 303:7
                    hiring 66:16                                             I-- 30:3
  224:3 228:16                          330:4 338:24       304:4,7,12,15
  229:15 230:17     hit 35:5 38:18      346:3              305:19 306:19     I.D. 355:9,18
  231:19,22          47:22 48:3                            308:15 309:3,4,    360:13
                                       hood 343:8
  232:8 233:21       123:21 126:24                         7,12 311:23
                                        349:8,12 351:7                       ID 57:5
  234:1,23           131:5 215:9                           312:2,14,21,25
                                        359:13,22,25
  235:12,19,25       233:8 274:7,13                        313:7,21,25       ID'D 362:6
                                        360:20 361:18
  236:3,7,11,15,     375:22                                314:11 315:6       363:3,21
  21 237:3,5,8,23                      hoodie 349:8        317:4 326:9,11
                    hitting 216:6                                            ID'ING 355:17
  238:21,23                             350:5,9 351:1,     328:6 329:23
  239:6,13           277:10             19,23              331:14 333:2      idea 46:15 47:2
  242:12,16,19      hold 159:5                             334:2 369:2,11,    50:3 122:4
  243:1,14,20
                                       Hope 304:24         22 370:3,12
                     198:6 211:19                                             225:9 300:1
  244:4,16,18        278:18            horrible            379:8,20           331:2 342:6,25
  245:10,13,24                          308:23             380:12             348:18
  246:5,16 247:4,   holding 161:12
                                       Hoskins 11:8,      Hoskins'           ideas 92:19
  23 248:3,9,14,    home 56:20,21       13 12:1 14:22      176:5,25
  22 249:6,7,14,     69:6 139:16                                             identification
                                        32:13 33:5,10      282:14 285:23
  17,21 250:6,21     144:18 175:2                                             35:20 45:23
                                        44:5 46:13 47:6    287:12 302:15
  251:2,11,15        181:2 204:14,                                            58:9 69:11,25
                                        49:24 79:21        312:10
  252:3,25           23 236:24                                                71:13 75:13
                                        80:3 89:23 90:4
  253:13,15,20       237:11 280:25                        Hoskins's           100:19 108:22
  254:5,13,22                           97:2 98:17
                     282:1 368:3                           176:15 177:17      125:8 137:22
  255:17,22                             100:6 101:21
                     378:11                                                   143:1 145:9
  256:6 257:10,                         102:4,10,12       hospital 55:24
                                                                              152:8 154:15
                    homicide            103:25 104:21      56:1 257:12
  22 258:4,13,15,                                                             159:3 164:7
                     12:14,21 16:17     105:22 125:19      260:9,12 261:3,
  23 259:4,12                                                                 184:20 190:13
                     18:23 19:5         129:12 130:19      10
  260:9,12 261:2,                                                             195:22 201:22
  9,19 262:21        23:9,18 24:5,22    131:10 146:1,
                                                                              206:6 222:1
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018117 of 140 - Page
                                    ID#: 6528                            403

  235:13 243:22     implied 225:4      204:11 332:8      16 128:3           160:15 212:7
  256:24 262:1       245:3 290:17                        131:17,20,23       268:9,19
                                      independently
  264:21 266:11                                          132:5,8 136:4      292:17 293:2
                    implying           82:25 376:24
  272:3,12                                               143:25 149:14,     366:4
                     122:16 172:7
  287:22 291:14                       Indiana 367:25     19,23 151:14
                     210:22 225:5                                          initiated 29:10
  298:5 306:9                          368:5,7 376:21    157:14 161:16
                     300:6                                                  30:6 33:9
  317:22 321:22                                          165:24 173:14
                                      indicating                            97:10,21
  323:4 328:17      important                            180:22 181:1
                                       178:21 210:19                        129:23 146:4,
  334:22 335:23      82:20 141:5                         182:16 183:7
                                       312:20                               11 154:25
  338:12 341:4       177:20 188:20                       186:13,17,22,
                                                                            155:9 157:16,
  345:11 347:18      287:4 361:16     indictment         25 187:4 188:9
                                                                            19 160:9
  355:2 356:9,14                       278:13 279:22     195:2 196:12
  357:1,15 360:2
                    impound                              205:21 210:8
                                                                            196:14 292:23
                                       364:19
                     57:21                                                  373:19 377:25
  364:14 372:13                                          211:13,22,24
  374:3 377:20                        indictments        212:4,6,25        initiating 32:5
                    improper
  384:3                                278:6             218:2 225:18
                     82:20 300:22,                                          125:23
                     24               individual         229:23 234:6,
 identified                                                                initiation 97:1
                                       24:16 32:3        16,22 240:24
  360:20 361:18     in-room 58:9                                            98:15,19,24
                                       101:14,16         241:6,19
                                                                            99:3,7,13
 identify 11:11     inaccurate         103:7,17 230:6    245:12,20
                                                                            151:16 293:12
  32:11 57:18        284:4,14          279:11 350:4      247:9,13 248:4,
  69:21 70:15        285:12 367:22                       6,8,15,22,24      injuries 126:19
  71:1,5 72:3,8,                      individual's       249:7,14 250:6
  22 73:2,15        inadmissible       150:3             254:20 256:4      injury 126:9,16
                     267:21                              259:14 265:23      333:12
  169:9,23 340:9                      individuals
  346:22 347:3,     inappropriate      153:10 229:24     271:14,18         innocence
  10,15 354:12,      49:2,13 79:1      241:25            276:23 278:12      295:15
  16 355:25          313:17                              284:16 296:20,
                                      indoor 281:14      24 302:2,6        innocent 240:7
 ifs 241:4          incarcerated                         321:3 325:11       295:18
                                      infection
 Illinois 376:22     118:11 334:3                        326:4 333:18
                                       258:24                              inoperable
                    incident 57:9                        342:6 345:4        175:2
 imagine 86:7                         infections         357:21 358:1
  138:15 330:11      113:2 157:14
                                       257:12            365:3,19 366:2,   insert 67:25
                     229:25 230:23,
 immediately         24 255:25        inference          3 369:22          inside 57:20
  148:8 196:6        257:20 376:5      362:12,13,18      373:14 377:14      190:25 193:12
                                                         379:14 380:12      199:24,25
 implicated         include 210:8     inform 89:13
                                                        informed            200:2,3
  32:3 162:5,12                        127:23,25
  186:14,16         included 89:14                       103:11 126:18
                                       151:14 157:15                       insinuate
  219:8 244:5,18,    357:22 358:7                        127:2,10,15
                                       242:12 259:23                        132:11 245:17
  25 254:14         including          287:10            150:18 175:16      320:3
  258:19 265:24      131:11 314:20                       217:5 282:11
  279:15 280:14                       informant          286:22            instance 74:9
                     383:6
  328:6 331:20                         112:3 183:23
                                                        informing          instruct 41:3
  365:20 366:2      inconsistencie     184:3 261:19
                                                         304:7              83:2,12,21
                    s 304:3            262:5,7,8
 implicates                                                                 84:7,18,25 85:6
                                       263:12 264:2,8   initial 67:16
  243:20            incorrect                                               124:13 382:9
                                       275:17 276:1,     89:6 144:7
                     168:11,12
 implicating                           22 277:14         305:13            instructions
                     184:1 225:10                                           350:21
  162:11             238:18 278:16    information       initially 255:15
 implication         285:6 286:20,     14:25 26:23                         intentionally
                     23 365:6          28:17 32:17      initiate 30:13      323:1
  172:15                                                 31:18 100:5
                                       39:21 67:20,25
 implications       independent                          125:18 129:11     intentions
                                       69:2 78:9
  247:3              136:23 156:3                        130:19 150:5       345:3
                                       107:16 109:14,
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018118 of 140 - Page
                                    ID#: 6529                            404

 interaction        INTERRUTION         55:13 90:1         213:7,18           223:17 229:24
  170:3 191:11,      86:1               145:2 178:25       216:21 217:11      230:5,14,19
  20,22 193:21                          180:3              218:14 223:18      234:2 241:16,
                    interview
  194:5,10                                                 225:12 227:21      24 242:12,20
                     14:17,19 15:2,    investigating
                                                           229:6,20 230:3,    251:8 263:19
 interactions        6,10,14,15,18,     55:9 59:16 90:4
                                                           14 231:5           265:22 275:24
  72:7 111:19,21     24 20:2,5,8,9      91:6 211:21
                                                           237:18 238:3,7,    277:22 295:19
                     21:23 24:1         238:18 286:4
 intercom                                                  13 246:10          305:17 376:19
                     26:18 35:21,25
  217:17 249:11                        investigation       250:7 252:21
                     41:25 61:2                                              involvement
                                        12:14,21 13:11     253:16 254:5
 interest 141:23     68:2,3 110:22
                                                           255:18 267:22
                                                                              58:15 61:18
                                        15:4,8,12,16,
  142:6 183:18       113:10 129:5                                             147:8 150:20
                                        20,25 16:21        268:18 286:14
  185:7,8,13,23      133:18 163:13                                            157:13 171:9
                                        17:3,14,20,21      299:2,11
  186:5,10 195:8     164:11,21                                                234:24 331:15
                                        18:10,18,23        304:21 305:9,
  203:5 209:7        192:11 201:5                                             383:2,12
                                        19:14,18,20,24     15 308:21
  212:12,16          204:4 219:13
                                        20:15 22:9         309:10 313:6      issue 83:23
  217:17 218:1       235:21 236:2,7
                                        23:9,19 24:6,22    314:7,14,22
  224:7,11           243:18 248:23
                                                           315:11 316:3,5,
                                                                             issued 107:20,
                                        25:3 26:10,23
  226:17,22          249:6 262:21,                                            23 161:10
                                        27:8,14,22         12,22 317:2
  227:1,6,10,20      24 289:7 290:3
                                        28:5,15 32:12      321:9 334:9,16    items 338:13
  228:15,23          291:10 292:19
                                        34:3,6,10,14       338:18 340:3,
  229:7,14,21        294:2,7 302:7
                                        35:3,6,9,13        15 344:3,6,11,
  230:3,10 267:3     319:9 321:4,13
                                                           15,20 346:3
                                                                                  J
                                        36:1,7 38:17
                     331:3 338:16
 interfere 41:5                         39:4 41:20         355:11 365:4
                     339:4,20                                                jacket 343:9
                                        42:2,5,8 44:17     371:13 372:12,
 interject 41:2      341:17 342:2,
                                        45:7 56:25         18 374:1,14       Jackie 11:16
                     16 343:24
 intermediary                           57:13 58:16,20     375:9 376:23       21:25 22:5,9,11
                     352:10,17
  65:21                                 60:12 61:13        377:7 378:11,      31:11 96:25
                     367:11
                                        62:14 63:25        19,22,24           124:16,22
 Internet 66:14     interviewed         64:2,8 73:13       379:22 381:2       151:21 226:7
 interpreted         44:6 98:12         77:9,14 80:10,                        324:25 325:21
                                                          investigations
  361:12             115:16 174:7,      16 86:18,22                           326:10 328:4
                                                           12:18 25:1 48:5
                     16,21 230:16       87:2,15 89:4,24                       372:25 373:14
 interrogate                                               79:24 107:14
                     291:6,8 314:9      90:8,11,14,20,                        374:11,13,18
  86:25                                                    111:25 276:13
                     329:9 338:22       23 91:1,4,19,23                       375:7 383:14
                                                           315:20
 interrogation       341:6,23           92:4,9,12,15,22
  64:16,23 65:3                         93:11,14,17       investigative      jail 118:8,14
                    interviewing                                              128:2 251:12
  66:11                                 95:12,22 96:10,    191:1 217:21,
                     27:1 38:10 68:2                                          253:6,22
                                        24 97:8,17,23      22 357:22
 interrogatorie      89:16 122:5
                                        103:11 107:16      380:13            James 20:6
 s 13:18 14:2,4      135:20 165:10
                                        112:4,7,10                            42:25 58:21
  75:11              200:12 237:23                        investigator
                                        113:4,25                              59:2 60:2 202:5
                     370:6                                 97:7,13,19
 interrogatory                          123:25 124:6,                         213:6,14
                                                           107:14 154:9
  14:9,15 74:21,    interviews          16,23 132:6                           230:17
  24 77:1,5,13       14:11 20:1         133:12 135:1,7,   investigatory
  79:4,9,16 80:25    24:16 34:16        10,14,16,18        134:12,25         January 55:15
                     61:20 76:15        136:15 140:6                          60:24 183:13
  339:2 346:8,13,                                         involve 88:21
                     98:2 99:18         141:18 144:7,                         184:25 186:3,8
  14,19
                     168:20             13 145:1          involved 19:18      188:9,19 189:6
 interrupt                              150:18 154:3       28:18 29:12,15     191:12,16
  141:22            intimate 94:8       156:25 173:4                          194:9 196:1
                                                           31:15 32:15
                     102:23 105:3                                             202:16 203:3,
 interruption                           182:13 186:10      77:7 111:24
                    investigate         187:25 195:20      131:11 173:19      21 204:6,12,18
  86:12 217:17
                     112:12             200:9 202:22       199:11 209:3,      205:1,5,15,21,
  249:12
                                        203:9 211:5        21 210:1           25 206:12,17
                    investigated        212:13,19                             207:25 208:6,8,
                                                           213:18 217:12
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018119 of 140 - Page
                                    ID#: 6530                            405

  11,21 209:1,17     24 290:2,8,12      359:1,6,13,18      10,12,15 146:8
  213:15,24          310:8,11 313:4,    360:3,13,22        149:20 151:13          K
  214:2,19           20 314:9,12,15     361:5,9,18         155:15,18,19
  218:11 249:21,     331:20 369:19      362:6,8,23         162:23 164:3      Katherine
  23,25 272:25                          363:3,12,23        170:25 171:2,8     13:11 15:25
                    John 11:21
  273:8,14 275:6                        369:19             173:18,22          17:3,15 18:10,
                     273:17 274:14
  311:2                                                    174:8,17,25        23 19:5 21:23
                     383:8             Jonathan's
                                                           175:25 176:8,      24:5 25:3 26:10
 Jason 11:7,18                          245:6 354:6
                    Johnson 59:9,                          14,25 177:15,      27:8,13,22 29:3
  277:8 305:5
                     10,21 132:8       Joseph 11:17        17 178:10          30:14 32:4
  382:15
                     203:13 383:14      383:15             180:23 182:18,     33:17 34:10
 Jathan 56:17,                                             23 211:6 215:1,    39:4 44:16 45:7
                    joke 39:17         judge 30:18         16,23 216:5,10
  18 57:13                                                                    73:12 79:25
                                        37:9 83:23
                    joking 120:21                          217:6 218:12       86:17,23 87:3,
 Jathan's 57:14                         160:18
                                                           221:18 231:9,
                    Jonathan                                                  15 89:3,24
 Jeff 54:25 55:2,                      judge's 160:7       14,16,18,21        90:5,8,14,20
                     11:13 12:1                            232:8,20 233:3,
  3,4,8,15,20,21                                                              91:1,4,23 92:3,
                     16:23 17:2 29:9   judgment            10,15,20,25
  58:14,21 59:2,                                                              9,15 93:11,17
                     32:15,16 33:23     380:21             234:11,23
  23 60:8 61:12,                                                              95:12,21 96:10
                     45:18 69:16,21,                       235:6 239:21
  23 62:2,8,11                         July 364:13,15,                        97:3 100:7
                     25 70:11,16                           254:13,16,18,
                                        16,23 365:1                           101:12,22
 Jefferson's         71:5,18 72:8,22                       21 255:11,18
                                        366:13                                102:8,21 103:1,
  288:1              73:14 74:18                           263:13 268:3,7,    12,20 104:13,
                     76:19 77:2        June 60:14          8,10,16,21
 Jennifer 95:4                                                                22 105:12,23
                     79:10,18 80:2,     275:18 280:9       269:1,5,10         113:1 125:19
 Jesse 93:10         12,15,19,23        281:6,21 289:7,    270:20 277:20
                     90:7 97:2 100:6                                          129:13 132:5
  141:18,25                             10 290:3           278:3,6,12,23
                     101:22 102:4,8,                                          140:16 141:10
  145:2 146:17                          318:16,19,21       279:15 280:8,
                     20 103:1,12                                              142:9 145:3
  147:1,3 150:2                         319:3,9,17         24 282:5,11,25
                     104:21 105:22                                            147:5,9,12,23
  191:25 195:3,9                        320:8,22           283:5 286:16,
                     109:15 118:22                                            148:3,13 149:5,
  196:1                                 321:13,20,24       22 287:4,10,17
                     125:14 126:24                                            8 150:6,20
                                        322:6              288:6,15,18
 Jessica 11:3        129:12 131:5,9                                           151:3 153:9
                                       junk 355:11         289:2,19           155:10 158:5
 Jessie 209:2,       136:22 138:13,                        290:18 297:12
                     18 146:1,23                                              160:10,16
  21 212:8                             jurors 183:7        301:12,16,17,
                     153:18,19                                                161:22 162:6,
  213:23 219:14,                        290:11,17,25       23 302:3,15,22
                     161:20 162:5,                                            12 163:18,23
  22 273:7,12,17                        334:1 356:16,      303:5,6,12,19
                     11 163:17,22                                             165:1,5 166:1
  274:6,14,24                           25 363:10,11       304:4,7,11
                     164:25 165:4,                                            167:12,24
  275:17,23                                                306:5,13
                     24 166:7,15,25    jury 96:9,15,19                        168:4,7 170:17
  276:14,17                                                311:22 312:1,8,
                     167:23 168:3,7     98:4,8 100:5,                         171:10,25
  277:8,20 278:2                                           14,25 313:8
                     169:9,23           10,18,20,24                           172:11 185:3
  279:16 357:11                                            328:9 333:17
                     170:15 171:9,      101:5,9,12,21                         186:15 188:11
  358:7,21,23                                              344:19 354:8
                     25 172:10          102:4,20                              192:10 195:5,
 Jim 92:23                              103:19 104:6,7     356:8,12,21        11 199:12
                     186:9 239:23                          358:17,21
                     240:6,25           105:5,9,11,16                         203:4 209:4,21
 job 25:14 63:22                                           360:16,18,20
                     244:19,21,22,      106:9,14,17                           211:8 213:14,
  255:20                                                   361:11,17
                     25 245:4           107:11,24                             20 215:20
 Joe 15:19                              108:3 124:7        362:2,11,15,20     216:1,6,12
                     265:21 278:7                          364:2,19
  95:11 98:6         280:15 293:3       126:2,3,7,8,19,                       217:12 218:16
  280:9,13 281:6,                       23 127:3,11,15,    365:21 366:4       219:15,23
                     331:21 347:2,                         373:16
  9,21,24 282:12,    10 348:4,19        21,23,25 128:3,                       230:5,10 231:4
  18,25 283:3,5      349:1,7,14,22      10,18,23 129:1,   juvenile            238:13 239:24
  284:13,23          350:7 354:12,      5,9 130:14         114:17,18          241:14,24
  285:14 286:15      17 355:1 356:1,    131:4,9,16                            242:21 244:19
  289:7,9,22,23,     9,13,24 357:1      137:14 139:3,7,                       245:1 249:9
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018120 of 140 - Page
                                    ID#: 6531                            406

  265:12 268:9,     Kelley 383:8       Kincer 11:16        314:10 319:14      374:20,21,25
  18,23 270:3                           86:15 137:15       320:21 339:13      375:1,3,5,6
                    Kelly 11:17,21
  275:1,25                              272:17 383:13      341:12 343:22      383:13
                     263:19 383:15
  276:20 277:10,                                           349:11 350:3
                                       kind 250:25                           KSP-284
  23 278:24         Ken 156:1,16                           358:11 368:2,7,
                                        355:23                                108:19
  279:16 280:15                                            8
                    Kentucky
  282:1 287:13                         King 15:19                            KSP-286
                     11:7,10 27:10                        KNOCK 311:13
  290:19 291:2                          95:11,14 98:6                         154:13
                     34:24 44:25
  293:3 295:21                          280:10,13,24      knowing
  299:2 323:10
                     59:4 62:19 64:1                                         KSP-3536
                                        281:6,9,21,24      103:17 105:2
                     67:2 71:11,20                                            152:6
  329:24 330:4                          282:12,18,25       230:7 255:6
                     72:9 73:24
  331:15 345:5                          283:3 284:4,13,    295:17            KSP-362 159:2
                     187:19 188:1
  365:4 369:17                          15,19,24
  375:22 376:6
                     202:20 207:2                         knowledge          KSP-385
                                        286:23 289:7,9,
                     234:14 261:20                         14:21 16:3         152:25
  379:24                                14,19 290:12
                     268:17 338:4                          41:20 47:13
                                        310:8,12 313:4,                      KSP-413
 Katherine's         368:9                                 48:8 55:14
                                        20 314:10,12                          142:24
  220:2 343:5                                              62:1,7 65:12
                    kick 38:22 40:3     331:20 369:19
                                                           89:19 113:4,21    KY 12:23
 Kathryn 166:7
                    kicked 38:21,      King's 283:5        117:12 130:10
 Kathy 255:25        24                 285:14 286:15,     135:25 162:3
                                        17 288:20          195:10,11
                                                                                  L
 Kayla 15:15        kicking 39:12                          216:23 229:11
  21:5,7,21 22:4,    135:14            Kinningham                            lab 118:23
                                                           248:25 254:21
  15 28:12,19                           375:17,20,21
                    kid 93:25 94:2,                        263:23 280:18     label 298:2
  29:5,11,15,18,
                     6                 KINSER              286:9 333:1
  25 30:4,14,22                                                              labeled 35:17
                                        383:13             365:3 369:17
  31:6,11,18        Kids 66:15                                                229:6
                                                           376:18
  32:3,16,19                           Kirk 156:1
  33:10 52:18,19    kill 127:3                            Knox 11:8,19       laboratory
  53:4,11,12,21      140:16            knew 30:5           109:6,9 197:18     145:13 146:16
                                        42:6,15 55:15
  54:24,25 55:16,   killed 21:10                           221:4,6 262:5
                                        59:15,23 93:21,                      Lacee 11:2
  22 59:24 60:1,     29:9 57:6 131:6
                                        23 94:1,8         KSP 23:13,21
  10,18 95:21        138:14,19                                               lack 300:24
                                        101:12,22          25:13,21 26:12
  99:9 138:20        141:10 142:9
                                        102:8,21 103:1,    27:15,19 44:3     lady 266:4
  153:14 154:19      163:17 167:1
                                        12,20,25 104:8,    64:9,13 66:9,
  155:25 156:4,9,    187:2,10                                                Lagrange
                                        13,21 105:12,      13,16 73:7
  11,18,22,25        188:11,14                                                368:7
                                        17,22 106:6        74:12 75:24
  157:10,15,20       195:12 213:14,
                                        113:1 118:10       86:24 87:3,16     language
  158:4,16,22        19 233:22
                                        126:15,23          89:4 136:11        350:19
  160:10,16,24       268:14 269:6
                                        134:9,23           142:13 144:22
  161:19 162:5,      270:3 271:8                                             large 187:1
                                        135:22 136:3       145:12 146:16
  10,24 163:13,      278:24 281:16                                            255:12
                                        137:1 148:6        191:5 200:4
  17,22 164:11,      290:19
  18,21,24 165:3,
                                        157:24 161:3       201:23 206:7      larger 345:18
                    killing 150:13      166:17 178:11      207:7 213:5,21
  16,21,23 166:3,                                                            Larry 137:25
                     163:22 165:1,5,    195:9 197:17       221:24 222:13,
  24 167:3,21                                                                 138:2 318:18
                     25 166:7           199:10 215:18,     17,18 226:5,6
  168:3 170:15                                                                322:4,8,9
                     167:24 168:3,7     23,24 216:4,9,     257:2 272:11,
  171:10,17,24
                     170:16 171:25      24 217:13          25 273:17         lasted 205:18
  172:5,9 173:18
                     172:11 186:21      241:24 242:12,     275:11 277:9
  174:7 175:9                                                                late 53:15 60:3
                     220:3 255:13       20 245:21          315:16,25
  361:7                                                                       302:16 312:2
                     266:4 267:25       263:11 268:14      321:20 322:6
 Kayla's 53:25       277:22 295:19      283:5,7,9          334:20 335:18     latent 74:7,10
  56:10,13 176:1                        286:7,16,18,20     337:18,21
                    kin 55:24           293:7 311:22       338:1,2 344:15    launch 161:12
 keeping
                                        312:2,13,17        357:10,19
  134:10
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018121 of 140 - Page
                                    ID#: 6532                            407

 Laurel 11:5        learning 42:9      letter 262:9        336:12,13,22     long 27:4 63:15
  375:18             180:17 181:21      313:10 317:14      379:19            64:21 67:1
                     195:2              319:6 372:10,                        115:1 117:13
 law 45:13 62:24                                          lineup 17:6,12
                                        11,18 373:24                         193:6,8 205:17
  64:14 106:21      leave 31:7                             74:1 87:17,20
                                                                             238:20,21
  107:9,15           195:1 200:11      letting 49:14       88:6,16,19,24
                                                                             280:19,20
                     212:20 235:24
 Lawson 93:10                          level 94:9         lineups 87:4       292:15 294:7
                     350:8 366:12
  141:19,25                             102:23 103:18                        298:6 322:1
                                                          Lisa 190:9
  145:2 146:18      leaving 57:13       105:4                                331:10 343:17,
  147:1,4 150:2      210:9 294:4                          list 98:3 228:1    19,20 349:20
                                       license 74:9
  191:25 195:3,9                                           229:13 265:11
                    led 218:3           88:1                                longer 218:1
  196:1 209:2,21
                     252:25                               listed 143:22      260:15
  210:4 212:8                          license's
                                                           144:3 229:21
  213:23 214:3,6    left 124:20         74:14                               looked 73:14
  219:14,22          140:22 151:8                         listen 24:11       179:2 196:24
  273:7,12,18
                                       Licha 11:23                           199:25 307:5
                     187:13,17                             35:18 100:16
                                        382:23
  274:6,14,15,24     188:10 224:17                         101:3,18 104:3    310:21,22
  275:17,23          225:2 236:1       lie 12:16,24        126:3 128:19      311:6,7 353:14
  276:14 277:8,      323:18 356:7       13:2 23:19,24      133:16 139:5      355:1 356:13
  21 278:3           366:14             26:15 27:7 76:1    164:16 177:12
                                                                            lookout 33:24
  279:16 357:11                         233:21 234:1       204:2 231:10
                    legal 23:5
  358:7,11,21,23                        240:18             239:8 297:22,    lost 217:23
                     31:20 32:22
                                                           25 298:3          328:21
 Lawson's            129:15 293:5      lied 12:13
                                                           301:15 330:12
  276:17                                180:8 257:15                        lot 27:5 57:21
                    length 359:1                           360:17 361:24
                                        259:8,10 304:8                       111:24 163:23
 lawsuit 65:23                                             363:1 364:1,3
  79:20 376:19
                    Lester 90:13                                             168:4,7 172:1
                                       lies 53:22          367:14
                                                                             175:18 180:15
                     97:2 98:10
 lawyer 75:12        100:8 101:22      Lieutenant         listened           231:1 241:6
  84:2 296:2         102:5,10,12        124:19 272:9       341:21 361:20     253:17 281:11
                     103:25 104:1       275:10             363:17 369:9      317:11 322:12
 lead 97:7,13
                     106:18,21                                               378:18
  107:13 141:2,9                       life 44:11 180:1   listening
                     107:9,21,22,25
  154:9 325:21                                             341:18           loud 262:11
                     108:2,10          lift 57:18
  344:14                                                                     341:16
                     125:19 130:8,                        live 17:12
 learn 12:17         10 146:2,22       light 381:1         88:24 238:9      Louisville
  128:10 211:7       151:17,23         likewise 120:7                        21:17
                     153:19,24
                                                          lived 210:23,24
 learned 25:14                          162:22 180:25                       love 322:7
                                                           211:7,9
                     219:2 245:1        205:3 282:8
  46:23 61:22
                     246:25 247:6       383:8             lives 210:17      low 116:15
  62:3 69:19,24
                     257:16 277:2,3
  72:21 147:11,
                     278:7,14 279:2,   lime 59:3          living 76:21      Lowes 58:20
  17,22 149:15,                                            314:16            59:3
                     23 281:9,10,20    limit 382:18
  19,23 151:1,2,
                     282:13 283:1                         LM 45:25          lunch 95:9
  6,18 154:2,5                         limited 57:11
                     295:23 314:16                                           194:19
  158:4 175:1                           61:18 81:8        local 309:5
                     329:23 351:9,
  180:22 181:2,                         380:25 382:25                       lure 281:1
                     13 369:12,23                         locate 87:24
  15 182:16                             383:20
                     370:3,13 371:1,                                        lying 12:20
  183:7 187:16                                            located 11:6
                     25 379:8 380:6,   limits 83:1                           13:5,9 20:14
  196:4,12 197:3,                                          144:3 226:7
                     10,13                                                   24:6 26:9,14,22
  10,25 198:17                         Linda 176:6,11
  201:1 221:12      Lester's 33:21                        location 86:14     39:16 40:19
                                        177:1 178:6,12                       234:23 240:14
  234:7,16           151:7 183:17                          368:9
  271:18 280:24      203:14            lines 67:12                           254:19 304:9
                                                          lodged 78:7        319:16,18,20
  321:4 339:8,9,                        260:21 326:21,
                    Lesters 379:8       22,24 327:14,     London 11:7        320:3 321:14
  15 366:1,20
  380:12                                16,18,19,20
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018122 of 140 - Page
                                    ID#: 6533                            408

                     360:20 362:4,7     164:7 184:20     meant 105:17       mentioned
      M              363:2 364:8        190:8,13          130:17 233:10,     119:9 192:15,
                                        195:22 201:22     13 361:13,15       24
                    March 52:2,3,4
 made 32:13                             206:6 222:1
                     108:14 109:3,5                      mechanical-        mentioning
  42:3 49:14                            235:13 243:22
                     110:4,19                            wise 175:11         289:4
  65:19 68:9,13                         256:22,24
                     111:17 112:24
  78:5 109:12                           262:1 263:25     media 53:10        mess 328:23
                     113:9,13
  142:13 185:1                          264:21 266:11
                     115:11 117:18
                                        272:3,12         medical 63:11,     message
  205:5 207:1,6      127:4,8 129:10                                          118:20
                                        287:22 291:14     17 260:8
  209:16 243:24      132:4 138:25
                                        298:5 306:9       302:15,20
  259:24 295:23      155:25 156:9,
                                                                            messages
                                        308:19 317:22     304:21,24
  345:9 369:6                                                                382:2,9
                     19,22 157:2,12                       305:18,21
                                        321:22 323:4
 Magistrate          159:25 161:1                         306:4,12          messed 159:1
                                        328:14,17
  49:3 78:4          164:22 170:14                        307:10,13
                                        334:22 335:23                       messes
                     171:16 174:23                        308:1 312:9
 maiden 52:6                            338:12 341:4                         249:12
                     235:14,25                            314:20,25
                                        345:11 347:18
 main 124:22,24      236:7,21 237:4,                      315:2,6 316:21,   met 112:24
                                        357:9,15
  158:13 343:15      14,23 238:1,23                       25 317:5           155:5 190:1
                                        364:14 372:13
                     239:7 242:11,                        318:17 325:5,      193:23 198:5
 maintained                             374:3 377:16,
                     22 243:15,19                         11,25 326:8        235:25 251:3
  295:14                                20 384:3
                     244:4,18                             328:3,13 333:7,    270:12,15
 maintenance         246:17 249:6      Market 246:24      15 335:5           296:2,12
  181:17             250:22 251:3,      247:5                                299:13,14
                     13 252:4                            meet 53:1
                                       marks 313:15                          343:3 364:23
 majority 24:25      254:23 256:5                         81:20,25 84:23
                                                                             381:5,7,9,22
  156:16 248:16      258:16 259:15     marriage           109:23 213:21
                     260:4 261:21       52:10                               metal 257:14
 make 23:19                                              meeting 82:3
                     305:22 338:15,                                          258:24
  37:5 43:11,16                        married 51:22      110:3 195:1
  65:19 69:11,25     19                                                     meth 118:23,24
                                        52:13,15,17      meetings
  71:13 77:18       Margaret            55:22 56:6        208:10            Michael 11:23
  80:8 81:18         365:12                                                  15:7 16:9,15
  118:19 182:12,                       marry 52:1,19     Mefford 11:17
                    mark 11:17                                               17:14 24:10
  15 193:2                             Martin 229:15      202:8 203:21
                     45:19 75:9                                              32:7,8,20,25
  194:20 200:15                                           205:4,8 338:10,
                     100:9 108:18                                            33:3 69:21,24
  207:16 219:25                        Marvin 234:15      16 364:23
                     137:7 142:18,                                           70:15,25 71:4,
  229:19 250:20,                                          365:2 366:12,
                     21 145:5 152:6    Maryland 23:4                         19 72:2,7 73:13
  23 251:23                                               14 383:14
                     154:12 158:24                                           80:10,20,22
  261:1 309:1                          match 150:3
                     184:18 195:15                       Melinda 53:21       92:14 93:16
  310:9 320:2                          matched            54:18              99:15,18,24
  329:22 332:3       201:19 202:8
                     221:23 264:18      173:18 267:10,                       130:4 150:23
  342:24 355:2,                                          members
                     271:22 272:10      13                                   169:2,5,22
  11 356:9,14,25                                          314:2
                     287:20 306:7                                            230:18 258:5
  360:2,7 380:22                       matches
                     321:18 328:14                       memory 69:6         266:3,18 267:5,
                                        298:14
 makes 238:19        334:19 335:17                        80:20 112:22       10,12 269:20
                     338:8 341:2       matter 11:8        118:21 148:5       271:7,8 334:8,
 making 13:10                           82:2 250:18       177:13 204:8,      16 338:17
  20:14 24:7 26:9    347:17 374:4
                     383:14             383:12            15,25 236:25       339:15 341:6,
  43:21 48:24                                             237:12 351:25      17,20,23,24
  77:24 78:3        marked 35:20       meaning 28:7                          342:2,5,12,17
                                                          354:15
  102:16 166:3       45:19,23 75:13     210:24 233:8
                                                                             343:3,14,23
  220:9 253:12       100:19 108:22      243:12 369:18    men 181:17          346:20 349:15
  335:2              125:8 137:22      means 115:13                          352:11,23
                                                         mention 119:8,
 male 32:10          143:1 145:9        309:22 362:18     13 330:14          354:1,7,11
  343:4,8,16         152:8,21                             368:19 379:16      355:1,10,15
                     154:15 159:3
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018123 of 140 - Page
                                    ID#: 6534                            409

  356:9,13 359:5,   14,22 31:6,18      244:19 245:1      mind 293:22,24     19 256:3 271:9
  14 360:9,20       32:4,20 33:10      249:9 255:12       342:23            281:2,11
  361:2,6,17        34:11 52:6,8,      265:12 268:9,                        285:17,19
                                                         mine 50:17
  362:5,12 363:3,   11,14 79:25        18 269:6 270:3                       286:5,8,10
                                                          224:15,19
  5,12,20,22        86:23 87:3         275:1,25                             287:11 289:11,
                    92:12 95:21        276:20 277:10,    Mine's 224:21      19 290:5,12
 middle 138:17
                    97:3 99:9 100:7    23 278:24                            310:9,15
  323:15                                                 minute 306:22
                    101:12,22          279:16 280:15                        375:23 380:6
                                                          310:20
 Mike 81:2 92:3     102:8,21 103:1,    281:1 287:13
                                                                           month 18:5
  141:18,25         12,20 104:13,      290:19 291:2      minutes 51:5
                                                                            194:6 225:5,6,
  145:1 146:17,     22 105:12,23       293:3 323:10       120:25 194:21,
                                                                            13 333:13
  25 147:12,18,     113:2 125:20       329:24 330:5       25 303:23
                                                                            344:10
  23 148:2,6,25     126:25 127:4       331:15 345:5       312:2 335:6
  149:3 150:2,19    129:13 132:5       346:3 361:7        344:17 356:7     months 29:24
  187:4,9,25        138:14,20          365:4 369:17       358:25 370:19,
                    140:16 141:10,     375:20,22
                                                                           morning 12:11
  188:10,14                                               22 375:13
                                                                            32:9 130:9
  190:1,16          18,24 142:10       376:6,7,13,21,
  191:10,11,20,     145:3 147:5,9,     24 377:5,8        Miranda 22:18,     187:15 268:14
                                                          21,24 291:23      281:15,16
  23 192:9,22       18 148:13          379:24
                    149:5,8 150:6,                        292:1,11
  193:21,24
                                      Mills' 17:3,15                       Morris 211:10
  194:11 195:1,3    20 153:9,14                          Mirandize
                                       18:10,23 19:5                       Moss 63:22
  196:5,25 197:3,   154:19 155:10,                        22:15
                                       21:21 22:5 24:5                      257:11
  10,17 199:3,11    25 156:1,2,4,18
                                       25:3 26:10        misleading
  200:7 209:3,20    157:20 158:5,                                          Mossy 343:10
                                       27:8,13,22         234:11
  210:9 212:21      17 160:10,16,
                                       31:11 33:17                         mother 53:13,
  218:15 219:14,    24 161:19,22                         misrepresenti
                                       39:4 44:16 45:8                      14,25 94:16
  22 220:5,11,23    162:5,6,10,12,                       ng 48:24
                                       73:12 80:10                          103:5 109:22
  221:12,20         14,24 163:13,
                                       86:18 87:15       missing 130:6      110:3,11 113:5,
  224:13,17         18,22,23
                                       89:3,24 90:5,8,    286:8             6,9,13 118:4
  225:1,5,14        164:11,18,21,
                                       14,20 91:1,4,23                      127:12,24
  228:16,19         24 165:1,3,5,                        mistakes
                                       92:4,9,15                            176:6,15 177:1,
  230:16,18         16,21,23 166:1,                       319:25
                                       93:11,17 95:12,                      17
  266:19 267:9,     24 167:3,12,21
                                       21 96:10 112:4,   mixed 310:13
  14 268:7,22       168:3,4 170:15,                                        mother's
                                       10 113:2
  269:1 279:15      17 171:10,24,                        MO 63:22           94:25 109:18
                                       123:25 125:14
  291:20 338:17     25 173:18
                                       126:16 135:10,    mom 111:16        motion 383:21
  341:7 351:15,     174:7,17,22
                                       14,17 136:15
  17 352:14,21      175:1,6,13,18,                                         motivation
                                       139:15 144:4      moment
  354:2 356:20      20,21,25 185:3                                          285:15 286:7
                                       147:12,23          140:19 372:9
  382:23            186:15 187:2,
                                       148:3 151:3                         motive 141:14
                    10 188:11,14                         moments
 Mikey 377:19       192:10 195:5,
                                       160:16 173:22
                                                          20:13             285:25 286:4
                                       175:16,18
 military 63:4,     11 199:12                                              mouth 25:10
                                       209:1,19          Monday
  15 310:4,5        200:22 203:4,8,                                         106:2 340:8
                                       217:12 220:12      307:23,24
                    16 209:4,22                                             376:20 377:13
 mill 223:22                           226:23 227:7,
                    211:8 212:12                         money 62:13,
  228:2,3,10                           11 230:5                            move 83:7
                    213:14,19                             18,21 130:5
                                       238:13 241:14                        85:23 125:23
 million 30:7,      215:20 216:2,7,                       139:20 140:2,6
                                       242:13 268:23                        328:12 347:19
  11,19,23          12 218:16                             144:2 149:4
                                       269:13 270:16                        364:10
  160:21            219:15,23                             150:11 151:3
                                       282:1 288:11
                    221:13 227:2,                         187:2 195:11     moved 17:8
 Mills 13:11                           298:16 299:2
                    21 230:11                             210:10,11         211:11 367:24
  15:15,25 16:17                       340:17,23
                    231:4 233:22                          215:12 216:11,    368:2,8
  21:5,7,23 22:15   234:2,24          Mills-bruner        25 225:15
  28:12,19 29:3,    239:24 241:24      95:2               231:23 232:10    moving 85:22
  5,11,25 30:4,     242:21 243:21                         241:25 255:12,    265:7 266:8,9
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018124 of 140 - Page
                                    ID#: 6535                            410

  271:25 272:1      named 55:4          220:4,10,14,22                       22 160:13
  273:1 287:24,      148:22 165:5       226:9 229:7            O             161:23 162:16
  25 334:5           166:1,25 167:6,    266:24 268:4                         163:10 165:7
  368:23,24          12 170:16          269:12 352:4      Oak 343:10         166:9,14 167:7
  372:14,16          234:15                                                  168:9 169:7,10,
                                       notes 69:5         oath 13:20,22
  377:17 381:16                                                              12,24 170:18
                    names 94:22,        204:14,23          14:5,10,16
  382:16,22                                                                  172:3,12 173:9
                     24 101:16          222:3,25 223:7     32:18 36:22       175:3,8 176:9,
 murder 21:22        166:17 167:6       236:24 295:10      41:23 74:24       18 177:3
  28:13 29:2,7       223:22 224:10      308:7              75:17,20,22,24    179:14,18,22
  30:6,14 31:11,     228:1,7,8,22                          76:6,23,25 79:7
                                       notice 362:7                          181:5,19 182:6
  18 32:4 34:14      269:11                                150:24 213:4      183:21,24
  48:5 53:22 76:3                      noting 78:15        232:19 259:6
                    narrative                                                184:12 185:9,
  87:7 97:3 100:7                       79:3               260:24 351:11
                     188:18,24                                               14,17 186:2,4
  101:13,23                                                352:2
                     243:25 246:19     notions 93:13                         187:21 188:4
  129:13 131:11
                     250:5 296:22                         object 13:25       191:14 194:8,
  133:6 145:2                          November
                     297:20 299:8                          14:7,12 16:14     15 195:6
  147:8 150:5,20                        18:7,8,23 19:15
                     302:6 330:24                          18:25 20:17       197:15 198:6,
  155:10 157:16                         145:13 146:15
                                                           21:12 23:5,22     10 200:19
  158:1,2,5,17      National 63:9       147:3,7,11,17,                       202:23 203:10
  160:10,16                             22 148:6           24:8 28:6 30:1,
                    natural 194:21                         9,25 31:20        208:16,22
  161:5,22 162:5,                       323:14,23
                                                           32:22 35:14       209:23 213:16
  7,11,14 171:9     nature 205:13
                                       number 11:10        36:8 38:18,20     215:21 217:7
  176:7,16 177:2,    238:19 371:8
                                        45:20,24 50:4,     39:10,15,24       220:25 223:2,8
  18 185:2
                    needed 42:16        9,10,23 51:5,12    40:8,14,22        225:7,24
  186:14,23
                     89:14 265:13,      75:10 76:10        41:4,6 42:17,22   227:23 229:3,8,
  192:10 193:25
                     24                 99:17 100:10       43:3,13,23        22 232:1,11
  195:5 199:12
                                        108:19 125:9       44:19 46:14       233:11,23
  200:17 209:4,     needing 283:6
                                        142:22 152:6,      47:11 48:7,16     234:8,18 235:1,
  21 219:9,15,23     288:21
                                        22 154:13          55:11 59:18       9 236:16
  223:17 230:15
                    neighborhood        158:25 195:15      61:24 62:5        239:25 240:9,
  234:2,24
                     339:24             201:19 221:23      68:16 69:4,12     15 241:8
  239:24 241:24
                                        222:25 223:4,5,    70:2,18 71:6,     249:10,24
  242:20 243:21     neighbors           11,13 224:1,13     15,22 72:11,24    251:5 253:4
  244:19 245:1       265:13
                                        228:10 235:11      73:17 75:3        261:13 264:10
  254:14 268:23
                    nice 37:5 77:17     243:15 257:2       77:8,14 79:12     266:1 267:11
  269:13 270:16
                                        268:13 274:11      81:3 82:1 88:11   268:24 269:7,
  275:1,25          night 109:22        306:23 308:7       94:3,12 103:13    15,22 270:18
  276:15,19
                    nods 37:1           321:18 325:4       104:11,23,25      271:13,16
  279:16 287:13
                                        327:7,8 329:3      105:13,24         276:2,7 277:12,
  291:2 293:3       noise 38:17         334:20 335:17      107:5,18 110:6    16,24 278:8
  295:17 298:16      68:22              336:22 337:7       114:23 115:18     279:18,24
  304:17 321:9
                    non-                346:12,17,18       118:16 119:5      280:16 283:8
  323:10 329:23
                                        347:17 354:8       121:25 122:10     284:25 285:7,
  331:15 345:5      identification
                                        357:10             128:5,14          20 286:25
  346:22 370:16,     71:18
                                                           129:14,25         287:14 288:24
  24 371:13,21                         numbered
                    noon 302:24                            130:22 131:19,    290:20 292:6,
  372:8                                 76:9
                     303:4,7,10,11,                        24 132:16,19      13 293:4,14
 mustache            13,21 304:6       numbers             133:13 134:15     298:21 300:4
  353:9                                 50:15,19 75:15     135:3,12          301:5 302:18
                    nose 353:21
                                        137:19 142:20      136:16 140:8      303:14,25
                    note 51:12          164:10 209:6       141:7 147:14,     305:10,25
      N
                     148:7,11,15        222:23 336:4       25 149:11         310:18 313:2
                     190:5,11,16,25                        150:8 151:9,25    319:11,23
 name's 11:21        192:23 193:25     nurse 280:25                          320:24 321:15
                                                           156:13 157:7,
                     198:20 199:7       282:1                                325:1 326:12
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018125 of 140 - Page
                                    ID#: 6536                            411

  327:10 335:7      observe 12:20       64:4,13 75:24    oranges 173:2       10
  336:14 337:15,                        88:22 97:22
                    observing                            order 29:23        pages 76:9
  22 340:5 342:8,                       119:1 133:15,
                     12:19                                32:1 78:24         323:23
  20 347:11                             24 207:1
                                                          83:16 221:23
  349:17,24         obstruct 82:7       211:21 238:3                        paid 62:9
                                                          268:19 281:1
  350:10,16                             260:15 268:17                        147:20 201:2
  351:24 352:24
                    obstructionist      295:2 305:8
                                                          285:17 315:2,
                                                                             221:7,12 262:7,
                     169:15                               14,23
  353:4 354:3,14                        325:22 337:4                         8 269:5 310:7
  355:4,13 358:3    obtain 278:6        338:9 344:15     orders 18:6
  359:20 360:4,                         365:2
                                                                            paper 312:7
                     279:21 285:17
  23 361:22
                                                         ordinary            370:25
                     316:5
                                       officers 12:19,    355:22
  362:16,25                                                                 paragraph
                    obtained 98:6,      20 133:21
  363:16,24                                              original            163:21 170:6
                     9 99:5 129:10      144:21 192:2
  369:25 370:14                                           345:17,21          211:23 212:3,
                     138:25 288:5       202:6
  371:2,15 373:3                                          365:22             18 214:18
                     304:21,25
  374:15 375:10                        officially                            241:22 242:2
  377:1 380:2,8      305:18,21
                                        161:8,9,11,17
                                                         originally
                                                                             246:21,22
  382:20 383:24      306:4,12,18                          25:21 111:23
                                                                             283:22 317:25
                     308:20            officials          113:8 285:14
 objected 78:11                         107:10                              parents 95:6
                    obtaining                            orphanage
                                                                             173:22 176:1
 objecting 79:3      278:13            Oklahoma           176:6,12,15
  299:3 300:11,                         16:25 17:8        177:1,9,17,21     part 29:9 32:24
  14,20 338:4,6     obvious 59:22       69:16,20 70:8,    178:17,22          33:1,8 42:2
                     327:12
                                        11 72:14 76:20    179:1,7,21         67:8 107:16
 objection
                    occasion            77:2 79:11        180:11,17          162:8 168:6
  48:21 49:4,8,9
                     157:11             80:15 81:2        182:16,24          182:13 186:17
  65:19 66:2 75:4
                                        347:1,9,23        183:8              205:11 254:25
  77:12,19,24       occasions           359:2                                255:3 256:3
  78:4,5,7,8,16      55:18 84:23                         Otis 20:6 42:25
                                                                             261:1 285:10
  79:3,4 114:13      354:8             one-sided          58:22 59:2 60:2
                                                                             299:22 300:17
  172:25 198:20                         322:25
  216:19 270:4      occurred                             outhouse            307:6 353:13
  278:15 286:19      14:23             ongoing 17:21      281:13,16          357:23 381:8
                                        18:19 41:19
  300:21,23         occurring                            overheard          partaking
                                        243:9 317:2
  315:17 317:6       71:10                                130:7              162:2
  321:11,23                            open 281:2
  324:5 332:4,15    October 52:23,                       oversight          participate
  333:3 335:10       25 60:16          open-ended         177:25             61:2 215:8
  350:23 364:6                          316:17                               216:24 233:16
                    offering                             owed 225:15         273:19
 objection's         117:22            opinion 293:24
                                                         owes 225:6         participated
  41:10             office 86:2        opinions 90:3,
                                                         owned 176:11        20:3,5,9 60:23
 objections          96:14 97:18        6,10,16,22
                                                                             275:1
  14:1,2,8 37:6,     98:2,5,21,25       91:15,18,25      ownership
  10 49:1,11,13      99:4,8,14,22       92:6,11,24        176:13 177:7      participating
  78:3,25            225:23 226:8,      95:14,24 241:4                       215:19 216:1
                     10 262:21                                               285:16
 objects 35:8,                         opportunity            P
                     302:5 303:8
  12                                    383:10,20                           particulars
                     304:22,23
                                                         p.m. 115:14         42:10 43:6
 Objet 316:13        323:13 325:21     opposing
                                                          119:22 156:9       44:23 58:18
                     328:4 329:17       145:8
                                                          197:4,11,19        59:12 97:5
 obligated
  67:25             officer 16:24      opposite           198:2,18           237:10 238:4
                     17:22,24 18:12,    234:16            201:16 309:14,     239:1,15 240:1
 obligation          21 19:21 34:17                       19 310:2 384:4     248:17 251:14
  65:24                                oral 66:19,21,                        252:9 297:13
                     43:5 54:4 55:9
                                        23               packet 325:8,
                     59:7,19 62:19
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018126 of 140 - Page
                                    ID#: 6537                            412

 parties 381:7      percent 24:14     personnel           10,18             pills 62:13,18,
                     172:4,6           18:6 65:15,18                         22 187:5
 parts 19:25                                             photos 71:1
                                                                             224:18 225:3
  300:19            Perfect 81:23     persons             88:2 350:22
                                       141:23 186:9                         pin 44:7,18
 party 65:23        perfectly                            phrase 44:9,
                                       209:7 224:7,11                        279:9 296:12
                     37:13 58:11                          11,24 88:22
 pass 45:21                            226:17 227:5
                                                                            Pineville 47:21
  75:16 123:15      period 48:19       228:23 229:7,     physical 66:19
                                                                             285:11
  231:19,22          207:13 208:2      21 230:3,10        68:24 140:7,11,
  232:9 261:24                         346:21             13 143:21         pinned 320:2
                    permission
                                                          199:18 241:2
 passed 55:14        317:4            pertaining                            PL 46:2 261:24
  56:3,16,19                           16:6 231:22       physically          266:9,13,16
                    perpetrator
  207:14                                                  199:17 274:25      272:1 287:21
                     140:21           pertinent
                                                                             306:8 307:10
 password                              78:14 128:8,10    Pickard 11:19,
                    perpetrators       240:24
                                                                             308:19 321:18
  120:8                                                   22 58:2,14
                     140:21                                                  322:14,24
                                                          61:12,23 62:9
 past 266:8                           petition 49:12                         323:3 326:8,10
                    person 14:22                          180:10 181:9,
                                                                             328:14 329:4
  273:1 347:19
                     16:16,19 27:1    Pharmacy            16,23 235:22,
                                                                             334:21 341:2
 patient 309:5       33:11 52:16       283:9              24 236:14
                                                                             345:8 348:11,
                     62:23 97:15,16                       237:3,8,18,20,
 pattern 343:9,                       phone 48:11,                           12 351:21
                     135:20 142:6                         22,25 238:2,6,
  10                                   14 50:4,6,14,                         368:24
                     165:5,25                             12,21 239:21
                                       19,23,25 51:5,
 Patterson           170:16 183:17                        240:5,11,23       PL- 45:16 137:8
                                       12 53:9 57:15,
  53:21 54:18        185:7,8,12,23                        243:19 244:17
                                       23 222:25                            PL-14450
                     186:5 195:8                          245:9 246:16
 pause 41:4                            259:4,12 260:2                        45:17
                     199:11 203:5                         247:24 248:8,
                                       261:5,9 316:20,
 paused 363:2,       206:24 211:24                        14,21 250:20      PL-14718
                                       25
  5                  212:12,15                            256:6 262:5,10,    184:18
                     217:16 218:1     phonetic 12:24      19,20,23 263:2
 pay 93:4                                                 329:16,21
                                                                            PL-15867
                     220:22 226:22
                                      photo 17:6,11       330:3 378:12,
                                                                             158:25
 payment             227:1,10,20
                                       73:25 74:1
  309:22 310:10      229:14 234:15                        15 383:9          PL-15875
                                       87:17,20 88:6,
                     241:11,13,14,                                           158:25
 Peak 22:10                            10,16,19,23       picked 371:5
                     15 251:7 267:3
                                                         Pickerel 19:13     PL-27706
 peculiar 193:3      313:23 323:25    photograph
                                                                             35:18 46:3
                     324:3 340:1,3,    17:2,13 74:18      20:9 123:16
 pending 11:9        22 355:20         266:20,23          124:16,22         PL-9650
  38:3 93:2 251:2    360:12 361:2,     267:1 347:10                          164:10
  252:6 253:3                                            pictures 17:8
                     18 362:23         352:3 360:10
                                                          76:19 77:1        PL-9652 120:5
 people 44:16        367:3
                                      photographs         79:10 80:11,21,    125:7
  66:24 74:6 76:3   person-to-         16:22 69:10,15,    23 199:23
  77:6 94:20                                              200:2,3 349:4,    PL-9684
                    person 245:4       20 70:6,8,11,16
  136:25 142:7                                            20 350:25          100:11 101:2
                                       72:16,23 73:14
  156:15 168:21     personal 53:5      74:6,14 77:6       351:6,15,22       PL1791 206:4
  179:8,10 181:2     94:9 102:23
                                       78:17 79:18,24
  183:8 188:6        103:18 105:3                        piece 107:15       place 67:4 68:3
                                       80:9,11,14,17
  195:10 223:16      138:8 178:1,7                        140:7 241:1        86:15 113:17
                                       81:2 87:24
  228:8,15 229:6     180:1                                312:6 316:18       116:5 117:14
                                       199:24 347:1,4,
  230:4,13 238:8                                          370:24             124:5,10
                    personally         8,9,22 348:4,19
  260:19 267:24                        349:1,9,14        pieces 108:8        205:15 208:1
                     17:2,5,13 74:5
  278:24 279:6                         350:8,18           130:3              236:3 239:16
                     106:5 275:24
  295:18 340:10,                       351:12,17                             328:21 331:11
                     277:22 376:9
  17,23 349:21                                           pile 328:22,23
                     377:7             355:1 356:10,                        places 218:4
 perceive 27:1                         13 359:1,3,6,     pill 286:6
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018127 of 140 - Page
                                    ID#: 6538                            413

 plaintiff's         199:10 200:7      polices 86:24       10,18 187:1        185:15,22
  266:7 335:17       201:13 217:13                                            282:9 333:22
                                       policies 86:19     possibility
  382:20 383:4       223:10 237:18                                            334:1
                                        87:4,16,19         136:19
                     239:19 243:14
 plaintiffs 11:12                       88:4,7 89:5,12                       preparation
                     248:5 252:4                          possibly
  12:1 97:21                                                                  81:11 84:13,17
                     274:9 279:3       policy 26:14        109:24 141:11,
  98:16 219:8                                                                 85:5,10 381:10,
                     286:17 296:20      315:24             13 157:13
  244:5 254:14                                                                21
                     300:2 304:20                          176:12 179:5
  258:19 265:24                        polygraph
                     320:2 326:21                          183:1 193:18      prepare 67:13
  365:20 366:3                          147:4,8 183:14
                     328:4 335:14                          194:7 213:17       74:17 81:19
  373:19 378:1                          186:1,13 196:1
                     337:9 368:8,10                        214:11 221:14      84:6,24 85:11
                                        201:7 206:1,3,
 plaintiffs'         374:22                                223:21 286:12      210:18 213:3,
                                        10,15,18 207:8,
  51:13                                                    360:7              10
                    pointed 92:16       15 208:12
 plan 286:9          104:4 130:12       210:5 212:7,25    post 19:1,2,4      prepared
                     268:16             213:5,11           55:10 123:24       22:25 235:15,
 planned 42:15
                                        214:18 216:3,      144:11,16          16 272:5,8
                    pointing 198:7
 plates 257:13,                         16 217:11,14,      366:23             381:20
  14 258:24         points 145:15       21 218:10
                                                          Post- 352:3        prescription
                                        219:20 231:19,
 play 101:1,17,     police 12:19,20                                           282:13 283:2,6,
                                        22 232:9,14       Post-it 148:7,
  24 104:2           16:24 27:10                                              10,12,24 284:3
                                        233:5 234:7,12,    11,15 190:5,10,
  106:12 120:6       31:7 34:24 45:1                                          285:11,18
                                        13,21 267:15       16,24,25
  121:6 127:20       46:23 54:4 57:2                                          286:6 287:6,12
                                        273:8,12           192:23 193:25
  128:18 139:4       62:19 63:21                                              288:1,8,22
                                        274:24 275:3,      199:7 220:4,10,
  164:5 165:20       64:1,4 67:2,12,                                          289:3,11,15
                                        24 277:13,21       22 266:24
  173:25 231:8       13,21 68:1                                               290:6,11,18,24
                                        357:10,12,17       268:4 269:12
  301:14 303:3       69:2,16 70:7,14                                          291:1 308:18
                                        358:2,8,12,21
  360:16             71:4,12,20                           potential           309:13,18
                     72:9,13 73:25     polygraphed         241:13 346:4       310:10,16
 played 35:21                           185:2 207:3                           311:1,5 312:15,
                     76:20 79:11
  100:20 101:5
                     80:15 88:22        209:17
                                                          potentially         21
  104:6 106:14                                             66:12
                     89:5 110:8,9
  120:9,14 121:9                       polygrapher                           prescriptions
                     117:22 149:15                        poured 370:9,
  126:7 128:23                          211:25 213:22                         313:14
                     156:4 162:20                          10
  133:18 139:7,                         233:21 234:4
                     173:4,13                                                presence
  10 141:13                             277:9             power 43:11
                     175:15 180:16                                            111:11 112:9
  164:18 165:4,
                     193:10 194:1      polygraphs         practice            291:20 295:23
  21 171:2
                     200:17 202:20      214:3 267:21       114:11             345:10,15
  177:15 231:14
                     207:2 208:15                                             348:14 359:4
  301:16 303:5
                     217:2 218:9,13
                                       popular 343:10     pre-
  360:18 362:2
                     219:12 220:8                         deployment         present 21:19
                                       portion 116:14
                                                           63:19              22:23 45:19
 PLAYSBACK           221:15 225:19,     319:9
                                                                              85:4 110:22
  116:14             20 226:21,25                         preceded
                     227:4,9 228:19    positive 355:2,                        111:14,17
 pled 379:11                            8 356:14           157:11             114:18 155:24
                     229:5,12
                                                          precise 106:10      187:18 188:1
 plumbing            230:21 231:5      positively                             202:6,11 205:8
  281:14             234:14 238:3       32:11 71:1 72:3   preconceived        235:21 236:2
                     254:10,24          73:2 340:9         90:6 91:15,18,
 point 28:15                                                                  237:25 299:14
                     261:20 267:19      346:22 347:3,5,    25 92:6,11,19
  31:13,14 37:23                                                              339:20 358:12
                     268:17 291:21      9,14 354:16,17     93:13 95:14,24
  84:16 86:3                                                                  370:6
                     298:25 299:17      355:17,18,25
  96:24 97:9         300:3,5,12,16,                       preliminary
                                        360:13 362:6                         preserving
  144:22 146:3       18 301:9                              137:7,8 138:9,
                                        363:3,21                              380:23
  152:12 167:9,      304:14 314:7                          13,24 149:24
  10 179:11          347:1 366:25      possession          163:4 171:13      pressed 21:2
  192:20 194:21      376:11,14          180:18 181:3,      181:1 183:10
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018128 of 140 - Page
                                    ID#: 6539                            414

 pretty 40:7         124:6 127:12,      33:5,14 129:11,   promised 43:1       12 248:4,5
  107:15 111:6       17 128:1,12        16,18,22           259:24 317:13      250:6 254:21,
  116:15 130:12      129:21,23          130:18 135:21      332:11             23 267:10
  141:5 142:22       131:17 132:3       140:14 146:21                         278:23 314:16
                                                          promises
  154:5 179:13       146:15 147:3,7,    150:4 155:4                           359:14 362:21
                                                           13:10 20:15
  190:18 196:10      11,12,17,22        185:11 268:11,
                                                           23:19 24:7 26:9   providing
  198:16 268:15      148:6,12 149:4     13 279:13
                                                           43:11 68:9         138:20 211:24
  283:13             155:14,15,17       280:1 287:1,15
                                                           118:19 250:21,     268:4 325:20
                     156:11,18,22       289:5 293:1,10,
 prevented                                                 23,25 251:23       363:13 382:17
                     157:17 158:15      13,20,25 361:3
  207:22                                                   259:24 332:2,9
                     160:25 162:24                                           proximity
                                       probation
 previous            163:13 168:21                        promising           228:4 303:17,
                                        371:8
  12:23 89:2         174:7,17,22,25                        43:7,19 251:22     20
  248:25 312:18      176:3 178:10,     procedure           379:15
                     20 188:10,13
                                                                             pulled 302:15
                                        315:24
 previously          189:25 197:19
                                                          promoted
                                                                             pumping
  133:20 238:24
                     202:22 211:5
                                       procedures          18:1,2 19:1
                                                                              246:24 247:5
  239:14 369:14                         86:19,24 87:4,
                     212:25 213:22,                       pronounced
                     25 214:2 215:1,
                                        16,19 88:4                           punitive
 price 309:22                                              275:13
                                        89:5,12 173:3                         380:18
                     16 232:20
 principal           233:2,7,14                           proper 48:21
                                       proceed                               purchased
  322:17             235:5 236:3,15                        78:5 134:12,24
                                        161:21 162:6,                         379:21 380:1
 principle           239:6,10,20        13                property 57:12
                     240:5 242:11,                                           purported
  78:14                                                    62:23 142:25
                     21 246:1,16       proceeded                              148:7
 print 345:19        250:21 251:12      41:16             prosecuting
                                                                             purpose 69:19
                     252:4 253:1,14                        151:22
 prints 74:7,10                        proceeding                             100:4
  142:13 146:16,     257:22 259:3,      98:8              prosecution
                     25 260:4,11                                             purposely
  25 150:3                                                 154:25
                     261:20,25         proceedings                            139:23 140:21
 prior 12:18         262:3 263:12       11:1 96:15        prosecutor
                                                                             purse 139:17,
  29:3 30:23 32:4    268:22 288:5                          43:15 126:14
                                       process 66:16                          24 140:22
  46:18 47:7 53:1    291:24 292:22,                        367:20
                                        122:23 123:24                         144:4
  57:13 64:1,4       23,25 293:12       359:6             prosecutor's
  71:10 86:11,17,    294:10,14                                               pursuant
                                                           98:2
  22 87:2,6,15       304:10 306:13     produce 66:6                           113:23 202:19
  89:3,24 90:4,7,    312:8 313:8                          provide 22:24
                                       produced                              pushed 325:12
  10,13,16,19,22,    330:19,23                             50:17 98:4,9,
                                        47:14 65:13,20
  25 91:17,19,22,    354:7 358:13,                         16,20,25 99:4,    pushing
                                        82:17 92:23
  25 92:3,8,12,      17 365:1,20                           8,11,14 100:1      167:16
                                        257:4
  13,14 93:10,13,    370:12 374:12                         132:4,7,17
  16 95:11,16,21                       product 82:17       245:12 248:8
                                                                             Pusin 12:23
                     377:2
  96:14,21 98:4,                                           278:25 279:1,     put 22:11 39:23
  8,15,19,24        prison 43:2        production
                                                           14 342:7           50:13 58:10
                     68:20 365:11,      66:3
  99:3,7,10,13                                             383:20             66:2 67:21
  102:8,15,19,21,    14 367:4          profile 309:5                          83:22 86:8
  25 103:1,12,20
                                                          provided
                    prisons 366:22                                            87:17 88:5,10
  104:8,13,20,22                       promise 13:4        51:12 76:9 78:9
                                                                              96:23 106:2
                    privilege 83:3      43:9,16,17,21      91:9 97:15,17,
  106:22 107:10,                                                              137:18 139:23
                     85:14              58:9 88:21         22 98:1 99:21
  23 108:3,11                                                                 140:1,2 190:24,
                                        112:6,8,9          131:17,22,25
  110:1,3 111:17    privileged                                                25 206:24
                                        118:20 119:7       132:18 138:23
  112:4,6,10         81:13 381:6,10                                           220:18 241:3,
                                        197:25 253:12      205:21 210:13
  113:9,13                                                                    17 245:6
                    probable 23:2       272:22 368:4,      211:13,21
  114:12,22                                                                   251:21,24
                     28:16 31:17,22     14 379:13,16       214:25 215:5
  115:5,17,23                                                                 252:5,20
                     32:17,19,24                           234:22 247:9,
  116:4 117:1,18                                                              253:19,25
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018129 of 140 - Page
                                    ID#: 6540                            415

  257:13 259:21      18 238:16           148:12 164:17      158:4,7           313:18,19
  265:8 271:10,      239:4,10            192:18 196:19,                       361:4,8
                                                           reacted 158:9
  12,14 279:10       252:13 255:17       24 214:21,22
                                                                             reasons
  287:18,25          264:5,12            215:7,13,15       read 42:11
                                                                              209:25
  291:16 298:7       268:16 272:7,       226:17 231:11,     170:6 189:1,3,
  328:20 330:11      19 273:19           23 232:10,15       7,8,11,12        recall 13:17
  340:8 341:15       274:5 278:21        246:21 252:14      196:22 204:2      14:10 24:4 25:7
  345:3 349:7        286:1 297:5,16      269:4 273:12       210:14 211:14,    44:3 53:16
  351:1,7,22         298:15 302:2        274:10,12,19       18 212:5          57:12,14 58:20
  359:13 362:19      316:17 321:11       277:21 294:20      232:24 233:2      68:7 105:7
  370:11,24          327:17,24           296:5 304:15       234:9,17 242:3    110:16 115:22
  374:20 380:19      339:11,12           307:10 322:11,     243:23 244:6      116:2,3 117:4,
                     342:22 345:6        12,13 330:18       249:25 262:9,     7,13,17,25
 putting 25:9
                     354:24 356:3,4      358:7,10           11,13 264:19,     118:5 122:15
  62:22 324:14,
                     359:8,9,12          368:22 369:21      23 272:22         132:13,18
  21 376:20
                     371:25 374:12       377:18 380:18,     291:23 292:1,     138:12,20
  377:12
                     375:7 376:23,       25 382:8 383:1,    11 297:3          145:20 156:21,
 puzzle 33:2         25 377:2,3,4,15     6,11,16            308:24,25         24 157:5
  130:2              381:4,15,17,18                         317:25 318:13     163:11 173:17,
                                        quick 112:21
                     382:25                                 327:25 329:1      20,21 178:17
                                         317:11
                                                            331:18,22,25      179:2 189:23
      Q             question's
                                        Quickly 307:15      333:15 334:23     192:4 205:14,
                     25:17
                                                            335:2 338:13      17,20 207:1,12,
 quantity 122:4                         quiet 249:13
                    questioned                              341:16 342:22     13 212:13
 question 14:14      60:23 192:13       quote 109:19        346:15            228:22 237:2,7
  16:9 19:23 26:8    193:24 203:8,                                            239:6,12
                                        quoting 176:19     reading 66:18
  27:3,6 36:6,9      20,23 204:6                                              242:14 244:3
                                                            190:19 204:8
  37:13,19 38:3,4    234:1,23                                                 245:9,23 246:4,
                                                            225:9 247:2
  41:2,7,12 48:25    291:19                     R                             15 253:12
                                                            284:7,9 297:11
  49:5,20 63:4                                                                254:15,17
                    questioning                             331:17 336:17
  68:23 71:3,8,17                       RADIO 68:22                           270:9 271:3
                     12:14 22:16
  73:23 77:15,18                                           reads 244:8        290:15 294:3,
                     23:9,18 24:22      raise 12:2
  78:16 79:13                                                                 20 312:24
                     34:3,7 35:3,6,9,    24:15             real 43:17         317:14 330:8,
  81:22 83:8         13 38:16 41:5,6                        112:21 317:11
  84:1,9,11,22                          raised 24:13                          15,16 338:24
                     51:11 60:24
  85:3 86:5,20                                             realize 79:21      343:17 359:5,
                     68:10,14,25        raising 28:9
  87:10 96:23                                                                 10 366:19
                     193:6 202:22                          reask 116:20
  97:16 101:20,                                                               367:10 369:2
                     208:2 238:1,20,    Randy 229:13
  23 106:4           22 239:12                             reason 47:10      receipt 181:14
  109:12 110:10                         rape 26:19          63:11 102:18
                     291:24 299:10
  115:21 116:6,                         raping 26:25        107:6 113:8      receipts 181:9,
                     300:7 369:11
  11 121:19                                                 114:16 134:9,     12 182:3,10,12
                     376:12 380:17
  127:22 130:12                         ray 17:11           22,25 135:21
                     381:1 382:25                                            receive 63:17
  138:11 144:20      383:19,22          re-direct           136:1,2 165:9,
                                                                              66:8 73:24 74:2
  150:16 158:3                           383:20             10,12 166:15,
                                                                              365:3,19
  166:24 167:21     questions                               16 167:15
                                                                              373:14
  169:13,18,19,      25:24 26:2 27:5    re-read 116:8       192:17,24
  20 172:14          35:19 36:20                            200:21 213:17    received 23:21
                                        reach 53:14
  183:22 185:21      37:12 38:6,11                          216:22 232:15     25:13 27:15
                                         54:7
  190:11 196:3       57:11 66:25                            265:19 268:11     30:7 34:23
  197:24 199:4       78:21 81:8         reached 53:13,      276:5,22 277:1    44:25 65:16
  214:2 215:22       83:11,13,21         16 113:24          321:7 343:15      66:12 71:11,20
  216:15 218:9       85:9,13 100:17      162:23 365:15      363:6,10 376:2    72:9 73:7 87:22
  226:8 227:24       101:4 104:4         366:22 367:4,7                       89:13 145:16
                     112:22 126:4                          reasonable         190:16 195:19,
  232:3,6 233:16,                       react 157:25        23:3 291:5
                     128:20 139:6                                             24 290:12
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018130 of 140 - Page
                                    ID#: 6541                            416

  309:9 312:9        364:10 380:16,     331:11 341:21      237:12 262:15    release 315:5
  314:19 315:16      22 382:10,11,      343:23 369:6       295:7
                                                                            released
  357:18 358:13,     13,14 383:17
                                       records 48:11      refuse 84:9        127:17 128:2
  17                 384:1
                                        65:10 170:21       85:13 296:5
                                                                            relevant 82:2,
 receiving          recorded            195:16,18,20,
                                                          refused 313:9      13 128:10
  144:9 223:4,6,     13:16 21:1,4,20    24 196:7,18,24
                                                           317:13 319:1      214:21 311:12
  11                 28:20,24 30:5,     261:6,9,15
                                                           321:13
                     24 31:6 114:8      283:11 302:15,                      relief 253:13
 recognize
                     115:12 116:5,      20 304:21,25      refuted 269:12     382:8
  142:24 152:22
                     14 117:18          305:18,21
  154:14 201:21
                     120:1,5,15         306:5,12,18
                                                          regard 49:24      relive 57:1
  206:5 272:2                                              158:16 230:13,
                     127:18 131:18      312:9,20                            rely 204:25
  288:1 334:24                                             20 231:3
                     132:3 156:8,12     314:20,25
 recollect 17:5      157:1,21           315:3,6,9,13,22
                                                           284:23 286:5     remark 374:2
                                                           315:22 367:10
  33:20 39:5         160:25 161:4       316:20,21,25                        remember
  228:9,24           162:24 167:11      317:5 323:22      regularly          16:9 17:16,18
  294:12 296:6       168:17 170:2,      328:4,13 333:7,    144:13            18:16,17 20:10,
  305:17 366:18      10,12,14           15                                   11 21:16 23:15
  380:4,15           171:17 172:2,                        Reid 64:15,23
                                       recover 57:17,                        24:12 25:10
                     10 174:14                             65:3,7 66:11
                                                                             27:24 28:23
 recollection        235:18,21
                                        23
  15:22 31:3
                                                          reiterate 66:2     30:3,21 32:1
                     236:10 238:22     recovered                             36:3 39:5,8,12
  123:6 136:23                                            reiterated
                     243:13 246:17      57:24,25                             42:9,12 43:6
  156:3 176:21                                             239:2
                     248:22 255:1       143:17,21                            44:15,21,23
  189:14 204:11
                     256:5 294:8        144:6             relate 193:19      46:9 50:5,8,16
  205:4 221:7
                     296:22 297:20,                                          55:23,25 56:24
  236:21 262:15
                     22 298:2,10,13,
                                       recovering         related 16:4       57:16,20,24
  295:1,7 330:18                        57:12,14 58:21     54:11,25 55:16
                     25 299:4,7,8,                                           58:17 59:13
  332:8 338:21                                             59:23 65:13
                     15,16,19 302:7    recruits 74:13                        60:11,13,14,17
  355:24 381:23                                            99:23 128:7
                     304:11 318:24                                           61:14,15,17,21
                     331:9 339:3       redirect            228:18 268:9
 reconvene                                                                   65:5 66:15
                     341:7,13,19,23     382:20             286:5
  78:24                                                                      67:10,15 68:4
                     366:10            refer 76:8         relates 381:18     69:3,18 74:20
 record 11:11
                    recorder 21:3       346:12,18                            86:21 89:18
  41:10 45:18                                             relating 18:9
                     114:22 115:2,5,                                         92:21 93:3
  48:24 49:16                          reference           79:24 80:10,16
                     13,17 121:20,                                           96:18 97:4
  51:8,9,10 78:19                       80:19 96:16        83:11 87:20
                     22 122:5,9                                              98:12 101:14,
  81:18 83:22                           322:5              96:10 99:15
                     123:2 168:21                                            15 103:3,6
  85:10,16 86:8                                            132:5 147:4,8
  96:5,6,7 114:22    236:4,15,22       referring 60:8                        105:8 107:12
                                                           194:5 195:24      109:14 110:7,
                     237:4,9 239:7,     62:15 84:14
  125:5 142:24                                             204:18 225:3
                     11 245:10,13,      91:5,12 102:3                        12,14 111:18,
  152:15,16,18,                                            231:4,6 244:15
                     25 249:17          178:1 181:11                         20 112:11
  19 159:8 180:6                                           249:8 255:17
                     330:20,23          253:7 257:17                         114:25 115:1
  189:8,11                                                 273:7 301:3
                     332:3              341:8 359:22                         117:20 118:1,
  192:11 198:17                                            305:19 306:19
                                        378:19                               18 119:17
  201:13,14,15,                                            308:8 333:19
                    recording 62:8                                           121:21 122:7,8,
  16 210:21                            Refill 309:21       365:4 380:18,
                     100:18 114:12                                           13 123:4,5,9
  213:9 244:7,9,                                           24
                     115:23 117:2,     reflected                             124:8 132:22
  10,11 260:8
                     14 119:16,22       330:24            relation 64:13     134:8,22
  280:4,5,6 288:5
                     121:16 125:6                          106:6             135:13 136:12,
  298:1,7 299:9                        reflects 282:18
                     139:4 164:25                                            19 145:22
  307:10,13                                               relationship
                     165:3 167:25      refresh 69:6                          148:1 150:25
  308:2 311:17,                                            313:18 314:13
                     231:11 243:18      148:5 176:20                         155:24 156:14,
  18,19 325:5,25
                     244:15 294:10,     177:13 204:8,     relay 118:20       23 157:3,9,11,
  326:8 335:5
                     14,21 295:8        15,25 236:25                         17,18 158:11,
  357:4,5,6,7
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018131 of 140 - Page
                                    ID#: 6542                            417

  20,21 160:6,8      25 349:3,5        189:1,3,25         6,13 364:12,17,    12 195:25
  163:1,11           350:1,20          191:13 194:1       22 366:9,25        201:7 206:14,
  174:19 175:5,      351:14 354:20     204:17,22          368:11 369:4       18 210:2
  10 176:11,22       355:6,15          206:10,24          374:5,13           344:23
  177:7 179:4        356:15 360:14     208:7,15           375:17,25
                                                                            required
  180:9,13,24        361:1 365:5,22,   210:18 213:3,      377:19,22
                                                                             67:21,22 68:9,
  181:7,21,25        25 366:14,22      10 214:16,17,      380:13
                                                                             13 69:1,10
  182:2,8 185:24     367:5 369:11,     25 215:4 217:2
                                                         report's 194:9      71:12 113:24
  191:2 192:1,12     15 370:7 371:4,   218:10,13
                                                                             202:20
  193:8,11 196:8     5,6 372:5         219:12 220:9      reported
  200:2 201:9        375:14 376:10,    221:16 225:19,     192:23            reserve 66:4
  202:25 203:12,     16 378:16         21 226:22,25                          380:18 382:19,
  14,18 204:3,5      379:10,12         227:4,9 228:21,
                                                         reporter 11:4
                                                                             24 383:7,10,15
                                                          12:3,4,8 26:7
  205:10 206:22      380:10            23 229:4,5,12
  207:16 211:9                         230:21,25
                                                          37:2 77:20        residence
                    rent 197:21                           100:12 116:9,      16:20 33:17
  212:15 213:10                        231:5 232:16,
                                                          13,14,17,19,21,    147:24 148:3
  214:11,12,14      rental 147:19      18,20 234:7,17
                                                          24 271:23          151:4 191:23
  217:9 219:17,      195:15 196:5      235:5,8,11,12,
                                                          318:5 322:21       193:12 281:1,
  24 220:1,19        269:5             15,16 236:6,9,
                                                          344:17 346:11      17 282:1
  221:3 225:13,                        13 237:14,17,
  16 228:13
                    rented 196:25      20 241:22
                                                          370:19,22          340:17,23
                     197:3,10                             373:8 375:13       343:5 346:21
  232:14,17                            242:15,17,19
                                                                             355:20,21
  236:1,18 237:6,   repeat 14:14       243:16 244:13     reports 67:14
  10,21 238:4        30:11 49:21       247:10,12,23       97:17,22 98:1,    respect 244:16
  239:14,16,17       134:17            248:3,7,13         5,9 99:4,8,15      383:2
  240:1,3,10,14,                       254:24 256:4       100:1 124:1
  17,19,22 241:4    repeated 41:6      257:1,4,6,7,9,                       respond 27:6
                                                          180:16 254:10
  242:18 245:15                        23 261:1                              29:5 78:20 79:1
                    rephrase 26:3                         300:5 317:15
  246:2,13           37:16 116:7       264:24 265:1,7     319:22 336:15     responded
  250:24 251:1,      340:2 374:12      267:20 270:11,     337:5,16,18,21     29:8
  14,18,25           379:5             20 271:11,14       376:11 378:23
  252:14,24                            272:25 273:5,7,                      responding
  255:22 257:3,     report 46:23       14 274:1,3        represent           80:5
  24 258:6 259:1,    47:3 48:14        275:3 281:6,22     120:4 146:7
                                                          191:4 206:21
                                                                            response 37:8
  7 260:6,18,22      49:22 67:21       283:16,22                             74:21,25 77:1,6
  263:1 266:22       68:1 69:2 70:7,   284:2,6,9,22       226:6 229:1
                                                                             78:7 79:10,16
  268:25 269:24,     15 71:4 73:11,    289:6,9 291:9,     323:21 374:17
                                                                             81:1 126:18
  25 270:7,23,25     21 89:5 98:16,    12,17 296:24      representation      346:8,13,14,19
  283:11 289:4       21,25 99:19       297:7,15,19        78:15 337:23
  290:13 291:25      107:8 109:3       298:11,25                            responses
  292:14,16          112:21,23         299:17,19,20,     represented         13:18 14:4,9,16
  293:20 294:6,9,    119:21 120:1      21 300:3,7,10,     204:17             339:2
  16,25 296:3,16,    123:11,12,14,     12,16,18 301:3,   representing       responsibility
  20 301:8,9         15 125:13         9,25 304:11,15,    383:9              22:11
  306:2 310:11       143:6,25          18 314:7
  314:5 315:19       149:15 151:2      317:10,12,24      request 142:13     responsible
  316:1,7 322:1,4    153:1,5 154:6,    319:9 320:15,      145:24,25          22:8 195:4
  324:1,9,12,13      24 156:7          17,22 321:3        146:16 165:25      211:24 218:15
  328:15,16,18       162:20 163:12,    331:9,13           185:1 206:12,      219:15,22
  329:15,16,19       14,16,20,25       333:19 334:24      23,25 207:2,7,8    325:20
  331:17,21          168:2,6,17        335:19,20          209:16 267:14
                     169:5 170:1,11                       345:2
                                                                            responsive
  332:7,10,14,17,                      336:12,21,23                          167:20
  19,25 333:11       171:20,24         338:9,15 341:2    requested
  334:10 335:2,8     175:16 176:2      344:10 354:18                        rest 220:3
                                                          146:25 150:1
  337:13 343:19      182:15 184:19,    357:11,13,18,                         262:13 307:8
                                                          183:13 186:1,
  348:2,21,22,23,    22 188:23         22,23 358:1,2,
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018132 of 140 - Page
                                    ID#: 6543                            418

 Restate 172:18     128:11            Rowe 369:19        seal 130:17         50:1
  215:22
                   Rhonda             rude 232:23        sealed 129:6,8     sergeant 18:1,
 restroom           110:23 111:15                         130:15             2 19:13,22 20:8
                                      Rueben 45:4,7,
  37:24 96:2                                                                 24:19,21 27:2
                   Richmond            13 46:6 51:13     search 199:15,
                                                                             35:22 51:22
 result 240:25      56:22                                 17 315:8,23
                                      rug 379:4,7                            56:2 108:13
                                                          316:11,19,23,
 results 151:2,    rid 200:16                                                123:16 124:16,
                                      rule 48:20 75:6     24
  22 152:3                                                                   25 130:11
                   right-hand          83:23
  153:23 216:17                                          searched            159:7,14
                    307:16
  217:21 357:12,                      rules 25:18         199:22             178:15 195:19
  18 358:2         rights 22:22        26:11 27:9,14                         244:13 250:12,
                                                         seatbelt 92:18,     20 258:11
                    201:25 202:1,7,    34:23 36:16
 retained                                                 20 93:1
                                                                             260:23 261:19
                    21 203:7 208:7     38:7 44:3 49:8
  126:15
                    250:1 291:24       78:6 173:3        seconds             281:18 285:13
 retraining         292:2,12           316:2,4 382:17,    100:18 120:25      296:21 311:21
  65:13                                19,22                                 325:10 326:7,
                   road 112:16                           secret 72:3         15 332:2 341:3
 retrieve 316:12    210:17,23,25      run 106:18,21,                         364:13 381:2,
                                                         secured
                    211:7              24,25 108:6                           15 382:1
 return 148:8                                             160:21
  198:9,16         roasting           running 65:1                          series 83:10
                                                         seek 78:23
                    272:14             107:2,9,15                            85:9 214:18,22
 returned                                                 253:13 380:23
                                       108:10
  198:1,18         robbery 100:7                          382:8             served 63:4
                    287:13 291:2      runs 179:7,20
 returns 200:12                                          seeking 149:4      serves 80:20
                    295:17
                                      RX 309:21           240:5              118:21
 reveal 82:19
                   robbing 130:8
  128:3                               Ryan 272:9         selection          set 112:21
                    150:13 220:3
                                       275:10             82:18
 revealed           266:4 277:4
                                                                            seven-hour
  133:12 255:19     281:10 286:10                        selling 230:8       382:17
                    369:16                 S              369:18 375:23
 review 76:21                                                               Shake 40:13
  77:2 84:6,12     Robert 91:22                          send 74:5
  87:16,20 89:4     365:12 367:6,     Sam 332:20          80:16 190:12      Shannon
  124:4,10          24 368:22         sanctions           372:25             305:1
  215:15 297:1      372:11 373:20      78:23             sending 69:20      Shawn 375:17,
  334:25 336:16
                   Robin 120:18       sat 20:12           77:6 79:17 81:1    21
  337:17 338:11
                                                          145:20 223:4,
  347:23           Robinson           scare 39:19                           Shawna 11:16
                                                          11
                    11:25              40:10                                 383:13
 reviewed
                                                         sense 238:19       sheet 57:18
  82:14 83:4       role 141:13        scene 57:13,19
  86:19,24 87:3,    238:17             140:20 210:11     sentence            229:21
  21 88:5 196:17                       277:5              211:22 212:3,
                   roll 250:19                                              Sheriff 11:19,
  197:10 215:4                                            17 242:1,5,7,8,
                                      scheduling                             22 58:2,8,14
  232:18,19        room 50:12                             23 244:23
                                                                             61:11,23 62:9
  235:5 244:15      58:4 111:18        207:22             245:2 246:22
                                                                             181:9,16,23
  246:19 288:17     115:1,20          school 64:15,       247:22 344:7
                                                                             235:22,24
                    133:24 134:3       24 95:8 109:6,     362:8
 reviewing                                                                   236:14 237:3,8
                    235:25 236:1       8,10,23 110:19
  124:1                                                  sentences           238:2,6,12
                    294:4 329:20       322:9,16           247:18             239:21 240:5,
 reviews 124:5      366:12,15,16
                                                                             11,23 243:19
                    370:4             schools 63:25      separated
 reward 110:5,                         64:8,12 66:12                         244:17 245:9
                                                          60:13,18           246:16 247:24
  7,8,11 116:4     Rotary 365:23
  117:18,21                           Scott 54:10        September           248:8,14,21
                   Row 238:10          156:1                                 250:20 256:6
  127:12,24                                               48:13 49:23
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018133 of 140 - Page
                                    ID#: 6544                            419

  262:5,9,19,20,   shows 82:17         119:2 120:1,6,    single 17:13        213:4 214:16,
  23 263:2          135:16 288:20,     9,14,16 121:3,     18:9 32:3 45:10    23 221:24
  329:16,21         23 302:12          9,11 122:9         46:16 102:20       224:2,10
  330:3,11          320:20             123:3 125:6,13,    103:10 104:20      225:17 228:12,
  378:12,15                            14 126:24          106:20 107:2,8     21 229:21
                   shy 86:7
  383:9                                127:5,8,11,16,     108:9 150:18       231:9,15,25
                   sic 120:18          24 128:1,11        175:15 203:7       232:25 233:18,
 sheriff's 46:24
                    141:18 318:19      129:6 131:5,10,    218:9,13           20 239:19
  262:6,21
                                       17,23 132:8        219:12,21          240:8 243:10
                   side 112:16
 shirt 58:6,11                         136:24 138:14,     220:8,22           247:21 254:8
                    190:9,15
                                       20,25 141:18       226:21,25          256:22 257:5,9
 shocked 300:9      349:23
                                       142:1 145:1        227:4,9 229:5      258:14 260:8
 Shoot 142:20      sideways            146:17 147:1,      231:5 300:2        262:12 264:20
  321:18            350:18             12,18,23 148:2,                       265:15 268:15
                                                         sir 12:2 13:23
                                       6,12,25 149:4,9                       272:2,7 280:8
 short 96:1        sign 159:22                            14:6 15:23 23:8
                                       150:2,19,23                           287:20 288:2
  280:2 357:3       160:18 203:2,7,                       32:18 37:4
                                       168:25 186:25                         298:3 301:2,13
  383:22            16 292:3                              40:24 41:1
                                       187:5,9,17,25                         306:8,11
                                                          45:19 46:5,19
 shortly 196:10    signature           188:10,14                             312:24 313:16
                                                          48:6 55:17 57:7
                    159:20 202:13      190:1,4,16                            317:1,10,25
 shovels 59:3                                             59:25 63:4,15
                                       191:10,11,20,                         319:8 320:14
                   signed 14:5                            66:13 71:7
 show 17:13                            23 192:10,23                          321:19 322:23
                    79:7 160:4                            73:21 74:3,8
  21:21 30:4                           193:7,22,24                           323:7,24
                    202:7 203:23                          75:10 76:8,13
  48:13 49:15                          194:11 195:2,4,                       327:22 328:15
                    208:8 264:3,9                         79:6 81:7 83:10
  75:9 137:6                           25 196:5,25                           329:12 331:12
                    307:20 315:5                          84:10,21 85:2,
  142:18 145:5                         197:3,10,17                           334:7,19,21
                    337:4,6                               4,11,19 86:6,
  152:5 154:12                         198:5 199:3,11                        335:20 338:8,
                                                          11,17 90:9
  158:24 182:10    significant         200:7,12 201:2                        25 339:22
                                                          95:13,18 100:9,
  184:17 195:14     140:7,10           209:3,20 210:9                        341:14 344:22
                                                          16,21 101:1,6,
  205:24 206:4                         212:21 218:15,                        345:8 346:7,23
                   similar 35:11                          11 103:8 104:2,
  221:22 229:4                         19,23 219:14,                         347:16 353:25
                    74:6 335:4,5,9                        5 108:18,20,21
  235:10 256:21                        22 220:5,11,23                        354:10,23,25
                    342:18 343:9                          114:19 119:21
  261:23 271:21                        221:12,21                             356:8 357:9
                    345:14 352:22                         121:18 125:12
  287:20 302:23                        224:13,17                             358:25 360:19
                    354:1 359:11,                         126:1,4,8
  303:7 304:6                          225:2,14                              362:11 364:10
                    14                                    127:1,10,20
  306:7 321:17                         228:16 230:16,                        366:1,8 368:22,
                                                          128:18,24
  328:13 334:19    similarities        19 265:10,17,                         25 373:25
                                                          129:4 136:24
  335:16 338:8      354:5              25 266:3,18,19                        374:7,10
                                                          137:6,10,20
  339:18 341:1                         267:9,12,14                           375:19 376:23
                   similarly 166:8                        138:8 139:11,
  346:7 347:16                         268:4,7,22                            377:21,24
                    333:22                                14 142:24
                                       269:2,5,13,19                         378:10
 showed 16:22                                             145:7,8 150:15,
                   simple 229:19       270:2,15 271:7,
  17:2,11 105:8                                           16,24 152:5,21    sister 365:12
                    362:19             8 279:15
  181:9,13 182:3                                          153:22 154:12
                                       351:15,17                            sit 24:11,14
  220:7 255:19     Simpson                                157:24 159:6
                                       352:14,22                             132:9
  256:2 302:16      15:11 33:22                           161:5 163:14
                                       354:2 356:20
  303:20,23         80:20,22 81:2      361:7
                                                          164:16,19         site 56:25
  304:5 310:23      90:25 91:19                           165:13 167:9,
                                      Simpson's           18 171:7,15
                                                                            sitting 24:4
  325:3 358:6       92:3 99:5 103:3                                          32:2 38:23
                    108:14 109:2,5,    109:22 110:3,      172:19 173:6,
 showing 79:17                                                               103:10 105:20
                    13 110:4           11,19 113:9,13     17 177:16
  260:8,19                                                                   165:19 205:3
                    111:11 112:24      121:20 123:14      181:8 184:19
  377:16                                                                     214:12 239:21
                    113:3,17           129:10,18,22       194:23 195:17
                                                                             242:10 244:3
 shown 17:8         114:21 115:12,     130:14,18          201:18 205:19
                                                                             300:2 366:19
  356:10            17 117:1,17,25     132:3 190:10       206:4 210:15
                    118:3,5,13         269:11 351:22      211:20 212:22     situation 14:24
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018134 of 140 - Page
                                    ID#: 6545                            420

 situation's         232:2,5,7         somebody's          139:19 163:20     338:2
  114:15             244:7,12           21:16 179:24       164:14 165:4,
                                                                            stand 259:5
                     272:18 280:7       182:8              25 166:25
 Sizemore 20:6
                     300:6,15,21                           167:5,23         standards
  43:1 58:22 59:2                      son 56:12 57:3,
                     301:1 303:3                           170:16 172:10     153:10,13
  60:3                                  6
                     306:25 311:16,                        181:11 186:20
                                                                            standup
 skeletons           20 317:18,20,     sort 17:6 43:10
                                                          specificity        179:13
  251:8,17           23 318:8,11        63:11 210:1
                                                           77:13
                     322:20,22          241:2 253:13                        Staples 11:25
 sketch 343:13,      323:6 325:4,7,     353:2             specifics 68:7     46:1,3 171:4
  16,18 344:23
                     9,16,19 337:24                        78:12 295:3,6     317:17,19
  345:9,14,17,18,
                     338:1,4,7
                                       sorted 82:21
                                                                             325:6,8,14
  24 346:2,5
                     344:18 346:10
                                                          speculate
                                       sought 366:4
  348:12,13
                     356:6 357:3,8
                                                           22:2,13 35:15    star 324:11,14,
  349:12,15
                     362:1 364:5,9     sound 29:25         40:1 47:12        21 335:3,4
  350:4,9 352:22                        41:18 143:12       107:25 179:15,
                     370:21 373:6,                                          start 32:7 52:5,
  353:25 359:4,7,                       145:13,18          24 223:9
                     10 380:16,21                                            8 77:20 104:15
  11,15,19                              174:3              226:11,15
                     381:12,14,18,                                           116:10 258:9
                                                           285:22 294:17
 Slammed             24,25 382:7       sounded 38:17
  40:5,7             383:17                               speculating       started 130:3
                                        127:1
                                                                             144:11 158:14
                                                           211:2
 slapped 38:21      smeared            sounds 20:4                           218:2 239:18
                     306:15             100:25 101:10     speculation        295:8
 Slosar 11:12
                                        108:16 120:17      111:8,9
  12:10 14:3        Smith 160:1                                             starting 32:7
                     224:5,24 225:4,    139:14
  40:24 41:1,8,                                           speed 258:12       268:14 305:14
  10,11 45:21        6,11,15 226:22    speak 37:24
                     228:9 229:12,                        spent 217:1       starts 76:13
  46:2,4 48:20                          109:12 113:9,
                     14 230:17,20,                         271:8 379:9
  49:1,7,11,17,19                       17 114:11                           state 27:10
                     25 378:10,24                          380:6
  50:18,21 51:4,                        200:17 219:21                        34:24 45:1
  16,18,20,21        379:3,6,20         260:15 298:7      spit 169:21        62:19 63:20
  58:8,11,13         380:5,12           334:7 367:20                         64:1 67:2
  65:12,22 66:4,7
                                                          spoke 45:10
                    smoking             373:20 376:7                         71:11,20 72:9
                                                           46:16 48:18
  75:5,8 77:11,                                                              73:13,24 110:8,
                     141:12            speaking 49:1,      72:15 109:21,
  16,23 78:2,19                                                              9 117:22
                    smudged             11,13 78:3,25      22 111:11,16
  79:5 82:5,7,11,                                                            202:20 207:2
                     326:18,20          79:3 137:19        114:21 117:1,
  13,23 83:2,6,9,                                                            216:22 234:14
                     327:14,16,20       156:22 187:16      13 118:9
  12,15 84:16,19                                                             241:22 261:20
                                        205:25 300:21,     132:13 156:11,
  85:16,18 86:13,                                                            268:17 286:1
                    sneak 177:22        23 364:5           25 174:22
  16 96:1,4,8                                                                295:18 338:5
                     178:16                                179:3 269:10
  100:12,15                            speaks 364:11                         346:19 376:3
                                                           330:19 331:10
  106:12 116:8,     snippet 363:17
  12,15,18,20,22,                      specific 31:3       354:7 366:13     stated 29:18
                    snitch 183:20       59:13 67:25        378:10            33:21,22 87:22
  25 122:17,21,
                                        68:5 89:14 97:4                      105:2 108:12
  23,24 125:5,10,   snuck 178:21                          spoken 58:1
  11 137:13,16                          167:21 182:2                         163:22 168:3
                                                           115:16 156:18
  138:1 139:8
                    social 53:9         196:19 206:22                        171:24 181:10
  141:25 142:3,4                        228:8,10,13       spread 339:24      182:18 218:19
                    sold 309:25
  152:10,13,15,                         231:11 239:16,                       220:17 239:14
                                                          squad 19:22
  20 159:10,13      solely 381:21       17 246:13,20                         241:23 246:23
  169:14,17                             252:1 253:23      stack 287:25       247:8 249:1
                    solemnly 12:4
  170:25 171:3,5,                       255:17 258:6       291:16            257:11,12,20
  6 173:1,5         SOLSAR 280:2        365:17,24                            265:13 289:22
                                                          staff 314:2        290:8 330:1
  189:18,20         solve 39:21        specifically        381:9
  191:17,19                                                                  339:6 366:21
                     345:5,7            57:14 69:15
  198:8,13                              91:5 97:25
                                                          stamp 164:15      statement
  201:12,17                                                264:19 326:8
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018135 of 140 - Page
                                    ID#: 6546                            421

  21:4 23:1          279:7 280:9,12     22:9 31:11       strong 111:6       168:17 169:5
  28:13,20,24        281:20 282:7,      96:25 151:21                        170:2,3,6,11
                                                         stuff 42:9,13
  29:3,23 30:5,24    10,18 284:15,      323:22 326:10                       172:1 210:12
                                                          65:24 67:23
  31:6,12,14,16      17 285:15          372:25 373:14                       243:25 297:19,
                                                          81:21 82:25
  42:11,12,25        286:16,17          374:11,13                           24 299:5
                                                          137:1 159:4
  44:9,10 62:11      288:21 289:10                                          380:21
                                       Steele's 226:7,    238:9 308:12
  80:13,23 98:17,    294:8,11,15
                                        10 324:25         314:17 367:15    sums 187:1
  21 99:1,9          295:23 296:7,
                                        325:21 328:4
  108:13,16,21       15,21,22                            subject 14:2,7    Sunday 246:23
                                        374:18 375:7
  109:1 110:19       297:21,23,25                         22:21 32:10
                                                                           super 311:12
  114:7,8 115:12     298:2,10,14,25    stemmed            75:4 82:2
  116:5 117:2,18     299:4,7,9,19       254:23            267:25 355:23    superintenden
  118:15 119:3       304:11 305:22                        380:19           t 322:8,15
  120:1,6,8,10,      317:13 318:16,
                                       stepmother
  14,15,24,25        24 328:5,18,19,
                                        94:16            submit 153:13     supervisor
  121:2,3,5,9,10,    24 329:7,10,14,                                        19:11,13
                                       stepped           submitted
  11,15,20 122:2,    22 330:9           205:12            153:8             123:15,25
  25 123:1           332:12,25                                              124:12,15,23
  125:22 127:4,5,    339:3,9,13,14     stepson 56:3,     Suboxone
                                        4,9               282:14 283:2,6   supervisors
  7,13,18 128:1,     340:19 341:7,                                          19:10,16,17
  13 129:5,10,18,    13,19 365:19                         284:5 285:17
                                       Stevie 179:3,6
  22,24 130:14,      367:21 369:1                         287:12 290:6     supplement
  18,25 131:18       377:8 378:2       sticker 137:18     309:13 310:10     65:14 124:2,3
  132:4 138:24                                            312:15 313:14     228:3 298:1
                    statements         stole 225:15
  148:2 150:22                                           subpoena          supplemental
                     18:16 21:1,4      stolen 241:25
  154:18 155:24                                           314:24 315:14,    66:3
                     29:15 31:25
  156:8,12 157:2,                      stood 38:25        23
                     32:12 33:20,25                                        supplemented
  12,21 158:18
                     98:6,9 99:5       stop 17:24        substance          259:11
  160:25 161:4,
                     102:11 103:7       78:22 121:18,     333:18
  20 162:11,24                                                             supposed
                     125:17 130:7       19 151:16,22
  164:18 165:12,                                         substantially      26:15 132:2
                     155:3,8 205:4      152:12 169:14
  22 166:3                                                345:14            258:1 311:14
                     218:3 221:10       200:11 217:20
  167:11 168:18                                                             312:5 313:10,
                     265:21 266:3       341:11 371:9     successfully
  170:2,4,7,10,                                                             13 316:5,11
                     267:24 268:12                        30:7
  12,14 171:17,                        stopped 47:22                        327:2,4 376:8
                     279:4,5,10,11,
  21 172:2,10                           112:15 120:2     sued 61:9 80:2
                     14 280:21                                             supposedly
  174:19,23                             122:5,9,19,22
                     293:17 299:10,                      sufficient         242:16 320:18
  201:25 202:21                         123:2
                     17 331:9 361:4,                      293:19
  203:7,13 204:3                                                           surprise
                     6 362:10,14       stopping
  218:17,18                                              suggest            204:19,21
                     363:8,14           121:22 123:4
  219:1,4,6,8,11,                                         220:14 229:24
  20 235:18,22      states 163:16       152:11 194:21                      surveillance
  236:10 238:23      284:2                               suggestions        58:21 59:2,16
                                       stops 120:8
  241:2 243:14,                                           243:24
                    stating 14:10                                          suspect 17:13
  17,20 244:1,4,                       store 144:16
                     62:9 255:22                         sum 255:12         105:12 139:22
  17,24 246:17                         story 283:5,7
                     265:21 267:24                                          140:2 142:5
  247:3 250:21                                           summarize
                     301:8                                                  185:5 186:1
  251:12 252:4                         straight 326:22    236:13 308:12
                                                                            202:21 203:3
  253:1,14 254:8,   station 193:10      327:14 353:23
                                                         Summarized         212:13 213:6
  13,15 255:1
                    steal 178:16       strange 148:18     213:2             255:19 265:14
  256:5,15,17
                     215:11                                                 267:2 346:23
  257:15 258:16,                       strategy 82:19    summarizes
                                                                            349:12
  18,19 259:15,     stealing                              236:10
                                       Street 11:6
  19,25 260:5        216:11                                                suspected
                                                         summary
  261:21 262:4                         strike 97:16       154:18,20
                                                                            209:20 212:19
  265:9 268:1       Steele 21:25        225:17 302:1                        213:8,13
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018136 of 140 - Page
                                    ID#: 6547                            422

  217:14 223:16      132:24 134:25      221:11 228:2       127:3 129:12       24 276:25
  228:15             135:2,9 239:6,     230:18 243:2       130:20 138:13      284:20 290:13
                     12,16 245:19       245:16 250:9       146:1,23 151:7,    295:17 302:4
 suspects
                     246:2,10,15        257:10 260:13      17,23 153:18,      329:16 370:12
  80:17 86:25
                                        263:17 264:16      19,24 155:1,9
  101:12,21         tail 44:7,17                                             ten 194:20,24
                                        267:25 277:4       161:20 162:5,
  102:2 103:20       296:11                                                   370:19,22
                                        281:3,9 282:17     11 163:17,22
  104:8,13
                    takes 124:10        286:9 296:14       164:25 165:4      tend 37:12
  105:12 125:24
                                        298:18 318:17      166:25 168:3       235:7
  139:22 140:2      taking 18:16        319:14 339:15      169:9,23
  141:19 146:13      29:3 30:23
                                        342:5,11 343:1     170:15 171:9,
                                                                             tended 265:25
  346:4              61:23 62:1
                                        365:13 369:1       25 176:6 177:1    terminate
                     117:18 125:22
 suspicious                             378:13,18,21       178:6,11,12        381:16 382:16,
                     127:12,17
  192:20 200:8,                                            186:9 196:15       22 383:3
                     128:1,12          talking 21:10
  15                                                       239:23 240:6
                     129:21,24          42:10 48:17                          terms 234:10
                                                           243:21 244:19,
 sustained           131:18 132:3       56:7 58:17 60:4
                                                           22,25 278:7,14     362:19
  126:9              156:8,12           77:21 131:21
                                                           279:2,22          test 66:18,19
                     157:21 160:25      137:24 150:13
 swear 12:4                                                280:15 293:3       178:14
                     162:24 174:19,     158:14 165:11
                                                           329:23 331:21
 sweep 379:6         22 200:3           197:8 219:24                         tested 141:1
                                                           347:2 348:4,19
                     221:10 244:13      220:1 222:10                          142:14 144:22
 sweeten 379:4                                             349:1,7,15,22
                     251:12 252:4       230:9 250:25                          145:12 151:5
                                                           350:7,21 351:7
 switched 50:8       255:12 259:25      256:16 300:12
                                                           354:13,17         testified 20:13
                     260:4 261:20       311:8 320:7
 swore 34:2,4                                              355:2 356:10,      36:13,15 88:13
                     262:3 286:10       342:13 346:15
                                                           13,24 357:1        89:10,21 102:3
 sworn 12:3          294:8 299:6        353:10,20
                                                           359:1,13,18        103:19 104:7
                     325:12 328:18      366:17 369:16,
                                                           360:3,22 361:5,    106:8,17 128:4
                     343:17 349:1       18 372:15
      T                                                    9,19 362:6,9,23    129:4,9 131:4,
                                        379:1
                    talk 17:23 18:9                        363:3,12,23        14 139:14,19
                     48:9 49:23 50:1   Tammy                                  146:7 163:3
 table 38:21                                              Taylor's 347:3,
                     53:4 58:14         109:19,20,21                          164:2 171:8,12
  40:5 370:12,25                                           10 359:6
                     59:10,11 60:1      111:20,22                             174:3 175:24
 tactic 12:15,16,    61:11 77:23        112:1,3,18,19,    team 144:11         176:5,8,14,25
  17,22,25 13:2,     82:20 130:8        20 113:17,21       163:9              177:16 178:15
  3,9,12 20:18,      137:2,4 148:21     114:2                                 180:25 183:4,
  20,24 23:11,14,
                                                          technician
                     157:10 179:10                                            10 185:15
                                       tape 133:19         11:3
  25 24:2,3,6,11,    192:9 219:2                                              190:3 192:22
  18,24 25:2,5,6,    220:21 237:22,    tattoos 360:21     technicians         212:11 215:23,
  12,14 26:13,15,    24 277:2                              199:14 200:4       24 216:4,9
  20,22 27:11,16,                      Taylor 11:13
                     313:22 314:2                                             218:12 231:15
  23 28:4,9                             12:1 16:23 17:2   technique
                     329:17 330:1,4                                           232:19 233:20
  34:17,19,25                           33:23 45:18        272:22
                     352:13 365:15                                            239:20 254:12
  39:2,6,16 43:7,                       69:16,21 70:1,
                     366:23 369:14                        telephone           255:11,18
  18,24,25 44:2                         11,16 71:5,18
                     378:14                                257:11 258:12      259:5,13 278:5
  45:2 134:12                           72:8,22 73:14
                                                                              280:8,23 282:4,
  135:5,6,16        talked 18:14        76:19 77:2        telling 21:16
                                                                              8,10,24 283:4
  136:6,10,14        46:20 47:15        79:11,18,20        29:6,8 41:24
                                                                              286:15 287:16
  158:19 173:7,      53:7,9 60:10       80:2,12,15,19,     42:1 78:20,25
                                                                              288:14,18
  13 217:16          82:12 103:4,5      24 90:7 97:2       110:7 118:18
                                                                              301:11,14,17,
  245:24 246:5,9     109:17 110:1,2,    100:6 101:22       133:3,5 135:15
                                                                              22,23 302:1,3,
                     3 115:19           102:4,8,21         142:19 228:10
 tactics 13:14                                                                14,22 303:6
                     117:17 119:2       103:1,12           232:17 233:4
  20:14 23:18                                                                 311:21 312:1,
                     137:20,24          104:21 105:22      234:12 237:8
  27:19 34:9,12,                                                              13 314:19
                     179:10 204:9,      118:22 125:14,     240:10 249:7,
  13 39:3,20,22                                                               333:17,22
                     20 208:6           18 126:24          11,13 270:23,
                                                                              346:25 352:10
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018137 of 140 - Page
                                    ID#: 6548                            423

  357:11 359:12     that'll 37:1        38:18              265:11,20          366:19 381:1
  360:19 361:19                                            267:2,4 278:22     382:3
                    theory 134:19      ticket 92:18,20
  366:3 373:15                                             280:13,20
                     200:24 201:1                                            today's 11:4
                                       tie 247:25          283:4 292:16,
 testify 78:22                                                                81:11,19 84:6,
                    thing 21:16         253:8              23 293:19
  96:9 101:11,20                                                              13,24 85:11
                     38:2 57:17                            296:17 298:18
  104:12 126:8,                        tied 155:11         300:22 302:13
                                                                              86:3 382:1
                     63:19 68:5
  22 149:18,22
                     70:24 81:20       Tilburg 11:3        303:18 308:2      told 16:2 29:1
  166:16 177:5
                     135:22 136:25                         310:2,5 311:21     30:22 33:16,23
  180:21 185:22                        timber 103:5
                     223:10 225:13                         312:1,6,13         44:16 47:20,24
  240:13 241:13,                        369:18 375:23
                     228:9,10,13                           314:9,15           54:20 57:2
  15 268:17
                     243:1,9 245:16    time 11:5 19:22     322:16 324:4,7,    63:23 73:2
  276:18 278:12
                     258:2 286:21       20:23 25:4,11,     8,21,22 326:8      78:21 102:25
  289:18 313:3
                     289:22 298:4       16 27:4,24         328:3,5 331:2,     104:20 105:11
  356:8,12
                     332:18             29:10 30:5         5,18,24 332:19     106:21 107:2
 testifying                             32:16 37:9,23      342:10 344:9,      108:10 110:2,4
                    things 57:24                           16,19 348:7,24
  96:14 100:4,23                        41:3,4 44:15                          113:3 117:21
                     109:15 248:10
  102:19 107:10,                        45:11 46:16,23     352:9 365:17       119:9,11
                     265:11 281:3
  23 108:3,11                           48:18 49:12        370:2 373:18       130:14 131:9
                     300:13 313:12
  124:6 129:1                           53:7 54:4 55:21    374:13 376:22      134:5 138:18
                     316:18 332:12
  138:12 173:17,                        56:4 59:14,22      380:24 382:21,     147:16 148:24
                     343:7 367:18
  21 174:7,17                           61:22 62:3 71:9    22 383:22          149:3,7 157:25
  176:3 178:18      thinking            72:1 77:21        timeframe
                                                                              158:8,22
  212:14 213:4       217:20 319:13      87:12,14 93:24                        162:22 164:24
                                                           218:13
  215:1,16 233:2,    355:22             95:9 97:10,19,                        165:3,16 167:3,
  10,15 254:15                          20 110:13         times 13:12         5 172:9 175:6,9
  263:12 288:6
                    Thomas 94:25                           18:13,14 25:5      177:10 181:23
                                        111:14 113:11
  304:3 306:5,13    thought 79:20       118:8,11 120:7     27:23 64:11        182:23 183:6
  312:8,24 313:8     80:2 129:16        121:15 122:1,      81:24 82:3,12      187:9,24
  358:17,25          148:18 193:3       25 125:1           121:19 122:4       188:14,18
  359:5,10           211:9 216:25       128:17 129:9       156:24 201:5       204:5,12,25
  360:14 365:21      217:24 232:15      137:20,24          204:9,20 239:2     207:19 212:24
                     264:17 265:13      143:16 154:6,      251:20 253:24      213:11 228:14
 testimony
                     357:24 358:14      11 156:4,21        258:1 260:16,      231:18,21
  12:5 41:23 48:6
                                        157:1,5 158:20     17 262:25          232:14 233:25
  84:12,14,15,16    thoughts
                                        161:4 164:15       312:18 334:7       234:3,15
  89:21 101:8        138:8
                                        169:19 173:23                         236:21 237:3
  102:7 105:8,9                                           title 67:15
                    threat 28:14        175:7 176:1,7,                        239:22 240:5,
  106:22 137:8
                                        16 177:2,18       titles 64:11        11,19 242:16,
  138:9,21,23       threaten 28:7       184:8 185:6                           20 247:4,20,24
  139:11 141:16      158:15,17                            today 11:3          248:14 249:15,
                                        186:1,12
  150:15,17,24       371:24 372:2                          13:22 24:4,19
                                        187:12 189:3                          17 254:6
  155:17 171:16                                            27:4 32:2 36:16
                    threatened          194:9 195:12                          258:15,21,24
  178:11 211:6                                             37:9,24 38:13
                     24:21 27:21        198:11,23                             259:8 263:5
  231:9 234:6                                              41:23 46:18
                     28:12 53:24        199:2,15,20,22                        264:17 265:13,
  254:22 258:23                                            50:7,10 75:20
                     371:11             201:6 205:13                          17 269:18
  278:23,25                                                78:6 95:9
                                        211:8,11 213:5                        270:1,14 271:7
  279:1 281:5       threats 28:12                          104:19 105:21
                                        215:24 216:4,                         274:6 281:20,
  299:22 317:1       68:13,19,21,23,                       148:5 150:15,
                                        24 218:12,18                          24,25 282:12,
  356:5 360:17       24                                    17 163:7
                                        219:19,20                             19,25 283:3
  363:13 376:16                                            165:19 184:19
                    throw 248:19        220:12,17                             289:9,14,19
                                                           205:3 213:4
 testing 153:2                          221:13 235:3                          290:2,25
                    throwing                               242:10 244:3
                                        238:5 239:18                          294:21 295:2,4,
 tests 213:22        35:12 228:8                           253:22 260:11
                                                                              22 296:25
                                        243:1,4,6,23
                                                           261:25 300:2
 text 335:21        thrown 35:8,10      252:2,17 253:1                        297:8 299:23
                                                           351:11 361:15
  382:2,9                               261:11 263:24                         301:18 303:20
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018138 of 140 - Page
                                    ID#: 6549                            424

  304:4 310:8,14    trafficking         trooper 11:15      twist 253:24        13:22 25:17
  312:5 319:5        379:4,6             54:8 112:17                           26:2,20,24
                                                           tying 247:20,25
  331:14 333:25                          346:6 376:2,12,                       37:6,14,17
                    train 67:24
  334:1 341:22,                          18 377:10,12      type 55:22 69:2     39:17 55:7
                     68:8,12 69:1,9
  25 342:18                                                 108:24 116:20      74:23 77:24
                     217:23             troopers 26:14
  343:3,8 349:7,                                            179:15 181:13      78:1,7 79:6
                                         192:7 377:2
  22 350:7,8,12,    trained 23:13                           206:8 241:1,18     99:17 188:8
  18,24 351:1,5,7    25:21 39:20        trouble 118:10,     332:24             192:13 196:23
  352:2 354:11       67:20 68:8 69:7     12 190:17                             233:8,9,14,17
  355:10 356:16,
                                                           typed 308:14        252:2 253:9
                     74:12 87:24         225:9 251:16,
                                                            337:8,9
  25 359:13          88:23 136:10        19 253:18                             260:23 261:5,8
  362:20 363:11                          263:7             typing 77:20        274:16 294:19
  366:9 367:11,
                    training 23:16,                                            306:17 310:4
  12 368:19
                     20 25:12,25        true 43:12         typo 319:13,19,     313:16 359:8
                     27:9,15 34:23       76:24 80:13,18,    21 321:8,9
  369:14,22                                                                    381:12
                     44:3,25 64:10       22 113:15
  370:2 375:20
                     65:10,15 66:8,      176:24 181:8,                        understanding
  376:3,19 379:7,                                                U
                     9,13,15 67:1,6,     15 239:19                             27:11 34:22,25
  25 380:5
                     11,12 71:11,19      240:8 249:2                           44:25 146:10
 tool 217:15,21,     72:9,12 73:7,8,     262:23 279:17     U.n.i.t.e           161:18,19
  22                 24 74:2 85:19       288:23 303:24      263:12,17,19       162:4,9,17,19,
                     87:6,22 88:8,9      304:1 313:22       264:3,9            23 163:4,8
 tools 58:22
                     89:6,7,13           320:4 366:10      U.N.I.T.E.          202:24 313:13
  60:2
                     113:23 136:12       370:2,9 380:9      184:9,11,13        315:10,12
 top 23:7 29:16      202:19 315:16,                         264:17             316:2,21
                                        trust 209:5                            332:23 333:10,
  42:13 50:16,24     25
  88:20 143:16                          truth 12:5,6       U.S. 11:9           12 339:1
                    transcript
  153:17 182:9                           41:14 42:19,20    Uh-huh 51:16
                     137:8 138:9                                              understood
  188:20,21                              133:10,11          276:24
                     244:15 297:12                                             27:10 37:20
  192:5 204:13                           134:11 161:15
                                                                               75:17 91:11
  206:11 219:16     transcripts          259:6,9 260:3     UK 257:12
                                                                               233:5 234:12,
  236:23 307:16,     204:2               284:20             261:3
                                                                               20 315:25
  17 323:13
                    transmit            truthful 76:22     unable 69:11
  326:4 351:23
                                                            70:15 71:5
                                                                              Uneven 327:20
                     123:20 374:20       189:13,22
  361:6 380:4
                                                            381:1             unfair 279:3
 topic 180:23       transmitted         turn 28:11
                     123:19,22           65:24 222:18      Unaware            uniform
 tore 175:11         124:3 265:2         226:9 266:15       180:6              112:16
                                         272:13 308:18     uncle 60:2,4
 totally 67:17      transported                                               unit 63:9
                                         320:14 322:3
  83:18 130:1        200:22                                                    143:17 341:5
                                         349:23 350:18     underline
  217:23 278:16
                    travel 78:24         373:22             324:7             units 12:18
  295:18 372:14
                                                                               266:21
                    traveling           turned 115:2,5,    underlined
 touch 325:17                                               324:3
                     212:21              13,23 119:16                         unprompted
 touched 36:14                           225:22 226:1
                                                           underlining         148:15
                    trial 26:17 78:5,    236:15,22
 tower 261:5,9       6 258:1                                324:13,21         unprovoked
                                         237:4,9 245:10,
                                                                               268:5
 town 108:2         trick 16:8           13,25 249:17      underlying
  179:21 191:24      197:24 311:11       259:11             15:3,7,11,16,19   unrelated
                     342:22 345:6                           16:21 17:14        159:11 372:4
 Townsend                               turning 114:22      19:14 20:15
  11:2              tricky 197:9         115:17 168:21
                                                            26:10 97:17,23    unsure 122:18
                                         236:4 239:7,11
 TPA 190:9          Trimble 372:24                          299:2,11 375:9    update 124:14
                                         330:19,23
                                                            378:11
 track 313:14       trip 147:19          332:3                                utilized 214:22
                     148:8                                 understand
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018139 of 140 - Page
                                    ID#: 6550                            425

                    371:8              367:23 368:2,8    weather             351:9,12
       V                                                  272:20             369:12,22
                   Virgie 51:25       wanting
                                                                             370:3,12 371:1,
                    52:1,8,17 53:1,    167:17 251:16     week 311:2
 vague 166:13                                                                25 379:8 380:6,
                    3 56:21            260:20 263:6,8
                                                         weeks 46:21,        9,10
 valid 37:10                           308:10 329:17
                   Virgie's 52:6                          22 47:2,13 48:9
                                                                            Williams 11:18
 Valley 222:23      56:9,11,12,14,    warning 22:24       67:3,4 155:17
                    15 57:3,5                             207:14            Wilson 364:23
 Van 11:3                             warnings
                                                                             365:3,19 366:2,
                   voice 24:13,15      22:22             weird 314:12
 vehicle 149:9                                                               9,13,16,20
                    28:10 35:22
  175:1 178:1,7,                      warrant 21:22      Wendell             367:10,19
                    100:21 101:6
  22 196:9                             22:4 28:19,23      229:12             368:3,10
                    106:15 120:11
  200:23,25                            29:2 30:17,20,
                    128:24 139:13                        Wesley 238:10      withdraw 63:3
                                       21 107:19,20,
 verbatim           164:19                                369:19             96:23 108:9
                                       23 158:5,16
  350:19                                                                     116:1 121:19
                   volunteered         159:15,17,18      what'll 164:5       150:16 158:3
 verify 284:22      247:4              160:4,25
                                                         whatsoever          183:22 216:15
                                       161:10 162:13
 Vernon 148:22     volunteering                           166:11             359:12
                                       315:8,14,23
  149:3,15,19,23    369:21
                                       316:11,19,23,     when's 53:7        witnesses
  187:17,24                            24 370:11          137:20             12:21 13:10
  220:21 269:11,        W              371:12,13,21                          15:25 19:23
  18 270:12,14                         372:8             white 343:4         20:14 23:18
  271:6,19                                                363:2 364:8        25:2 26:9 28:1
                   wait 77:17         warrants
 verse 23:4         137:16 171:3                         Whitley 11:6        38:10 39:23
                                       260:20 371:7
                    256:22 306:22                                            86:20 98:3
 version 191:9                         372:4             wife 54:12
                    310:20 311:14                                            113:24 114:12
  335:19 336:11                       Warren 29:17,       55:16 95:3         132:25 148:7,
                    334:20                                305:3,5
 vertebrae                             23 32:2 137:21,                       22 173:15
                   waive 250:1         25 138:2          Wiggins 26:17       192:24 219:17
  63:13
                   waived 292:2        307:21 308:13      34:15              220:1 229:16
 vet 284:16                            311:23 312:9,                         240:12 245:20
                   waiver 201:25       15,21 313:1,7,    Wiggins'            258:3 268:5
 vicinity 33:15,    202:7,21 208:7                        19:18,24 28:5
  22                                   21,23,24
                    315:15                                36:1,7,13 38:16   woke 217:25
                                       317:12 318:18,
 victim 126:9                          23 319:10,17       53:22 58:15,19    woman 32:20,
                   Walgreen's                             59:17 61:12
  150:14 166:25                        320:7,8,18,23                         25 33:4,11,17
                    283:9 285:11                          135:7
  210:25 271:8,9                       321:5,12 322:5,                       48:3 215:8,9,12
                    289:15,25
                    309:14,15          8,9,10            William 33:21       233:9,17
 victim's
                                                          90:13 97:2         247:20,25
  153:25 210:10                       Warren's
                   walked 370:7                           98:10 100:8        273:20 274:7,
  212:20 228:4                         138:6 303:7
                   walking                                101:22 102:4,      13
  271:7 346:21                         304:22
                    355:23                                10,12 103:5,25    women 47:10
 video 11:3                           wasting             104:1 106:18,
  33:13 37:3       wanted 40:21        300:22             21 107:9,21,22,   word 105:2
  58:21,24 59:1,    41:17,22 42:6                         25 108:2,10        111:1 115:24,
  16 61:15          53:19,23 63:23    water 95:20
                                                          130:7,10 146:1,    25 117:11
  141:12            114:17 137:2,3     221:6,7,11,13
                                                          22 153:19          251:21,24
                    140:25 165:24     ways 281:12         183:17 203:14      252:5,20
 view 80:1          245:18 249:8                          219:2 244:25       253:19 254:1
 viewed 72:15       259:9 284:19,     weapon                                 297:24
                                                          246:25 247:6
                    22 285:18          126:15 140:16
 views 241:11                                             257:16 277:2,3    words 25:9
                    329:22 330:1,4    wearing 58:6,       278:7 281:9,10,
                    332:7 345:1,5                                            106:2,10 175:5
 violate 315:24                        12 343:9           13,20 295:23
                    349:14 359:17                                            185:24 213:2
                                       351:19             299:22 314:16
 violation 93:1     360:1,7 366:23                                           238:19 253:25
Case: 6:17-cv-00084-REW-HAI   Doc
        The Deposition of JASON   #: 196-2
                                YORK, taken Filed: 07/09/1913,Page:
                                             on February       2018140 of 140 - Page
                                    ID#: 6551                            426

  259:7 260:7       72:11,24 73:17,   216:19 217:7       370:14 371:2,      24:21 27:2
  296:16 322:18     20 75:3 77:8,     220:25 223:2,8     15 373:3 374:6,    33:25 35:22
  330:7 340:8       10,12,22 78:1,    225:7,24           15 375:10          41:12 45:4,13
  350:13 355:16     10 79:2,12 81:3   227:23 229:3,8,    377:1 378:6        46:7 50:4
  361:1 371:4       82:1,9,12,16,24   22 232:1,3,11      380:2,8,19         51:13,22,25
  376:20 377:12     83:5,7 84:7,14,   233:11,23          381:4,16,22        52:1 56:2 74:13
  379:10            18,25 85:6,17,    234:8,18 235:1,    382:15 383:24      84:5,12 85:10
                    22 88:11 94:3,    9 236:16                              96:9 101:17
 work 19:10                                             write 50:12,13,
                    12 96:3 103:13,   239:25 240:9,                         104:4 108:13
  36:20 67:12                                            14 222:6
                    15 104:11,23,     15 241:8                              130:11 138:12
  82:17 184:7                                            224:10 313:10
                    25 105:13,24      249:10,24                             139:5 142:22
  382:6                                                  319:5 324:20
                    107:5,18 110:6    251:5 253:4                           148:5 159:7,14
 worked 12:23       114:13,23         261:13 264:10     writing 189:25      171:8 174:6
  160:2 177:1       115:18 116:6      266:1 267:11       228:22 317:14      176:21 178:14,
  184:2             118:16 119:5      268:24 269:7,      380:19             15 195:19
                    121:25 122:10,    15,22 270:4,18                        218:5 221:24
 working 62:10      16,18,22 125:9    271:13,16
                                                        written 13:17       233:7 235:12
  108:3 175:7                                            14:4,15 74:20,
                    128:5,14,16       276:2,7 277:12,                       244:13 246:19
  238:12,15                                              24 75:10 92:17
                    129:14,25         16,24 278:8,15                        250:11,12,13,
  305:8                                                  223:14 250:17
                    130:22 131:19,    279:18,24                             20 252:17
                                                         284:3
 works 176:6,15     24 132:16,19      280:16 283:8                          258:11 260:23
  177:17            133:13 134:15     284:25 285:7,     wrong 171:5         261:19 285:13
                    135:3,12          20 286:19,25       320:13 361:12      296:21 304:20
 world 185:12       136:16,18         287:14 288:24                         311:21 322:12
                                                         363:25
 would've           137:14 140:8      290:20 292:6,                         325:10 326:7,
                    141:7,22,24       13 293:4,14       wrote 79:7          16 332:2 341:3
  30:22 129:23
                    142:2 147:14,     298:21 299:3       112:23 163:14,     364:13 367:9
  162:2 197:3
                    25 149:11         300:4,11,17,23     25 168:2           382:2,16
 wreck 257:14       150:8 151:9,25    301:5,7 302:18     171:23 172:4       383:19,23
  259:3 332:22      156:13 157:7,     303:14,25          188:18 191:13
  333:6,10,16                                            211:1 222:3,7     York's 46:6
                    22 159:8,12       305:10,25
                                                         224:3 225:1        381:2
 wrecked 57:3       160:13 161:23,    306:23 310:18
                                                         230:3 242:8
                    25 162:16         313:2 315:17                         you-all 45:21
 Wright 11:14       163:10 165:7      316:13 317:6       250:5 273:14,
                                                                            61:10 180:10
  13:25 14:7,12     166:9,14 167:7    318:4,7,10         25 284:6,10
                                                                            226:2 252:19
  16:14 18:25       168:9 169:7,10,   319:11,23          300:3 301:9
  20:17 21:12       12,19,24          320:24 321:11,     318:14 324:16     young 47:10
  23:5,22 24:8      170:18 172:3,     15,23 323:5        344:9
  28:6 30:1,9,25    12,15,17,25       324:5 325:1
  31:20 32:22       173:2,9 175:3,8   326:12 327:10          Y
  35:14 36:8        176:9,18 177:3    329:3 332:4,15
  38:20 39:10,15,   179:14,18,22      333:3 335:7,10
  24 40:8,14,16,                                        year 52:2 53:15
                    181:5,19 182:6    336:14 337:15,     64:19 66:15
  22,25 41:6,9      183:21,24         22,25 338:3,6
  42:17,22 43:3,                                         144:25 293:18
                    184:12 185:9,     340:5 342:8,20     319:19
  13,23 44:19       14,17 186:2,4     347:11 349:17,
  45:24 46:14       187:21 188:4      24 350:10,16,     years 53:3
  47:11 48:7,16,    189:3,7,10,17,    23 351:24          63:16 111:20
  23 49:4,9,15,18   19 191:14,16      352:24 353:4       231:2
  51:6,11,17,19     194:8,15 195:6    354:3,14 355:4,
  55:11 58:10                                           yell 23:16
                    197:15 198:6,     13 358:3
  59:18 61:24                                            24:17 27:12
                    10,15,20          359:20 360:4,
  62:5 65:17 66:1   200:19 202:23     23 361:22         yelled 23:8
  68:16,18 69:4,    203:10 208:16,    362:16,25
  12 70:2,18                                            York 11:8,15
                    22 209:23         363:16,24
  71:6,8,15,22                                           12:11 16:8
                    213:16 215:21     364:3 369:25
